Exhibit 10.2

CARLYLE GMS FINANCE MM CLO 2015-1 LLC

Issuer

STATE STREET BANK AND TRUST COMPANY

Trustee

INDENTURE

Dated as of June 26, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

PRELIMINARY STATEMENT

     1   

GRANTING CLAUSES

     1   

ARTICLE I

  DEFINITIONS      2   

Section 1.1.

  Definitions      2   

Section 1.2.

  Assumptions      66   

ARTICLE II

  THE NOTES      70   

Section 2.1.

  Forms Generally      70   

Section 2.2.

  Forms of Notes      70   

Section 2.3.

  Authorized Amount; Stated Maturity; Denominations      71   

Section 2.4.

  Execution, Authentication, Delivery and Dating      72   

Section 2.5.

  Registration, Registration of Transfer and Exchange      73   

Section 2.6.

  Mutilated, Defaced, Destroyed, Lost or Stolen Note      86   

Section 2.7.

  Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved      87   

Section 2.8.

  Persons Deemed Owners      90   

Section 2.9.

  Cancellation      90   

Section 2.10.

  DTC Ceases to be Depository      91   

Section 2.11.

  Non-Permitted Holders      92   

Section 2.12.

  Additional Issuance      93   

Section 2.13.

  Issuer Purchases of Securities      95   

ARTICLE III

  CONDITIONS PRECEDENT      96   

Section 3.1.

  Conditions to Issuance of Notes on Closing Date      96   

Section 3.2.

  Conditions to Additional Issuance      99   

Section 3.3.

  Delivery of Assets      101   

ARTICLE IV

  SATISFACTION AND DISCHARGE; ILLIQUID ASSETS; LIMITATION ON ADMINISTRATIVE
EXPENSES      101   

Section 4.1.

  Satisfaction and Discharge of Indenture      101   

Section 4.2.

  Application of Trust Money      103   

Section 4.3.

  Repayment of Monies Held by Paying Agent      103   

Section 4.4.

  Disposition of Illiquid Assets      103   

Section 4.5.

  Limitation on Obligation to Incur Administrative Expenses      104   

ARTICLE V

  REMEDIES      105   

Section 5.1.

  Events of Default      105   

Section 5.2.

  Acceleration of Maturity; Rescission and Annulment      106   

Section 5.3.

  Collection of Indebtedness and Suits for Enforcement by Trustee      107   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.4.

  Remedies      109   

Section 5.5.

  Optional Preservation of Assets      111   

Section 5.6.

  Trustee May Enforce Claims Without Possession of Notes      112   

Section 5.7.

  Application of Money Collected      112   

Section 5.8.

  Limitation on Suits      112   

Section 5.9.

  Unconditional Rights of Holders to Receive Principal and Interest      113   

Section 5.10.

  Restoration of Rights and Remedies      114   

Section 5.11.

  Rights and Remedies Cumulative      114   

Section 5.12.

  Delay or Omission Not Waiver      114   

Section 5.13.

  Control by Majority of Controlling Class      114   

Section 5.14.

  Waiver of Past Defaults      115   

Section 5.15.

  Undertaking for Costs      115   

Section 5.16.

  Waiver of Stay or Extension Laws      116   

Section 5.17.

  Sale of Assets      116   

Section 5.18.

  Action on the Notes      117   

ARTICLE VI

  THE TRUSTEE      117   

Section 6.1.

  Certain Duties and Responsibilities      117   

Section 6.2.

  Notice of Default      120   

Section 6.3.

  Certain Rights of Trustee      120   

Section 6.4.

  Not Responsible for Recitals or Issuance of Notes      123   

Section 6.5.

  May Hold Securities      124   

Section 6.6.

  Money Held in Trust      124   

Section 6.7.

  Compensation and Reimbursement      124   

Section 6.8.

  Corporate Trustee Required; Eligibility      125   

Section 6.9.

  Resignation and Removal; Appointment of Successor      126   

Section 6.10.

  Acceptance of Appointment by Successor      127   

Section 6.11.

  Merger, Conversion, Consolidation or Succession to Business of Trustee     
127   

Section 6.12.

  Co-Trustees      128   

Section 6.13.

  Certain Duties of Trustee Related to Delayed Payment of Proceeds      129   

Section 6.14.

  Authenticating Agents      129   

Section 6.15.

  Withholding      130   

Section 6.16.

  Representative for Securityholders Only; Agent for each other Secured Party   
  130   

Section 6.17.

  Representations and Warranties of the Bank      131   

ARTICLE VII

  COVENANTS      131   

Section 7.1.

  Payment of Principal and Interest      131   

Section 7.2.

  Maintenance of Office or Agency      132   

Section 7.3.

  Money for Note Payments to be Held in Trust      132   

Section 7.4.

  Existence of Issuer      134   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.5.

  Protection of Assets      135   

Section 7.6.

  Opinions as to Assets      137   

Section 7.7.

  Performance of Obligations      137   

Section 7.8.

  Negative Covenants      138   

Section 7.9.

  Statement as to Compliance      139   

Section 7.10.

  Issuer May Consolidate, etc., Only on Certain Terms      140   

Section 7.11.

  Successor Substituted      141   

Section 7.12.

  No Other Business      141   

Section 7.13.

  Maintenance of Listing      142   

Section 7.14.

  Ratings; Review of Credit Estimates      142   

Section 7.15.

  Reporting      142   

Section 7.16.

  Calculation Agent      142   

Section 7.17.

  Certain Tax Matters      143   

Section 7.18.

  Effective Date; Purchase of Additional Collateral Obligations      147   

Section 7.19.

  Representations Relating to Security Interests in the Assets      150   

Section 7.20.

  Rule 17g-5 Compliance      151   

Section 7.21.

  Contesting Insolvency Filings      152   

ARTICLE VIII

  SUPPLEMENTAL INDENTURES      153   

Section 8.1.

  Supplemental Indentures Without Consent of Holders of Securities      153   

Section 8.2.

  Supplemental Indentures With Consent of Holders      155   

Section 8.3.

  Execution of Supplemental Indentures      157   

Section 8.4.

  Effect of Supplemental Indentures      159   

Section 8.5.

  Reference in Notes to Supplemental Indentures      159   

Section 8.6.

  Re-Pricing Amendment      159   

ARTICLE IX

  REDEMPTION OF NOTES      160   

Section 9.1.

  Mandatory Redemption      160   

Section 9.2.

  Optional Redemption      160   

Section 9.3.

  Tax Redemption      163   

Section 9.4.

  Redemption Procedures      163   

Section 9.5.

  Notes Payable on Redemption Date      165   

Section 9.6.

  Special Redemption      166   

Section 9.7.

  Clean-Up Call Redemption      166   

Section 9.8.

  Optional Re-Pricing      167   

ARTICLE X

  ACCOUNTS, ACCOUNTING AND RELEASES      170   

Section 10.1.

  Collection of Money      170   

Section 10.2.

  Collection Account      171   

Section 10.3.

  Transaction Accounts      173   

Section 10.4.

  The Revolver Funding Account      175   

Section 10.5.

  [Reserved]      177   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.6.

  Reinvestment of Funds in Accounts; Reports by Trustee      177   

Section 10.7.

  Accountings      178   

Section 10.8.

  Release of Assets      186   

Section 10.9.

  Reports by Independent Accountants      187   

Section 10.10.

  Reports to Rating Agencies and Additional Recipients      189   

Section 10.11.

  Procedures Relating to the Establishment of Accounts Controlled by the Trustee
     189   

Section 10.12.

  Section 3(c)(7) Procedures      189   

ARTICLE XI

  APPLICATION OF MONIES      190   

Section 11.1.

  Disbursements of Monies from Payment Account      190   

ARTICLE XII

  SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS
     198   

Section 12.1.

  Sales of Collateral Obligations      198   

Section 12.2.

  Purchase of Additional Collateral Obligations      201   

Section 12.3.

  Conditions Applicable to All Sale and Purchase Transactions      204   

ARTICLE XIII

  HOLDERS’ RELATIONS      205   

Section 13.1.

  Subordination      205   

Section 13.2.

  Standard of Conduct      206   

ARTICLE XIV

  MISCELLANEOUS      206   

Section 14.1.

  Form of Documents Delivered to Trustee      206   

Section 14.2.

  Acts of Holders      207   

Section 14.3.

  Notices, etc., to Certain Parties      208   

Section 14.4.

  Notices to Holders; Waiver      209   

Section 14.5.

  Effect of Headings and Table of Contents      210   

Section 14.6.

  Successors and Assigns      210   

Section 14.7.

  Severability      211   

Section 14.8.

  Benefits of Indenture      211   

Section 14.9.

  Legal Holidays      211   

Section 14.10.

  Governing Law      211   

Section 14.11.

  Submission to Jurisdiction      211   

Section 14.12.

  Waiver of Jury Trial      212   

Section 14.13.

  Counterparts      212   

Section 14.14.

  Acts of Issuer      212   

Section 14.15.

  Confidential Information      212   

ARTICLE XV

  ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT      214   

Section 15.1.

  Assignment of Collateral Management Agreement      214   

Section 15.2.

  Standard of Care Applicable to the Collateral Manager      216   

 

-iv-



--------------------------------------------------------------------------------

Schedules and Exhibits    Schedule 1    Approved Index List Schedule 2   
Moody’s Industry Classification Group List Schedule 3    Diversity Score
Classification Schedule 4    Moody’s Rating Definitions Schedule 5    Moody’s
RiskCalc Calculation Schedule 6    Fitch Rating Definitions Schedule 7    Fitch
Rating Factor and Recovery Rates Exhibit A    Forms of Notes

Exhibit A-1

   Form of Class A-1A Note

Exhibit A-2

   Form of Class A-1B Note

Exhibit A-3

   Form of Class A-1C Note

Exhibit A-4

   Form of Class A-2 Note

Exhibit A-5

   Form of Reinvesting Holder Note Exhibit B    Forms of Transfer and Exchange
Certificates

Exhibit B-1

   Form of Transferor Certificate for Transfer to Rule 144A Global Note

Exhibit B-2

   Form of Transferor Certificate for Transfer to Regulation S Global Note

Exhibit B-3

   Form of Transferee Certificate for Transfer to Regulation S Global Note

Exhibit B-4

   Form of Transferee Representation Letter for Certificated Notes (with ERISA
Certificate Attached) Exhibit C    Calculation of LIBOR Exhibit D    Form of
Note Owner Certificate Exhibit E    Form of Account Agreement Exhibit F    Form
of Effective Date Issuer Certificate Exhibit G    Form of Reinvestment Amount
Direction

 

-v-



--------------------------------------------------------------------------------

INDENTURE, dated as of June 26, 2015, between Carlyle GMS Finance MM CLO 2015-1
LLC, a Delaware limited liability company (the “Issuer”) and State Street Bank
and Trust Company, as trustee (herein, together with its permitted successors
and assigns in the trusts hereunder, the “Trustee”).

PRELIMINARY STATEMENT

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided in this Indenture. Except as otherwise
provided herein, all covenants and agreements made by the Issuer herein are for
the benefit and security of the Secured Parties. The Issuer is entering into
this Indenture, and the Trustee is accepting the trusts created hereby, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.

GRANTING CLAUSES

I. Subject to the priorities and the exclusions, if any, specified below in this
Granting Clause, the Issuer hereby Grants to the Trustee, for the benefit and
security of Holders of the Rated Notes, the Trustee, the Collateral Manager, the
Collateral Administrator and the Fiscal Agent (collectively, the “Secured
Parties”) to the extent of such Secured Party’s interest hereunder, including
under the Priority of Payments, all of its right, title and interest in, to and
under, in each case, whether now owned or existing, or hereafter acquired or
arising, in each case as defined in the UCC, accounts, chattel paper, commercial
tort claims, deposit accounts, documents, financial assets, general intangibles,
goods, instruments, investment property, letter-of-credit rights and other
property of any type or nature in which the Issuer has an interest, including
all proceeds (as defined in the UCC) with respect to the foregoing (subject to
the exclusions noted below, the “Assets” or the “Collateral”). Such Grants
include, but are not limited to the Issuer’s interest in and rights under:

 

  (a) the Collateral Obligations and Equity Securities and all payments thereon
or with respect thereto,

 

  (b) each Account, and all Eligible Investments purchased with funds on deposit
therein, and all income from the investment of funds therein,

 

  (c) the Collateral Management Agreement, the Collateral Administration
Agreement, the Fiscal Agency Agreement and the Retention Undertaking Letter,

 

  (d) Cash,

 

  (e) any Selling Institution Collateral, subject to the prior lien of the
relevant Selling Institution, and

 

  (f) all proceeds with respect to the foregoing;



--------------------------------------------------------------------------------

Such Grants exclude (i) the amounts (if any) remaining from the proceeds of the
issuance and allotment of the Issuer’s ordinary membership interests and
(ii) the Preferred Interest Payment Account and any funds deposited in or
credited to any such account, including the proceeds from the issuance of the
Notes designated by the Issuer for payment of the Initial Dividend (the amounts
referred to in clauses (i) and (ii) collectively, “Excepted Property”).

The above Grants are made in trust to secure the Rated Notes equally and ratably
without prejudice, priority or distinction between any Rated Note and any other
Rated Note by reason of difference of time of issuance or otherwise, except as
expressly provided in this Indenture, and to secure, in accordance with the
priorities set forth in the Priority of Payments, (A) the payment of all amounts
due on the Rated Notes in accordance with their terms, (B) the payment of all
other sums payable under this Indenture to any Secured Party and (C) compliance
with the provisions of this Indenture, all as provided in this Indenture
(collectively, the “Secured Obligations”).

II. The Trustee acknowledges such Grants, accepts the trusts hereunder in
accordance with the provisions hereof, and agrees to perform the duties herein
in accordance with the terms hereof.

ARTICLE I

DEFINITIONS

Section 1.1. Definitions

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. Except as otherwise
specified herein or as the context may otherwise require: (i) references to an
agreement or other document are to it as amended, supplemented, restated and
otherwise modified from time to time and to any successor document (whether or
not already so stated); (ii) references to a statute, regulation or other
government rule are to it as amended from time to time and, as applicable, are
to corresponding provisions of successor governmental rules (whether or not
already so stated); (iii) the word “including” and correlative words shall be
deemed to be followed by the phrase “without limitation” unless actually
followed by such phrase or a phrase of like import; (iv) the word “or” is always
used inclusively herein (for example, the phrase “A or B” means “A or B or
both,” not “either A or B but not both”), unless used in an “either … or”
construction; (v) references to a Person are references to such Person’s
successors and assigns (whether or not already so stated); (vi) all references
in this Indenture to designated “Articles,” “Sections,” “subsections” and other
subdivisions are to the designated articles, sections, subsections and other
subdivisions of this Indenture; and (vii) the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Indenture as a whole
and not to any particular article, section, subsection or other subdivision.

“17g-5 Website”: The Issuer’s website, which shall initially be located at
https://www.structuredfn.com, or such other address as the Issuer may provide to
the Trustee, the Collateral Administrator, the Collateral Manager and the Rating
Agencies.

 

2



--------------------------------------------------------------------------------

“Account Agreement”: An agreement in substantially the form of Exhibit F hereto.

“Accountants’ Report”: An agreed upon procedures report from the firm or firms
appointed by the Issuer pursuant to Section 10.9(a).

“Accounts”: (i) the Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account, (vi) the Custodial Account, (vii) the Reinvestment Amount Account and
(viii) the Interest Reserve Account.

“Accredited Investor”: Any person that, at the time of its acquisition,
purported acquisition or proposed acquisition of Notes, is an “accredited
investor” within the meaning of Rule 501(a) under Regulation D under the
Securities Act that is not also a Qualified Institutional Buyer.

“Act” and “Act of Holders”: The meanings specified in Section 14.2.

“Adjusted Collateral Principal Amount”: As of any date of determination:

 

  (a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, Discount Obligations, Deferring Obligations and Closing
Date Originator Participation Interests); plus

 

  (b) without duplication, the amounts on deposit in the Collection Account, the
Reinvestment Amount Account and the Ramp-Up Account (including Eligible
Investments therein) representing Principal Proceeds; plus

 

  (c) the Defaulted Obligation Value of all Defaulted Obligations; provided that
the adjusted amount determined under this clause (c) will be zero for any
Defaulted Obligation that the Issuer has owned for more than three years after
its default date; plus

 

  (d) the Moody’s Collateral Value of all Deferring Obligations and Closing Date
Originator Participation Interests; plus

 

  (e) the aggregate, for each Discount Obligation, of the product of (i) the
ratio of the purchase price, excluding accrued interest, expressed as a Dollar
amount, over the Principal Balance of the Discount Obligation as of the date of
acquisition and (ii) the current Principal Balance of such Discount Obligation;
minus

 

  (f) the Excess CCC/Caa Adjustment Amount;

provided that, with respect to any Collateral Obligation that satisfies more
than one of the definitions of Defaulted Obligation, Deferring Obligation,
Discount Obligation or Closing Date Originator Participation Interest falls into
the Excess CCC/Caa Adjustment Amount, such Collateral Obligation shall, for the
purposes of this definition, be treated as belonging to the category of
Collateral Obligations which results in the lowest Adjusted Collateral Principal
Amount on any date of determination.

 

3



--------------------------------------------------------------------------------

“Adjusted Weighted Average Moody’s Rating Factor”: As of any date of
determination, a number equal to the Weighted Average Moody’s Rating Factor
determined in the following manner: for purposes of determining a Moody’s
Default Probability Rating, Moody’s Rating or Moody’s Derived Rating in
connection with determining the Weighted Average Moody’s Rating Factor for
purposes of this definition, the last paragraph of the definition of each of
Moody’s Default Probability Rating, Moody’s Rating and Moody’s Derived Rating
shall be disregarded, and instead each applicable rating on credit watch by
Moody’s that is on (a) positive watch will be treated as having been upgraded by
one rating subcategory, (b) negative watch will be treated as having been
downgraded by two rating subcategories and (c) negative outlook will be treated
as having been downgraded by one rating subcategory.

“Administrative Expense Cap”: An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.02% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year and the actual
number of days elapsed) of the Fee Basis Amount on the related Determination
Date and (b) U.S.$200,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360-day year and twelve 30-day months) or, with respect
to this clause (b), if an Event of Default has occurred and is continuing, such
higher amount as may be agreed between the Trustee and a Majority of the
Controlling Class; provided that (1) in respect of any Payment Date after the
third Payment Date following the Closing Date, if the aggregate amount of
Administrative Expenses paid pursuant to clause (A) of the Priority of Interest
Proceeds, clause (A) of the Priority of Principal Proceeds and clause (A) of the
Special Priority of Payments (including any excess applied in accordance with
this proviso) on the three immediately preceding Payment Dates and during the
related Collection Periods is less than the stated Administrative Expense Cap
(without regard to any excess applied in accordance with this proviso) in the
aggregate for such three preceding Payment Dates, then the excess may be applied
to the Administrative Expense Cap with respect to the then-current Payment Date;
and (2) in respect of the third Payment Date following the Closing Date, such
excess amount shall be calculated based on the Payment Dates preceding such
Payment Date; provided, further, that Special Petition Expenses shall be paid
without regard to the Administrative Expense Cap and shall be excluded from the
foregoing calculations.

“Administrative Expenses”: The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date) and payable in the following order by the Issuer: first, to the
Trustee pursuant to Section 6.7 and the other provisions of this Indenture,
second, to the Bank (in each of its capacities other than in clause first)
including as Collateral Administrator pursuant to the Collateral Administration
Agreement and Fiscal Agent pursuant to the Fiscal Agency Agreement, third, to
the payment of Special Petition Expenses, fourth, on a pro rata basis, the
following amounts (excluding indemnities) to the following parties:

 

  (i) the Independent accountants, the Originator, agents (other than the
Collateral Manager) and counsel of the Issuer for fees and expenses;

 

4



--------------------------------------------------------------------------------

  (ii) the Rating Agencies for fees and expenses (including any annual fee,
amendment fees and surveillance fees) in connection with any rating of the Rated
Notes or in connection with the rating of (or provision of credit estimates in
respect of) any Collateral Obligations;

 

  (iii) the Collateral Manager under this Indenture and the Collateral
Management Agreement, including without limitation reasonable expenses of the
Collateral Manager (including (x) actual fees incurred and paid by the
Collateral Manager for its accountants, agents, counsel and administration of
the Issuer, (y) reasonable costs and expenses incurred in connection with the
Collateral Manager’s management of the Collateral Obligations, Eligible
Investments and other assets of the Issuer (including, without limitation, costs
and expenses incurred with respect to potential investments by the Issuer, even
if such investment is not made by or on behalf of the Issuer, and brokerage
commissions), and (z) data services fees of up to U.S.$100,000 per annum, which
shall be allocated among the Issuer and other clients of the Collateral Manager
to the extent such expenses are incurred in connection with the Collateral
Manager’s activities on behalf of the Issuer and such other clients) actually
incurred and paid in connection with the Collateral Manager’s management of the
Collateral Obligations, but excluding the Management Fees;

 

  (iv) any expenses in connection with a Partial Redemption or Re-Pricing (as a
reserve for such expenses to be incurred prior to the next Payment Date);

 

  (v) any other Person in respect of any other fees or expenses permitted under
this Indenture and the documents delivered pursuant to or in connection with
this Indenture (including any expenses related to the payment of facility rating
fees and all legal and other fees and expenses incurred in connection with the
purchase or sale of any Collateral Obligations and any other expenses incurred
in connection with the Collateral Obligations), the Fiscal Agency Agreement and
the Securities, including but not limited to, Petition Expenses not constituting
Special Petition Expenses and any amounts due in respect of the listing of the
Securities on any stock exchange or trading system;

and fifth, on a pro rata basis, indemnities payable to any Person pursuant to
any Transaction Document or the Purchase Agreement; provided that (x) amounts
due in respect of actions taken on or before the Closing Date shall not be
payable as Administrative Expenses, but shall be payable only from the Expense
Reserve Account pursuant to Section 10.3(d), (y) for the avoidance of doubt,
amounts that are expressly payable to any Person under the Priority of Payments
in respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses (including, without limitation, interest and principal
in respect of the Rated Notes and distributions on the Reinvesting Holder Notes
or Preferred Interests) shall not constitute Administrative Expenses and (z) no
amount shall be payable to the Collateral Manager as Administrative Expenses in
reimbursement of fees or expenses of any third party unless the Collateral
Manager shall have first paid the fees or expenses that are the subject of such
reimbursement.

 

5



--------------------------------------------------------------------------------

“Affected Class”: Any Class of Rated Notes that, as a result of the occurrence
of a Tax Event described in the definition of Tax Redemption, has not received
100% of the aggregate amount of principal and interest that would otherwise be
due and payable to such Class on any Payment Date.

“Affiliate”: With respect to a Person, (a) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (b) any other Person who is a director, Officer, employee or
general partner (i) of such Person, (ii) of any subsidiary or parent company of
such Person or (iii) of any Person described in clause (a) of this sentence. For
the purposes of this definition, “control” of a Person means the power, direct
or indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person or (y) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. For purposes of this definition, no entity to which the Collateral
Manager provides collateral management or advisory services shall be deemed an
Affiliate of the Collateral Manager solely because the Collateral Manager acts
in such capacity, unless either of the foregoing clauses (a) or (b) is satisfied
as between such entity and the Collateral Manager.

“Agent Members”: Members of, or participants in, DTC, Euroclear or Clearstream.

“Aggregate Coupon”: As of any Measurement Date, the sum of the products obtained
by multiplying, in the case of each Fixed Rate Obligation, (a) the stated coupon
on such Collateral Obligation (excluding the unfunded portion of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation and, in the
case of any security that in accordance with its terms is making payments due
thereon “in kind” in lieu of Cash, any interest to the extent not paid in Cash)
expressed as a percentage; and (b) the Principal Balance (including for this
purpose any capitalized interest) of such Collateral Obligation; provided that
for purposes of this definition, the interest coupon will be deemed to be, with
respect to (i) any Step-Down Obligation, the lowest of the then-current interest
coupon and any future interest coupon; and (ii) any Step-Up Obligation, the
current interest coupon.

“Aggregate Excess Funded Spread”: As of any Measurement Date, the amount
obtained by multiplying: (a) the amount equal to LIBOR applicable to the Rated
Notes during the Interest Accrual Period in which such Measurement Date occurs;
by (b) the amount (not less than zero) equal to (i) the Aggregate Principal
Balance (including for this purpose any capitalized interest) of the Collateral
Obligations as of such Measurement Date minus (ii) the Reinvestment Target Par
Balance.

“Aggregate Funded Spread”: As of any Measurement Date, the sum of

 

  (a) in the case of each Floating Rate Obligation that bears interest at a
spread over a London interbank offered rate based index, (i) the stated interest
rate spread (excluding the unfunded portion of any Delayed Drawdown Collateral
Obligation and Revolving Collateral Obligation and, in the case of any security
that in accordance with its terms is making payments due thereon “in kind” in
lieu of Cash, any interest to the extent not paid in Cash) on such Collateral
Obligation above such index multiplied by (ii) the Principal Balance (including
for this purpose any capitalized interest but excluding the unfunded portion of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation)
of such Collateral Obligation; and

 

6



--------------------------------------------------------------------------------

  (b) in the case of each Floating Rate Obligation that bears interest at a
spread over an index other than a London interbank offered rate based index,
(i) the excess of the sum of such spread and such index (excluding the unfunded
portion of any Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation and, in the case of any security that in accordance with its terms is
making payments due thereon “in kind” in lieu of Cash, any interest to the
extent not paid in Cash) over LIBOR as of the immediately preceding Interest
Determination Date (which spread or excess may be expressed as a negative
percentage) multiplied by (ii) the Principal Balance (including for this purpose
any capitalized interest but excluding the unfunded portion of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation) of each such
Collateral Obligation;

provided that for purposes of this definition, the interest rate spread will be
deemed to be, with respect to (i) any Floating Rate Obligation that has a LIBOR
floor, the stated interest rate spread plus, if positive, (x) the LIBOR floor
value minus (y) LIBOR as in effect for the current Interest Accrual Period;
(ii) any Step-Down Obligation, the lowest of the then-current spread and any
future spread; and (iii) any Step-Up Obligation, the current spread.

“Aggregate Outstanding Amount”: As of any date, with respect to any of the
(i) Notes, the aggregate unpaid principal amount of such Notes Outstanding on
such date and (ii) Preferred Interests, the amount represented by such
Outstanding Preferred Interests, assuming an amount of $1.00 per Preferred
Interest.

“Aggregate Principal Balance”: When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee then in effect as of such date and (ii) the undrawn commitments
of each such Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation as of such date.

“AIFMD”: The European Union Directive 2011/61/EU on Alternative Investment Fund
Managers.

“AIFMD Retention Requirements”: Article 51 of Regulation (EU) No 231/2013 as
amended from time to time and Article 17 of the AIFMD, as implemented by
Section 5 of Chapter III of the European Union Commission Delegated Regulation
(EU) No 231/2013 of 19 December 2012 supplementing the AIFMD, including any
guidance published in relation thereto and any implementing laws or regulations
in force in any Member State of the European Union, provided that any reference
to the AIFMD Retention Requirements shall be deemed to include any successor or
replacement provisions of Section 5 included in any European Union directive or
regulation subsequent to the AIFMD or the European Union Commission Delegated
Regulation (EU) No 231/2013.

 

7



--------------------------------------------------------------------------------

“Approved Index List”: The nationally recognized indices specified in Schedule 1
hereto as amended from time to time by the Collateral Manager to delete any
index or add any additional nationally recognized index that is reasonably
comparable to the then-current indexes, with prior notice of any amendment to
Moody’s in respect of such amendment and a copy of any such amended Approved
Index List to the Collateral Administrator.

“Assets”: The meaning specified in the Granting Clauses hereof.

“Assumed Reinvestment Rate”: LIBOR determined for the Notes (as determined on
the most recent Interest Determination Date relating to an Interest Accrual
Period beginning on a Payment Date or the Closing Date, as applicable).

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14.

“Authorized Officer”: With respect to the Issuer, any Officer or any other
Person who is authorized to act for the Issuer in matters relating to, and
binding upon, the Issuer. With respect to the Collateral Manager, any Officer,
employee, member or agent of the Collateral Manager who is authorized to act for
the Collateral Manager in matters relating to, and binding upon, the Collateral
Manager with respect to the subject matter of the request, certificate or order
in question. With respect to the Collateral Administrator, any Officer,
employee, partner or agent of the Collateral Administrator who is authorized to
act for the Collateral Administrator in matters relating to, and binding upon,
the Collateral Administrator with respect to the subject matter of the request,
certificate or order in question. With respect to the Trustee or any other bank
or trust company acting as trustee of an express trust or as custodian, a Trust
Officer. With respect to any Authenticating Agent, any Officer of such
Authenticating Agent who is authorized to authenticate the Notes. Each party may
receive and accept a certification of the authority of any other party as
conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

“Average Life”: The meaning specified in the definition of “Weighted Average
Life.”

“Balance”: On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

“Bank”: State Street Bank and Trust Company, in its individual capacity and not
as Trustee, or any successor thereto.

 

8



--------------------------------------------------------------------------------

“Bankruptcy Event”: Either (a) the entry of a decree or order by a court having
competent jurisdiction adjudging the Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, winding-up,
arrangement, adjustment or composition of or in respect of the Issuer under the
Bankruptcy Law or any other applicable law, or appointing a receiver,
liquidator, assignee, or sequestrator (or other similar official) of the Issuer
or of any substantial part of its property, respectively, or ordering the
winding-up or liquidation of its affairs, and the continuance of any such decree
or order unstayed and in effect for a period of 60 consecutive days; or (b) the
institution by the member of the Issuer of proceedings to have the Issuer
adjudicated as bankrupt or insolvent, or the consent by the member of the Issuer
to the institution of bankruptcy, winding-up or insolvency proceedings against
the Issuer, or the filing by the Issuer of a petition or answer or consent
seeking reorganization or relief under the Bankruptcy Law or any other similar
applicable law, or the consent by the Issuer to the filing of any such petition
or to the appointment in a proceeding of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Issuer or of any
substantial part of its property, respectively, or the making by the Issuer of
an assignment for the benefit of creditors, or the admission by the Issuer in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Issuer in furtherance of any such action.

“Bankruptcy Filing”: Either of (i) the institution of any proceeding to have the
Issuer adjudicated as bankrupt or insolvent or (ii) the filing of any petition
seeking relief, reorganization, arrangement, adjustment or composition of or in
respect of the Issuer under applicable bankruptcy law or other applicable law.

“Bankruptcy Law”: The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.

“Base Management Fee”: The fee payable to the Collateral Manager in arrears on
each Payment Date pursuant to Section 8 of the Collateral Management Agreement
and the Priority of Payments in an amount equal to the product of (i) 0.15% per
annum (calculated on the basis of a 360-day year and the actual number of days
elapsed during the related Interest Accrual Period) of the Fee Basis Amount
measured as of the first day of the Collection Period relating to each Payment
Date, and (ii) if CGMSIM (or an Affiliate thereof) is not the Collateral
Manager, 1.0, otherwise (x) the Aggregate Outstanding Amount of Preferred
Interests not held by the Carlyle Holders divided by (y) the Aggregate
Outstanding Amount of the Preferred Interests.

“Benefit Plan Investor”: Any of (a) an employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (b) a “plan” described in
Section 4975(e)(1) of the Code to which Section 4975 of the Code applies or
(c) any other entity whose underlying assets could be deemed to include “plan
assets” by reason of an employee benefit plan’s or a plan’s investment in the
entity within the meaning of the Plan Asset Regulation or otherwise.

“Board of Managers”: The board of managers of the Issuer.

“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings; provided, that any such loan
or

 

9



--------------------------------------------------------------------------------

debt security that has a nominal maturity date of one year or less from the
incurrence thereof may have a term-out or other provision whereby (automatically
or at the sole option of the obligor thereof) the maturity of the indebtedness
thereunder can be extended to a later date.

“Broadly Syndicated Cov-Lite Loan”: Any Cov-Lite Loan that is a Broadly
Syndicated Loan.

“Broadly Syndicated Loan”: Any debt obligation (a) that is part of a credit
facility with a facility size on the date of origination thereof at least equal
to U.S.$400,000,000 and (b) as to which, on the date of origination or
acquisition by the Issuer thereof, Moody’s has assigned to such credit facility
a monitored, publicly-available rating.

“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

“Caa Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation) with a Moody’s Rating of “Caa1” or lower.

“Calculation Agent”: The meaning specified in Section 7.16.

“Carlyle Holders”: Each Holder of Preferred Interests that is not a Benefit Plan
Investor and is (i) CGMSIM, (ii) the Originator, (iii) TC Group, L.L.C.,
(iv) the managing members or employees of CGMSIM or its Affiliates, (v) any
entity controlled by any or all of the Persons described in clauses (i) through
(iv) of this definition, (vi) persons whom, no later than the last Business Day
of the Collection Period preceding the first Payment Date, CGMSIM has notified
the Trustee in writing, constitute Carlyle Holders, (vii) with respect to
Persons described in clauses (iv) and (vi) of this definition, such Persons’
estates and heirs, and certain members of such persons’ families, (viii) trusts,
partnerships, corporations or other entities, all of the beneficial interest of
which is owned, directly or indirectly, by Persons described in clauses (iv),
(vi) or (vii) of this definition, and (ix) any Persons who hold Preferred
Interests identified with the following CUSIP numbers and ISIN numbers: CUSIP:
14311H 206, ISIN: US14311H2067; CUSIP: 14311H 305, ISIN: US14311H3057; provided
that any person described in clauses (iv) or (vii) of this definition shall not
constitute a Carlyle Holder if, no later than the last Business Day of the
Collection Period preceding the first Payment Date, CGMSIM has notified the
Trustee in writing that such Person does not constitute a Carlyle Holder;
provided further that, no later than 45 Business Days after the Closing Date,
CGMSIM shall certify to the Trustee and the Issuer as to the parties set forth
above who are “Carlyle Holders” and thereafter notify the Trustee and the Issuer
of any additions or deletions from such certification.

“Carlyle Holders Distribution Amounts”: Collectively, each of the Carlyle
Holders First Distribution Amount, the Carlyle Holders Second Distribution
Amount and the Carlyle Holders Third Distribution Amount.

“Carlyle Holders First Distribution Amount”: (a) With respect to any Payment
Date and relating to any Collection Period (or a portion thereof) in which
CGMSIM (or any Affiliate of CGMSIM) is the Collateral Manager, an amount equal
to the product of (i) 0.15% per annum (calculated on the basis of a 360-day year
and the actual number of days elapsed during the related Interest

 

10



--------------------------------------------------------------------------------

Accrual Period) of the Fee Basis Amount measured as of the first day of the
Collection Period relating to each Payment Date, and (ii) (x) the Aggregate
Outstanding Amount of Preferred Interests held by the Carlyle Holders divided by
(y) the Aggregate Outstanding Amount of the Preferred Interests, and (b) with
respect to any other Payment Date, zero. To the extent any accrued and unpaid
Carlyle Holders First Distribution Amount is not paid on any Payment Date, such
payment will be deferred and will not accrue interest.

“Carlyle Holders Second Distribution Amount”: (a) With respect to any Payment
Date and relating to any Collection Period (or a portion thereof) in which
CGMSIM (or any Affiliate of CGMSIM) is the Collateral Manager, an amount equal
to the product of (i) 0.35% per annum (calculated on the basis of a 360-day year
and the actual number of days elapsed during the related Interest Accrual
Period) of the Fee Basis Amount measured as of the first day of the Collection
Period relating to each Payment Date, and (ii) (x) the Aggregate Outstanding
Amount of Preferred Interests held by the Carlyle Holders divided by (y) the
Aggregate Outstanding Amount of the Preferred Interests, and (b) with respect to
any other Payment Date, zero. To the extent any accrued and unpaid Carlyle
Holders Second Distribution Amount is not paid on any Payment Date as a result
of insufficient funds, such payment will be deferred and will accrue interest at
LIBOR (calculated in the same manner as LIBOR in respect of the Rated Notes)
plus 0.35%; otherwise such accrued and unpaid amounts will not accrue interest;
provided, however, that no interest shall accrue for any such payments not made
on the first Payment Date.

“Carlyle Holders Third Distribution Amount”: (a) With respect to any Payment
Date on which the Incentive Management Fee is eligible to be paid and relating
to any Collection Period (or a portion thereof) in which CGMSIM (or any
Affiliate of CGMSIM) is the Collateral Manager, an amount equal to the product
of (i) 20% of any remaining Interest Proceeds and Principal Proceeds, as
applicable, on such Payment Date in accordance with the Priority of Payments and
(ii) (x) the Aggregate Outstanding Amount of Preferred Interests held by the
Carlyle Holders divided by (y) the Aggregate Outstanding Amount of the Preferred
Interests, and (b) with respect to any other Payment Date, zero.

“Carlyle Owner”: The meaning specified in Section 7.17(a).

“Cash”: Such money (as defined in Article 1 of the UCC) or funds denominated in
currency of the United States of America as at the time shall be legal tender
for payment of all public and private debts, including funds standing to the
credit of an Account.

“CCC Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Obligation) with a Fitch Rating of “CCC+” or lower.

“CCC/Caa Collateral Obligations”: The CCC Collateral Obligations and/or the Caa
Collateral Obligations, as the context requires.

“CCC/Caa Excess”: The amount equal to the greater of:

 

(i) the excess of the Aggregate Principal Balance of all CCC Collateral
Obligations over an amount equal to 17.5% of the Collateral Principal Amount as
of the current Determination Date; and

 

11



--------------------------------------------------------------------------------

(ii) the excess of the Aggregate Principal Balance of all Caa Collateral
Obligations over an amount equal to 17.5% of the Collateral Principal Amount as
of the current Determination Date;

provided that, in determining which of the CCC/Caa Collateral Obligations shall
be included in the CCC/Caa Excess, the CCC/Caa Collateral Obligations with the
lowest Market Value (assuming that such Market Value is expressed as a
percentage of the Aggregate Principal Balance of such Collateral Obligations as
of such Determination Date) shall be deemed to constitute such CCC/Caa Excess.

“Certificate of Authentication”: The meaning specified in Section 2.1.

“Certificated Note”: Any Note issued in the form of a definitive, fully
registered form without coupons registered in the name of the owner or nominee
thereof, duly executed by the Issuer and authenticated by the Trustee as herein
provided.

“Certificated Security”: The meaning specified in Article 8 of the UCC.

“CGMSIM”: Carlyle GMS Investment Management L.L.C.

“Citigroup”: Citigroup Global Markets Inc.

“Class”: In the case of (a) the Rated Notes, all of the Rated Notes having the
same Interest Rate, Stated Maturity and designation, (b) the Preferred
Interests, all of the Preferred Interests and (c) the Reinvesting Holder Notes,
all of the Reinvesting Holder Notes. For purpose of exercising any rights to
consent, give direction or otherwise vote, (i) pari passu Classes will be
treated as a single Class, except as expressly provided in this Indenture and
(ii) the Preferred Interests and the Reinvesting Holder Notes will be treated as
a single Class and the Reinvesting Holder Notes shall be deemed to have a
principal balance of zero.

“Class A Notes”: The Class A-1 Notes and the Class A-2 Notes, collectively.

“Class A-1 Notes”: The Class A-1A Notes, the Class A-1B Notes and the Class A-1C
Notes, collectively.

“Class A-1A Notes”: The Class A-1A Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class A-1B Notes”: The Class A-1B Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class A-1C Notes”: The Class A-1C Senior Secured Fixed Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Class A-2 Notes”: The Class A-2 Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.

“Clean-Up Call Redemption”: The meaning specified in Section 9.7(a).

 

12



--------------------------------------------------------------------------------

“Clean-Up Call Redemption Price”: The meaning specified in Section 9.7(b).

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearing Corporation”: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under Article 8 of
the UCC.

“Clearing Corporation Security”: Securities that are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are “Certificated Securities” in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

“Clearstream”: Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

“CLO Information Service”: Initially, Intex, and thereafter any third-party
vendor that compiles and provides access to information regarding CLO
transactions and is selected by the Collateral Manager to receive copies of the
Monthly Report and Distribution Report.

“Closing Date”: June 26, 2015.

“Closing Date Certificate”: A certificate of the Issuer delivered on the Closing
Date pursuant to Section 3.1.

“Closing Date Committed Par Amount”: U.S.$380,000,000.

“Closing Date Originator Participation Interests”: Any participation interest in
an asset contributed to the Issuer pursuant to the Contribution Agreement until
elevated by assignment.

“Code”: The United States Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.

“Collateral”: The meaning specified in the Granting Clauses hereof.

“Collateral Administration Agreement”: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time.

“Collateral Administrator”: The Bank, in its capacity as collateral
administrator under the Collateral Administration Agreement, and any successor
thereto.

“Collateral Interest Amount”: As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations and Deferring Obligations, but including
Interest Proceeds actually received from Defaulted Obligations and Deferring
Obligations), in each case during the Collection Period in which such date of
determination occurs (or after such Collection Period but on or prior to the
related Payment Date if such Interest Proceeds would be treated as Interest
Proceeds with respect to such Collection Period).

 

13



--------------------------------------------------------------------------------

“Collateral Management Agreement”: The agreement dated as of the Closing Date
entered into between the Issuer and the Collateral Manager relating to the
management of the Collateral Obligations and the other Assets by the Collateral
Manager on behalf of the Issuer, as amended from time to time in accordance with
the terms hereof and thereof.

“Collateral Manager”: Carlyle GMS Investment Management L.L.C., a Delaware
limited liability company, until a successor Person shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement, and thereafter Collateral Manager shall mean such successor Person.

“Collateral Obligation”: A Senior Secured Loan, Second Lien Loan (including, but
not limited to, interests in bank loans acquired by way of a purchase or
assignment) or Participation Interest therein that, as of the date of
acquisition by the Issuer (or, if applicable, as of the date that a binding
commitment with respect to the acquisition of such asset is entered into):

 

  (i) is U.S. Dollar denominated and is neither convertible by the issuer
thereof into, nor payable in, any other currency;

 

  (ii) is not a Defaulted Obligation or a Credit Risk Obligation;

 

  (iii) is not a lease (including a finance lease);

 

  (iv) is not an Interest Only Security;

 

  (v) provides (in the case of a Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation, with respect to amounts drawn thereunder) for a
fixed amount of principal payable in Cash on scheduled payment dates and/or at
maturity and does not by its terms provide for earlier amortization or
prepayment at a price of less than par;

 

  (vi) does not constitute Margin Stock;

 

  (vii) entitles the Issuer to receive payments due under the terms of such
asset and proceeds from disposing of such asset free and clear of withholding
tax, other than (A) withholding tax as to which the obligor or issuer must make
additional payments so that the net amount received by the Issuer after
satisfaction of such tax is the amount due to the Issuer before the imposition
of any withholding tax and (B) withholding tax on (x) amendment, waiver, consent
and extension fees and (y) commitment fees and other similar fees in respect of
Revolving Collateral Obligations and Delayed Drawdown Collateral Obligations;

 

  (viii) has a Moody’s Rating and a Fitch Rating;

 

  (ix) is not a debt obligation whose repayment is subject to substantial
non-credit related risk as determined by the Collateral Manager in its
reasonable judgment;

 

14



--------------------------------------------------------------------------------

  (x) except for Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations, is not an obligation pursuant to which any future
advances or payments to the borrower or the obligor thereof may be required to
be made by the Issuer;

 

  (xi) does not have an “f,” “p,” “pi,” “sf” or “t” subscript assigned by S&P or
an “sf” subscript assigned by Moody’s;

 

  (xii) is not an obligation that is a Related Obligation, a Zero Coupon Bond or
a Structured Finance Obligation;

 

  (xiii) will not require the Issuer or the pool of Assets to be registered as
an investment company under the Investment Company Act;

 

  (xiv) is not an Equity Security or attached with a warrant to purchase Equity
Securities and does not provide for mandatory or optional conversion for Equity
Securities;

 

  (xv) is not the subject of an Offer for a price less than its purchase price
plus all accrued and unpaid interest;

 

  (xvi) does not mature after the Stated Maturity of the Securities;

 

  (xvii) if a Floating Rate Obligation, accrues interest at a floating rate
determined by reference to (a) the Dollar prime rate, federal funds rate or
LIBOR or (b) a similar interbank offered rate or commercial deposit rate or
(c) any other then-customary index;

 

  (xviii) is Registered;

 

  (xix) is not a Synthetic Security;

 

  (xx) does not pay interest less frequently than semi-annually;

 

  (xxi) does not include or support a letter of credit (other than, for the
avoidance of doubt, any letter of credit sub-facility that is part of a
Revolving Collateral Obligation and with respect to which the Issuer does not
issue such letter of credit);

 

  (xxii) is not an interest in a grantor trust unless all of the assets of such
trust meet the standards set forth herein for Collateral Obligations (other than
clause (xviii));

 

  (xxiii) is purchased at a price at least equal to 60.0% of its par amount;

 

  (xxiv) is issued by an obligor Domiciled in the United States, Canada, a Group
I Country, a Group II Country, a Group III Country or a Tax Jurisdiction;

 

  (xxv) is not issued by a sovereign, or by a corporate issuer located in a
country, which sovereign or country on the date on which the obligation is
acquired by the Issuer imposed foreign exchange controls that effectively limit
the availability or use of U.S. Dollars to make when due the scheduled payments
of principal thereof and interest thereon; and

 

  (xxvi) is not a Senior Secured Bond, Senior Secured Floating Rate Note or
Senior Unsecured Bond.

 

15



--------------------------------------------------------------------------------

“Collateral Principal Amount”: As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations) plus (b) without duplication, the amounts on deposit in
the Collection Account, the Reinvestment Amount Account and the Ramp-Up Account
(including Eligible Investments therein) representing Principal Proceeds.

“Collateral Quality Test”: A test satisfied on any date of determination on and
after the Effective Date if, in the aggregate, the Collateral Obligations owned
(or in relation to a proposed purchase of a Collateral Obligation, proposed to
be owned) by the Issuer satisfy each of the tests set forth below (or, after the
Effective Date, if a test is not satisfied on such date of determination, the
degree of compliance with such test is maintained or improved after giving
effect to any purchase or sale effected on such date of determination or the
relevant Trading Plan), calculated in each case as required by Section 1.2
herein:

 

  (i) the Minimum Moody’s Floating Spread Test;

 

  (ii) the Minimum Weighted Average Coupon Test;

 

  (iii) the Maximum Moody’s Rating Factor Test;

 

  (iv) the Moody’s Diversity Test;

 

  (v) the Minimum Weighted Average Moody’s Recovery Rate Test;

 

  (vi) the Maximum Fitch Rating Factor Test;

 

  (vii) the Minimum Weighted Average Fitch Recovery Rate Test;

 

  (viii) the Minimum Fitch Floating Spread Test; and

 

  (ix) the Weighted Average Life Test.

“Collection Account”: The meaning specified in Section 10.2(a).

“Collection Period”: (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the eighth
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Securities, on the day
preceding such Stated Maturity, (b) in the case of the final Collection Period
preceding an Optional Redemption or a Tax Redemption in whole of the Securities,
on the day preceding the Redemption Date and (c) in any other case, at the close
of business on the eighth Business Day prior to such Payment Date.

 

16



--------------------------------------------------------------------------------

“Concentration Limitations”: Limitations satisfied on any date of determination
on or after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer comply
with all of the requirements set forth below (or in relation to a proposed
purchase after the Effective Date, if not in compliance, the relevant
requirements must be maintained or improved after giving effect to the
purchase), calculated in each case as required by Section 1.2 herein:

 

  (i) (a) not less than 90.0% of the Collateral Principal Amount may consist of
Senior Secured Loans, Cash and Eligible Investments; and (b) not more than 10.0%
of the Collateral Principal Amount may consist, in the aggregate, of Second Lien
Loans; provided that in the case of this clause (i)(b), not more than 1.5% of
the Collateral Principal Amount may consist of Second Lien Loans issued by a
single Obligor and its Affiliates;

 

  (ii) not more than 0.0% of the Collateral Principal Amount may consist of
Senior Secured Bonds, Senior Unsecured Bonds and Senior Secured Floating Rate
Notes;

 

  (iii) not more than 2.5% of the Collateral Principal Amount may consist of
Collateral Obligations issued by a single obligor and its Affiliates, except
that Collateral Obligations (other than DIP Collateral Obligations) issued by up
to five obligors and their respective Affiliates may each constitute up to 3.0%
of the Collateral Principal Amount;

 

  (iv) not more than 17.5% of the Collateral Principal Amount may consist of
Collateral Obligations with a Moody’s Rating of “Caa1” or below;

 

  (v) not more than 17.5% of the Collateral Principal Amount may consist of
Collateral Obligations with a Fitch Rating of “CCC+” or below;

 

  (vi) not more than 5.0% of the Collateral Principal Amount may consist of
Collateral Obligations that pay interest less frequently than quarterly;

 

  (vii) not more than 5.0% of the Collateral Principal Amount may consist of
Fixed Rate Obligations;

 

  (viii) not more than 5.0% of the Collateral Principal Amount may consist of
Current Pay Obligations;

 

  (ix) not more than 5.0% of the Collateral Principal Amount may consist of DIP
Collateral Obligations;

 

  (x) not more than 10.0% of the Collateral Principal Amount may consist, in the
aggregate, of unfunded commitments under Delayed Drawdown Collateral Obligations
and unfunded and funded commitments under Revolving Collateral Obligations;

 

17



--------------------------------------------------------------------------------

  (xi) not more than 5.0% of the Collateral Principal Amount may consist of
Deferrable Obligations;

 

  (xii) not more than 5.0% of the Collateral Principal Amount may consist of
Participation Interests, provided that Closing Date Originator Participation
Interests will be excluded for purposes of this clause (xii) for the first
ninety days following the Closing Date;

 

  (xiii) the Moody’s Counterparty Criteria are met;

 

  (xiv) the Third Party Credit Exposure may not exceed 20.0% of the Collateral
Principal Amount and the Third Party Credit Exposure Limits may not be exceeded;

 

  (xv) not more than 10.0% of the Collateral Principal Amount may consist of
Collateral Obligations with a Moody’s Rating or a Moody’s Default Probability
Rating derived from an S&P Rating as provided in the second table in clause
(a) of the methodology specified in the definition of Moody’s Derived Rating on
Schedule 4 hereto;

 

  (xvi) (a) all of the Collateral Obligations must be issued by Non-Emerging
Market Obligors; and (b) no more than the percentage listed below of the
Collateral Principal Amount may be issued by obligors Domiciled in the country
or countries set forth opposite such percentage:

 

18



--------------------------------------------------------------------------------

% Limit

    

Country or Countries

  20.0%      

All countries (in the aggregate) other than the United States;

  15.0%      

Canada;

  10.0%      

all countries (in the aggregate) other than the United States and Canada;

  10.0%      

any individual Group I Country other than Australia or New Zealand;

  7.5%      

all Group II Countries in the aggregate;

  5.0%      

any individual Group II Country;

  7.5%      

all Group III Countries in the aggregate;

  12.0%      

all Group II Countries and Group III Countries in the aggregate;

  5.0%      

all Tax Jurisdictions in the aggregate;

  3.0%      

any individual country other than the United States, the United Kingdom, Canada,
the Netherlands, any Group II Country or any Group III Country; and

  0.0%      

Greece, Ireland, Italy, Portugal and Spain in the aggregate.

 

  (xvii) not more than 12.5% of the Collateral Principal Amount may consist of
Collateral Obligations that are issued by obligors that belong to any single
Moody’s industry classification, except that (x) the largest Moody’s industry
classification may represent up to 20.0% of the Collateral Principal Amount;
(y) the second-largest Moody’s industry classification may represent up to 17.5%
of the Collateral Principal Amount; and (z) the third-largest Moody’s industry
classification may represent up to 15.0% of the Collateral Principal Amount;

 

  (xviii) not more than 0.0% of the Collateral Principal Amount may consist of
the LC Commitment Amount under Letter of Credit Reimbursement Obligations;

 

  (xix) not more than 0.0% of the Collateral Principal Amount may consist of
Bridge Loans;

 

  (xx) not more than 25.0% of the Collateral Principal Amount may consist of
Broadly Syndicated Cov-Lite Loans;

 

  (xxi) not more than 10.0% of the Collateral Principal Amount may consist of
Middle Market Cov-Lite Loans;

 

19



--------------------------------------------------------------------------------

  (xxii) not more than 0.0% of the Collateral Principal Amount may consist of
Step-Up Obligations;

 

  (xxiii) not more than 0.0% of the Collateral Principal Amount may consist of
Step-Down Obligations; and

 

  (xxiv) not more than 25.0% of the Collateral Principal Amount may consist of
debt obligations that are part of a credit facility with a facility size on the
date of origination thereof greater than U.S.$500,000,000.

“Confidential Information”: The meaning specified in Section 14.15(b).

“Contribution Agreement”: The Contribution Agreement dated as of the Closing
Date between the Issuer and the Originator, as amended from time to time.

“Controlling Class”: The Class A-1 Notes so long as any Class A-1 Notes are
Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; and then the Preferred Interests.

“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
“affiliate” of a person includes any person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the person. “Control,” with respect to a person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such person.

“Corporate Trust Office”: The designated corporate trust office of the Trustee,
currently located at 1 Iron Street, Boston, Massachusetts 02210, Attention:
Structured Trust and Analytics, or such other address as the Trustee may
designate from time to time by notice to the Holders, the Collateral Manager,
the Issuer and the Fiscal Agent, or the principal corporate trust office of any
successor Trustee.

“Cov-Lite Loan”: A Loan that (a) does not contain any financial covenants; or
(b) requires the underlying Obligor to comply with one or more Incurrence
Covenants, but does not require the underlying Obligor to comply with a
Maintenance Covenant; provided that a Loan described in clause (a) or (b) above
which either contains a cross-default provision to, or is pari passu with,
another loan of the underlying obligor that requires the underlying Obligor to
comply with both an Incurrence Covenant and a Maintenance Covenant will be
deemed not to be a Cov-Lite Loan.

“Coverage Tests”: The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to the Class A Notes.

“Credit Amendment”: The meaning set forth in Section 12.2(f).

“Credit Improved Criteria”: The criteria that will be met if (a) with respect to
any Collateral Obligation the change in price of such Collateral Obligation
during the period from the date on which it was acquired by the Issuer to the
date of determination by a percentage either is more

 

20



--------------------------------------------------------------------------------

positive, or less negative, as the case may be, than the percentage change in
the average price of any index specified on the Approved Index List plus 0.25%
over the same period or (b) with respect to a Fixed Rate Obligation only, there
has been a decrease in the difference between its yield compared to the yield on
the United States Treasury security of the same duration of more than 7.5% since
the date of purchase.

“Credit Improved Obligation”: Any Collateral Obligation which, in the Collateral
Manager’s judgment exercised in accordance with the Collateral Management
Agreement, has significantly improved in credit quality after it was acquired by
the Issuer, which improvement may (but need not) be evidenced by one of the
following: (a) such Collateral Obligation satisfies the Credit Improved
Criteria, (b) such Collateral Obligation has been upgraded at least one rating
subcategory by either Rating Agency or has been placed and remains on credit
watch with positive implication by either Rating Agency, (c) the issuer of such
Collateral Obligation has raised equity capital or other capital subordinated to
the Collateral Obligation, or (d) the issuer of such Collateral Obligation has,
in the Collateral Manager’s reasonable commercial judgment, shown improved
results or possesses less credit risk, in each case since such Collateral
Obligation was acquired by the Issuer; provided that during a Restricted Trading
Period, in addition to the foregoing, a Collateral Obligation will qualify as a
Credit Improved Obligation only if (i) it has been upgraded by any Rating Agency
at least one rating subcategory or has been placed and remains on a credit watch
with positive implication by Moody’s or S&P since it was acquired by the Issuer,
(ii) the Credit Improved Criteria are satisfied with respect to such Collateral
Obligation or (iii) a Majority of the Controlling Class votes to treat such
Collateral Obligation as a Credit Improved Obligation.

“Credit Risk Criteria”: The criteria that will be met with respect to any
Collateral Obligation if (a) the change in price of such Collateral Obligation
during the period from the date on which it was acquired by the Issuer to the
date of determination by a percentage either is more negative, or less positive,
as the case may be, than the percentage change in the average price of any index
specified on the Approved Index List less 0.25% over the same period, or
(b) with respect to a Fixed Rate Obligation only, there has been an increase in
the difference between its yield compared to the yield on the United States
Treasury security of the same duration of more than 7.5% since the date of
purchase.

“Credit Risk Obligation”: Any Collateral Obligation that, in the Collateral
Manager’s judgment exercised in accordance with the Collateral Management
Agreement, has a significant risk of declining in credit quality or price;
provided that, during a Restricted Trading Period, a Collateral Obligation will
qualify as a Credit Risk Obligation for purposes of sales of Collateral
Obligations only if, in addition to the foregoing, (i) such Collateral
Obligation has been downgraded by any Rating Agency at least one rating
subcategory or has been placed and remains on a credit watch with negative
implication by Moody’s or S&P since it was acquired by the Issuer, (ii) the
Credit Risk Criteria are satisfied with respect to such Collateral Obligation or
(iii) a Majority of the Controlling Class votes to treat such Collateral
Obligation as a Credit Risk Obligation.

“Cross Transaction”: The meaning set forth in Section 3(c) of the Collateral
Management Agreement.

“CRR”: Regulation No 575/2013 of the European Parliament and of the Council.

 

21



--------------------------------------------------------------------------------

“CRR Retention Requirements”: Part Five of the CRR as amended from time to time
and including any guidance or any technical standards published in relation
thereto, provided that any reference to the CRR Retention Requirements shall be
deemed to include any successor or replacement provisions to Part Five of the
CRR.

“Current Pay Obligation”: Any Collateral Obligation (other than a DIP Collateral
Obligation) that would otherwise be treated as a Defaulted Obligation but as to
which no payments are due and payable that are unpaid and with respect to which
the Collateral Manager has certified to the Trustee (with a copy to the
Collateral Administrator) in writing that it believes, in its reasonable
business judgment, that (a) the issuer or obligor of such Collateral Obligation
will continue to make scheduled payments of interest (and/or fees, as
applicable, in the case of a Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation) thereon and will pay the principal thereof by maturity or
as otherwise contractually due, (b) if the issuer or obligor is subject to a
bankruptcy proceeding, it has been the subject of an order of a bankruptcy court
that permits it to make the scheduled payments on such Collateral Obligation and
all payments authorized by the bankruptcy court have been paid in cash when due,
(c) the Collateral Obligation has a Market Value of at least 80.0% of its par
value and (d) if the Rated Notes are then rated by Moody’s (A) has a Moody’s
Rating of at least “Caa1” and a Market Value of at least 80.0% of its par value
or (B) has a Moody’s Rating of at least “Caa2” or had such rating immediately
before such rating was withdrawn and its Market Value is at least 85.0% of its
par value (Market Value being determined, solely for the purposes of clauses
(c) and (d), without taking into consideration clause (iii) of the definition of
the term Market Value).

“Custodial Account”: The custodial account established pursuant to
Section 10.3(b).

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Defaulted Obligation”: Any Collateral Obligation included in the Assets as to
which:

 

  (a) a default as to the payment of principal and/or interest has occurred and
is continuing with respect to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, except that,
in the case of a default that in the Collateral Manager’s judgment is not due to
credit-related causes, such default shall be subject to a grace period of five
Business Days or seven calendar days, whichever is greater, but in no case
beyond the passage of any grace period applicable thereto;

 

  (b)

a default known to the Collateral Manager as to the payment of principal and/or
interest has occurred and is continuing on another debt obligation of the same
issuer which is senior or pari passu in right of payment to such Collateral
Obligation (without regard to any grace period applicable thereto, or waiver or
forbearance thereof, except that, in the case of a default that in the
Collateral Manager’s judgment is not due to credit-related causes, such default
shall be subject to a grace period of five Business Days or seven calendar days,
whichever is greater, but in no case beyond the passage of any grace period
applicable thereto; and the holders of such Collateral Obligation have
accelerated the

 

22



--------------------------------------------------------------------------------

  maturity of all or a portion of such Collateral Obligation; provided that
(x) such Collateral Obligation shall constitute a Defaulted Obligation under
this clause (b) only until such acceleration has been rescinded and (y) both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable issuer or secured by the same collateral;

 

  (c) the issuer or others have instituted proceedings to have the issuer
adjudicated as bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed within 60 days of filing or such
issuer has filed for protection under Chapter 11 of the United States Bankruptcy
Code;

 

  (d) such Collateral Obligation has a rating assigned by Fitch of “D” or “RD”
or had such rating immediately before such rating was withdrawn, such Collateral
Obligation has an S&P Rating of “D” or had such rating immediately before such
rating was withdrawn or the Obligor on such Collateral Obligation has a
“probability of default” rating assigned by Moody’s of “D” or “LD” or had such
rating immediately before it was withdrawn;

 

  (e) such Collateral Obligation is pari passu in right of payment as to the
payment of principal and/or interest to another debt obligation of the same
obligor which has (i) a rating assigned by Fitch of “D” or “RD” or (ii) an S&P
Rating of “D,” or, in each case, had such rating immediately before such rating
was withdrawn or the Obligor on such Collateral Obligation has a “probability of
default” rating assigned by Moody’s of “D” or “LD” or had such rating
immediately before it was withdrawn;

 

  (f) a default with respect to which the Collateral Manager has received notice
or has knowledge that a default has occurred under the Underlying Instruments
and any applicable grace period has expired and the holders of such Collateral
Obligation have accelerated the repayment of the Collateral Obligation (but only
until such acceleration has been rescinded) in the manner provided in the
Underlying Instrument;

 

  (g) the Collateral Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a Defaulted Obligation;

 

  (h) such Collateral Obligation is a Participation Interest with respect to
which the Selling Institution has defaulted in any respect in the performance of
any of its payment obligations under the Participation Interest; or

 

  (i) such Collateral Obligation is a Participation Interest in a loan that
would, if such loan were a Collateral Obligation, constitute a Defaulted
Obligation or with respect to which the Selling Institution has an S&P Rating of
“D” or a “probability of default” rating assigned by Moody’s of “D” or “LD” or
had such rating before such rating was withdrawn;

 

23



--------------------------------------------------------------------------------

provided that (x) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) and (i) above if such Collateral
Obligation (or, in the case of a Participation Interest the underlying Senior
Secured Loan or Second Lien Loan) is a Current Pay Obligation (provided that the
Aggregate Principal Balance of Current Pay Obligations exceeding 7.5% of the
Collateral Principal Amount will be treated as Defaulted Obligations) and (y) a
Collateral Obligation shall not constitute a Defaulted Obligation pursuant to
any of clauses (b), (c), (d), (e) and (i) if such Collateral Obligation (or, in
the case of a Participation Interest, the underlying Senior Secured Loan or
Second Lien Loan) is a DIP Collateral Obligation (other than a DIP Collateral
Obligation that has an S&P Rating of “CC” or lower).

Each obligation received in connection with a Distressed Exchange that (a) would
be a Collateral Obligation but for the fact that it is a Defaulted Obligation or
(b) would satisfy the proviso in the definition of Distressed Exchange but for
the fact that it exceeds the percentage limit therein, shall in each case be
deemed to be a Defaulted Obligation, and each other obligation received in
connection with a Distressed Exchange shall be deemed to be an Equity Security.

“Defaulted Obligation Value”: For any Defaulted Obligation, the lower of the
Moody’s Collateral Value and the Fitch Collateral Value of such Defaulted
Obligation.

“Deferrable Obligation”: A Collateral Obligation (not including any Partial
Deferring Obligation) which by its terms permits the deferral or capitalization
of payment of accrued, unpaid interest.

“Deferred Base Management Fee”: The meaning specified in Section 8(b) of the
Collateral Management Agreement.

“Deferred Base Management Fee Cap”: The meaning specified in Section 1 of the
Collateral Management Agreement.

“Deferred Management Fee”: Each of the Deferred Base Management Fee and the
Deferred Subordinated Management Fee.

“Deferred Subordinated Management Fee”: The meaning specified in Section 8(b) of
the Collateral Management Agreement.

“Deferring Obligation”: A Deferrable Obligation that is deferring the payment of
interest due thereon and has been so deferring the payment of interest due
thereon (i) with respect to Collateral Obligations that have a Moody’s Rating of
at least “Baa3,” for the shorter of two consecutive accrual periods or one year,
and (ii) with respect to Collateral Obligations that have a Moody’s Rating of
“Ba1” or below, for the shorter of one accrual period or six consecutive months,
which deferred capitalized interest has not, as of the date of determination,
been paid in cash.

“Delayed Drawdown Collateral Obligation”: A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.

 

24



--------------------------------------------------------------------------------

“Delivered” or “Delivery”: The taking of the following steps:

 

  (a) in the case of each Certificated Security or Instrument (other than a
Clearing Corporation Security or a Certificated Security or an Instrument
evidencing debt underlying a participation interest in a loan), (i) causing the
delivery of such Certificated Security or Instrument to the Intermediary
registered in the name of the Intermediary or its affiliated nominee,
(ii) causing the Intermediary to continuously identify on its books and records
that such Certificated Security or Instrument is credited to the relevant
Account and (iii) causing the Intermediary to maintain continuous possession of
such Certificated Security or Instrument;

 

  (b) in the case of each Uncertificated Security (other than a Clearing
Corporation Security), (i) causing such Uncertificated Security to be
continuously registered on the books of the issuer thereof to the Intermediary
and (ii) causing the Intermediary to continuously identify on its books and
records that such Uncertificated Security is credited to the relevant Account;

 

  (c) in the case of each Clearing Corporation Security, (i) causing the
relevant Clearing Corporation to continuously credit such Clearing Corporation
Security to the securities account of the Intermediary at such Clearing
Corporation and (ii) causing the Intermediary to continuously identify on its
books and records that such Clearing Corporation Security is credited to the
relevant Account;

 

  (d) in the case of any Financial Asset that is maintained in book-entry form
on the records of an FRB, (i) causing the continuous crediting of such Financial
Asset to a securities account of the Intermediary at any FRB and (ii) causing
the Intermediary to continuously identify on its books and records that such
Financial Asset is credited to the relevant Account;

 

  (e) in the case of each Financial Asset not covered by the foregoing clauses
(a) through (d), (i) causing the transfer of such Financial Asset to the
Intermediary in accordance with applicable law and regulation and (ii) causing
the Intermediary to continuously credit such Financial Asset to the relevant
Account;

 

  (f) in the case of Cash, (i) causing the deposit of such Cash with the
Intermediary and (ii) causing the Intermediary to continuously identify on its
books and record that such Cash is credited to the relevant Account;

 

  (g) in the case of each general intangible (including any participation
interest in a loan that is not, or the debt underlying which is not, evidenced
by an Instrument or a Certificated Security, notifying the obligor thereunder,
if any of the Grant to the Trustee (unless no applicable law requires such
notice);

 

  (h) in the case of each participation interest in a loan as to which the
underlying debt is represented by a Certificated Security or an Instrument,
obtaining the acknowledgment of the Person in possession of such Certificated
Security or Instrument (which may not be the Issuer) that it holds the Issuer’s
interest in such Certificated Security or Instrument solely on behalf and for
the benefit of the Trustee; and

 

25



--------------------------------------------------------------------------------

  (i) in all cases, the filing of an appropriate Financing Statement in the
appropriate filing office in accordance with the Uniform Commercial Code as in
effect in any relevant jurisdiction.

“Determination Date”: The last day of each Collection Period.

“DIP Collateral Obligation”: A loan made to a debtor-in-possession pursuant to
Section 364 of the U.S. Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the U.S. Bankruptcy Code and fully secured by senior
liens.

“Discount Obligation”: Any Loan or Participation Interest in a Loan which was
purchased (as determined without averaging prices of purchases on different
dates) for less than 85.0% of its Principal Balance, if such Collateral
Obligation has a Moody’s Rating lower than “B3,” or 80.0% of its Principal
Balance, if such Collateral Obligation has a Moody’s Rating of “B3” or higher;
provided that:

(x) such Collateral Obligation shall cease to be a Discount Obligation at such
time as the Market Value (expressed as a percentage of the par amount of such
Collateral Obligation) determined for such Collateral Obligation on each day
during any period of 30 consecutive days since the acquisition by the Issuer of
such Collateral Obligation, equals or exceeds 90% on each such day in the case
of a Loan or Participation Interest in a Loan;

(y) any Collateral Obligation that would otherwise be considered a Discount
Obligation, but that is purchased in accordance with the Investment Criteria
with the Sale Proceeds of a Collateral Obligation that was not a Discount
Obligation at the time of its purchase, so long as such purchased Collateral
Obligation (A) is purchased or committed to be purchased within five Business
Days of such sale, (B) is purchased at a purchase price (expressed as a
percentage of the par amount of such Collateral Obligation) equal to or greater
than the sale price (expressed as a percentage of the par amount) of the sold
Collateral Obligation, (C) is purchased at a purchase price (expressed as a
percentage of the par amount of such Collateral Obligation) not less than 65%;
and (D) has a Moody’s Default Probability Rating equal to or greater than the
Moody’s Default Probability Rating of the sold Collateral Obligation, will not
be considered to be a Discount Obligation; and

(z) clause (y) above in this proviso shall not apply to any such Collateral
Obligation at any time on or after the acquisition by the Issuer of such
Collateral Obligation if, as determined at the time of such acquisition, the
Aggregate Principal Balance of all Collateral Obligations to which such clause
(y) has been applied since the Closing Date is more than 10% of the Target
Initial Par Amount.

 

26



--------------------------------------------------------------------------------

“Dissolution Expenses”: The sum of (i) an amount not to exceed the greater of
(a) U.S.$30,000 and (b) the amount (if any) reasonably certified by the
Collateral Manager or the Issuer, including fees and expenses incurred by the
Trustee and reported to the Collateral Manager, as the sum of expenses
reasonably likely to be incurred in connection with the discharge of this
Indenture, the liquidation of the Assets and the dissolution of the Issuer and
(ii) any accrued and unpaid Administrative Expenses.

“Distressed Exchange”: In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Collateral Manager, pursuant to which the obligor of such
Collateral Obligation has issued to the holders of such Collateral Obligation a
new security or obligation or package of securities or obligations that, in the
sole judgment of the Collateral Manager, amounts to a diminished financial
obligation or has the purpose of helping the obligor of such Collateral
Obligation avoid default; provided that no Distressed Exchange shall be deemed
to have occurred if the securities or obligations received by the Issuer in
connection with such exchange or restructuring (i) are not a Letter of Credit
Reimbursement Obligation and (ii) satisfy the definition of Collateral
Obligation (provided that the Aggregate Principal Balance of all securities and
obligations to which this proviso applies or has applied, measured cumulatively
from the Closing Date onward, may not exceed 15.0% of the Target Initial Par
Amount).

“Distribution Report”: The meaning specified in Section 10.7(b).

“Diversity Score”: A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 4 hereto.

“Dollar” or “U.S.$”: A dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.

“Domicile” or “Domiciled”: With respect to any issuer of, or obligor with
respect to, a Collateral Obligation:

 

  (a) except as provided in clause (b) or (c) below, its country of
organization;

 

  (b) if it is organized in a Tax Jurisdiction, each of such jurisdiction and
the country in which, in the Collateral Manager’s good faith estimate, a
substantial portion of its operations are located or from which a substantial
portion of its revenue is derived, in each case directly or through subsidiaries
(which shall be any jurisdiction and country known at the time of designation by
the Collateral Manager to be the source of the majority of revenues, if any, of
such issuer or obligor); or

 

  (c) if its payment obligations are guaranteed by a person or entity organized
in the United States, then the United States; provided that (x) in the
commercially reasonable judgment of the Collateral Manager, such guarantee is
enforceable in the United States and the related Collateral Obligation is
supported by U.S. revenue sufficient to service such Collateral Obligation and
all obligations senior to or pari passu with such Collateral Obligation and
(y) such guarantee satisfies the Domicile Guarantee Criteria.

“Domicile Guarantee Criteria”: The following criteria.

 

  (a) the guarantee is one of payment and not of collection;

 

27



--------------------------------------------------------------------------------

  (b) the guarantee provides that the guarantor agrees to pay the guaranteed
obligations on the date due and waives demand, notice and marshaling of assets;

 

  (c) the guarantee provides that the guarantor’s right to terminate or amend
the guarantee is appropriately restricted;

 

  (d) the guarantee is unconditional, irrespective of value, genuineness,
validity, or enforceability of the guaranteed obligations; the guarantee
provides that the guarantor waives any other circumstance or condition that
would normally release a guarantor from its obligations; and the guarantor also
waives the right of set-off and counterclaim;

 

  (e) the guarantee provides that it reinstates if any guaranteed payment made
by the primary obligor is recaptured as a result of the primary obligor’s
bankruptcy or insolvency; and

 

  (f) in the case of cross-border transactions, the risk of withholding tax with
respect to payments by the guarantor is addressed if necessary.

“DTC”: The Depository Trust Company, its nominee and their respective
successors.

“Due Date”: Each date on which any payment is due on an Asset in accordance with
its terms.

“Effective Date”: The earlier to occur of (a) the Effective Date Cut-Off and
(b) the first date on which the Collateral Manager certifies to the Trustee and
the Collateral Administrator that the Target Initial Par Condition has been
satisfied.

“Effective Date Accountants’ Comparison Report”: The meaning specified in
Section 7.18(e).

“Effective Date Accountants’ Recalculation Report”: The meaning specified in
Section 7.18(e).

“Effective Date Accountants’ Report”: The meaning specified in Section 7.18(e).

“Effective Date Cut-Off”: September 15, 2015.

“Effective Date Issuer Certificate”: The meaning specified in Section 7.18(e).

“Effective Date Report”: The meaning specified in Section 7.18(e).

“Eligible Account”: Any account established and maintained (a) with a federal or
state-chartered depository institution that (i) is rated at least “A1” and “P-1”
by Moody’s and (ii) (to the extent that Fitch is rating any Rated Notes then
Outstanding) has a long-term debt rating of at least “A” and a short-term debt
rating of at least “F1” by Fitch or (b) in segregated trust accounts with the
corporate trust department of a federal or state-chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations Section 9.10(b) and (i) if Cash
is being held in such a trust account the related institution is also required
to meet the ratings requirements set forth in clause (a)(i) and (ii) with
respect to securities accounts, the related institution is also required to have
a rating of at least

 

28



--------------------------------------------------------------------------------

“Baa3” by Moody’s. If such institution’s ratings fall below the ratings set
forth in clause (a) or (b), the assets held in such account will be moved to
another institution that satisfies such ratings within 30 calendar days. Such
institution shall have a combined capital and surplus of at least
U.S.$200,000,000.

“Eligible Custodian”: A custodian that satisfies, mutatis mutandis, the
eligibility requirements set out in Section 6.8.

“Eligible Investment Required Ratings”: (a) If such obligation (i) has both a
long-term and a short-term credit rating from Moody’s, such ratings are “A1” or
higher (not on credit watch for possible downgrade) and “P-1” (not on credit
watch for possible downgrade), respectively, (ii) has only a long-term credit
rating from Moody’s, such rating is “Aaa” (not on credit watch for possible
downgrade) or (iii) has only a short-term credit rating from Moody’s, such
rating is “P-1” (not on credit watch for possible downgrade) and (b) if such
obligation has (x) if maturing in up to 30 days, a short-term credit rating of
at least “F1” and a long-term credit rating of at least “A” (if such long-term
rating exists) from Fitch or (y) if maturing in more than 30 days but not in
excess of 60 days, a short-term credit rating of at least “F1+” and a long-term
credit rating of at least “AA-” (if such long-term rating exists) from Fitch.

“Eligible Investments”: Any Dollar investment that, at the time it is Delivered
to the Trustee (directly or through an intermediary or bailee), (x) matures not
later than the earlier of (A) the date that is 60 days after the date of
Delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of Delivery thereof, and (y) is one or more of
the following obligations or securities:

 

  (a) direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America whose obligations are expressly backed by the full faith and
credit of the United States of America and which satisfy the Eligible Investment
Required Ratings;

 

  (b) demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including the Bank, Affiliates of the Bank and Affiliates of the
Collateral Manager) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, in each case payable
within 183 days after issuance, so long as the commercial paper and/or the debt
obligations of such depository institution or trust company at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

  (c) commercial paper or other short-term obligations (other than asset-backed
commercial paper) with the Eligible Investment Required Ratings and that either
bear interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 183 days from their date of issuance; and

 

29



--------------------------------------------------------------------------------

  (d) registered money market funds that have, at all times, credit ratings of
“Aaa-mf” by Moody’s and “AAAmmf” by Fitch (or, in the absence of a credit rating
from Fitch, a credit rating of “AAAm” by S&P);

provided that (A) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (d) above, as mature (or are putable at par to the issuer
thereof) no later than the Business Day prior to the next Payment Date unless
such Eligible Investments are issued by the Trustee in its capacity as a banking
institution, in which event such Eligible Investments may mature on such Payment
Date and (B) none of the foregoing obligations or securities shall constitute
Eligible Investments if (1) such obligation or security has an “f,” “p,” “pi,”
“sf” or “t” subscript assigned by S&P, (2) all, or substantially all, of the
remaining amounts payable thereunder consist of interest and not principal
payments, (3) payments with respect to such obligations or securities or
proceeds of disposition are subject to withholding taxes by any jurisdiction
unless the payor is required to make “gross-up” payments that cover the full
amount of any such withholding tax on an after-tax basis, (4) such obligation or
security is secured by real property, (5) such obligation or security is
purchased at a price greater than 100% of the principal or face amount thereof,
(6) such obligation or security is the subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (7) in the
Collateral Manager’s judgment, such obligation or security is subject to
material non-credit related risks, (8) such obligation is a Structured Finance
Obligation, (9) such obligation or security is represented by a certificate of
interest in a grantor trust and (10) the Issuer shall not acquire any Eligible
Investments that are not “cash equivalents” under and as defined in the Volcker
Rule. Eligible Investments may include, without limitation, those investments
issued by or made with the Bank or an Affiliate of the Bank or for which the
Bank or an Affiliate of the Bank or the Collateral Manager or an Affiliate of
the Collateral Manager provides services and receives compensation.

“Enforcement Event”: The meaning specified in Section 5.4(a).

“Entitlement Order”: The meaning specified in Article 8 of the UCC.

“Equity Security”: Any security or debt obligation which at the time of
acquisition, conversion or exchange does not satisfy the requirements of a
Collateral Obligation and is not an Eligible Investment.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

“Euroclear”: Euroclear Bank S.A./N.V.

“Event of Default”: The meaning specified in Section 5.1.

“Excepted Property”: The meaning specified in the Granting Clauses hereof.

“Excess CCC/Caa Adjustment Amount”: As of any date of determination, an amount
equal to the excess, if any, of:

 

30



--------------------------------------------------------------------------------

(a) the Aggregate Principal Balance of all Collateral Obligations included in
the CCC/Caa Excess; over

 

(b) the sum of the Market Values of all Collateral Obligations included in the
CCC/Caa Excess.

“Excess Interest”: Any Interest Proceeds distributed on the Preferred Interests
pursuant to the Priority of Payments.

“Excess Par Amount”: means an amount, as of any Determination Date, equal to
(i) the Collateral Principal Amount less (ii) the Reinvestment Target Par
Balance; provided, that such amount will not be less than zero.

“Excess Weighted Average Coupon”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Coupon over the Minimum Weighted Average Coupon by (b) the
number obtained, including for this purpose any capitalized interest, by
dividing the Aggregate Principal Balance of all Fixed Rate Obligations by the
Aggregate Principal Balance of all Floating Rate Obligations.

“Excess Weighted Average Floating Spread”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Floating Spread over the Minimum Floating Spread by (b) the
number obtained, including for this purpose any capitalized interest, by
dividing the Aggregate Principal Balance of all Floating Rate Obligations by the
Aggregate Principal Balance of all Fixed Rate Obligations.

“Exchange”: The meaning specified in Section 2.5(j).

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

“Exercise Notice”: The meaning specified in Section 9.8(d).

“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).

“Fee Basis Amount”: As of any date of determination, the sum of (a) the
Aggregate Principal Balance of the Collateral Obligations, (b) without
duplication, the Aggregate Principal Balance of the Defaulted Obligations,
(c) without duplication, the amounts on deposit in the Collection Account, the
Reinvestment Amount Account and the Ramp-Up Account (including Eligible
Investments therein) representing Principal Proceeds and (d) the aggregate
amount of all Principal Financed Accrued Interest.

“Financial Asset”: The meaning specified in Article 8 of the UCC.

“Financing Statement”: The meaning specified in Article 9 of the Uniform
Commercial Code in the applicable jurisdiction.

“First Interest Determination End Date”: July 15, 2015.

 

31



--------------------------------------------------------------------------------

“First Lien Last Out Loan”: Any assignment of or Participation Interest in a
Loan that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (other than (i) with
respect to trade claims, capitalized leases or similar obligations and
(ii) subordination in right of payment solely to one or more Senior Secured
Loans of the obligor of the Loan that becomes effective solely upon the
occurrence of a default or event of default by the obligor of the Loan); (b) is
secured by a valid perfected security interest or lien in, to or on specified
collateral securing the obligor’s obligations under the Loan that, prior to the
occurrence of a default or event of default by the obligor of the Loan, is a
first-priority security interest or lien; (c) the value of the collateral
securing the Loan together with other attributes of the obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral and (d) is not secured solely or primarily by common stock or other
equity interests; provided that the limitation set forth in this clause
(d) shall not apply with respect to a Loan made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that the granting by any such subsidiary of a
lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such Loan or any other similar
type of indebtedness owing to third parties).

“Fiscal Agency Agreement”: The fiscal agency agreement dated as of the Closing
Date among the Fiscal Agent, the Preferred Interest Registrar and the Issuer, as
amended from time to time in accordance with the terms thereof.

“Fiscal Agent”: The Bank, solely in its capacity as fiscal agent under the
Fiscal Agency Agreement, unless a successor Person shall have become the Fiscal
Agent pursuant to the applicable provisions of the Fiscal Agency Agreement, and
thereafter, the Fiscal Agent shall mean such successor Person.

“Fitch”: Fitch Ratings, Inc. and any successor thereto.

“Fitch Collateral Value”: With respect to any Defaulted Obligation, the lesser
of (i) the product of the Fitch Recovery Rate of such Defaulted Obligation
multiplied by its Principal Balance, in each case, as of the relevant
Measurement Date and (ii) the Market Value of such Defaulted Obligation as of
the relevant Measurement Date; provided that if the Market Value cannot be
determined for any reason, the Fitch Collateral Value shall be determined in
accordance with clause (i) above.

“Fixed Rate Notes”: Any Class of Notes that accrues interest at a fixed rate for
so long as such Class of Notes accrues interest at a fixed rate.

“Fixed Rate Obligation”: Any Collateral Obligation that bears a fixed rate of
interest.

“Floating Rate Notes”: Any Class of Notes that accrues interest at a floating
rate for so long as such Class of Notes accrues interest at a floating rate.

“Floating Rate Obligation”: Any Collateral Obligation that bears a floating rate
of interest.

 

32



--------------------------------------------------------------------------------

“Form 15-E”: United States Securities and Exchange Commission Form ABS Due
Diligence 15-E, as amended, supplemented or modified from time to time and/or or
any applicable successor form.

“FRB”: Any Federal Reserve Bank.

“GAAP”: The meaning specified in Section 6.3(j).

“Global Note”: Any Rule 144A Global Note, Temporary Global Note or Regulation S
Global Note.

“Grant” or “Granted”: To grant, bargain, sell, alienate, convey, assign,
transfer, mortgage, pledge, create and grant a security interest in and right of
set off against. A Grant of property shall include all rights, powers and
options (but none of the obligations) of the granting party thereunder,
including without limitation the immediate and continuing right to claim for,
collect, receive and receipt for principal and interest payments in respect
thereof, and all other amounts payable thereunder, to give and receive notices
and other communications, to make waivers or other agreements, to exercise all
rights and options, to bring legal or other proceedings in the name of the
granting party or otherwise, and generally to do and receive anything that the
granting party is or may be entitled to do or receive thereunder or with respect
thereto.

“Group I Country”: The Netherlands, Australia, New Zealand and the United
Kingdom.

“Group II Country”: Germany, Sweden and Switzerland.

“Group III Country”: Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg and Norway.

“Hedge Agreement”: The meaning specified in Section 8.3(d).

“Holder”: With respect to any Security, the Person whose name appears on the
Register or the Preferred Interest Register, as applicable, as the registered
holder of such Security.

“Illiquid Asset”: (a) A Defaulted Obligation, Equity Security, obligation
received in connection with an Offer or other exchange or any other security or
debt obligation that is part of the Assets, in respect of which (i) the Issuer
has not received a payment in Cash during the preceding twelve calendar months
and (ii) the Collateral Manager certifies that it is not aware, after reasonable
inquiry, that the issuer or obligor of such asset has publicly announced or
informed the holders of such asset that it intends to make a payment in Cash in
respect of such asset within the next twelve calendar months or (b) any asset,
claim or other property identified in a certificate of the Collateral Manager as
having a Market Value of less than U.S.$1,000.

“Incentive Management Fee”: The fee payable to the Collateral Manager, pursuant
to Section 8 of the Collateral Management Agreement and the Priority of
Payments, on each Payment Date on and after which the Incentive Management Fee
Threshold has been met, in an amount equal to the product of (i) 20% of any
remaining Interest Proceeds and Principal Proceeds, as applicable, on such
Payment Date pursuant to the Priority of Payments, and (ii) if CGMSIM (or an
Affiliate thereof) is not the Collateral Manager, 1.0, otherwise (x) the
Aggregate Outstanding Amount of Preferred Interests not held by the Carlyle
Holders divided by (y) the Aggregate Outstanding Amount of the Preferred
Interests.

 

33



--------------------------------------------------------------------------------

“Incentive Management Fee Threshold”: The threshold that will be satisfied on
any Payment Date if the Holders of the Preferred Interests have received an
annualized internal rate of return (computed using the “XIRR” function in
Microsoft® Excel or an equivalent function in another software package and based
on the respective dates of issuance and an aggregate purchase price for the
Preferred Interests of 100% of their initial principal amount, and excluding the
receipt of the Carlyle Holders Distribution Amounts, if any) of at least 12.0%,
on the outstanding investment in the Preferred Interests as of such Payment Date
(or such greater percentage threshold as the Collateral Manager may specify in
its sole discretion on or prior to the first Payment Date following the
Effective Date by written notice to the Issuer and the Trustee), after giving
effect to all payments made or to be made in respect of the Preferred Interests
on such Payment Date. Such calculation shall consider all Reinvestment Amounts
transferred to the Reinvestment Amount Account on or prior to such Payment Date
as payments on the related Preferred Interests (whether or not any relevant
Reinvesting Holder continues to hold the applicable Preferred Interests).

“Incurrence Covenant”: A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Independent”: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. When
used with respect to any accountant, “Independent” may include an accountant who
audits the books of such Person if in addition to satisfying the criteria set
forth above the accountant is independent with respect to such Person within the
meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
respective Affiliates.

“Independent Manager”: The Independent Manager under the Limited Liability
Company Agreement.

 

34



--------------------------------------------------------------------------------

“Index Maturity”: A term of three months; provided that for the period from the
Closing Date to the First Interest Determination End Date, LIBOR will be
determined by interpolating linearly (and rounding to five decimal places)
between the rate for the next shorter period of time for which rates are
available and the rate for the next longer period of time for which rates are
available. If at any time the three month rate is applicable but not available,
LIBOR will be determined by interpolating linearly (and rounding to five decimal
places) between the rate for the next shorter period of time for which rates are
available and the rate for the next longer period of time for which rates are
available.

“Information Agent”: The meaning specified in Section 7.20(b).

“Initial Dividend”: The dividend authorized by the Issuer for distribution to
the Originator on the Closing Date pursuant to the Resolution of the Issuer
delivered under Section 3.1(a) of this Indenture, which shall not be in excess
of U.S.$265,000,000.

“Initial Principal Amount”: With respect to any Class of Rated Notes, the U.S.
dollar amount specified with respect to such Class in Section 2.3.

“Initial Purchaser”: Citigroup, in its capacity as initial purchaser of the
Rated Notes under the Purchase Agreement.

“Initial Rating”: With respect to the Rated Notes, the rating or ratings, if
any, indicated in Section 2.3.

“Instrument”: The meaning specified in Article 9 of the UCC.

“Interest Accrual Period”: (i) With respect to the initial Payment Date, the
period from and including the Closing Date to but excluding such Payment Date;
and (ii) with respect to each succeeding Payment Date, the period from and
including the immediately preceding Payment Date to but excluding the following
Payment Date until the principal of the Rated Notes is paid or made available
for payment; provided that any interest-bearing notes issued after the Closing
Date in accordance with the terms of this Indenture shall accrue interest during
the Interest Accrual Period in which such additional notes are issued from and
including the applicable date of issuance of such additional notes to but
excluding the last day of such Interest Accrual Period at the applicable
Interest Rate. For purposes of determining any Interest Accrual Period, (i) in
the case of the Fixed Rate Notes, the Payment Date shall be assumed to be the
15th day of the relevant month (irrespective of whether such day is a Business
Day) and (ii) in the case of the Floating Rate Notes, if the 15th day of the
relevant month is not a Business Day, then the Interest Accrual Period with
respect to such Payment Date shall end on but exclude the Business Day on which
payment is made and the succeeding Interest Accrual Period shall begin on and
include such date.

“Interest Coverage Ratio”: For any designated Class or Classes of Rated Notes,
as of any date of determination, the percentage derived from the following
equation: (A – B) / C, where:

A = The Collateral Interest Amount as of such date of determination;

 

35



--------------------------------------------------------------------------------

B = Amounts payable (or expected as of the date of determination to be payable)
on the following Payment Date as set forth in clauses (A) and (B) under the
Priority of Interest Proceeds; and

C = Interest due and payable on the Rated Notes of such Class or Classes and
each Class of Rated Notes that rank senior to or pari passu with such Class or
Classes on such Payment Date.

“Interest Coverage Test”: A test that is satisfied with respect to any Class of
Rated Notes as of any date of determination on, or subsequent to, the
Determination Date occurring immediately prior to the second Payment Date, if
(i) the Interest Coverage Ratio for such Class is at least equal to the Required
Interest Coverage Ratio for such Class or (ii) such Class or Classes is no
longer Outstanding.

“Interest Determination Date”: With respect to (a) the first Interest Accrual
Period, (x) for the period from the Closing Date to but excluding the First
Interest Determination End Date, the second London Banking Day preceding the
Closing Date, and (y) for the remainder of the first Interest Accrual Period,
the second London Banking Day preceding the First Interest Determination End
Date, and (b) each Interest Accrual Period thereafter, the second London Banking
Day preceding the first day of such Interest Accrual Period.

“Interest Diversion Test”: A test that shall be satisfied on any Measurement
Date after the Effective Date on which the Class A Notes remain outstanding, if
the Overcollateralization Ratio for the Class A Notes is at least equal to
143.0%.

“Interest Only Security”: Any obligation or security that does not provide in
the related Underlying Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its stated maturity.

“Interest Proceeds”: With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

  (i) all payments of interest and delayed compensation (representing
compensation for delayed settlement) received in Cash by the Issuer during the
related Collection Period on the Collateral Obligations and Eligible
Investments, including the accrued interest received in connection with a sale
thereof during the related Collection Period, less any such amount that
represents Principal Financed Accrued Interest;

 

  (ii) all principal and interest payments received by the Issuer during the
related Collection Period on Eligible Investments purchased with Interest
Proceeds;

 

  (iii) all amendment and waiver fees, late payment fees and other fees and
commissions received by the Issuer during the related Collection Period other
than (A) fees and commissions received in connection with the purchase of
Collateral Obligations or Eligible Investments, in connection with a Distressed
Exchange, in connection with Defaulted Obligations or in connection with the
extension of the maturity or the reduction of principal of a Collateral
Obligation or Eligible Investment and (B) such other fees and commissions which
the Collateral Manager elects to treat as Principal Proceeds upon written notice
to the Trustee;

 

36



--------------------------------------------------------------------------------

  (iv) commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations;

 

  (v) any amounts deposited in the Collection Account from (i) the Expense
Reserve Account and/or Interest Reserve Account that are designated as Interest
Proceeds pursuant to this Indenture in respect of the related Determination Date
and (ii) the Ramp-Up Account that are designated as Interest Proceeds pursuant
to Section 10.3(c);

 

  (vi) any amounts designated by the Collateral Manager as Interest Proceeds in
connection with a direction by a Majority of the Preferred Interests to
designate Principal Proceeds up to the Excess Par Amount as Interest Proceeds
for payment on the Redemption Date of a Refinancing; and

 

  (vii) at the direction of the Originator, and in an amount certified by the
Originator to be necessary to avoid a Retention Deficiency, at any time on or
after the one year anniversary of the Effective Date, any Trading Gains realized
(and not previously distributed) in respect of any Collateral Obligations so
long as the Retention Basis Amount is greater than or equal to U.S.$22,000,000
as of such Determination Date (and after giving effect to any designation as
Interest Proceeds pursuant to this clause (vii)) and to the extent that the
deposit of such amounts into the Principal Collection Account as Principal
Proceeds would, in the sole determination of the Collateral Manager, cause (or
be likely to cause) a Retention Deficiency, it being understood that the amount
of Trading Gains that is not deposited into the Interest Collection Account as
Interest Proceeds pursuant to this clause (vii) will constitute Principal
Proceeds;

provided that any amounts received in respect of any Defaulted Obligation or any
asset received in exchange therefor will constitute Principal Proceeds (and not
Interest Proceeds) until the aggregate of all collections in respect of such
Defaulted Obligation since it became a Defaulted Obligation equals the
outstanding Principal Balance of such Collateral Obligation at the time it
became a Defaulted Obligation.

“Interest Rate”: With respect to each Class of Rated Notes, the applicable per
annum stated interest rate payable on such Class with respect to each Interest
Accrual Period (or, for the first Interest Accrual Period, the related portion
thereof) as specified in Section 2.3, which, if a Re-Pricing has occurred with
respect to such Class of Rated Notes, will be the applicable Re-Pricing Rate.

“Interest Reserve Account”: The account established pursuant to Section 10.3(e).

“Interest Reserve Amount”: The meaning specified in Section 10.3(e).

“Intermediary”: The entity maintaining an Account pursuant to an Account
Agreement.

 

37



--------------------------------------------------------------------------------

“Intex”: Intex Solutions, Inc.

“Investment Company Act”: The United States Investment Company Act of 1940, as
amended.

“Investment Criteria”: The meaning specified in Section 12.2(b).

“Investment Criteria Adjusted Balance”: With respect to each Collateral
Obligation, the Principal Balance of such Collateral Obligation; provided that
the Investment Criteria Adjusted Balance of any:

 

  (a) Deferring Obligation will be the Moody’s Collateral Value of such
Deferring Obligation;

 

  (b) Discount Obligation will be the product of the (i) purchase price
(expressed as a percentage of par and, for the avoidance of doubt, without
averaging) and (ii) Principal Balance of such Discount Obligation; and

 

  (c) Collateral Obligation included in the CCC/Caa Excess will be the Market
Value of such Collateral Obligation;

provided further that the Investment Criteria Adjusted Balance for any
Collateral Obligation that satisfies more than one of the definitions of
Deferring Obligation or Discount Obligation or is included in the CCC/Caa Excess
will be the lowest amount determined pursuant to clauses (a), (b) and (c) above.

“Irish Listing Agent”: Walkers Listing & Support Services Limited, in its
capacity as Irish Listing Agent for the Issuer, and any successor thereto.

“Irish Stock Exchange”: The Irish Stock Exchange plc.

“Issuer”: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

“Issuer Order” and “Issuer Request”: A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer by an
Authorized Officer of the Issuer, or by the Collateral Manager by an Authorized
Officer thereof, on behalf of the Issuer. An instruction, order or request
provided in an email by an Authorized Officer of the Issuer or by an Authorized
Officer of the Collateral Manager on behalf of the Issuer will constitute an
Issuer Order hereunder.

“Junior Class”: With respect to a particular Class of Securities, each Class of
Securities that is subordinated to such Class, as indicated in Section 2.3.

“Knowledgeable Employee”: The meaning set forth in Rule 3c-5 promulgated under
the Investment Company Act (which includes an entity owned exclusively by
knowledgeable employees).

 

38



--------------------------------------------------------------------------------

“LC Commitment Amount”: With respect to any Letter of Credit Reimbursement
Obligation, the amount which the Issuer could be required to pay to the LOC
Agent Bank in respect thereof (including, for the avoidance of doubt, any
portion thereof which the Issuer has collateralized or deposited into a trust or
with the LOC Agent Bank for the purpose of making such payments).

“Letter of Credit Reimbursement Obligation”: A facility whereby (i) a fronting
bank (“LOC Agent Bank”) issues or will issue a letter of credit (“LC”) for or on
behalf of a borrower pursuant to an Underlying Instrument, (ii) in the event
that the LC is drawn upon, and the borrower does not reimburse the LOC Agent
Bank, the lender/participant is obligated to fund its portion of the facility,
(iii) the LOC Agent Bank passes on (in whole or in part) the fees and any other
amounts it receives for providing the LC to the lender/participant and (iv)(a)
the related Underlying Instruments require the Issuer to fully collateralize the
Issuer’s obligations to the related LOC Agent Bank or obligate the Issuer to
make a deposit into a trust in an aggregate amount equal to the related LC
Commitment Amount, (b) the collateral posted by the Issuer is held by, or the
Issuer’s deposit is made in, a depository institution meeting the requirement
set forth in Section 10.1 and (c) the collateral posted by the Issuer is
invested in Eligible Investments.

“LIBOR”: The meaning set forth in Exhibit D hereto.

“Limited Liability Company Agreement”: The limited liability company agreement
of the Issuer, effective as of June 26, 2015, as amended from time to time.

“Listed Notes”: The Rated Notes specified as such in Section 2.3 for so long as
such Class of Rated Notes is listed on the Irish Stock Exchange.

“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

“LOC Agent Bank”: The meaning specified in the definition of the term Letter of
Credit Reimbursement Obligation.

“London Banking Day”: A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

“Maintenance Covenant”: A covenant by any borrower to comply with one or more
financial covenants during each reporting period (but not more frequently than
quarterly), whether or not such borrower has taken any specified action.

“Majority”: With respect to any Class or Classes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Securities of such Class or Classes.

“Management Fee”: The Base Management Fee, the Subordinated Management Fee and
the Incentive Management Fee.

“Manager Securities”: As of any date of determination, (a) all Securities held
on such date by (i) the Collateral Manager, (ii) any Affiliate of the Collateral
Manager, or (iii) any account, fund, client or portfolio managed or advised on a
discretionary basis by the Collateral Manager or any of its Affiliates and
(b) all Securities as to which economic exposure is held on such date (whether
through any derivative financial transaction or otherwise) by any Person
identified in the foregoing clause (a).

 

39



--------------------------------------------------------------------------------

“Margin Stock”: “Margin Stock” as defined under Regulation U issued by the Board
of Governors of the Federal Reserve System, including any debt security which is
by its terms convertible into Margin Stock.

“Market Value”: With respect to any Loans or other Assets, the amount
(determined by the Collateral Manager) equal to the product of the principal
amount thereof and the price determined in the following manner:

 

  (i) the bid price determined by the Loan Pricing Corporation, Markit Group
Limited, Loan X Mark-It Partners, FT Interactive, Bridge Information Systems,
KDP, IDC, Bank of America High Yield Index, Interactive Data Pricing and
Reference Data, Inc., Pricing Direct Inc., S&P Security Evaluations Service,
Thompson Reuters Pricing Service, TradeWeb Markets LLC or any other nationally
recognized loan or bond pricing service selected by the Collateral Manager (with
notice to the Rating Agencies); or

 

  (ii) if a price described in clause (i) is not available,

 

  (A) the average of the bid prices determined by three broker-dealers active in
the trading of such asset that are Independent from each other and the Issuer
and the Collateral Manager;

 

  (B) if only two such bids can be obtained, the lower of the bid prices of such
two bids; or

 

  (C) if only one such bid can be obtained, and such bid was obtained from a
Qualified Broker/Dealer, the bid price of such bid; provided that the aggregate
principal balance of Collateral Obligations held by the Issuer at any one time
with Market Values determined pursuant to this clause (ii)(C) may not exceed 5%
of the Collateral Principal Amount; or

 

  (iii) if a price described in clause (i) or (ii) is not available, then the
Market Value of an asset will be the lower of (x) 70% of the notional amount of
such asset, (y) the price at which the Collateral Manager reasonably believes
such asset could be sold in the market within 30 days, as certified by the
Collateral Manager to the Trustee and determined by the Collateral Manager
consistent with the manner in which it would determine the market value of an
asset for purposes of other funds or accounts managed by it; provided, however,
that, if the Collateral Manager is not a registered investment adviser, the
Market Value of any such asset may not be determined in accordance with this
clause (iii)(y) for more than 30 days; and (z) solely if such asset either was
purchased within the three preceding months or was previously assigned a Market
Value within the three preceding months in accordance with clause (i) or (ii),
either (A) if such asset was purchased within the three preceding months, its
purchase price or (B) otherwise, the last Market Value that was assigned to it;
or

 

40



--------------------------------------------------------------------------------

  (iv) if the Market Value of an asset is not determined in accordance with
clause (i), (ii) or (iii) above, then such Market Value shall be deemed to be
zero until such determination is made in accordance with clause (i), (ii) or
(iii) above.

“Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Document, that gives rise to the right of the lender(s) thereunder to
accelerate the principal of such Collateral Obligation.

“Matrix Combination”: The applicable “row/column combination” of the Minimum
Diversity Score/Maximum Rating/ Minimum Spread Matrix chosen by the Collateral
Manager (or by interpolating between two adjacent rows and/or two adjacent
columns, as applicable).

“Maturity”: With respect to any Security, the date on which the unpaid principal
of such Security becomes due and payable as therein or herein provided, whether
at the Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

“Maturity Amendment”: With respect to any Collateral Obligation, any waiver,
modification, amendment or variance that would extend the stated maturity date
of such Collateral Obligation. For the avoidance of doubt, a waiver,
modification, amendment or variance that would extend the stated maturity date
of the credit facility of which a Collateral Obligation is part, but would not
extend the stated maturity date of the Collateral Obligation held by the Issuer,
does not constitute a Maturity Amendment.

“Maximum Fitch Rating Factor Test”: A test that will be satisfied on any date of
determination if the Weighted Average Fitch Rating Factor as at such date is
less than or equal to the applicable level in the Fitch Test Matrix.

“Maximum Moody’s Rating Factor Test”: A test that will be satisfied on any date
of determination if the Adjusted Weighted Average Moody’s Rating Factor of the
Collateral Obligations is less than or equal to the lesser of (A) the sum of
(i) the number set forth in the Matrix Combination plus (ii) the Moody’s
Weighted Average Recovery Adjustment and (B) 3800.

“Measurement Date”: (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five Business Days’ prior written
notice to the Issuer and the Trustee (with a copy to the Collateral Manager),
any Business Day requested by either Rating Agency, (v) the Effective Date and
(vi) for purposes of determining whether a Retention Deficiency has occurred,
any Business Day.

“Merging Entity”: The meaning specified in Section 7.10.

“Middle Market Cov-Lite Loan”: Any Cov-Lite Loan that is a Middle Market Loan.

“Middle Market Loan”: Any Collateral Obligation other than a Broadly Syndicated
Loan.

 

41



--------------------------------------------------------------------------------

“Minimum Denominations”: (i) with respect to the Notes (other than the
Reinvesting Holder Notes), U.S.$1,000,000 and integral multiples of U.S.$1.00 in
excess thereof and (ii) with respect to the Reinvesting Holder Notes, U.S.$0.00.

“Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix”: The following
table used to determine the Matrix Combination for purposes of determining
compliance with the Moody’s Diversity Test, the Maximum Moody’s Rating Factor
Test and the Minimum Moody’s Floating Spread Test, as set forth in
Section 7.18(h).

 

Minimum

Weighted

Average

  Minimum Diversity Score    

Recovery

Rate

 

Spread (%)

  20     25     30     35     40     45     50     Modifier   3.45     2520     
  2740        2870        3000        3080        3160        3240        80   
3.65     2580        2800        2930        3060        3140        3220       
3300        80    3.85     2640        2860        2990        3110        3190
       3270        3350        80    4.05     2700        2920        3050     
  3160        3240        3320        3400        80    4.25     2760       
2970        3100        3200        3280        3360        3440        80   
4.45     2820        3020        3140        3240        3320        3400       
3480        85    4.65     2880        3070        3180        3270        3350
       3430        3510        85    4.85     2940        3120        3220     
  3300        3380        3460        3540        85    5.05     2970       
3160        3270        3370        3450        3530        3610        85   
5.25     3000        3200        3320        3430        3510        3590       
3670        85    5.45     3030        3240        3370        3490        3570
       3650        3730        85    5.65     3060        3270        3420     
  3540        3620        3700        3780        90    5.85     3090       
3300        3460        3590        3670        3750        3800        90   
6.05     3120        3330        3500        3640        3720        3800       
3800        90    6.25     3150        3360        3540        3680        3760
       3800        3800        90   

“Minimum Fitch Floating Spread”: As of any date of determination, the weighted
average spread (expressed as a percentage) applicable to the current Fitch Test
Matrix selected by the Collateral Manager.

“Minimum Fitch Floating Spread Test”: The test that will be satisfied on any
date of determination if the Weighted Average Floating Spread plus the Excess
Weighted Average Coupon as of such date equals or exceeds the Minimum Fitch
Floating Spread as of such date.

“Minimum Floating Spread”: The number set forth in the column entitled “Minimum
Weighted Average Spread” in the Matrix Combination, reduced by the Moody’s
Weighted Average Recovery Adjustment; provided that the Minimum Floating Spread
shall in no event be lower than 3.00%.

“Minimum Moody’s Floating Spread Test”: The test that is satisfied on any date
of determination if the Weighted Average Floating Spread plus the Excess
Weighted Average Coupon equals or exceeds the Minimum Floating Spread.

“Minimum Weighted Average Coupon”: 7.50%.

 

42



--------------------------------------------------------------------------------

“Minimum Weighted Average Coupon Test”: The test that will be satisfied on any
date of determination if the Weighted Average Coupon plus the Excess Weighted
Average Floating Spread equals or exceeds the Minimum Weighted Average Coupon.

“Minimum Weighted Average Fitch Recovery Rate Test”: The test that will be
satisfied on any date of determination if the Weighted Average Fitch Recovery
Rate is greater than or equal to the applicable level in the Fitch Test Matrix.

“Minimum Weighted Average Moody’s Recovery Rate Test”: The test that will be
satisfied on any date of determination if the Weighted Average Moody’s Recovery
Rate equals or exceeds 45.0%.

“Monthly Report”: The meaning specified in Section 10.7(a).

“Monthly Report Determination Date”: The meaning specified in Section 10.7(a).

“Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Collateral Value”: On any date of determination, with respect to any
Defaulted Obligation or Deferring Obligation, the lesser of (i) the Moody’s
Recovery Amount of such Defaulted Obligation or Deferring Obligation or Closing
Date Originator Participation Interest as of such date and (ii) the Market Value
of such Defaulted Obligation or Deferring Obligation or Closing Date Originator
Participation Interest as of such date.

“Moody’s Counterparty Criteria”: With respect to any Participation Interest
(other than the Closing Date Originator Participation Interests) proposed to be
acquired by the Issuer, criteria that will be met if immediately after giving
effect to such acquisition, (x) the percentage of the Collateral Principal
Amount that consists in the aggregate of Participation Interests with Selling
Institutions or LOC Agent Banks, as the case may be, that have the same or a
lower Moody’s credit rating does not exceed the “Aggregate Percentage Limit” set
forth below for such Moody’s credit rating and (y) the percentage of the
Collateral Principal Amount that consists in the aggregate of Participation
Interests with any single Selling Institution that has the Moody’s credit rating
set forth below or a lower credit rating does not exceed the “Individual
Percentage Limit” set forth below for such Moody’s credit rating:

 

Moody’s credit rating of Selling Institution

(at or below)

   Aggregate Percentage Limit     Individual Percentage Limit   Aaa      20 %   
  20 %  Aa1      20 %      10 %  Aa2      20 %      10 %  Aa3      15 %      10
%  A1      10 %      5 %  A2 and P-1 (both)      5 %      5 %  A3      0 %     
0 % 

 

43



--------------------------------------------------------------------------------

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
the rating determined pursuant to the methodology set forth under the heading
“Moody’s Default Probability Rating” on Schedule 4 hereto (or such other
schedule provided by Moody’s to the Issuer, the Trustee, the Collateral
Administrator and the Collateral Manager).

“Moody’s Derived Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to the methodology set forth under the heading “Moody’s
Derived Rating” on Schedule 4 hereto (or such other schedule provided by Moody’s
to the Issuer, the Trustee, the Collateral Administrator and the Collateral
Manager).

“Moody’s Diversity Test”: A test that will be satisfied on any date of
determination if the Diversity Score (rounded to the nearest whole
number) equals or exceeds the number set forth in the column entitled “Minimum
Diversity Score” in the Matrix Combination.

“Moody’s Effective Date Rating Condition”: A condition that is satisfied if a
Passing Report has been delivered to Moody’s with respect to the Effective Date
rating confirmation procedure set forth in Section 7.18. If Moody’s (i) makes a
public announcement or informs the Issuer, the Collateral Manager or the Trustee
that its practice is not to give confirmations of ratings in connection with the
Effective Date, or (ii) Moody’s no longer constitutes a Rating Agency under this
Indenture, the requirement for satisfaction of the Moody’s Effective Date Rating
Condition will not apply.

“Moody’s Industry Classification”: The industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody’s publishes revised industry
classifications.

“Moody’s Ramp-Up Failure”: The meaning specified in Section 7.18(f).

“Moody’s Rating”: With respect to any Collateral Obligation, the rating
determined pursuant to the methodology set forth under the heading “Moody’s
Rating” on Schedule 4 hereto (or such other schedule provided by Moody’s to the
Issuer, the Trustee, the Collateral Administrator and the Collateral Manager).

“Moody’s Rating Factor”: For each Collateral Obligation, the number set forth in
the table below opposite the Moody’s Default Probability Rating of such
Collateral Obligation.

 

Moody’s Default

Probability Rating

 

Moody’s Rating

Factor

 

Moody’s Default Probability Rating

 

Moody’s Rating Factor

Aaa

  1   Ba1   940

Aa1

  10   Ba2   1,350

Aa2

  20   Ba3   1,766

Aa3

  40   B1   2,220

A1

  70   B2   2,720

A2

  120   B3   3,490

A3

  180   Caa1   4,770

Baa1

  260   Caa2   6,500

Baa2

  360   Caa3   8,070

Baa3

  610   Ca or lower   10,000

 

44



--------------------------------------------------------------------------------

For purposes of the Maximum Moody’s Rating Factor Test, any Collateral
Obligation issued or guaranteed by the United States government or any agency or
instrumentality thereof is assigned a Moody’s Default Probability Rating equal
to the long-term issuer rating of the United States.

“Moody’s Recovery Amount”: With respect to any Collateral Obligation that is a
Defaulted Obligation or a Deferring Obligation, an amount equal to (a) the
applicable Moody’s Recovery Rate multiplied by (b) the Principal Balance of such
Collateral Obligation.

“Moody’s Recovery Rate”: With respect to any Collateral Obligation, as of any
date of determination, the recovery rate determined in accordance with the
following, in the following order of priority:

 

  (a) if the Collateral Obligation has been specifically assigned a recovery
rate by Moody’s (for example, in connection with the assignment by Moody’s of an
estimated rating (including, without limitation, an estimated rating determined
in accordance with the Moody’s RiskCalc Calculation)), such recovery rate;

 

  (b) if the preceding clause does not apply and it is a DIP Collateral
Obligation, 50%; or

 

  (c) if the preceding clauses do not apply, the rate determined pursuant to the
table below based on the number of rating subcategories difference between the
Collateral Obligation’s Moody’s Rating and its Moody’s Default Probability
Rating (for purposes of clarification, if the Moody’s Rating is higher than the
Moody’s Default Probability Rating, the rating subcategories difference will be
positive and if it is lower, negative):

 

Number of

Moody’s Ratings

Subcategories

Difference

Between the

Moody’s Rating

and the Moody’s

Default

Probability Rating

  Senior
Secured
Loans     Senior Secured Bonds,
Second Lien Loans,
Senior Secured Floating
Rate Notes     Other Collateral
Obligations  

+2 or more

    60 %      55 %*      45 % 

+1

    50 %      45 %*      35 % 

0

    45 %      35 %*      30 % 

-1

    40 %      25 %      25 % 

-2

    30 %      15 %      15 % 

-3 or less

    20 %      5 %      5 % 

 

* If the obligation does not have both a corporate family rating by Moody’s and
an instrument rating from Moody’s, then its Moody’s Recovery Rate will be
determined under the “Other Collateral Obligations” column.

 

45



--------------------------------------------------------------------------------

“Moody’s RiskCalc”: The meaning specified in Schedule 5.

“Moody’s Weighted Average Recovery Adjustment”: As of any date of determination,
the greater of (a) zero and (b) the product of (i) (A) the Weighted Average
Moody’s Recovery Rate as of such date of determination multiplied by 100 minus
(B) 45.0 and (ii) (A) with respect to the adjustment of the Maximum Moody’s
Rating Factor Test, the number set forth in the column entitled “Recovery Rate
Modifier” in the Matrix Combination and (B) with respect to the adjustment of
the Minimum Floating Spread, (1) if the number set forth in the column entitled
“Minimum Weighted Average Spread” in the Matrix Combination is equal to or
greater than 3.60%, 0.08% or (2) if the number set forth in the column entitled
“Minimum Weighted Average Spread” in the Matrix Combination is less than 3.60%,
0%; provided that if the Weighted Average Moody’s Recovery Rate for purposes of
determining the Moody’s Weighted Average Recovery Adjustment is greater than
60.0%, then such Weighted Average Moody’s Recovery Rate shall equal 60.0% or
such other percentage as shall have been notified to Moody’s by or on behalf of
the Issuer; provided, further, that the amount specified in clause (b)(i) above
may only be allocated once on any date of determination and the Collateral
Manager shall designate to the Collateral Administrator in writing on each such
date the portion of such amount that shall be allocated to clause (b)(ii)(A) and
the portion of such amount that shall be allocated to clause (b)(ii)(B) (it
being understood that, absent an express designation by the Collateral Manager,
all such amounts shall be allocated to clause (b)(ii)(A)).

“Non-Call Period”: The period from the Closing Date to but excluding the Payment
Date in July 15, 2017.

“Non-Consent Notice”: The meaning specified in Section 9.8(d).

“Non-Consenting Balance”: The meaning specified in Section 9.8(d).

“Non-Consenting Holder”: The meaning specified in Section 9.8(e)(i).

“Non-Consenting Notes”: The meaning specified in Section 9.8(e)(i).

“Non-Emerging Market Obligor”: An obligor that is Domiciled in the United States
or any country that has a country ceiling for foreign currency bonds of at least
“Aa2” by Moody’s.

“Non-Permitted ERISA Holder”: Any Person that is or becomes the beneficial owner
of an interest in any Note who has made or is deemed to have made a prohibited
transaction representation or a Benefit Plan Investor, Controlling Person or
Similar Law representation required by this Indenture or by its investor
representation letter that is subsequently shown to be false or misleading or
whose beneficial ownership otherwise results in Benefit Plan Investors owning
Reinvesting Holder Notes, assuming, for this purpose, that all the
representations made (or, in the case of Global Notes, deemed to be made) by
holders of such Notes are true.

“Non-Permitted Holder”: (i) Any Person that is not a Qualified Institutional
Buyer (or, solely in the case of Reinvesting Holder Notes held in the form of
Certificated Notes, an Accredited Investor) and a Qualified Purchaser (or,
solely in the case of Reinvesting Holder Notes held in the form of Certificated
Notes, a Knowledgeable Employee) or that does not have an exemption available
under the Securities Act and the Investment Company Act that becomes the holder
or beneficial owner of an interest in any Note or (ii) any Non-Permitted ERISA
Holder.

 

46



--------------------------------------------------------------------------------

“Note Purchase Offer”: The meaning specified in Section 2.13(b)

“Note Interest Amount”: With respect to any Class of Rated Notes and any Payment
Date, the amount of interest for the related Interest Accrual Period payable in
respect of each U.S.$100,000 Aggregate Outstanding Amount of such Class of Rated
Notes.

“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

  (i) to the payment of principal of the Class A-1 Notes (pro rata) until such
amount has been paid in full; and

 

  (ii) to the payment of principal of the Class A-2 Notes until such amount has
been paid in full.

“Noteholder”: With respect to any Note, the Person whose name appears on the
Register as the registered holder of such Note or with respect to any Preferred
Interest, the Person whose name appears in the Preferred Interest Register as
the registered holder of such Preferred Interest, as applicable.

“Notes”: The Rated Notes and the Reinvesting Holder Notes authorized by, and
authenticated and delivered under, this Indenture (as specified in Section 2.3).

“NRSRO”: The meaning specified in Section 7.20(f).

“Obligor”: The obligor or guarantor under a loan.

“Offer”: The meaning specified in Section 10.8(c).

“Offering”: The offering of any Securities pursuant to the relevant Offering
Circular.

“Offering Circular”: Each offering circular relating to the offer and sale of
the Securities, including any supplements thereto.

“Officer”: (a) With respect to the Issuer and any limited liability company, any
managing member or manager thereof or any Person to whom the rights and powers
of management thereof are delegated in accordance with the limited liability
company agreement of such limited liability company; (b) with respect to any
corporation, any director, the chairman of the board of directors, any vice
president, the secretary, an assistant secretary, the treasurer or an assistant
treasurer of such entity or any Person authorized by such entity and shall, for
the avoidance of doubt, include any duly appointed attorney in fact thereof;
(c) with respect to any partnership, any general partner thereof or any Person
authorized by such entity; and (d) with respect to the Trustee and any bank or
trust company acting as trustee of an express trust or as custodian or agent,
any vice president or assistant vice president of such entity or any officer
customarily performing functions similar to those performed by a vice president
or assistant vice president of such entity.

“offshore transaction”: The meaning specified in Regulation S.

 

47



--------------------------------------------------------------------------------

“Opinion of Counsel”: A written opinion addressed to the Trustee (or upon which
the Trustee is permitted to rely) and, if required by the terms hereof, a Rating
Agency, in form and substance reasonably satisfactory to the Trustee, of a
nationally or internationally recognized and reputable law firm one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia, which law firm may,
except as otherwise expressly provided in this Indenture, be counsel for the
Issuer or the Collateral Manager, as the case may be, but must be Independent of
the Collateral Manager, and which law firm shall be reasonably satisfactory to
the Trustee. Whenever an Opinion of Counsel is required hereunder, such Opinion
of Counsel may rely on opinions of other counsel who are so admitted and so
satisfactory, which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to the same addressees or state that the
addressees of the Opinion of Counsel shall be entitled to rely thereon.

“Optional Redemption”: A redemption of the Securities in accordance with
Section 9.2.

“Originator”: Carlyle GMS Finance, Inc., or any successor thereto to the extent
permitted under the Retention Requirements and the Retention Undertaking Letter.

“Originator Requirement”: The requirement that will be satisfied if:

(a) the aggregate principal balance of Collateral Obligations (for such purposes
disregarding any partial repayments or prepayments thereon) and the balance of
Eligible Investments, in each case, acquired by the Issuer from the Originator
in its capacity as an “originator” for the purposes of Article 405 of the CRR;
divided by

(b) the sum of (i) the aggregate principal balance of all Collateral Obligations
(for such purposes disregarding any partial repayments or prepayments thereon)
and (ii) the balance of all Eligible Investments standing to the credit of the
Collection Account,

is greater than 50% or, upon receipt of written advice from Latham & Watkins
LLP, such lesser percentage permitted by the CRR Retention Requirements (as
determined by the Collateral Manager), where for the purposes of determining
paragraphs (a) and (b) above, Eligible Investments that have been designated for
application towards the acquisition of Collateral Obligations that the Issuer
has committed to purchase but which has not yet settled will be disregarded;
provided, however, that if, following the Closing Date, the Collateral Manager
reasonably determines (based on guidance provided by the European Banking
Authority (or any predecessor, successor or replacement agency or authority) or
a legal opinion from legal counsel of reputable standing) that Eligible
Investments may be excluded for the purposes of the calculation in Article
3(4)(b) of the European Commission Delegated Regulation (EU) No 625/2014 of
13 March 2014 supplementing the CRR and notifies the Issuer, the Trustee and the
Collateral Administrator (for the avoidance of doubt, none of whose consent is
required to be obtained) in writing of such determination, then the Originator
Requirement shall be amended by removal of the reference to Eligible Investments
in paragraphs (a) and (b) above.

“Outstanding”: With respect to (a) the Notes or the Notes of any specified
Class, as of any date of determination, all of the Notes or all of the Notes of
such Class, as the case may be, theretofore authenticated and delivered under
this Indenture, except:

 

48



--------------------------------------------------------------------------------

  (i) Notes theretofore canceled by the Registrar or delivered to the Registrar
for cancellation in accordance with the terms of Section 2.9;

 

  (ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Trustee or
any Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(x)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 

  (iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
“Protected Purchaser;” and

 

  (iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6; and

 

(b) Preferred Interests, as of any date of determination, all of the Preferred
Interests shown as issued and outstanding in the Preferred Interest Register;

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, the following Securities shall be
disregarded and deemed not to be Outstanding:

 

  (i) Securities owned by the Issuer or any other obligor upon the Securities;
or

 

  (ii) only in the case of a vote to (i) terminate the Collateral Management
Agreement, (ii) remove or replace the Collateral Manager or (iii) waive an event
constituting “cause” under the Collateral Management Agreement as a basis for
termination of the Collateral Management Agreement or removal of the Collateral
Manager, any Securities that are Manager Securities;

except that (1) in determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Securities that a Trust Officer of the Trustee actually knows to be
so owned or to be Manager Securities shall be so disregarded; and (2) Securities
so owned that have been pledged in good faith may be regarded as Outstanding if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
so to act with respect to such Securities and that the pledgee is not one of the
Persons specified above.

“Overcollateralization Ratio”: With respect to any specified Class or Classes of
Rated Notes as of any date of determination, the percentage derived from:

 

(a) the Adjusted Collateral Principal Amount on such date; divided by

 

(b) the Aggregate Outstanding Amount on such date of the Rated Notes of such
Class(es), each Pari Passu Class with respect thereto and each Priority Class
with respect thereto.

 

49



--------------------------------------------------------------------------------

“Overcollateralization Ratio Test”: A test that is satisfied with respect to any
Class or Classes of Rated Notes as of any date of determination on which such
test is applicable if (i) the Overcollateralization Ratio for such Class on such
date is at least equal to the Required Overcollateralization Ratio for such
Class or Classes or (ii) such Class or Classes of Rated Notes is no longer
Outstanding.

“Pari Passu Class”: With respect to any specified Class of Securities, each
Class of Securities that ranks pari passu to such Class, as indicated in
Section 2.3.

“Partial Deferring Obligation”: A Collateral Obligation on which the interest,
in accordance with its related underlying instrument, is currently being
(i) partly paid in cash (with a minimum cash payment of (a) in the case of
Floating Rate Obligations, LIBOR plus 1.00% and (b) in the case of Fixed Rate
Obligations, the zero-coupon swap rate in a fixed/floating interest rate swap
with a term equal to five years, in each case required under its Underlying
Instruments) and (ii) partly deferred, or paid by the issuance of additional
debt securities identical to such debt security or through additions to the
principal amount thereof.

“Partial Redemption”: A redemption of one or more (but fewer than all) Classes
of Securities from Refinancing Proceeds pursuant to Section 9.2(a).

“Partial Redemption Date”: Any day on which a Partial Redemption occurs.

“Participation Interest”: A participation interest in a loan originated by a
bank or financial institution that, at the time of acquisition, or the Issuer’s
commitment to acquire the same, satisfies each of the following criteria:
(i) such participation would constitute a Collateral Obligation were it acquired
directly, (ii) the Selling Institution is a lender on the loan, (iii) the
aggregate participation in the loan granted by such Selling Institution to any
one or more participants does not exceed the principal amount or commitment with
respect to which the Selling Institution is a lender under such loan, (iv) such
participation does not grant, in the aggregate, to the participant in such
participation a greater interest than the Selling Institution holds in the loan
or commitment that is the subject of the participation, (v) the entire purchase
price for such participation is paid in full (without the benefit of financing
from the Selling Institution or its affiliates) at the time of the Issuer’s
acquisition (or, to the extent of a participation in the unfunded commitment
under a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, at the time of the funding of such loan), (vi) the participation
provides the participant all of the economic benefit and risk of the whole or
part of the loan or commitment that is the subject of the loan participation and
(vii) such participation is documented under a Loan Syndications and Trading
Association, Loan Market Association or similar agreement standard for loan
participation transactions among institutional market participants. For the
avoidance of doubt, a Participation Interest shall not include a
sub-participation interest in any loan.

“Partner”: The meaning specified in Section 7.17(g)(i).

“Partnership Interest”: The meaning specified in Section 7.17(g)(i).

“Passing Report”: The meaning specified in Section 7.18(d).

 

50



--------------------------------------------------------------------------------

“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

“Payment Account”: The payment account of the Trustee established pursuant to
Section 10.3(a).

“Payment Date”: The 15th day of January, April, July and October of each year
(or, if such day is not a Business Day, the next succeeding Business Day),
commencing in October, 2015, any Redemption Date and the Stated Maturity.

“PBGC”: The United States Pension Benefit Guaranty Corporation.

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

“Petition Expenses”: The reasonable fees, costs, charges and expenses incurred
by the Issuer (including reasonable attorneys’ fees and expenses) in connection
with a Bankruptcy Filing.

“Plan Asset Regulation”: U.S. Department of Labor regulation 29 C.F.R.
Section 2510.3-101 (as modified by Section 3(42) of ERISA).

“Preferred Interest Payment Account”: An account established by the Fiscal Agent
pursuant to the terms of the Fiscal Agency Agreement.

“Preferred Interest Register”: The register of holders of Preferred Interests
maintained on behalf of the Issuer.

“Preferred Interest Registrar”: The preferred interest registrar appointed by
the Issuer pursuant to the Fiscal Agency Agreement.

“Preferred Interests”: The Preferred Interests issued by the Issuer on the
Closing Date and any additional Preferred Interests issued pursuant to the
Limited Liability Company Agreement and in compliance with the terms of this
Indenture, all shown as issued and Outstanding in the Preferred Interest
Register.

“Principal Balance”: Subject to Section 1.2, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth in this Indenture) any undrawn
commitments that have not been irrevocably reduced or withdrawn with respect to
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of (1) any Equity Security
or interest only strip shall be deemed to be zero and (2) any Defaulted
Obligation that is not sold or terminated within three years after becoming a
Defaulted Obligation shall be deemed to be zero.

 

51



--------------------------------------------------------------------------------

“Principal Financed Accrued Interest”: (a) With respect to any Collateral
Obligation owned or purchased by the Issuer on the Closing Date, any unpaid
interest on such Collateral Obligation that accrued prior to the Closing Date
that was owing to the Issuer and remained unpaid as of the Closing Date and
(b) with respect to any Collateral Obligation purchased after the Closing Date,
the amount of Principal Proceeds, if any, applied towards the purchase of
accrued interest on such Collateral Obligation.

“Principal Proceeds”: With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.

“Priority Class”: With respect to any specified Class of Securities, each Class
of Securities that ranks senior to such Class, as indicated in Section 2.3.

“Priority of Interest Proceeds”: The meaning specified in Section 11.1(a)(i).

“Priority of Payments”: The Priority of Interest Proceeds, the Priority of
Principal Proceeds and the Special Priority of Payments.

“Priority of Principal Proceeds”: The meaning specified in Section 11.1(a)(ii).

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“Process Agent”: The meaning specified in Section 7.2.

“Protected Purchaser”: The meaning specified in Article 8 of the UCC.

“Purchase Agreement”: The agreement dated as of the Closing Date between the
Issuer and Citigroup, as initial purchaser of the Rated Notes, as amended from
time to time.

“QIB/QP”: Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Securities is both a Qualified Institutional Buyer
and a Qualified Purchaser.

“Qualified Broker/Dealer”: Any of Bank of America, N.A., The Bank of Montreal,
The Bank of New York Mellon, The Royal Bank of Scotland plc, Barclays Bank plc,
BNP Paribas, Broadpoint Securities Inc., Canadian Imperial Bank of Commerce,
Cantor Fitzgerald, Citadel Securities, Citibank, N.A., Credit Agricole S.A.,
Credit Suisse, Deutsche Bank AG, FBR Capital Markets, Gleacher & Company
Securities, Inc., Goldman Sachs & Co., HSBC Bank, JPMorgan Chase Bank, N.A.,
Knight/Libertas, Lazard Ltd., Macquarie Bank, Mizuho Bank, Ltd., Morgan
Stanley & Co., Natixis, Nomura Securities Inc., Northern Trust Company,
Oppenheimer & Co. Inc., Royal Bank of Canada, Scotia Bank, Société Générale, Sun
Trust Bank, The Toronto-Dominion Bank, U.S. Bank, National Association, UBS AG
or Wells Fargo Bank, National Association, or a banking or securities Affiliate
of any of the foregoing, and any other financial institution with experience in
the relevant market so designated by the Collateral Manager with notice to the
Rating Agencies.

 

52



--------------------------------------------------------------------------------

“Qualified Institutional Buyer”: Any Person that, at the time of its
acquisition, purported acquisition or proposed acquisition of Notes, is a
qualified institutional buyer within the meaning of Rule 144A.

“Qualified Purchaser”: Any Person that, at the time of its acquisition,
purported acquisition or proposed acquisition of Notes, is a qualified purchaser
within the meaning of the Investment Company Act (including an entity owned
exclusively by qualified purchasers).

“Ramp-Up Account”: The account established pursuant to Section 10.3(c).

“Rated Notes”: The Class A-1 Notes and the Class A-2 Notes.

“Rated Noteholders”: The Holders of the Rated Notes.

“Rating Agency”: Each of Moody’s and Fitch, in each case for so long as it
assigns a rating at the request of the Issuer to the Class or Classes to which
it assigned a rating on the Closing Date.

“Rating Agency Confirmation”: (i) confirmation in writing (which may be in the
form of a press release) from Moody’s that (a) (1) the initial ratings of the
Rated Notes have been confirmed in connection with the Effective Date or (2) the
Moody’s Effective Date Rating Condition has been satisfied, or (b) other than in
connection with the Effective Date, a proposed action or designation will not
cause the then-current ratings of any Class of Rated Notes to be reduced or
withdrawn and (ii) notice provided to Fitch of the proposed action or
designation at least five Business Days prior to such action or designation
taking effect (for so long as Fitch is a Rating Agency). If Moody’s (i) makes a
public announcement or informs the Issuer, the Collateral Manager or the Trustee
that (x) it believes Rating Agency Confirmation is not required with respect to
an action or (y) its practice is to not give such confirmations, or (ii) no
longer constitutes a Rating Agency under this Indenture, the requirement for
Rating Agency Confirmation with respect to Moody’s will not apply. Any
requirement for Rating Agency Confirmation from a Rating Agency in respect of
any supplemental indenture requiring the consent of all holders of Securities
will not apply if such holders have been advised prior to consenting to such
amendment that the current ratings of the Rated Notes of such Rating Agency may
be reduced or withdrawn as a result of such amendment.

“Re-Priced Class”: The meaning specified in Section 9.8(a).

“Re-Pricing”: The meaning specified in Section 9.8(a).

“Re-Pricing Date”: The meaning specified in Section 9.8(c).

“Re-Pricing Intermediary”: The meaning specified in Section 9.8(b).

“Re-Pricing Notice”: The meaning specified in Section 9.8(c).

“Re-Pricing Proceeds”: The proceeds of Re-Pricing Replacement Notes.

“Re-Pricing Rate”: The meaning specified in Section 9.8(c).

 

53



--------------------------------------------------------------------------------

“Re-Pricing Redemption”: In connection with a Re-Pricing, the redemption by the
Issuer of the Rated Notes of the Re-Priced Class(es) held by Non-Consenting
Holders.

“Re-Pricing Redemption Date”: The Business Day on which a Re-Pricing Redemption
occurs.

“Re-Pricing Replacement Notes”: Rated Notes issued in connection with a
Re-Pricing that have terms identical to the Re-Priced Class (after giving effect
to the Re-Pricing) and are issued in an Aggregate Outstanding Amount such that
the Re-Priced Class will have the same Aggregate Outstanding Amount after giving
effect to the Re-Pricing as it did before the Re-Pricing.

“Re-Pricing Transfer”: The meaning specified in Section 9.8(d).

“Record Date”: With respect to the Global Notes, the date one day prior to the
applicable Payment Date and, with respect to the Certificated Notes, the last
Business Day of the month preceding the applicable Payment Date.

“Redemption Date”: Any Business Day specified for a redemption of Securities
pursuant to Article IX.

“Redemption Price”: (a) For each Class of Rated Notes to be redeemed or
re-priced (x) 100% of the Aggregate Outstanding Amount of such Class, plus
(y) accrued and unpaid interest thereon to the Redemption Date or Re-Pricing
Redemption Date, as applicable, and (b) for each Preferred Interest and
Reinvesting Holder Note, its proportional share (based on the Aggregate
Outstanding Amount of the Preferred Interests or Reinvesting Holder Notes, as
applicable) of the portion of the proceeds of the remaining Assets (after giving
effect to the Optional Redemption or Tax Redemption of the Rated Notes in whole
or after all of the Rated Notes have been repaid in full, payment in full of
(and/or creation of a reserve for) all expenses (including all Management Fees
and Administrative Expenses) of the Issuer) and payment of all other amounts
senior to such Securities that is distributable to the Preferred Interests or
Reinvesting Holder Notes, as applicable, in accordance with the Priority of
Payments; provided that Holders of 100% of the Aggregate Outstanding Amount of
any Class of Rated Notes may elect to receive less than 100% of the Redemption
Price that would otherwise be payable to the Holders of such Class of Rated
Notes in any Optional Redemption (including a Refinancing) in which all
Outstanding Classes of Rated Notes will be redeemed.

“Refinancing”: The meaning specified in Section 9.2(d).

“Refinancing Proceeds”: The Cash proceeds from the Refinancing.

“Register” and “Registrar”: The respective meanings specified in Section 2.5(a).

“Registered”: In registered form for U.S. federal income tax purposes and issued
after July 18, 1984, provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.

“Regulation S”: Regulation S under the Securities Act.

 

54



--------------------------------------------------------------------------------

“Regulation S Global Note”: Any Note sold to non-“U.S. persons” in an “offshore
transaction” (each as defined in Regulation S) in reliance on Regulation S and
issued in the form of a permanent global security as specified in Section 2.2 in
definitive, fully registered form without interest coupons substantially in the
form set forth in the applicable Exhibit A hereto.

“Regulation U”: Regulation U (12 C.F.R. 221) issued by the Board of Governors of
the Federal Reserve System.

“Reinvesting Holder”: Each Person that is a Holder on the Closing Date of
Preferred Interests that is a U.S. person.

“Reinvesting Holder Notes”: The Reinvesting Holder Notes issued pursuant to this
Indenture and having the characteristics specified in Section 2.3.

“Reinvestment Amount”: With respect to the Preferred Interests held by a
Reinvesting Holder, any amount that is available to be distributed on any
Payment Date during the Reinvestment Period to such Reinvesting Holder in
respect of its Preferred Interests pursuant to Section 11.1(a)(i)(J) or (L) but
is instead deposited in the Reinvestment Amount Account on such Payment Date at
the direction of such Reinvesting Holder in accordance with Section 11.1(e).

“Reinvestment Period”: The period from and including the Closing Date to and
including the earliest of (i) the Payment Date in July 15, 2019, (ii) any date
on which the Maturity of any Class of Rated Notes is accelerated following an
Event of Default pursuant to this Indenture and (iii) any date on which the
Collateral Manager reasonably determines that it can no longer reinvest in
additional Collateral Obligations in accordance with this Indenture or the
Collateral Management Agreement; provided, in the case of this clause (iii),
(A) there is no Retention Deficiency and (B) the Collateral Manager notifies the
Issuer, the Trustee (who shall notify the Holders of Securities), the Collateral
Administrator and Fitch thereof at least five Business Days prior to such date.

“Reinvestment Target Par Balance”: As of any date of determination, the Target
Initial Par Amount minus (i) the amount of any reduction in the Aggregate
Outstanding Amount of the Securities through the payment of Principal Proceeds
or Interest Proceeds plus (ii) the aggregate amount of Principal Proceeds that
result from the issuance of any additional securities pursuant to Sections 2.13
and 3.2 (after giving effect to such issuance of any additional securities).

“Related Obligation”: An obligation issued by the Collateral Manager, any of its
Affiliates that are collateralized debt obligation funds or any other Person
that is a collateralized debt obligation fund whose investments are primarily
managed by the Collateral Manager or any of its Affiliates.

“Required Interest Coverage Ratio”: For the Class A Notes, 120.0%.

“Required Overcollateralization Ratio”: For the Class A Notes, 140.0%.

“Required Redemption Amount”: The meaning specified in Section 9.2(b).

 

55



--------------------------------------------------------------------------------

“Resolution”: With respect to the Issuer, (1) a resolution of the Independent
Manager or the Board of Managers or (2) an authorization contained in the
Limited Liability Company Agreement.

“Restricted Trading Period”: The period (a) while any Class A-1 Notes are
Outstanding during which either the Moody’s rating or the Fitch rating of the
Class A-1 Notes is one or more subcategories below its rating on the Closing
Date or has been withdrawn and not reinstated or (b) while any Class A-2 Notes
are Outstanding during which the Moody’s rating of such Rated Notes is two or
more subcategories below its rating on the Closing Date or has been withdrawn
and not reinstated, provided that (1) such period will not be a Restricted
Trading Period (so long as such Moody’s rating or Fitch rating, as applicable,
has not been further downgraded, withdrawn or put on watch for potential
downgrade) (x) if (A) after giving effect to any sale of the relevant Collateral
Obligation, the Aggregate Principal Balance of the Collateral Obligations
(excluding the Collateral Obligations being sold) and Eligible Investments
constituting Principal Proceeds (including, without duplication, the anticipated
net proceeds of such sale) will be at least equal to the Reinvestment Target Par
Balance, (B) each test specified in the definition of Collateral Quality Test is
satisfied and (C) each Overcollateralization Ratio Test is satisfied or (y) upon
the direction of a Majority of the Controlling Class, which direction shall
remain in effect until the earlier of (A) a subsequent direction to the Issuer
(with a copy to the Trustee and the Collateral Administrator) by a Majority of
the Controlling Class declaring the beginning of a Restricted Trading Period or
(B) a further downgrade or withdrawal of such Moody’s or Fitch rating, as
applicable, that, disregarding such direction, would cause the condition set
forth in clauses (a) or (b) above to be true. For the avoidance of doubt, no
Restricted Trading Period will restrict any sale of a Collateral Obligation
entered into by the Issuer at a time when the Restricted Trading Period was not
in effect, regardless of whether such sale has settled.

“Retention Amount”: As of any Measurement Date, an amount equal to 5% of the
Aggregate Outstanding Amount of all Collateral Obligations as of such
Measurement Date.

“Retention Basis Amount”: On any date of determination, an amount equal to the
Aggregate Principal Balance on such date with the following adjustments:
(i) Defaulted Obligations shall be included in the Aggregate Principal Balance
and the Principal Balances thereof shall be deemed to be equal to their
respective outstanding principal amounts, and (ii) any Equity Security owned by
the Issuer shall be included in the Aggregate Principal Balance with a Principal
Balance determined as follows: (a) in the case of a debt obligation or other
debt security, the principal amount outstanding of such obligation or security,
(b) in the case of an equity security received upon a “debt for equity swap” in
relation to a restructuring or other similar event, the principal amount
outstanding of the debt at the time of the exchange which was swapped for the
equity security and (c) in the case of any other equity security, the nominal
value thereof as determined by the Collateral Manager.

“Retention Deficiency”: As of any Measurement Date, an event that will occur if
the aggregate Dollar purchase price of the Retention Securities (calculated as
of the date of issuance thereof) is less than the Retention Amount.

“Retention Requirements”: The CRR Retention Requirements, the AIFMD Retention
Requirements and the Solvency II Retention Requirements.

 

56



--------------------------------------------------------------------------------

“Retention Securities”: The Preferred Interests acquired and held on an ongoing
basis by the Originator for the purpose of satisfying the Retention
Requirements.

“Retention Undertaking Letter”: The letter from the Originator dated as of the
Closing Date and addressed to the Issuer, the Initial Purchaser and the Trustee
pursuant to which the Originator will make certain undertakings and agreements
in respect of the Retention Requirements.

“Revolver Funding Account”: The account established pursuant to Section 10.4.

“Revolving Collateral Obligation”: Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities, unfunded commitments under
specific facilities and other similar loans and investments) that by its terms
may require one or more future advances to be made to the borrower by the
Issuer; provided that any such Collateral Obligation will be a Revolving
Collateral Obligation only until all commitments to make advances to the
borrower expire or are terminated or irrevocably reduced to zero.

“Rule 144A”: Rule 144A, as amended, under the Securities Act.

“Rule 144A Global Note”: Any Note sold in reliance on Rule 144A and issued in
the form of a permanent global security as specified in Section 2.2(d) in
definitive, fully registered form without interest coupons substantially in the
form set forth in the applicable Exhibit A hereto.

“Rule 144A Information”: The meaning specified in Section 7.15.

“Rule 17g-5”: Rule 17g-5 under the Exchange Act.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.

“S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

  (a) with respect to a Collateral Obligation that is not a DIP Collateral
Obligation, (i) if there is an issuer credit rating of the issuer of such
Collateral Obligation by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Collateral Obligation pursuant
to a form of guaranty approved by S&P for use in connection with this
transaction, then the S&P Rating will be such rating (regardless of whether
there is a published rating by S&P on the Collateral Obligations of such issuer
held by the Issuer) or (ii) if there is no issuer credit rating of the issuer by
S&P but (A) if there is a senior unsecured rating on any obligation or security
of the issuer, the S&P Rating of such Collateral Obligation will equal such
rating; (B) if there is a senior secured rating on any obligation or security of
the issuer, then the S&P Rating of such Collateral Obligation will be one
subcategory below such rating; and (C) if there is a subordinated rating on any
obligation or security of the issuer, then the S&P Rating of such Collateral
Obligation will be one subcategory above such rating if such rating is higher
than “BB+,” and will be two subcategories above such rating if such rating is
“BB+” or lower;

 

57



--------------------------------------------------------------------------------

  (b) with respect to any Collateral Obligation that is a DIP Collateral
Obligation, the S&P Rating thereof shall be the credit rating assigned to such
issue by S&P; or

 

  (c) if there is not a rating by S&P of the issuer or on an obligation of the
issuer, then the S&P Rating will be the S&P equivalent of the Moody’s Default
Probability Rating of such obligation or issuer.

“Sale”: The meaning specified in Section 5.17(a).

“Sale Agreement”: The sale agreement dated the Closing Date between the Issuer
and the Originator, as may be amended from time to time.

“Sale Proceeds”: All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales or other dispositions of such Assets in
accordance with Article XII (or Section 4.4 or Article V, as applicable) less
any reasonable expenses incurred by the Collateral Manager, the Collateral
Administrator or the Trustee (other than amounts payable as Administrative
Expenses) in connection with such sales or other dispositions.

“Scheduled Distribution”: With respect to any Asset, for each Due Date, the
scheduled payment of principal and/or interest due on such Due Date with respect
to such Asset, determined in accordance with the assumptions specified in
Section 1.2.

“Second Lien Loan”: Any assignment of or Participation Interest in a Loan that
is a First Lien Last Out Loan or that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the obligor
of the Loan (other than with respect to trade claims, capitalized leases or
similar obligations) but which is subordinated (with respect to liquidation
preferences with respect to pledged collateral) to a Senior Secured Loan of the
obligor; (b) is secured by a valid second-priority perfected security interest
or lien in, to or on specified collateral securing the obligor’s obligations
under the Second Lien Loan the value of which is adequate (in the commercially
reasonable judgment of the Collateral Manager) to repay the Loan in accordance
with its terms and to repay all other Loans of equal or higher seniority secured
by a lien or security interest in the same collateral and (c) is not secured
solely or primarily by common stock or other equity interests; provided that the
limitation set forth in this clause (c) shall not apply with respect to a Loan
made to a parent entity that is secured solely or primarily by the stock of one
or more of the subsidiaries of such parent entity to the extent that the
granting by any such subsidiary of a lien on its own property would violate law
or regulations applicable to such subsidiary (whether the obligation secured is
such Loan or any other similar type of indebtedness owing to third parties).

“Secured Obligations”: The meaning specified in the Granting Clauses.

“Secured Parties”: The meaning specified in the Granting Clauses.

“Securities”: The Rated Notes, the Reinvesting Holder Notes and the Preferred
Interests, collectively.

 

58



--------------------------------------------------------------------------------

“Securities Act”: The United States Securities Act of 1933, as amended.

“Securities Intermediary”: As defined in Section 8-102(a)(14) of the UCC.

“Selling Institution”: The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

“Selling Institution Collateral”: The meaning specified in Section 10.4.

“Senior Secured Bond”: Any obligation that: (a) constitutes borrowed money,
(b) is in the form of, or represented by, a bond, note, certificated debt
security or other debt security (other than any of the foregoing that evidences
a Loan, a Senior Secured Floating Rate Note or a Participation Interest), (c) is
not secured solely by common stock or other equity interests, (d) if it is
subordinated by its terms, is subordinated only to indebtedness for borrowed
money, trade claims, capitalized leases or other similar obligations and (e) is
secured by a valid first priority perfected security interest or lien in, to or
on specified collateral securing the obligor’s obligations under such
obligation.

“Senior Secured Floating Rate Note”: Any obligation that: (a) constitutes
borrowed money, (b) is in the form of, or represented by, a bond, note (other
than any note evidencing a Loan), certificated debt security or other debt
security, (c) is expressly stated to bear interest based upon a London interbank
offered rate for Dollar deposits in Europe or a relevant reference bank’s
published base rate or prime rate for Dollar-denominated obligations in the
United States or the United Kingdom, (d) does not constitute, and is not secured
by, Margin Stock, (e) if it is subordinated by its terms, is subordinated only
to indebtedness for borrowed money, trade claims, capitalized leases or other
similar obligations and (f) is secured by a valid first priority perfected
security interest or lien in, to or on specified collateral securing the
obligor’s obligations under such obligation.

“Senior Secured Loan”: Any assignment of, or Participation Interest in, a Loan
(other than a First Lien Last Out Loan) that: (a) is not (and cannot by its
terms become) subordinate in right of payment to any other obligation of the
obligor of the Loan (other than with respect to a Senior Working Capital
Facility, if any, or trade claims, capitalized leases or similar obligations);
(b) is secured by a valid first-priority perfected security interest or lien in,
to or on specified collateral securing the obligor’s obligations under the Loan,
which security interest or lien is subject to customary liens and liens securing
a Senior Working Capital Facility, if any; (c) the value of the collateral
securing the Loan together with other attributes of the obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral and (d) is not secured solely or primarily by common stock or other
equity interests; provided that the limitation set forth in this clause
(d) shall not apply with respect to a Loan made to an obligor that is secured
solely or primarily by the stock of, or other equity interests in, such obligor
or one or more of its subsidiaries to the extent that either (1) in the
Collateral Manager’s judgment, the applicable Underlying Instruments of such
Loan limit the activities of such obligor or such subsidiary, as applicable, in
such a manner so as to provide a reasonable expectation that (x) cash

 

59



--------------------------------------------------------------------------------

flows from such obligor or from such subsidiary and such obligor, as applicable,
are sufficient to provide debt service on such Loan and (y) assets of such
obligor or of such subsidiary and such obligor, as applicable, would be
available to repay principal of and interest on such Loan in the event of the
enforcement of such Underlying Instruments or (2) the granting by such obligor
or any such subsidiary of a lien on its own property (whether to secure such
Loan or to secure any other similar type of indebtedness owing to third parties)
would violate laws or regulations applicable to such obligor or to such
subsidiary.

“Senior Unsecured Bond”: Any unsecured obligation that: (a) constitutes borrowed
money, (b) is in the form of, or represented by, a bond, note, certificated debt
security or other debt security (other than any of the foregoing that evidences
a Loan or Participation Interest) and (c) if it is subordinated by its terms, is
subordinated only to indebtedness for borrowed money, trade claims, capitalized
leases or other similar obligations.

“Senior Working Capital Facility”: With respect to a Loan, a working capital
facility incurred by the obligor of such Loan; provided that the outstanding
principal balance and unfunded commitments of such working capital facility do
not exceed 20% of the sum of (x) the outstanding principal balance and unfunded
commitments of such working capital facility, plus (y) the outstanding principal
balance of the Loan, plus (z) the outstanding principal balance of any other
debt for borrowed money incurred by such obligor that is pari passu with such
Loan.

“Similar Laws”: Local, state, federal or non-U.S. laws that are substantially
similar to the fiduciary responsibility provisions of ERISA and Section 4975 of
the Code.

“Sole Equity Owner”: A person who is treated for U.S. federal income tax
purposes as the sole owner of the Preferred Interests, the Reinvesting Holder
Notes and the other securities that are treated as equity of the Issuer for U.S.
federal income tax purposes.

“Solvency II Retention Requirements”: The risk retention requirements and due
diligence requirements set out in Article 254 of Commission Delegated Regulation
(EU) 2015/35 as amended from time to time.

“Special Petition Expenses”: Petition Expenses in an amount up to U.S.$250,000
in the aggregate (such limit to be in effect throughout the transaction and
until the dissolution of the Issuer).

“Special Priority of Payments”: The meaning specified in Section 11.1(a)(iii).

“Special Redemption”: The meaning specified in Section 9.6.

“Special Redemption Date”: The meaning specified in Section 9.6.

“Stated Maturity”: With respect to the Notes of any Class, the date specified as
such in Section 2.3, or, if such date is not a Business Day, the next succeeding
Business Day.

“Step-Down Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine

 

60



--------------------------------------------------------------------------------

such interest rate) or in the spread over the applicable index or benchmark
rate, solely as a function of the passage of time; provided that an obligation
or security providing for payment of a constant rate of interest at all times
after the date of acquisition by the Issuer shall not constitute a Step-Down
Obligation.

“Step-Up Obligation”: An obligation or security which by the terms of the
related Underlying Instruments provides for an increase in the per annum
interest rate on such obligation or security, or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation or security providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.

“Structured Finance Obligation”: Any obligation secured directly by, referenced
to, or representing ownership of, a pool of receivables or other financial
assets of any obligor, including collateralized debt obligations,
mortgage-backed securities and other similar investments generally considered to
be repackaged securities (including, without limitation, repackagings of a
single financial asset).

“Subordinated Management Fee”: The fee payable to the Collateral Manager in
arrears on each Payment Date, pursuant to Section 8 of the Collateral Management
Agreement and the Priority of Payments, in an amount equal to the product of
(i) 0.35% per annum (calculated on the basis of a 360-day year and the actual
number of days elapsed during the related Interest Accrual Period) of the Fee
Basis Amount measured as of the first day of the Collection Period relating to
each Payment Date and (ii) if CGMSIM (or an Affiliate thereof) is not the
Collateral Manager, 1.0 otherwise (x) the Aggregate Outstanding Amount of
Preferred Interests not held by the Carlyle Holders divided by (y) the Aggregate
Outstanding Amount of the Preferred Interests.

“Successor Entity”: The meaning specified in Section 7.10(a).

“Supermajority”: With respect to any Class of Securities, the Holders of at
least 66 2/3% of the Aggregate Outstanding Amount of the Securities of such
Class.

“Synthetic Security”: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

“Target Initial Par Amount”: U.S.$400,000,000.

“Target Initial Par Condition”: A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations that are held by
the Issuer and that the Issuer has committed to purchase on such date, together
with the amount of any proceeds of prepayments, maturities or redemptions of
Collateral Obligations purchased by the Issuer prior to such date (other than
any such proceeds that have been reinvested or are designated for reinvestment
in Collateral Obligations held by the Issuer or that the Issuer has committed to
purchase on the Effective Date), will equal or exceed the Target Initial Par
Amount; provided that for purposes of this definition, any Collateral Obligation
that becomes a Defaulted Obligation prior to the Effective Date and any Closing
Date Originator Participation Interest shall be treated as having a Principal
Balance equal to its Moody’s Collateral Value.

 

61



--------------------------------------------------------------------------------

“Tax”: Any tax, levy, impost, duty, charge, assessment, deduction, withholding
or fee of any nature (including interest, penalties and additions thereto)
imposed by any governmental taxing authority.

“Tax Advances”: The meaning specified in Section 7.17(g).

“Tax Advice”: Written advice from tax counsel of nationally recognized standing
in the United States experienced in transactions of the type being addressed
that (i) is based on knowledge by the person giving the advice of all relevant
facts and circumstances of the Issuer and transaction (which are described in
the advice or in a written description referred to in the advice which may be
provided by the Issuer or Collateral Manager) and (ii) is intended by the person
rendering the advice to be relied upon by the Issuer in determining whether to
take a given action.

“Tax Event”: An event that occurs if (i) any Obligor under any Collateral
Obligation is required to deduct or withhold from any payment under such
Collateral Obligation to the Issuer for or on account of any Tax for whatever
reason (other than withholding tax on (1) amendment, waiver, consent and
extension fees and (2) commitment fees and other similar fees in respect of
Revolving Collateral Obligations and Delayed Drawdown Collateral Obligations)
and such Obligor is not required to pay to the Issuer such additional amount as
is necessary to ensure that the net amount actually received by the Issuer (free
and clear of Taxes, whether assessed against such obligor or the Issuer) will
equal the full amount that the Issuer would have received had no such deduction
or withholding occurred or (ii) any jurisdiction imposes net income, profits or
similar Tax on the Issuer.

“Tax Jurisdiction”: The Bahamas, Bermuda, the British Virgin Islands, the Cayman
Islands, the Channel Islands, Curaçao or St. Maarten.

“Tax Matters Partner”: The meaning specified in Section 7.17(v).

“Tax Redemption”: The meaning specified in Section 9.3(a).

“Temporary Global Note”: Any Note sold in an “offshore transaction” to non-“U.S.
persons” (each as defined in Regulation S) in reliance on Regulation S and
issued in the form of a Temporary Global Note as specified in Section 2.2(c) in
definitive, fully registered form without interest coupons substantially set
forth in the applicable Exhibit A hereto.

“Trading Gains”: In respect of any Collateral Obligation that is repaid,
prepaid, redeemed or sold, any excess of (a) the Principal Proceeds received in
respect thereof over (b) the greater of (1) the Principal Balance thereof (where
for such purpose “Principal Balance” shall be determined as set out in the
definition of Retention Basis Amount) and (2) an amount equal to the purchase
price thereof (expressed as a percentage of par) multiplied by the Principal
Balance (where for such purpose “Principal Balance” shall be determined as set
out in the definition of Retention Basis Amount), in each case net of (i) any
expenses incurred in connection with any repayment, prepayment, redemption or
sale thereof, and (ii) in the case of a sale of such Collateral Obligation, any
interest accrued but not paid thereon that has not been capitalized as principal
and included in the sale price thereof.

“Trading Plan”: The meaning specified in Section 1.2(j).

 

62



--------------------------------------------------------------------------------

“Trading Plan Period”: The meaning specified in Section 1.2(j).

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Retention Undertaking Letter, the Collateral Administration Agreement, the
Fiscal Agency Agreement and the Account Agreement.

“Transaction Party”: Each of the Issuer, the Initial Purchaser, the Collateral
Administrator, the Fiscal Agent, the Trustee and the Collateral Manager.

“Transfer”: The meaning specified in Section 2.5(j).

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

“Transfer Certificate”: A duly executed certificate substantially in the form of
the applicable Exhibit B.

“Treasury Regulations”: The regulations promulgated under the Code.

“Trust Officer”: When used with respect to the Trustee, any Officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
Officer to whom any corporate trust matter is referred at the Corporate Trust
Office because of such person’s knowledge of and familiarity with the particular
subject and, in each case, having direct responsibility for the administration
of this transaction.

“Trustee”: As defined in the first sentence of this Indenture.

“Trustee’s Website”: The Trustee’s internet website, which shall initially be
located at www.my.statestreet.com, or such other address as the Trustee may
provide to the Issuer, the Collateral Manager and the Rating Agencies.

“UCC”: The Uniform Commercial Code, as in effect from time to time in the State
of New York.

“Uncertificated Security”: The meaning specified in Article 8 of the UCC.

“Underlying Instrument”: The indenture or other agreement pursuant to which an
Asset has been issued or created and each other agreement that governs the terms
of or secures the obligations represented by such Asset or of which the holders
of such Asset are the beneficiaries.

“Unregistered Securities”: The meaning specified in Section 5.17(c).

“U.S. Person” and “U.S. person”: The meanings specified in
Section 7701(a)(30) of the Code or in Regulation S, as the context requires.

“U.S. Risk Retention Requirements”: The credit risk retention requirements under
Section 15G of the Exchange Act and the applicable rules and regulations.

“Volcker Rule”: Section 13 of the Bank Holding Company Act of 1956, as amended,
and any applicable rules and implementing regulations thereunder.

 

63



--------------------------------------------------------------------------------

“Weighted Average Coupon”: As of any Measurement Date, the number obtained by
dividing:

 

  (a) the amount equal to the Aggregate Coupon in respect of any Fixed Rate
Obligation; by

 

  (b) an amount equal to the Aggregate Principal Balance (including for this
purpose any capitalized interest) of all Fixed Rate Obligations as of such
Measurement Date.

“Weighted Average Fitch Rating Factor”: The number determined by (a) summing the
products of (i) the Principal Balance of each Collateral Obligation multiplied
by (ii) its Fitch Rating Factor, (b) dividing such sum by the Aggregate
Principal Balance of all such Collateral Obligations and (c) rounding the result
down to the nearest two decimal places. For the purposes of determining the
Principal Balance and Aggregate Principal Balance of Collateral Obligations in
this definition, the Principal Balance of each Defaulted Obligation shall be
excluded.

“Weighted Average Fitch Recovery Rate”: As of any date of determination, the
rate (expressed as a percentage) determined by summing the products obtained by
multiplying the Principal Balance of each Collateral Obligation by the Fitch
Recovery Rate in relation thereto and dividing such sum by the Aggregate
Principal Balance of all Collateral Obligations and rounding up to the nearest
0.1 percent. For the purposes of determining the Principal Balance and Aggregate
Principal Balance of Collateral Obligations in this definition, the Principal
Balance of each Defaulted Obligation shall be excluded.

“Weighted Average Floating Spread”: As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (i) the Aggregate Funded Spread
plus (ii) the Aggregate Unfunded Spread plus (iii) the Aggregate Excess Funded
Spread, by (b) an amount equal to the lesser of (i) the Reinvestment Target Par
Balance and (ii) an amount equal to the Aggregate Principal Balance (including
for this purpose any capitalized interest) of all Floating Rate Obligations as
of such Measurement Date.

“Weighted Average Life”: As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by

 

(I) summing the products obtained by multiplying:

 

  (a) the Average Life at such time of each such Collateral Obligation, by

 

  (b) the outstanding Principal Balance of such Collateral Obligation,

and

 

(II) dividing such sum by: the Aggregate Principal Balance remaining at such
time of all Collateral Obligations other than Defaulted Obligations.

 

64



--------------------------------------------------------------------------------

For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation.

“Weighted Average Life Test”: A test satisfied on any date of determination if
the Weighted Average Life of all Collateral Obligations as of such date is less
than the number of years (rounded to the nearest one hundredth thereof) during
the period from such date of determination to June 26, 2023.

“Weighted Average Moody’s Rating Factor”: The number (rounded up to the nearest
whole number) determined by:

 

  (a) summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Equity Securities) multiplied by (ii) the Moody’s Rating
Factor of such Collateral Obligation (as described below) and

 

  (b) dividing such sum by the outstanding Principal Balance of all such
Collateral Obligations.

For purposes of the foregoing, the Moody’s Rating Factor relating to any
Collateral Obligation is the number set forth in the table below opposite the
Moody’s Default Probability Rating of such Collateral Obligation.

 

Moody’s Default

Probability Rating

 

Moody’s Rating

Factor

 

Moody’s Default

Probability Rating

 

Moody’s Rating

Factor

Aaa   1   Ba1   940 Aa1   10   Ba2   1,350 Aa2   20   Ba3   1,766 Aa3   40   B1
  2,220 A1   70   B2   2,720 A2   120   B3   3,490 A3   180   Caa1   4,770 Baa1
  260   Caa2   6,500 Baa2   360   Caa3   8,070 Baa3   610   Ca or lower   10,000

For purposes of the Maximum Moody’s Rating Factor Test, any (i) Collateral
Obligation issued or guaranteed by the United States government or any agency or
instrumentality thereof is assigned a Moody’s Default Probability Rating equal
to the long-term issuer rating of the United States (ii) for purposes of
determining a Moody’s Default Probability Rating in connection with the Maximum
Moody’s Rating Factor Test, each applicable rating on credit watch by Moody’s
that is on (a) positive watch will be treated as having been upgraded by one
rating subcategory, (b) negative watch will be treated as having been downgraded
by two rating subcategories and (c) negative outlook will be treated as having
been downgraded by one rating subcategory.

 

65



--------------------------------------------------------------------------------

“Weighted Average Moody’s Recovery Rate”: As of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the
Moody’s Recovery Rate on such Measurement Date of each Collateral Obligation and
the Principal Balance of such Collateral Obligation, dividing such sum by the
Aggregate Principal Balance of all such Collateral Obligations and rounding up
to the first decimal place.

“Zero Coupon Bond”: Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding,
(b) provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

Section 1.2. Assumptions

In connection with all calculations required to be made pursuant to this
Indenture with respect to Scheduled Distributions on any Asset, or any payments
on any other assets included in the Assets, with respect to the sale of and
reinvestment in Collateral Obligations, and with respect to the income that can
be earned on Scheduled Distributions on such Assets and on any other amounts
that may be received for deposit in the Collection Account, the provisions set
forth in this Section 1.2 shall be applied. The provisions of this Section 1.2
shall be applicable to any determination or calculation that is covered by this
Section 1.2, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

(a) All calculations with respect to Scheduled Distributions on the Assets shall
be made on the basis of information as to the terms of each such Asset and upon
reports of payments, if any, received on such Asset that are furnished by or on
behalf of the issuer of such Asset and, to the extent they are not manifestly in
error, such information or reports may be conclusively relied upon in making
such calculations.

 

(b) For purposes of calculating the Coverage Tests and the Interest Diversion
Test, except as otherwise specified in the Coverage Tests, such calculations
will not include scheduled interest and principal payments on Defaulted
Obligations, unless such payments have actually been received in cash.

 

(c) In determining any amount of principal payments required to satisfy any
Coverage Test after the Reinvestment Period, for purposes of the Priority of
Interest Proceeds, the Aggregate Outstanding Amount of the Rated Notes shall
give effect, first, to the application of Principal Proceeds to be used on the
applicable Payment Date to repay principal of the Rated Notes and, second, to
the application of Interest Proceeds on such Payment Date pursuant to all prior
clauses in the Priority of Interest Proceeds. In determining any amount of
principal payments required to satisfy any Overcollateralization Test after the
Reinvestment Period, for purposes of the Priority of Principal Proceeds and the
Priority of Interest Proceeds, the Adjusted Collateral Principal Amount shall
(i) give effect to the application of Principal Proceeds to be used on the
applicable Payment Date to repay principal of the Rated Notes in order to
satisfy such test and (ii) exclude any Trading Gains to be included as Interest
Proceeds pursuant to clause (vii) of the definition thereof.

 

66



--------------------------------------------------------------------------------

(d) For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Asset (other than a Defaulted Obligation, which,
except as otherwise provided herein, shall be assumed to have a Scheduled
Distribution of zero) shall be the sum of (i) the total amount of payments and
collections to be received during such Collection Period in respect of such
Asset (including the proceeds of the sale of such Asset received and, in the
case of sales which have not yet settled, to be received during the Collection
Period and not reinvested in additional Collateral Obligations or Eligible
Investments or retained in the Collection Account for subsequent reinvestment
pursuant to Section 12.2) that, if received as scheduled, will be available in
the Collection Account at the end of the Collection Period and (ii) any such
amounts received in prior Collection Periods that were not disbursed on a
previous Payment Date.

 

(e) Each Scheduled Distribution receivable with respect to an Asset shall be
assumed to be received on the applicable Due Date, and each such Scheduled
Distribution shall be assumed to be immediately deposited in the Collection
Account to earn interest at the Assumed Reinvestment Rate. All such funds shall
be assumed to continue to earn interest until the date on which they are
required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments on the Securities or other amounts
payable pursuant to this Indenture. For purposes of the applicable
determinations required by Section 10.7(b)(iv), Article XII and the definition
of Interest Coverage Ratio, the expected interest on the Rated Notes and
Floating Rate Obligations will be calculated using the then current interest
rates applicable thereto.

 

(f) References in Priority of Payments to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments described herein, that precede (in
priority of payment) or include the clause in which such calculation is made.

 

(g) For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Defaulted Obligations will be treated as having a Principal Balance equal to
zero.

 

(h) If a Collateral Obligation included in the Assets would be deemed a Current
Pay Obligation but for the applicable percentage limitation in the proviso to
clause (x) of the proviso to the definition of Defaulted Obligation, then the
Current Pay Obligations with the lowest Market Value (assuming that such Market
Value is expressed as a percentage of the Principal Balance of such Current Pay
Obligations as of the date of determination) shall be deemed Defaulted
Obligations. Each such Defaulted Obligation will be treated as a Defaulted
Obligation for all purposes until such time as the Aggregate Principal Balance
of Current Pay Obligations would not exceed, on a pro forma basis including such
Defaulted Obligation, the applicable percentage of the Collateral Principal
Amount.

 

67



--------------------------------------------------------------------------------

(i) Except where expressly referenced herein for inclusion in such calculations,
Defaulted Obligations will not be included in the calculation of the Collateral
Quality Test.

 

(j) For purposes of calculating compliance with the Investment Criteria, at the
election of the Collateral Manager in its sole discretion, any proposed
investment (whether a single Collateral Obligation or a group of Collateral
Obligations identified by the Collateral Manager as such at the time when
compliance with the Investment Criteria is required to be calculated (a “Trading
Plan”)) may be evaluated after giving effect to all sales and reinvestments
proposed to be entered into within a specified period of no longer than
10 Business Days (which period does not extend over a Determination Date)
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (t) the Collateral Manager, on behalf of
the Issuer, notifies the Trustee and the Rating Agencies promptly upon the
commencement of a Trading Plan, (u) no Trading Plan may result in the purchase
of Collateral Obligations that mature less than six months after the acquisition
thereof, (v) each of the Collateral Obligations purchased pursuant to such
Trading Plan must mature within three years of each other Collateral Obligation
therein, (w) no Trading Plan may result in the purchase of Collateral
Obligations having an Aggregate Principal Balance that exceeds 5% of the
Collateral Principal Amount as of the first day of the Trading Plan Period,
(x) no Trading Plan Period may include a Determination Date that is, or will be
in effect after, the end of the Reinvestment Period, (y) no more than one
Trading Plan may be in effect at any time during a Trading Plan Period and
(z) if the Investment Criteria are not satisfied with respect to any such
identified reinvestment, notice will be provided to the Trustee and each Rating
Agency. In the event of a failure of any Trading Plan, the Issuer may not enter
into an additional Trading Plan without receiving Rating Agency Confirmation
from Moody’s (until a Trading Plan for which such Rating Agency Confirmation was
obtained is successfully completed); provided that, if three or more Trading
Plans fail, the Issuer shall be prohibited from entering into any additional
Trading Plans.

 

(k) For purposes of calculating compliance with the Collateral Quality Test
(other than the Weighted Average Life Test, the Minimum Fitch Floating Spread
Test and the Minimum Moody’s Floating Spread Test) and other Investment
Criteria, upon the direction of the Collateral Manager by notice to the Trustee
and the Collateral Administrator, any Eligible Investment representing Principal
Proceeds received upon the sale or other disposition of or principal payment on
a Collateral Obligation may be deemed to have the characteristics of such
Collateral Obligation until reinvested in an additional Collateral Obligation.
Such calculations shall be based upon the principal amount of such Collateral
Obligation, except in the case of Defaulted Obligations and Credit Risk
Obligations, in which case the calculations will be based upon the Principal
Proceeds received on the sale or other disposition of such Defaulted Obligation
or Credit Risk Obligation.

 

(l) For purposes of calculating the Sale Proceeds of a Collateral Obligation in
sale transactions, sale proceeds will include any Principal Financed Accrued
Interest received in respect of such sale.

 

68



--------------------------------------------------------------------------------

(m) For purposes of calculating clause (i) of the Concentration Limitations, the
amounts on deposit in the Collection Account, the Reinvestment Amount Account
and the Ramp-Up Account (including Eligible Investments therein) representing
Principal Proceeds shall each be deemed to be a Floating Rate Obligation that is
a Senior Secured Loan.

 

(n) For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.1%. All other
calculations, unless otherwise set forth herein or the context otherwise
requires, shall be rounded to the nearest ten-thousandth if expressed as a
percentage, and to the nearest one-hundredth if expressed otherwise.

 

(o) Notwithstanding any other provision of this Indenture to the contrary, all
monetary calculations under this Indenture shall be in Dollars.

 

(p) If withholding tax is imposed on (x) any amendment, waiver, consent or
extension fees or (y) commitment fees or other similar fees in respect of
Revolving Collateral Obligations and Delayed Drawdown Collateral Obligations,
the calculations of the Weighted Average Floating Spread, the Weighted Average
Coupon and the Interest Coverage Test (and all component calculations of such
calculations and tests, including when such a component calculation is
calculated independently), as applicable, shall be made on a net basis after
taking into account such withholding, unless the Obligor is required to make
“gross-up” payments to the Issuer that cover the full amount of any such
withholding tax on an after-tax basis pursuant to the Underlying Instrument with
respect thereto.

 

(q) Any reference in this Indenture to an amount of the Trustee’s or the
Collateral Administrator’s fees calculated with respect to a period at a per
annum rate shall be computed on the basis of a 360-day year and the actual
number of days elapsed during the related Interest Accrual Period and shall be
based on the Fee Basis Amount.

 

(r) To the extent there is, in the reasonable determination of the Collateral
Administrator or the Trustee, any ambiguity in the interpretation of any
definition or term contained in this Indenture or to the extent the Collateral
Administrator or the Trustee reasonably determines that more than one
methodology can be used to make any of the determinations or calculations set
forth herein, the Collateral Administrator and/or the Trustee, as the case may
be, shall be entitled to request direction from the Collateral Manager as to the
interpretation and/or methodology to be used, and the Collateral Administrator
and the Trustee, as applicable, shall be entitled to follow such direction and
conclusively rely thereon without any responsibility or liability therefor.

 

(s) For purposes of calculating compliance with any tests under this Indenture
(including the Target Initial Par Condition (but subject to the definition
thereof), Collateral Quality Test and the Concentration Limitations) in the
Monthly Reports and Payment Date Reports, the settlement date with respect to
any acquisition or disposition of a Collateral Obligation or Eligible Investment
will be used to determine whether and when such acquisition or disposition has
occurred.

 

69



--------------------------------------------------------------------------------

(t) For purposes of determining whether the purchase of a Collateral Obligation
is permitted, the calculation as to whether any Concentration Limitation or the
Collateral Quality Test (or any of its component tests) is satisfied will be
made on a pro forma basis as of the date the Collateral Manager commits on
behalf of the Issuer to make such purchase, in each case as determined by the
Collateral Manager after giving effect to the settlement of such purchase and
all other sales (or other dispositions) or purchases to which the Issuer has
previously or simultaneously been committed.

ARTICLE II

THE NOTES

Section 2.1. Forms Generally

The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the “Certificate of Authentication”) shall be in
substantially the forms required by this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by the Authorized Officers of the Issuer
executing such Notes as evidenced by their execution of such Notes. Any portion
of the text of any such Note may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of such Note.

Global Notes and Certificated Notes may have the same identifying numbers (e.g.,
CUSIP). As an administrative convenience or in connection with a Re-Pricing of
Notes, the Issuer or its agent may obtain a separate CUSIP or separate CUSIPs
(or similar identifying numbers) for all or a portion of any Class.

Section 2.2. Forms of Notes

 

(a) The forms of the Notes will be as set forth in the applicable Exhibit A
hereto.

 

(b) Notes of each Class will be duly executed by the Issuer and authenticated by
the Trustee or the Authenticating Agent as hereinafter provided.

 

(c)

Rated Notes offered to non-“U.S. persons” (as defined in Regulation S) in
offshore transactions in reliance on Regulation S will be issued as Temporary
Global Notes. Temporary Global Notes will be deposited on behalf of the
subscribers for such Notes represented thereby with the Trustee as custodian for
DTC and registered in the name of a nominee of DTC for the respective accounts
of Euroclear and Clearstream; provided that such Notes may be issued in the form
of Certificated Notes upon request of such person. On or after the 40th day
after the later of the Closing Date and the commencement of the offering of the
Notes (the “Restricted Period”), interests in a Temporary Global Note of any
Class will be exchangeable for interests in a Regulation S Global Note of the
same Class upon certification that the beneficial interests in such Temporary
Global Note are owned by Persons who are not “U.S. persons” (as defined in
Regulation S) and that are Qualified Institutional Buyers and are also Qualified
Purchasers. Upon the exchange of a Temporary Global Note for a Regulation S
Global Note, the Regulation S Global Note will be deposited with the Trustee as
custodian for

 

70



--------------------------------------------------------------------------------

  DTC and registered in the name of a nominee of DTC for the account of
Euroclear and Clearstream. A beneficial interest in a Temporary Global Note will
not be transferable to a person that takes delivery in the form of an interest
in a Rule 144A Global Note or Certificated Note during the Restricted Period.

 

(d) Except as provided in Section 2.2(e) below, Notes sold to persons that are
QIB/QPs in reliance on Rule 144A will be issued as Rule 144A Global Notes and
will be deposited on behalf of the subscribers for such Notes represented
thereby with the Trustee as custodian for DTC and registered in the name of a
nominee of DTC; provided that such Notes may be issued in the form of
Certificated Notes upon request of such person.

 

(e) Book Entry Provisions. This Section 2.2(e) shall apply only to Global Notes
deposited with or on behalf of DTC.

 

  (i) The aggregate principal amount of Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee or DTC
or its nominee, as the case may be, as hereinafter provided.

 

  (ii) The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.

 

  (iii) Agent Members shall have no rights under this Indenture with respect to
any Global Notes held on their behalf by the Trustee, as custodian for DTC and
DTC may be treated by the Issuer, the Trustee and any agent of the Issuer or the
Trustee as the absolute owner of such Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note.

Section 2.3. Authorized Amount; Stated Maturity; Denominations

 

(a) The aggregate principal amount of Notes, that may be authenticated and
delivered under this Indenture is limited to U.S.$273,000,000 aggregate
principal amount of Notes (except for (i) Notes authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, or refinancing
of, other Notes pursuant to Section 2.5, Section 2.6, Section 8.5 or
Section 9.2, (ii) additional notes issued in accordance with Sections 2.12 and
3.2 or (iii) Re-Pricing Replacement Notes). The Issuer will also issue Preferred
Interests with an aggregate notional amount of U.S.$125,900,000.

 

(b) The Notes shall be divided into the Classes, having the designations,
original principal amounts and other characteristics as follows:

 

71



--------------------------------------------------------------------------------

Notes

 

Designation

 

Class A-1A Notes

 

Class A-1B Notes

 

Class A-1C Notes

 

Class A-2) Notes

Type   Senior Secured Floating Rate   Senior Secured Floating Rate   Senior
Secured Fixed Rate   Senior Secured Floating Rate Initial Principal Amount
(U.S.$)   $160,000,000   $40,000,000   $27,000,000   $46,000,000 Expected
Moody’s Initial Rating   “Aaa(sf)”   “Aaa(sf)”   “Aaa(sf)”   “Aa2(sf)” Expected
Fitch Initial Rating   “AAAsf”   “AAAsf”   “AAAsf”   N/A Index Maturity   3
month   3 month   N/A   3 month Interest Rate(1)   LIBOR + 1.85%   (2)   3.75%  
LIBOR + 2.70% Interest Deferrable   No   No   No   No Stated Maturity (Payment
Date)   July 15, 2027   July 15, 2027   July 15, 2027   July 15, 2027 Minimum
Denominations (U.S.$) (Integral Multiples)   $1,000,000($1)   $1,000,000($1)  
$1,000,000($1)   $1,000,000($1) Priority Class(es)(3)   None   None   None   A-1
Pari Passu Class(es)   A-1B, A-1C   A-1A, A-1C   A-1A, A-1B   None Junior
Class(es)(4)   A-2, Reinvesting Holder, Preferred Interests   A-2, Reinvesting
Holder, Preferred Interests   A-2, Reinvesting Holder, Preferred Interests  
Reinvesting Holder, Preferred Interests Listed Notes   Yes   Yes   Yes   Yes

 

1  Amounts payable to the Fiscal Agent in respect of the Preferred Interests on
each Payment Date will consist solely of Excess Interest payable in respect of
the Preferred Interests, if any, on such Payment Date as determined on the
related Determination Date and payable in accordance with the Priority of
Payments and the Fiscal Agency Agreement. The interest rate applicable with
respect to any Class of Rated Notes other than the Class A-1 Notes may be
reduced in connection with a Re-Pricing of such Class of Rated Notes, subject to
the conditions set forth in Section 9.8.

2  The Interest Rate for the Class A-1B Notes will be LIBOR + 1.75% through the
Interest Accrual Period that ends on the Payment Date in July, 2017 and will be
LIBOR + 2.05% thereafter.

3  The Reinvesting Holder Notes shall be a Class of Notes and (i) each
Reinvesting Holder Note shall have an initial principal amount and a Minimum
Denomination of zero, (ii) such Notes will not be rated, (iii) such Notes will
not bear interest, (iv) such Notes will have the same Stated Maturity as the
Rated Notes, (v) such Class will be a Priority Class in respect of the Preferred
Interests, and the Preferred Interests will be a Junior Class of Securities in
respect of the Reinvesting Holder Notes and (vi) will not be listed.

4  The Preferred Interests will not have a principal balance but will be issued
with a notional amount.

Section 2.4. Execution, Authentication, Delivery and Dating

The Notes shall be executed on behalf of the Issuer by one of its Authorized
Officers. The signature of such Authorized Officer on the Notes may be manual or
facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order (which Issuer Order shall, in respect of
a transfer of Notes hereunder, have been deemed to have been provided upon the
Issuer’s delivery of an executed Note to the Trustee), shall authenticate and
deliver such Notes as provided in this Indenture and not otherwise.

 

72



--------------------------------------------------------------------------------

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated and delivered after the Closing Date for any
other purpose under this Indenture shall be dated the date of their
authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the Aggregate Outstanding Amount of the Notes so transferred, exchanged or
replaced. In the event that any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Officers, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

Section 2.5. Registration, Registration of Transfer and Exchange

 

(a) The Issuer shall cause the Notes to be registered and shall cause to be kept
a register (the “Register”) at the office of the Trustee in which, subject to
such reasonable regulations as it may prescribe, the Issuer shall provide for
the registration of Notes and the registration of transfers of Notes. The
Trustee is hereby initially appointed “registrar” (the “Registrar”) for the
purpose of maintaining the Register and registering Notes and transfers of such
Notes in the Register. Upon any resignation or removal of the Registrar, the
Issuer shall promptly appoint a successor or, in the absence of such appointment
or until such appointment is effective, assume the duties of Registrar.

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice (with a copy to the
Collateral Manager) of the appointment of a Registrar and of the location, and
any change in the location, of the Register, and the Trustee shall have the
right to inspect the Register at all reasonable times and to obtain copies
thereof and the Trustee shall have the right to rely upon a certificate executed
on behalf of the Registrar by an Officer thereof as to the names and addresses
of the Holders of the Notes and the principal or face amounts and numbers of
such Notes. Upon written request at any time, the Registrar shall provide to the
Issuer, the Collateral Manager, the Initial Purchaser or any Holder a current
list of Holders as reflected in the Register.

 

73



--------------------------------------------------------------------------------

Subject to this Section 2.5, upon surrender for registration of transfer of any
Note at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized Minimum Denomination and of a like aggregate
principal or face amount.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized Minimum Denominations and of like aggregate principal amount,
upon surrender of the Notes to be exchanged at such office or agency. Whenever
any Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

All Notes authenticated and delivered upon any registration of transfer or
exchange of Notes shall be the valid obligations of the Issuer, evidencing the
same debt (to the extent they evidence debt), and entitled to the same benefits
under this Indenture and/or as the Notes surrendered upon such registration of
transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Registrar duly executed by the Holder thereof or such
Holder’s attorney duly authorized in writing, with such signature guaranteed by
an “eligible guarantor institution” meeting the requirements of the Registrar,
which requirements include membership or participation in Securities Transfer
Agents Medallion Program (“STAMP”) or such other “signature guarantee program”
as may be determined by the Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Exchange Act.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Issuer, the Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Registrar or the Trustee shall be permitted
to request such evidence reasonably satisfactory to it documenting the identity
and/or signatures of the transferor and transferee.

 

(b) (i)

No Note may be sold or transferred (including, without limitation, by pledge or
hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act, is exempt from the registration requirements
under applicable state securities laws and will not cause the Issuer or the pool
of collateral to become subject to the requirement that it register as an
investment company under the Investment Company Act.

 

  (ii) No Note may be offered, sold or delivered or transferred (including,
without limitation, by pledge or hypothecation) except (i) to (A) a QIB/QP or
(B) in the case of Reinvesting Holder Notes, an Accredited Investor that is also
a Qualified Purchaser or Knowledgeable Employee and (ii) in accordance with any
applicable law.

 

74



--------------------------------------------------------------------------------

  (iii) No Note may be offered, sold or delivered (i) as part of the
distribution by the Initial Purchaser at any time or (ii) otherwise until 40
days after the Closing Date within the United States to, or for the benefit of,
“U.S. persons” (as defined in Regulation S) except in accordance with Rule 144A
or an exemption from the registration requirements of the Securities Act, to
Persons purchasing for their own account or for the accounts of one or more
Qualified Institutional Buyers for which the purchaser is acting as a fiduciary
or agent. The Notes may be sold or resold, as the case may be, in offshore
transactions in Reliance on Regulation S to non--”U.S. persons” (as defined in
Regulation S) that are Qualified Institutional Buyers and also Qualified
Purchasers. No Global Note may at any time be held by or on behalf of any Person
that is not a QIB/QP, and no Temporary Global Note or Regulation S Global Note
may be held at any time by or on behalf of any U.S. person. None of the Issuer,
the Trustee or any other Person may register the Notes under the Securities Act
or any state securities laws or the applicable laws of any other jurisdiction.

 

(c) (i)

No transfer of an interest in a Reinvesting Holder Note to a proposed transferee
that has represented that it is a Benefit Plan Investor will be effective, and
the Trustee, the Registrar, and the Issuer will not recognize any such transfer,
assuming, for this purpose, that all of the representations made (or, in the
case of Rule 144A Global Notes, deemed to be made) by Holders of such Notes are
true.

 

  (i) No transfer of a beneficial interest in a Note will be effective, and the
Trustee and the Issuer will not recognize any such transfer, if the transferee’s
acquisition, holding and disposition of such interest would constitute or result
in a prohibited transaction under Section 406 of ERISA or Section 4975 of the
Code (or in a violation of any Similar Laws or other applicable law), unless an
exemption is available and all conditions have been satisfied.

 

(d) Notwithstanding anything contained herein to the contrary, the Trustee will
not be responsible for ascertaining whether any transfer complies with, or for
otherwise monitoring or determining compliance with, the registration provisions
of or any exemptions from the Securities Act, applicable state securities laws
or the applicable laws of any other jurisdiction, ERISA, the Code or the
Investment Company Act; provided that if a Transfer Certificate is specifically
required by the terms of this Section 2.5 to be provided to the Trustee, the
Trustee shall be under a duty to receive and examine the same to determine
whether or not the certificate substantially conforms on its face to the
applicable requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate does not comply with such terms.
Notwithstanding the foregoing, the Registrar, relying solely on representations
made or deemed to have been made by Holders of Reinvesting Holder Notes, shall
not recognize any transfer of Reinvesting Holder Notes if such transfer would
result in Reinvesting Holder Notes being held by Benefit Plan Investors.

 

(e) Transfers of Global Notes shall only be made in accordance with this
Section 2.5(e).

 

  (i)

Rule 144A Global Note to Regulation S Global Note. If a holder of a beneficial
interest in a Rule 144A Global Note wishes at any time to exchange its interest
in such Rule 144A Global Note for an interest in the corresponding Regulation S
Global Note, or to transfer its interest in such Rule 144A Global Note to a
Person

 

75



--------------------------------------------------------------------------------

  who wishes to take delivery thereof in the form of an interest in the
corresponding Regulation S Global Note, such holder (provided that such holder
or, in the case of a transfer, the transferee is not a U.S. person, has
completed a Transfer Certificate in which it represents that it is a QIB/QP, and
is acquiring such interest in an offshore transaction) may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Note. Upon receipt
by the Registrar of (A) instructions given in accordance with DTC’s procedures
from an Agent Member directing the Registrar to credit or cause to be credited a
beneficial interest in the corresponding Regulation S Global Note, but not less
than the Minimum Denomination applicable to such holder’s Notes, in an amount
equal to the beneficial interest in the Rule 144A Global Note to be exchanged or
transferred, (B) a written order given in accordance with DTC’s procedures
containing information regarding the participant account of DTC and the
Euroclear or Clearstream account to be credited with such increase and (C) a
Transfer Certificate, then the Registrar shall approve the instructions at DTC
to reduce the principal amount of the Rule 144A Global Note and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note to be exchanged
or transferred, and to credit or cause to be credited to the securities account
of the Person specified in such instructions a beneficial interest in the
corresponding Regulation S Global Note equal to the reduction in the principal
amount of the Rule 144A Global Note.

 

  (ii) Regulation S Global Note to Rule 144A Global Note. If a holder of a
beneficial interest in a Regulation S Global Note deposited with DTC wishes at
any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or to transfer its interest
in such Regulation S Global Note to a Person who wishes to take delivery thereof
in the form of an interest in the corresponding Rule 144A Global Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Rule 144A Global Note. Upon receipt by
the Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
Minimum Denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase and (B) a Transfer
Certificate, then the Registrar will approve the instructions at DTC to reduce,
or cause to be reduced, such Regulation S Global Note by the aggregate principal
amount of the beneficial interest in such Regulation S Global Note to be
transferred or exchanged and the Registrar shall instruct DTC, concurrently with
such reduction, to credit or cause to be credited to the securities account of
the Person specified in such instructions a beneficial interest in the
corresponding Rule 144A Global Note equal to the reduction in the principal
amount of such Regulation S Global Note.

 

76



--------------------------------------------------------------------------------

(f) Transfer of Certificated Notes. Transfers of Certificated Notes will only be
made in accordance with this Section 2.5(f).

 

  (i) Transfer and Exchange of Certificated Notes to Certificated Notes. If a
holder of a Certificated Note wishes at any time to exchange its interest in
such Certificated Note for a Certificated Note or to transfer such Certificated
Note to a Person who wishes to take delivery in the form of a Certificated Note,
such holder may exchange or transfer its interest upon delivery of the documents
set forth in the following sentence. Upon receipt by the Registrar of (A) a
Holder’s Certificated Note properly endorsed for assignment to the transferee,
and (B) a Transfer Certificate, the Registrar shall cancel such Certificated
Note in accordance with Section 2.9, record the transfer in the Register in
accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Notes bearing the same designation as the Certificated Notes endorsed for
transfer, registered in the names specified in the assignment described in
clause (A) above, in principal amounts designated by the transferee (the
aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
authorized denominations.

 

  (ii) Transfer of Regulation S Global Notes to Certificated Notes. If a holder
of a beneficial interest in a Regulation S Global Note deposited with DTC wishes
at any time to exchange its interest in such Regulation S Global Note for a
Certificated Note, or to transfer its interest in such Regulation S Global Note
to a Person who wishes to take delivery thereof in the form of a Certificated
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
exchange or transfer, or cause the exchange or transfer of, such interest for a
Certificated Note. Upon receipt by the Registrar of (A) Transfer Certificates
and (B) appropriate instructions from DTC, if required, the Registrar will
(1) approve the instructions at DTC to reduce, or cause to be reduced, the
Regulation S Global Note by the aggregate principal amount of the beneficial
interest in the Regulation S Global Note to be transferred or exchanged,
(2) record the transfer in the Register in accordance with Section 2.5(a) and
(3) upon execution by the Issuer and authentication and delivery by the Trustee,
deliver one or more Certificated Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor), and in authorized Minimum Denominations.

 

77



--------------------------------------------------------------------------------

  (iii) Transfer of Certificated Notes to Regulation S Global Notes. If a Holder
of a Certificated Note wishes at any time to exchange its interest in such Note
for a beneficial interest in a Regulation S Global Note or to transfer such Note
to a Person who wishes to take delivery thereof in the form of a beneficial
interest in a Regulation S Global Note, such Holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such Note for a beneficial interest in a Regulation S
Global Note of the same Class. Upon receipt by the Registrar of (A) in the case
of the Holder of a Certificated Note, such Holder’s Certificated Note properly
endorsed for assignment to the transferee, (B) a Transfer Certificate,
(C) instructions given in accordance with Euroclear, Clearstream or DTC’s
procedures, as the case may be, from an Agent Member to instruct DTC to cause to
be credited a beneficial interest in the Regulation S Global Notes of the same
Class in an amount equal to the Certificated Notes to be transferred or
exchanged, and (D) a written order given in accordance with DTC’s procedures
containing information regarding the participant’s account at DTC and/or
Euroclear or Clearstream to be credited with such increase, the Registrar shall
(1) in the case of a Certificated Note, cancel such Certificated Note in
accordance with Section 2.9, (2) record the transfer in the Register in
accordance with Section 2.5(a) and (3) approve the instructions at DTC,
concurrently with such recordation, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the principal
amount of the Certificated Note transferred or exchanged.

 

  (iv) Transfer of Rule 144A Global Notes to Certificated Notes. If a holder of
a beneficial interest in a Rule 144A Global Note wishes at any time to exchange
its interest in such Rule 144A Global Note for a Certificated Note, or to
transfer its interest in such Rule 144A Global Note to a Person who wishes to
take delivery thereof in the form of a Certificated Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC exchange or transfer, or cause the exchange or transfer of, such interest
for a Certificated Note. Upon receipt by the Registrar of (A) Transfer
Certificates and (B) appropriate instructions from DTC, the Registrar will
(1) approve the instructions at DTC to reduce, or cause to be reduced, the Rule
144A Global Note by the aggregate principal amount of the beneficial interest in
the Rule 144A Global Note to be transferred or exchanged, (2) record the
transfer in the Register in accordance with Section 2.5(a) and (3) upon
execution by the Issuer and authentication and delivery by the Trustee, deliver
one or more Certificated Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor), and in authorized Minimum Denominations.

 

  (v)

Transfer of Certificated Notes to Rule 144A Global Notes. If a Holder of a
Certificated Note wishes at any time to exchange its interest in such Note for a
beneficial interest in a Rule 144A Global Note or to transfer such Note to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in a

 

78



--------------------------------------------------------------------------------

  Rule 144A Global Note, such Holder may, subject to the immediately succeeding
sentence and the rules and procedures of DTC, exchange or transfer, or cause the
exchange or transfer of, such Note for a beneficial interest in a Rule 144A
Global Note of the same Class. Upon receipt by the Registrar of (A) in the case
of the Holder of a Certificated Note, such Holder’s Certificated Note properly
endorsed for assignment to the transferee, (B) a Transfer Certificate,
(C) instructions given in accordance with DTC’s procedures from an Agent Member
to instruct DTC to cause to be credited a beneficial interest in the Rule 144A
Global Notes of the same Class in an amount equal to the Certificated Notes to
be transferred or exchanged and (D) a written order given in accordance with
DTC’s procedures containing information regarding the participant’s account at
DTC to be credited with such increase, the Registrar shall cancel such
Certificated Note in accordance with Section 2.9, (2) record the transfer in the
Register in accordance with Section 2.5(a) and (3) approve the instructions at
DTC, concurrently with such recordation, to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the principal
amount of the Certificated Note transferred or exchanged.

 

(g) If Notes are issued upon the transfer, exchange or replacement of Notes
bearing the applicable legends set forth in the applicable Exhibit A hereto, and
if a request is made to remove such applicable legend on such Notes , the Notes
so issued shall bear such applicable legend, or such applicable legend shall not
be removed, as the case may be, unless there is delivered to the Trustee and the
Issuer such satisfactory evidence, which may include an Opinion of Counsel
acceptable to them, as may be reasonably required by the Issuer (and which shall
by its terms permit reliance by the Trustee), to the effect that neither such
applicable legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of the
Securities Act, the Investment Company Act, ERISA or the Code. Upon provision of
such satisfactory evidence, the Trustee or its Authenticating Agent, at the
written direction of the Issuer shall, after due execution by the Issuer
authenticate and deliver Notes that do not bear such applicable legend.

 

(h) Each purchaser of a beneficial interest in Notes represented by Rule 144A
Global Notes will be deemed to have represented and agreed, and each purchaser
of a beneficial interest in Notes represented by Regulation S Global Notes will
be required to represent and agree in writing, as follows:

 

  (i)

(A) In the case of Regulation S Global Notes, (1) it is not a “U.S. person” as
defined in Regulation S and it is acquiring such Notes in an offshore
transaction (as defined in Regulation S) in reliance on the exemption from
registration under the Securities Act provided by Regulation S and (2) it is
both (x) a “qualified institutional buyer” (as defined under Rule 144A under the
Securities Act) and (y) a “qualified purchaser” for purposes of Section 3(c)(7)
of the Investment Company Act or an entity owned exclusively by “qualified
purchasers.”

 

79



--------------------------------------------------------------------------------

(B) In the case of both Rule 144A Global Notes and Regulation S Global Notes,
(1) it is both (x) a “qualified institutional buyer” (as defined under Rule 144A
under the Securities Act) that is not a broker-dealer which owns and invests on
a discretionary basis less than U.S.$25,000,000 in securities of issuers that
are not affiliated persons of the dealer and is not a plan referred to in
paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A under the Securities Act or
a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan and (y) a
“qualified purchaser” for purposes of Section 3(c)(7) of the Investment Company
Act or an entity owned exclusively by “qualified purchasers;” (2) it is
acquiring its interest in such Notes for its own account or for one or more
accounts all of the holders of which are Qualified Institutional Buyers and
Qualified Purchasers and as to which accounts it exercises sole investment
discretion; (3) if it would be an investment company but for the exclusions from
the Investment Company Act provided by Section 3(c)(1) or Section 3(c)(7)
thereof, (x) all of the beneficial owners of its outstanding securities (other
than short-term paper) that acquired such securities on or before April 30, 1996
(“pre-amendment beneficial owners”) have consented to its treatment as a
“qualified purchaser” and (y) all of the pre-amendment beneficial owners of a
company that would be an investment company but for the exclusions from the
Investment Company Act provided by Section 3(c)(1) or Section 3(c)(7) thereof
and that directly or indirectly owned any of its outstanding securities (other
than short-term paper) have consented to its treatment as a “qualified
purchaser;” and (4) it is acquiring such Notes for investment and not for sale
in connection with any distribution thereof and was not formed for the purpose
of investing in such Notes and is not a partnership, common trust fund, special
trust or pension, profit sharing or other retirement trust fund or plan in which
partners, beneficiaries or participants, as applicable, may designate the
particular investments to be made, and it agrees that it will not hold such
Notes for the benefit of any other person and will be the sole beneficial owner
thereof for all purposes and that, in accordance with the provisions therefor in
this Indenture, it will not sell participation interests in such Notes or enter
into any other arrangement pursuant to which any other person will be entitled
to a beneficial interest in the distributions on such Notes, and further that
all Notes purchased directly or indirectly by it constitute an investment of no
more than 40% of its assets.

 

  (ii) It understands that a beneficial interest in such Notes may be
transferred to a person who takes delivery in the form of an interest in the
applicable Regulation S Global Note only upon receipt by the Trustee of a
written certification from it in the form required by this Indenture to the
effect that such transfer is being made in accordance with Regulation S under
the Securities Act and that such transfer is being made to a person whom it
reasonably believes is a Qualified Institutional Buyer and a Qualified Purchaser
and a written certification from the transferee in the form required by this
Indenture to the effect, among other things, that such transferee is a non-U.S.
person purchasing such Note in an offshore transaction pursuant to Regulation S
that is also (x) a Qualified Institutional Buyer and (y) a Qualified Purchaser.

 

80



--------------------------------------------------------------------------------

  (iii) In connection with its purchase of such Notes: (A) none of the
Transaction Parties or any of their respective Affiliates is acting as a
fiduciary or financial or investment advisor for it; (B) it is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Transaction Parties
or any of their respective Affiliates; (C) it has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
this Indenture) based upon its own judgment and upon any advice from such
advisors as it has deemed necessary and not upon any view expressed by the
Transaction Parties or any of their respective Affiliates; (D) it has read and
understands the Offering Circular for such Notes; (E) it will hold at least the
Minimum Denomination of such Notes; (F) it is a sophisticated investor and is
purchasing such Notes with a full understanding of all of the terms, conditions
and risks thereof, and is capable of and willing to assume those risks; and
(G) it is not purchasing such Notes with a view to the resale, distribution or
other disposition thereof in violation of the Securities Act; provided that none
of the representations in clauses (A) through (C) is made with respect to the
Collateral Manager by any Affiliate of the Collateral Manager or any account for
which the Collateral Manager or any of its Affiliates acts as investment
adviser.

 

  (iv) It understands that such Notes are being offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of this Indenture
and the legend on such Notes. It acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
state securities laws for resale of such Notes. It understands that the Issuer
has not been registered under the Investment Company Act in reliance on an
exemption from registration thereunder.

 

  (v) It will provide notice to each person to whom it proposes to transfer any
interest in such Notes of the transfer restrictions and representations set
forth in Section 2.5 of this Indenture, including the Exhibits referenced
therein.

 

  (vi)

It agrees that it will not, prior to the date which is one year (or, if longer,
the applicable preference period then in effect) plus one day after the payment
in full of all Securities, institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency, winding-up, moratorium or liquidation proceedings, or other similar
proceedings under U.S. federal or state bankruptcy or similar laws. It further
acknowledges and agrees

 

81



--------------------------------------------------------------------------------

  that if it causes a Bankruptcy Filing against the Issuer prior to the
expiration of the period specified in the preceding sentence, any claim that it
has against the Issuer (including under all Notes of any Class held by it) or
with respect to any Assets (including any proceeds thereof) will,
notwithstanding anything to the contrary in the Priority of Payments and
notwithstanding any objection to, or rescission of, such filing, be fully
subordinate in right of payment to the claims of each Holder of any Note (and
each other secured creditor of the Issuer) that is not a Filing Holder, with
such subordination being effective until each Note held by holders that are not
Filing Holders (and each claim of each other secured creditor of the Issuer) is
paid in full in accordance with the Priority of Payments (after giving effect to
such subordination). This agreement will constitute a “subordination agreement”
within the meaning of Section 510(a) of the Bankruptcy Code. The Issuer will
direct the Trustee to segregate payments and take other reasonable steps to make
the subordination agreement effective. In order to give effect to the foregoing,
the Issuer will, to the extent necessary, obtain and assign a separate CUSIP or
CUSIPs to the Notes of each Class of Notes held by each Filing Holder.

 

  (vii) It understands and agrees that such Notes are limited recourse
obligations of the Issuer, payable solely from proceeds of the Assets in
accordance with the Priority of Payments, and following realization of the
Assets and application of the proceeds thereof in accordance with this
Indenture, all obligations of and any claims against the Issuer thereunder or in
connection therewith after such realization shall be extinguished and shall not
thereafter revive.

 

  (viii) It acknowledges and agrees that (A) the Issuer has the right to compel
any Non-Permitted Holder to sell its interest in such Notes or to sell such
interest on behalf of such Non-Permitted Holder and (B) in the case of Rated
Notes, the Issuer has the right to compel any Non-Consenting Holder to sell its
interest in such Notes, to sell such interest on behalf of such Non-Consenting
Holder or to redeem such Notes.

 

  (ix) It understands that (A) the Trustee will provide to the Issuer and the
Collateral Manager upon reasonable request all information reasonably available
to the Trustee in connection with regulatory matters, including any information
that is necessary or advisable in order for the Issuer or the Collateral Manager
(or its parent or Affiliates) to comply with regulatory requirements, (B) the
Trustee will provide to the Issuer and the Collateral Manager upon request a
list of Holders (and, with respect to each Certifying Person, unless such
Certifying Person instructs the Trustee otherwise, the Trustee will upon request
of the Issuer or the Collateral Manager share with the Issuer and the Collateral
Manager the identity of such Certifying Person, as identified to the Trustee by
written certification from such Certifying Person), (C) the Trustee will obtain
and provide to the Issuer and the Collateral Manager upon request a list of
participants in DTC, Euroclear or Clearstream holding positions in the Notes and
(D) subject to the duties and responsibilities of the Trustee set forth in this
Indenture, the Trustee will have no liability for any such disclosure under (A),
(B) or (C) or the accuracy thereof.

 

82



--------------------------------------------------------------------------------

  (x) It agrees to provide to the Issuer and the Collateral Manager all
information reasonably available to it that is reasonably requested by the
Collateral Manager in connection with regulatory matters, including any
information that is necessary or advisable in order for the Collateral Manager
(or its parent or Affiliates) to comply with regulatory requirements applicable
to the Collateral Manager (or its parent or Affiliates) from time to time.

 

  (xi) It has read the description of the acquisition of the Closing Date Assets
by the Issuer in the Offering Circular and it understands and acknowledges that
(A) the Closing Date Assets will be contributed by the Originator to the Issuer
and that more than a majority of the Closing Date Assets were previously held by
a financing subsidiary of the Originator, (B) the Issuer will distribute to the
Originator as holder of the Preferred Interests net proceeds of the issuance of
Rated Notes in approximately the amount described in the Offering Circular under
“Use of Proceeds” and (C) on an ongoing basis, the Originator, which is an
Affiliate of the Issuer, may contribute or sell assets to the Issuer.

 

  (xii) It acknowledges and agrees that (A) the Transaction Documents contain
limitations on the rights of the holders to institute legal or other proceedings
against the Transaction Parties, (B) it will comply with the express terms of
the applicable Transaction Documents if it seeks to institute any such
proceeding and (C) the Transaction Documents do not impose any duty or
obligation on the Issuer or its directors, officers, shareholders, members or
managers to institute on behalf of any holder, or join any holder or any other
person in instituting, any such proceeding.

 

  (xiii) It agrees to provide upon request certification acceptable to the
Issuer to permit the Issuer to (A) make payments to it without, or at a reduced
rate of, withholding, (B) qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets
and (C) comply with applicable law. It has read and understands the summary of
the U.S. federal income tax considerations contained in the Offering Circular as
it relates to such Notes, and it represents that it will treat such Notes for
U.S. tax purposes in a manner consistent with the treatment of such Notes by the
Issuer described therein and will take no action inconsistent with such
treatment.

 

  (xiv)

In the case of the Reinvesting Holder Notes, it agrees that (A) it will not
(1) acquire or directly or indirectly sell, encumber, assign, participate,
pledge, hypothecate, rehypothecate, exchange, or otherwise dispose of, suffer
the creation of a lien on, or transfer or convey in any manner (each, a
“Transfer”) such Notes (or any interest therein that is described in United
States Treasury Regulations Section 1.7704-1(a)(2)(i)(B)) on or through (x) a
United States national, regional or local securities exchange, (y) a foreign
securities exchange or (z) an interdealer quotation system that regularly
disseminates firm buy or sell quotations by identified brokers or dealers ((x),
(y) and (z), collectively, an “Exchange”) or (2) cause any of such Notes or any
interest therein to be marketed on or through an Exchange; (B) it will not enter
into any financial instrument payments on which

 

83



--------------------------------------------------------------------------------

  are, or the value of which is, determined in whole or in part by reference to
such Notes or the Issuer (including the amount of Issuer distributions on such
Notes, the value of the Issuer’s assets, or the result of the Issuer’s
operations), or any contract that otherwise is described in United States
Treasury Regulations Section 1.7704-1(a)(2)(i)(B); (C) if it is, for U.S.
federal income tax purposes, a partnership, grantor trust or S corporation, then
less than 50% of the value of any person’s interest in it will be attributable
to such Notes, unless the Issuer has obtained Tax Advice that such Noteholder
will not cause the Issuer to be unable to rely on the “private placement” safe
harbor of United States Treasury Regulations Section 1.7704-1(h); (D) it will
not Transfer all or any portion of such Notes unless such Transfer does not
violate this clause (xiv); and (E) any Transfer made in violation of this clause
(xiv) will be void and of no force or effect, and will not bind or be recognized
by the Issuer or any other person, and no person to which such Notes are
Transferred shall become a Noteholder unless such person agrees to be bound by
this clause (xiv); provided that, notwithstanding the immediately preceding
sentence, a Transfer in violation of this clause (xiv) shall be permitted if the
Issuer or the Trustee receives Tax Advice to the effect that the Transfer should
not cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes.

 

  (xv) In the case of Reinvesting Holder Notes, it will not Transfer all or any
portion of such Securities if such Transfer would cause the combined number of
holders of such Securities and any equity interests of the Issuer to be more
than 90. Any Transfer made in violation of this paragraph (xv) will be void and
of no force or effect, and will not bind or be recognized by the Issuer or any
other person, and no person to which such Securities are Transferred shall
become a holder unless such person agrees to be bound by this paragraph (xv);
provided that, notwithstanding the immediately preceding sentence, a Transfer in
violation of this paragraph (xv) shall be permitted if the Issuer or the Trustee
receives Tax Advice to the effect that the Transfer should not cause the Issuer
to be treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

  (xvi) In the case of Reinvesting Holder Notes, it is a “United States person”
as defined in Section 7701(a)(30) of the Code and agrees to provide the Issuer,
the Collateral Manager and the Trustee (and any of their agents) with a correct,
complete and properly executed IRS Form W-9 (or applicable successor form).

 

  (xvii) In the case of the Rated Notes, it acknowledges that the failure to
provide the Issuer, the Collateral Manager and the Trustee (and any of their
agents) with the properly completed and signed tax certifications (generally, in
the case of U.S. federal income tax, an IRS Form W-9 (or applicable successor
form) in the case of a person that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code or the appropriate IRS Form W-8 (or
applicable successor form) in the case of a person that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code) may result in
withholding from payments in respect of the Notes, including U.S. federal
withholding or back-up withholding.

 

84



--------------------------------------------------------------------------------

  (xviii) In the case of Reinvesting Holder Notes, it agrees to provide the
Issuer and the Trustee (A) any information as is necessary (in the sole
determination of the Issuer or the Trustee, as applicable) for the Issuer and
the Trustee to comply with U.S. tax information reporting requirements relating
to its adjusted basis in such Notes and (B) any additional information that the
Issuer, the Trustee or their agents request in connection with any 1099
reporting requirements, and to update any such information provided in clause
(A) or (B) promptly upon learning that any such information previously provided
has become obsolete or incorrect or is otherwise required. It acknowledges that
the Issuer or the Trustee may provide such information and any other information
concerning its investment in such Notes to the U.S. Internal Revenue Service.

 

  (xix) It is not a person with whom dealings are restricted or prohibited under
any law relating to economic sanctions or anti-money laundering of the United
States, the European Union, Switzerland or any other applicable jurisdiction,
and its purchase of such Notes will not result in the violation of any such law
by any Transaction Party, whether as a result of the identity of it or its
beneficial owners, their source of funds or otherwise.

 

  (xx) (A) Its acquisition, holding and disposition of such Notes will not
constitute or result in a prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code (or in a violation of any Similar Law or other
applicable law) unless an exemption is available and all conditions have been
satisfied.

(A) In the case of the Reinvesting Holder Notes, for so long as it holds a
beneficial interest in such Notes, it is not a Benefit Plan Investor.

(B) It understands that the representations made in this clause (xx) will be
deemed made on each day from the date of its acquisition of an interest in such
Notes through and including the date on which it disposes of such interest. If
any such representation becomes untrue, or if there is a change in its status as
a Benefit Plan Investor or a Controlling Person, it will immediately notify the
Trustee. It agrees to indemnify and hold harmless the Issuer, the Trustee, the
Fiscal Agent, the Initial Purchaser and the Collateral Manager and their
respective Affiliates from any cost, damage, or loss incurred by them as a
result of any such representation being untrue.

 

(i) Each Person who becomes an owner of a Certificated Note or a beneficial
interest in a Regulation S Global Note will be required to provide a Transfer
Certificate.

 

(j) No Reinvesting Holder Note may be sold or transferred (including, without
limitation, by pledge or hypothecation) to any Person other than an Affiliate of
a Reinvesting Holder and otherwise in accordance with this Section 2.5.

 

85



--------------------------------------------------------------------------------

(k) Any purported transfer of a Note not in accordance with this Section 2.5
shall be null and void and shall not be given effect for any purpose whatsoever.

 

(l) The Registrar, the Trustee and the Issuer shall be entitled to conclusively
rely on any transferor and transferee certificate delivered pursuant to this
Section 2.5 (or any certificate of ownership delivered pursuant to
Section 2.10(d)) and shall be able to presume conclusively the continuing
accuracy thereof, in each case without further inquiry or investigation. The
Trustee shall not be required to obtain any certificate specifically required by
the terms of this Section 2.5 if the Trustee is not notified of or in a position
to know of any transfer requiring such a certificate to be presented by the
proposed transferee or transferor.

 

(m) Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from DTC and may conclusively rely on, and shall be fully
protected in relying on, such direction as to the names of the beneficial owners
in whose names such Certificated Notes shall be registered or as to delivery
instructions for such Certificated Notes.

Section 2.6. Mutilated, Defaced, Destroyed, Lost or Stolen Note

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Issuer, the Trustee and
such Transfer Agent such security or indemnity as may be required by them to
save each of them harmless, then, in the absence of notice to the Issuer, the
Trustee or such Transfer Agent that such Note has been acquired by a Protected
Purchaser, the Issuer shall execute and, upon Issuer Order, the Trustee shall
authenticate and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.

If, after delivery of such new Note, a Protected Purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new Note
pay such Note without requiring surrender thereof except that any mutilated or
defaced Note shall be surrendered.

 

86



--------------------------------------------------------------------------------

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes of the same
Class duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.7. Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved

 

(a) Payments of Interest on the Notes.

 

  (i) Rated Notes of each Class shall accrue interest during each Interest
Accrual Period at the applicable Interest Rate and such interest will be payable
in arrears on each Payment Date on the Aggregate Outstanding Amount thereof on
the first day of the related Interest Accrual Period (after giving effect to
payments of principal thereof on such date), except as otherwise set forth
below. Payment of interest on each Class of Rated Notes (and payments of
available Interest Proceeds in respect of the Preferred Interests) will be
subordinated to the payment of interest on each related Priority Class.

 

  (ii) Subject to the rights of Reinvesting Holders to designate amounts payable
to it to be Reinvestment Amounts and direct that such amounts be deposited in
the Reinvestment Amount Account pursuant to Section 11.1(e), the Fiscal Agent
will receive on each Payment Date the Excess Interest payable for distribution
on the Preferred Interests on such date. Each Reinvestment Amount shall be
deemed to have been paid to the applicable Reinvesting Holder in respect of
their Preferred Interests on the Payment Date on which the Reinvestment Amount
is deposited in the Reinvestment Amount Account. Each Reinvestment Amount
deposited in the Reinvestment Amount Account shall be added to the principal
balance of the Reinvesting Holder Note registered in the name of the Reinvesting
Holder providing such direction, and shall be payable on the first Payment Date
on which funds are available to be used for such purpose in accordance with the
Priority of Payments.

 

(b)

The principal of each Rated Note of each Class matures at par and is due and
payable on the date of the Stated Maturity for such Class, unless such principal
has been previously repaid or unless the unpaid principal of such Rated Note
becomes due and payable at an earlier date by acceleration, call for redemption
or otherwise. Prior to the Stated Maturity, principal shall be paid as provided
in the Priority of Payments; provided that, except as otherwise provided in
Article IX and the Priority of Payments, the payment of

 

87



--------------------------------------------------------------------------------

  principal on each Rated Note (x) may occur only after each Priority Class is
no longer Outstanding and (y) is subordinated to the payment on each Payment
Date of principal due and payable on each Priority Class and other amounts in
accordance with the Priority of Payments. Payments of principal on any Class of
Rated Notes which are not paid, in accordance with the Priority of Payments, on
any Payment Date (other than the Payment Date which is the Stated Maturity (or
the earlier date of Maturity) of such Class of Notes or any Redemption Date),
because of insufficient funds therefor shall not be considered “due and payable”
for purposes of Section 5.1(a) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments. The Reinvesting Holder
Notes will mature on the Stated Maturity thereof, unless such principal has been
previously repaid or unless the unpaid principal of such Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and the final payments of principal, if any, will occur on that
date; provided that (x) the payment of principal of any Reinvesting Holder Notes
may only occur after the Rated Notes are no longer Outstanding; and (y) the
payment of principal of the Reinvesting Holder Notes is subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Rated Notes and other amounts in accordance with the Priority of Payments;
and any payment of principal of the Reinvesting Holder Notes that is not paid,
in accordance with the Priority of Payments, on any Payment Date, shall not be
considered “due and payable” for purposes of Section 5.1(a) until the Payment
Date on which such principal may be paid in accordance with the Priority of
Payments.

 

(c) Principal payments on the Notes will be made in accordance with the Priority
of Payments.

 

(d)

The Trustee and any Paying Agent shall require the previous delivery of properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an Internal Revenue Service Form W-9 (or applicable
successor form) in the case of a United States person within the meaning of
Section 7701(a)(30) of the Code or the applicable Internal Revenue Service Form
W-8 (or applicable successor form) in the case of a Person that is not a United
States person within the meaning of Section 7701(a)(30) of the Code) or any
other certification acceptable to it to enable the Issuer, the Trustee and any
Paying Agent (including, in each case, as any such other party may instruct) to
determine their duties and liabilities with respect to any taxes or other
charges that they may be required to pay, deduct or withhold from payments in
respect of such Note or the Holder or beneficial owner of such Note under any
present or future law or regulation of the United States, any other jurisdiction
or any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation. If
the Issuer is required to deduct or withhold tax from, or with respect to,
payments to any Holder of the Notes for any Tax, then the Trustee or other
Paying Agent, as applicable, shall deduct, or withhold, the amount required to
be withheld. Without limiting the generality of the foregoing, the Issuer may
withhold any amount that it determines is required to be withheld from any
amounts otherwise distributable to any holder of a Note. The Issuer shall not be
obligated to pay any additional amounts to the Holders or beneficial owners of
the Notes as a result of deduction or withholding for or on account of any
present or future taxes, duties, assessments or governmental charges with
respect to the Notes. The amount of any

 

88



--------------------------------------------------------------------------------

  withholding tax or deduction with respect to any Holder shall be treated as
Cash distributed to such Holder or beneficial owner at the time it is withheld
or deducted by the Trustee or Paying Agent. Nothing herein shall be construed to
impose upon the Paying Agent a duty to determine the duties, liabilities or
responsibilities of any other party described herein under any applicable law or
regulation.

 

(e) Payments in respect of any Note will be made by the Trustee, in Dollars to
DTC or its nominee with respect to a Global Note and to the Holder or its
nominee with respect to a Certificated Note, by wire transfer, as directed by
the Holder, in immediately available funds to a Dollar account maintained by DTC
or its nominee with respect to a Global Note, and to the Holder or its nominee
with respect to a Certificated Note; provided that (1) in the case of a
Certificated Note, the Holder thereof shall have provided written wiring
instructions to the Trustee on or before the related Record Date and (2) if
appropriate instructions for any such wire transfer are not received by the
related Record Date, then such payment shall be made by check drawn on a U.S.
bank mailed to the address of the Holder specified in the Register. In the case
of a Certificated Note, the Holder thereof shall present and surrender such Note
at the office designated by the Trustee upon final payment; provided that in the
absence of notice to the Issuer or the Trustee that the applicable Note has been
acquired by a protected purchaser, such final payment shall be made without
presentation or surrender, if the Trustee and the Issuer shall have been
furnished such security or indemnity as may be required by them to save each of
them harmless and an undertaking thereafter to surrender such certificate. None
of the Issuer, the Trustee, the Collateral Manager or any Paying Agent will have
any responsibility or liability for any aspects of the records maintained by
DTC, Euroclear, Clearstream or any of the Agent Members relating to or for
payments made thereby on account of beneficial interests in a Global Note. In
the case where any final payment of principal and interest is to be made on any
Rated Note (other than on the Stated Maturity thereof) or any final payment is
to be made on any Preferred Interest, the Trustee, in the name and at the
expense of the Issuer shall, not more than 30 nor less than three days prior to
the date on which such payment is to be made, provide to Holders of the Rated
Notes and Reinvesting Holder Notes, as the case may be, a notice which shall
specify the date on which such payment will be made, the amount of such payment
per U.S.$1,000 original principal amount of Rated Notes and the place where
Certificated Notes may be presented and surrendered for such payment.

 

(f) Payments to Holders of each Class on each Payment Date (other than the
Carlyle Holders Distribution Amounts, if any) shall be made ratably among the
Holders of the Notes of such Class in the proportion that the Aggregate
Outstanding Amount of the Notes of such Class registered in the name of each
such Holder on the applicable Record Date bears to the Aggregate Outstanding
Amount of all Notes of such Class on such Record Date.

 

(g) Interest accrued with respect to any Note shall be calculated on the basis
of the actual number of days elapsed in the applicable Interest Accrual Period
(or, in the case of the first Interest Accrual Period, the relevant portion
thereof) divided by 360. Interest accrued with respect to the Fixed Rate Notes
will be calculated on the basis of a 360-day year consisting of twelve 30-day
months.

 

89



--------------------------------------------------------------------------------

(h) All reductions in the Aggregate Outstanding Amount of a Note (or one or more
predecessor Notes) effected by payments made on any Payment Date, Partial
Redemption Date or Re-Pricing Redemption Date shall be binding upon all future
Holders of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, whether or not such payment
is noted on such Note.

 

(i) Notwithstanding any other provision of this Indenture, the obligations of
the Issuer under the Notes are limited recourse obligations of the Issuer,
payable solely from proceeds of the Assets and following realization of the
Assets and application of the proceeds thereof in accordance with this
Indenture, all obligations of and any claims against the Issuer hereunder or in
connection herewith after such realization shall be extinguished and shall not
thereafter revive. No recourse shall be had against any Officer, director,
employee, member, manager, shareholder or incorporator of the Issuer, the
Collateral Manager or their respective Affiliates, successors or assigns for any
amounts payable under the Notes or this Indenture. It is understood that, except
as expressly provided in this Indenture, the foregoing provisions of this
paragraph (i) shall not (i) prevent recourse to the Assets for the sums due or
to become due under any security, instrument or agreement which is part of the
Assets or (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Notes or secured by this Indenture until such Assets
have been realized. It is further understood that the foregoing provisions of
this paragraph (i) shall not limit the right of any Person to name the Issuer as
a party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or this Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.

 

(j) Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note will carry the rights to unpaid interest and principal
(or other applicable amount) that were carried by such other Note.

Section 2.8. Persons Deemed Owners

The Issuer, the Trustee and any agent of the Issuer or the Trustee shall treat
as the owner of each Note the Person in whose name such Note is registered on
the Register on the applicable Record Date for the purpose of receiving payments
on such Note and on any other date for all other purposes whatsoever (whether or
not such Note is overdue), and none of the Issuer, the Trustee or any agent of
the Issuer or the Trustee shall be affected by notice to the contrary.

Section 2.9. Cancellation

All Notes acquired by the Issuer, surrendered for payment, registration of
transfer, exchange or redemption, or mutilated, defaced or deemed lost or stolen
shall be promptly cancelled by the Trustee and may not be reissued or resold. No
Note may be surrendered (including in connection with any abandonment, donation,
gift, contribution or other event or circumstance) except (a) for payment as
provided herein, (b) for registration of transfer, exchange or redemption,
(c) for purchase in accordance with Section 2.13, or (d) for replacement in
connection with any Note that is mutilated, defaced or deemed lost or stolen.
Notwithstanding

 

90



--------------------------------------------------------------------------------

anything to the contrary herein, any Note surrendered or cancelled other than in
accordance with the procedures herein shall be considered Outstanding (until all
Notes senior to such Note have been repaid) for purposes of the Coverage Tests.
The Issuer may not acquire any of the Notes except as described under
Section 2.13. The preceding sentence shall not limit an Optional Redemption,
Special Redemption, Clean-Up Call Redemption or any other redemption effected
pursuant to the terms of this Indenture.

Section 2.10. DTC Ceases to be Depository

 

(a) A Global Note deposited with DTC pursuant to Section 2.2 shall be
transferred in the form of a corresponding Certificated Note to the beneficial
owners thereof (as instructed by DTC) only if (A) such transfer complies with
Section 2.5 and (B) either (x) (i) DTC notifies the Issuer that it is unwilling
or unable to continue as depository for such Global Note or (ii) DTC ceases to
be a Clearing Agency registered under the Exchange Act and, in each case, a
successor depository is not appointed by the Issuer within 90 days after such
event or (y) an Enforcement Event has occurred and is continuing and such
transfer is requested by the Holder of such Global Note.

 

(b) Any Global Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.10
shall be surrendered by DTC to the Trustee’s office located in the Borough of
Manhattan, the City of New York to be so transferred, in whole or from time to
time in part, without charge, and the Issuer shall execute and the Trustee shall
authenticate and deliver, upon such transfer of each portion of such Global
Note, an equal aggregate principal amount of definitive physical certificates
(pursuant to the instructions of DTC) in authorized Minimum Denominations. Any
Certificated Note delivered in exchange for an interest in a Global Note shall,
except as otherwise provided by Section 2.5, bear the legends set forth in the
applicable Exhibit A and shall be subject to the transfer restrictions referred
to in such legends.

 

(c) Subject to the provisions of paragraph (b) of this Section 2.10, the Holder
of a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which such Holder is entitled to take under this Indenture or the
Notes.

 

(d) In the event of the occurrence of either of the events specified in
subsection (a) of this Section 2.10, the Issuer will promptly make available to
the Trustee a reasonable supply of Certificated Notes.

In the event that Certificated Notes are not so issued by the Issuer to such
beneficial owners of interests in Global Notes as required by subsection (a) of
this Section 2.10, the Issuer expressly acknowledges that the beneficial owners
shall be entitled to pursue any remedy that the Holders of a Global Note would
be entitled to pursue in accordance with Article V (but only to the extent of
such beneficial owner’s interest in the Global Note) as if corresponding
Certificated Notes had been issued; provided that the Trustee shall be entitled
to receive and rely upon any certificate of ownership provided by such
beneficial owners (including a certificate in the form of Exhibit E) and/or
other forms of reasonable evidence of such ownership as it may require. Neither
the Trustee nor the Registrar shall

 

91



--------------------------------------------------------------------------------

be liable for any delay in the delivery of directions from DTC, and each may
conclusively rely on, and shall be fully protected in relying on, such direction
as to the names of the beneficial owners in whose names Certificated Notes shall
be registered or as to delivery instructions for Certificated Notes.

Section 2.11. Non-Permitted Holders

 

(a) Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Note to a Non-Permitted Holder will be
null and void and any such purported transfer of which the Issuer or the Trustee
shall have notice may be disregarded by the Issuer and the Trustee for all
purposes.

 

(b) If any Non-Permitted Holder becomes the beneficial owner of any Note or an
interest in any Note, the Issuer shall, promptly after discovery that such
Person is a Non-Permitted Holder by the Issuer or the Trustee (and notice to the
Issuer, if the Trustee makes the discovery), send notice (with a copy to the
Collateral Manager) to such Non-Permitted Holder demanding that such
Non-Permitted Holder transfer its Notes or interest in the Notes to a Person
that is not a Non-Permitted Holder within 30 days after the date of such notice.
If such Person fails to transfer its Notes (or the required portion of its
Notes), the Issuer will have the right to sell such Notes to a purchaser
selected by the Issuer. The Issuer (or its agent) will request such Person to
provide (within 10 days after such request) the names of prospective purchasers,
and the Issuer (or its agent) will solicit bids from any such identified
prospective purchasers and may also solicit bids from one or more brokers or
other market professionals that regularly deal in securities similar to the
Notes. The Issuer agrees that it will accept the highest of such bids, subject
to the bidder satisfying the transfer restrictions set forth in this Indenture.
If the procedure above does not result in any bids from qualified investors, the
Issuer may select a purchaser by any other means determined by it in its sole
discretion. The proceeds of such sale, net of any commissions, expenses and
taxes due in connection with such sale shall be remitted to the Non-Permitted
Holder. The terms and conditions of any sale under this Section 2.11(b) shall be
determined in the sole discretion of the Issuer, and none of the Issuer, the
Collateral Manager or the Trustee shall be liable to any Person having an
interest in the Notes sold as a result of any such sale or the exercise of such
discretion.

 

(c) The Trustee shall promptly notify the Issuer and the Collateral Manager if
the Trustee obtains actual knowledge that any Holder or beneficial owner of an
interest in a Note is a Non-Permitted Holder.

 

(d) If such Person fails to transfer its Notes (or the required portion of its
Notes) in accordance with clause (b) above, the Issuer will have the right to
sell such Notes to a purchaser selected by the Issuer. The Issuer (or its agent)
will request such Person to provide (within 10 days after such request) the
names of prospective purchasers, and the Issuer (or its agent) will solicit bids
from any such identified prospective purchasers and may also solicit bids from
one or more brokers or other market professionals that regularly deal in
securities similar to the Notes. The Issuer agrees that it will accept the
highest of such bids, subject to the bidder satisfying the transfer restrictions
set forth in this Indenture.

 

92



--------------------------------------------------------------------------------

Section 2.12. Additional Issuance

 

(a) At any time during the Reinvestment Period, the Issuer, (i) at the written
direction of a Majority of the Preferred Interests and with the consent of the
Collateral Manager or (ii) with respect to an additional issuance to cure or
prevent a Retention Deficiency at the direction of the Originator and with the
consent of the Collateral Manager, may issue and sell additional notes of any
one or more new classes of notes that are fully subordinated to the existing
Rated Notes (or to the most junior class of securities of the Issuer (other than
the Reinvesting Holder Notes) issued pursuant to this Indenture, if any class of
securities issued pursuant to this Indenture other than the Rated Notes and the
Reinvesting Holder Notes is then outstanding) and/or additional notes of any one
or more existing Classes (other than Reinvesting Holder Notes and, subject, in
the case of additional notes of an existing Class of Rated Notes, to clause
(v) below) and use the net proceeds to purchase additional Collateral
Obligations or as otherwise permitted under this Indenture, subject to
satisfaction by the Issuer of the conditions set forth in Section 3.2 and
provided that the following conditions are met:

 

  (i) the Collateral Manager consents to such issuance and such issuance is
consented to by a Majority of the Preferred Interests;

 

  (ii) in the case of additional notes of an existing Class of Rated Notes, a
Majority of the Controlling Class consents to such issuance;

 

  (iii) in the case of additional notes of one or more existing Classes, the
Aggregate Outstanding Amount of Notes of such Class issued in all additional
issuances may not exceed 100% of the respective original Aggregate Outstanding
Amount of the Notes of such Class;

 

  (iv) in the case of additional notes of one or more existing Classes, the
terms of the notes issued must be identical to the respective terms of
previously issued Notes of the applicable Class (except that the interest due on
additional notes will accrue from the issue date of such additional notes and
the interest rate and price of such notes do not have to be identical to those
of the initial Notes of that Class but the interest rate may not exceed the
interest rate applicable to the initial Notes of such Class);

 

  (v) such additional notes must be issued at a cash sales price equal to or
greater than the principal amount thereof;

 

  (vi) in the case of additional notes of one or more existing Classes,
additional notes of all Classes must be issued and such issuance of additional
notes must be proportional across all Classes;

 

  (vii) Rating Agency Confirmation has been obtained from Moody’s with respect
to any Rated Notes not constituting part of such additional issuance and Fitch
has been notified of such additional issuance;

 

93



--------------------------------------------------------------------------------

  (viii) the proceeds of such additional notes (net of fees and expenses
incurred in connection with such issuance) will be treated as Principal Proceeds
and used to purchase additional Collateral Obligations, to invest in Eligible
Investments or to apply pursuant to the Priority of Payments;

 

  (ix) immediately after giving effect to such issuance, each Coverage Test is
satisfied or, with respect to any Coverage Test that was not satisfied
immediately prior to giving effect to such issuance and will continue not to be
satisfied immediately after giving effect to such issuance, the degree of
compliance with such Coverage Test is maintained or improved immediately after
giving effect to such issuance and the application of the proceeds thereof;

 

  (x) the issuance of such additional notes does not cause the Issuer to be
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes;

 

  (xi) additional Reinvesting Holder Notes are issued only to holders or
beneficial owners that are “United States persons” as defined in
Section 7701(a)(30) of the Code and agree to provide the Issuer, the Collateral
Manager and the Trustee with a correct, complete and properly executed IRS Form
W-9 (or applicable successor form);

 

  (xii) Tax Advice shall be delivered to the Trustee, by or on behalf of the
Issuer, to the effect that (A) in the case of additional notes of one or more
existing Classes, such issuance would not cause the Holders or beneficial owners
of previously issued Notes of such Class to be deemed to have sold or exchanged
such Notes under Section 1001 of the Code and (B) any additional Class A Notes
will be treated as debt for U.S. federal income tax purposes; and

 

  (xiii) the Issuer has delivered to the Trustee an Officer’s Certificate that
such additional issuance is permitted under this Indenture and that all
conditions thereto have been satisfied.

 

(b) Any such additional issuance will be issued in a manner that will allow the
Issuer to accurately provide the information described in Treasury Regulations
section 1.1275-3(b)(1)(i).

 

(c) Any additional notes of an existing Class issued as described above will, to
the extent reasonably practicable, be offered by the Issuer, first to Holders of
that Class in such amounts as are necessary to preserve (on an approximate
basis) their pro rata holdings of Notes of such Class.

 

(d) The Issuer shall not issue additional Notes if a Retention Deficiency would
occur after giving effect to the additional issuance and the receipt by the
Issuer of the proceeds thereof.

 

94



--------------------------------------------------------------------------------

Section 2.13. Issuer Purchases of Notes

 

(a) The Issuer, at the direction of the Collateral Manager, may, during the
Reinvestment Period, use Principal Proceeds to purchase Notes, in whole or in
part, in accordance with, and subject to, the terms described in this
Section 2.13. The Trustee shall cancel as described under Section 2.9 any such
purchased Notes surrendered to it for cancellation or, in the case of any Global
Notes, the Trustee shall decrease the Aggregate Outstanding Amount of such
Global Notes in its records by the full par amount of the purchased Notes, and
approve any instruction at DTC or its nominee, as the case may be, to conform
its records.

 

(b) To effect a purchase of Rated Notes of any Class, the Collateral Manager on
behalf of the Issuer shall by notice to the Holders of the Notes of such Class
offer to purchase all or a portion of the Notes (the “Note Purchase Offer”). The
Note Purchase Offer shall specify (i) the purchase price (as a percentage of
par) at which such purchase will be effected, (ii) the maximum amount of
Principal Proceeds that will be used to effect such purchase, (iii) the length
of the period during which such offer will be open for acceptance, (iv) that
pursuant to the terms of the offer each such Holder shall have the right, but
not the obligation, to accept such offer in accordance with its terms and (v) if
the Aggregate Outstanding Amount of Notes of the relevant Class held by Holders
who accept such offer exceeds the amount of Principal Proceeds specified in such
offer, a portion of the Notes of each accepting Holder shall be purchased pro
rata based on the respective principal amount held by each such Holder.

 

(c) An Issuer purchase of the Notes may not occur unless each of the following
conditions is satisfied:

 

  (i)



(A)

such purchases of Rated Notes occur in the order of priority set out in the Note
Payment Sequence;

 

  (B) each such purchase is effected only at prices discounted from par;

 

  (C) each Coverage Test is satisfied immediately prior to each such purchase
and will be satisfied after giving effect to such purchase;

 

  (D) no Event of Default has occurred and be continuing;

 

  (E) with respect to each such purchase, Rating Agency Confirmation has been
obtained with respect to any Rated Notes that will remain Outstanding following
such purchase;

 

  (F) each such purchase is otherwise conducted in accordance with applicable
law; and

 

  (G) no such purchase will result in the occurrence of a Retention Deficiency.

 

95



--------------------------------------------------------------------------------

  (ii) the Issuer and the Trustee have received an Officer’s certificate of the
Collateral Manager to the effect that the Note Purchase Offer has been provided
to the holders of the Class of Notes subject to the purchase offer and the
conditions in Section 2.13(c)(i) have been satisfied.

 

(d) Any Notes purchased by the Issuer shall be surrendered to the Trustee for
cancellation in accordance with Section 2.9; provided that any Notes purchased
by the Issuer on a date that is later than a Record Date but prior to the
related Payment Date will not be cancelled until the day following the Payment
Date.

 

(e) In connection with any purchase of Notes pursuant to this Section 2.13, the
Issuer, or the Collateral Manager on its behalf, may by Issuer Order provide
direction to the Trustee to take actions it deems necessary to give effect to
the other provisions of this Indenture that may be affected by such purchase of
Notes; provided that no such direction may conflict with any express provision
of this Indenture, including a requirement to obtain the consent of Holders or
Rating Agency Confirmation prior to taking any such action.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1. Conditions to Issuance of Notes on Closing Date

 

(a) (1) The Notes to be issued on the Closing Date may be registered in the
names of the respective Holders thereof and may be executed by the Issuer and
delivered to the Trustee for authentication and thereupon the same shall be
authenticated and delivered by the Trustee, in each case upon Issuer Order and
upon receipt by the Trustee of the following:

 

  (i) Officers’ Certificates of the Issuer Regarding Limited Liability Company
Matters. An Officer’s certificate of the Issuer (A) evidencing the authorization
by Resolution of the execution and delivery of this Indenture, the Collateral
Management Agreement, the Collateral Administration Agreement, the Fiscal Agency
Agreement and related transaction documents, the execution, authentication and
delivery of the Notes applied for by it and specifying the Stated Maturity,
principal amount of each Class of Rated Notes applied for by it and
(B) certifying that (1) the attached copy of the Resolution is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.

 

  (ii) Governmental Approvals. From the Issuer either (A) a certificate of the
Issuer or other official document evidencing the due authorization, approval or
consent of any governmental body or bodies, at the time having jurisdiction in
the premises, together with an Opinion of Counsel of the Issuer that no other
authorization, approval or consent of any governmental body is required for the
performance by the Issuer of its obligations under this Indenture, the
Collateral Management Agreement, the Collateral Administration Agreement and the
Fiscal Agency Agreement or (B) an Opinion of Counsel of the Issuer that no such
authorization, approval or consent of any governmental body is required for the
performance by the Issuer of its obligations under this Indenture, the
Collateral Management Agreement, the Collateral Administration Agreement and the
Fiscal Agency Agreement except as has been given.

 

96



--------------------------------------------------------------------------------

  (iii) U.S. Counsel Opinions. Opinions of Cleary Gottlieb Steen & Hamilton LLP,
special U.S. counsel to the Issuer, Richards, Layton & Finger, P.A., special
Delaware counsel to the Issuer, Nixon Peabody LLP, counsel to the Trustee,
Collateral Administrator and Fiscal Agent, and Latham & Watkins LLP, counsel to
the Originator and the Collateral Manager, each dated the Closing Date.

 

  (iv) Officers’ Certificates of Issuer Regarding Indenture and Fiscal Agency
Agreement. An Officer’s certificate of the Issuer stating that, to the best of
the signing Officer’s knowledge, the Issuer is not in default under this
Indenture or the Fiscal Agency Agreement and that the issuance of the Notes
applied for by it will not result in a default or a breach of any of the terms,
conditions or provisions of, or constitute a default under, its organizational
documents, any indenture or other agreement or instrument to which it is a party
or by which it is bound, or any order of any court or administrative agency
entered in any Proceeding to which it is a party or by which it may be bound or
to which it may be subject; that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes applied for
by it have been complied with; and that all expenses due or accrued with respect
to the Offering of such Notes or relating to actions taken on or in connection
with the Closing Date have been paid or reserves therefor have been made. The
Officer’s certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
Closing Date.

 

  (v) Collateral Management Agreement, Collateral Administration Agreement,
Fiscal Agency Agreement and Account Agreement. An executed counterpart of the
Collateral Management Agreement, the Collateral Administration Agreement, the
Fiscal Agency Agreement and the Account Agreement.

 

  (vi) Certificate of the Collateral Manager. An Officer’s certificate of the
Collateral Manager, dated as of the Closing Date, to the effect that with
respect to each Collateral Obligation to be Delivered by the Issuer on the
Closing Date, and each Collateral Obligation with respect to which the
Collateral Manager on behalf of the Issuer has entered into a binding commitment
prior to the Closing Date for settlement on or after the Closing Date, to the
best of the Collateral Manager’s knowledge:

 

  (A) in the case of (x) each such Collateral Obligation to be Delivered on the
Closing Date, immediately prior to the Delivery thereof on the Closing Date, it
satisfies the requirements of the definition of Collateral Obligation in this
Indenture, and (y) each Collateral Obligation that the Collateral Manager on
behalf of the Issuer committed to acquire on or prior to the Closing Date, each
such Collateral Obligation, upon its acquisition, will satisfy the requirements
of the definition of Collateral Obligation in this Indenture; and

 

97



--------------------------------------------------------------------------------

  (B) the Aggregate Principal Balance of the Collateral Obligations which the
Issuer has acquired or has entered into binding commitments prior to the Closing
Date for settlement on or after the Closing Date is at least equal to the
Closing Date Committed Par Amount.

 

  (vii) Grant of Collateral Obligations. The Grant pursuant to the Granting
Clauses of this Indenture of all of the Issuer’s right, title and interest in
and to the Collateral Obligations pledged to the Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations as contemplated by Section 3.3 shall have been effected.

 

  (viii) Certificate of the Issuer Regarding Assets. A certificate of an
Authorized Officer of the Issuer, dated as of the Closing Date, with respect to
each Collateral Obligation pledged by the Issuer to the effect that:

 

  (A) the Issuer is the owner of such Collateral Obligation free and clear of
any liens, claims or encumbrances of any nature whatsoever except for those
which are being released on the Closing Date and except for those Granted
pursuant to or permitted by this Indenture and encumbrances arising from due
bills, if any, with respect to interest, or a portion thereof, accrued on such
Collateral Obligation prior to the first payment date and owed by the Issuer to
the seller of such Collateral Obligation;

 

  (B) the Issuer has acquired its ownership in such Collateral Obligation in
good faith without notice of any adverse claim, except as described in
clause (A) above;

 

  (C) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Collateral Obligation (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to this Indenture;

 

  (D) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vii), the Issuer has full right to Grant a security interest in
and assign and pledge all of its right, title and interest in such Collateral
Obligation to the Trustee;

 

  (E) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vii), each such Collateral Obligation satisfies the requirements
of the definition of Collateral Obligation;

 

  (F) upon Grant by the Issuer, the Trustee has a first priority perfected
security interest in such Collateral Obligation (assuming that any Clearing
Corporation, Intermediary or other entity not within the control of the Issuer
involved in the Delivery of such Collateral Obligation takes the actions
required of it for perfection of that interest); and

 

98



--------------------------------------------------------------------------------

  (G) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vii), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has acquired, or has entered into binding
commitments prior to the Closing Date for settlement on or after the Closing
Date is at least equal to the Closing Date Committed Par Amount.

 

  (ix) Rating Letters. An Officer’s certificate of the Issuer to the effect that
attached thereto with respect to the applicable Class of Rated Notes is a true
and correct copy of a letter signed by Fitch (in respect of the Class A-1 Notes)
and a copy of a letter signed by Moody’s (in respect of each Class of Rated
Notes) assigning the applicable Initial Rating.

 

  (x) Accounts. Evidence of the establishment of each of the Accounts.

 

  (xi) Delivery of Closing Date Certificate for Deposit of Funds into Accounts.
The Issuer has delivered to the Trustee the Closing Date Certificate specifying
the amount of proceeds of the issuance of the Notes to be deposited in the
Accounts specified therein.

 

  (xii) Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xii) shall imply or impose a duty
on the part of the Trustee to require any other documents.

Section 3.2. Conditions to Additional Issuance

 

(a) Any additional notes to be issued during the Reinvestment Period in
accordance with Section 2.12 may be executed by the Issuer and delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:

 

  (i) Officers’ Certificates of the Issuer Regarding Limited Liability Company
Matters. An Officer’s certificate of the Issuer (A) evidencing the authorization
by Resolution of the execution, authentication and delivery of the notes applied
for by it and specifying the Stated Maturity, principal amount and Interest Rate
(if applicable) of the notes applied for by it and (B) certifying that (1) the
attached copy of the Resolution is a true and complete copy thereof, (2) such
resolutions have not been rescinded and are in full force and effect on and as
of the date of issuance and (3) the Officers authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon.

 

  (ii) Governmental Approvals. From the Issuer either (A) a certificate of the
Issuer or other official document evidencing the due authorization, approval or
consent of any governmental body or bodies, at the time having jurisdiction in
the premises, together with an Opinion of Counsel of the Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the additional notes or (B) an Opinion of Counsel of the
Issuer that no such authorization, approval or consent of any governmental body
is required for the valid issuance of such additional notes except as has been
given.

 

99



--------------------------------------------------------------------------------

  (iii) Officers’ Certificates of Issuer Regarding Indenture and Fiscal Agency
Agreement. An Officer’s certificate of the Issuer stating that, to the best of
the signing Officer’s knowledge, the Issuer is not in default under this
Indenture or the Fiscal Agency Agreement and that the issuance of the additional
notes applied for by it will not result in a default or a breach of any of the
terms, conditions or provisions of, or constitute a default under, its
organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject; that the provisions of
Section 2.13 and all conditions precedent provided in this Indenture relating to
the authentication and delivery of the additional notes applied for by it have
been complied with; and that all expenses due or accrued with respect to the
offering of such notes or relating to actions taken on or in connection with the
additional issuance have been paid or reserves therefor have been made. The
Officer’s certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
date of additional issuance.

 

  (iv) Supplemental Indenture. A fully executed counterpart of any supplemental
indenture making such changes to this Indenture if necessary to permit such
additional issuance.

 

  (v) Rating Agency Confirmation from Moody’s; Notice to Fitch. An Officer’s
certificate of the Issuer confirming that Rating Agency Confirmation has been
obtained from Moody’s and that Fitch has been notified with respect to the
additional issuance.

 

  (vi) Issuer Order for Deposit of Funds into Accounts. An Issuer Order signed
in the name of the Issuer by an Authorized Officer of the Issuer, dated as of
the date of the additional issuance, authorizing the deposit of the net proceeds
of the issuance into the Collection Account for use pursuant to Section 10.2.

 

  (vii) Evidence of Required Consents. A certificate of the Collateral Manager
consenting to such additional issuance and satisfactory evidence of the consent
of a Majority of the Preferred Interests to such issuance (which may be in the
form of an Officer’s certificate of the Issuer).

 

  (viii) Issuer Order for Deposit of Funds into Expense Reserve Account. An
Issuer Order signed in the name of the Issuer by an Authorized Officer of the
Issuer, dated as of the date of the additional issuance, authorizing the deposit
of approximately 1% of the proceeds of such additional issuance into the Expense
Reserve Account for use pursuant to Section 10.3(d).

 

100



--------------------------------------------------------------------------------

  (ix) Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (ix) shall imply or impose a duty
on the part of the Trustee to require any other documents.

Section 3.3. Delivery of Assets

 

(a) Except as otherwise provided in this Indenture, the Trustee shall hold all
Collateral Obligations purchased in accordance with this Indenture in the
relevant Account established and maintained pursuant to Article X, as to which
in each case the Trustee shall have entered into an Account Agreement,
providing, inter alia, that the establishment and maintenance of such Account
will be governed by the law of a jurisdiction satisfactory to the Issuer and the
Trustee.

 

(b) Each time that the Issuer (or the Collateral Manager on behalf of the
Issuer) directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Issuer (or the Collateral Manager on behalf
of the Issuer) shall, if such Collateral Obligation, Eligible Investment or
other investment is required to be, but has not already been, transferred to the
relevant Account, cause such Collateral Obligation, Eligible Investment or other
investment to be Delivered. The security interest of the Trustee in the funds or
other property used in connection with such acquisition shall, immediately and
without further action on the part of the Trustee, be released. The security
interest of the Trustee shall nevertheless come into existence and continue in
the Collateral Obligation, Eligible Investment or other investment so acquired,
including all rights of the Issuer in and to any contracts related to and
proceeds of such Collateral Obligation, Eligible Investment or other investment.

 

(c) The Issuer (or the Collateral Manager on its behalf) shall cause any other
Assets acquired by the Issuer to be Delivered.

ARTICLE IV

SATISFACTION AND DISCHARGE; ILLIQUID ASSETS; LIMITATION ON

ADMINISTRATIVE EXPENSES

Section 4.1. Satisfaction and Discharge of Indenture

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Holders of Rated Notes to receive payments of principal thereof
and interest that accrued prior to Maturity (and to the extent lawful and
enforceable, interest on due and unpaid accrued interest) thereon as provided
for under the Priority of Payments, subject to Section 2.7(i), (iv) the rights,
obligations and immunities of the Collateral Manager hereunder and under the
Collateral Management Agreement and of the Collateral Administrator under the
Collateral Administration Agreement, (v) the rights of the Fiscal Agent under
the Fiscal Agency Agreement, (vi) the rights of Holders as beneficiaries hereof
with respect to the property deposited with the Trustee and payable to all or
any of them (subject to Section 2.7(i)) and (vii) the rights and immunities of
the Trustee hereunder, and the obligations of the Trustee hereunder in
connection with the foregoing clauses (i) through (vi) and otherwise under this
Article IV (and the Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture) when:

 

101



--------------------------------------------------------------------------------

(a) (x)

either:

 

  (i) all Notes theretofore authenticated and delivered to Holders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 or, (B) Notes for
whose payment money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or

 

  (ii) all Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, or (B) will become due and payable at their
Stated Maturity within one year, or (C) are to be called for redemption pursuant
to Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Issuer pursuant to Sections 9.4 or 9.7 and the
Issuer has irrevocably deposited or caused to be deposited with the Trustee, in
trust for such purpose, Cash or non-callable direct obligations of the United
States of America (provided that the obligations are entitled to the full faith
and credit of the United States of America or are debt obligations which have
the Eligible Investment Required Ratings, in an amount sufficient, as
recalculated in writing by a firm of Independent certified public accountants
which are nationally recognized) sufficient to pay and discharge the entire
indebtedness on such Notes, for principal and interest payable thereon under
this Indenture to the date of such deposit (in the case of Notes which have
become due and payable), or to their Stated Maturity or Redemption Date, as the
case may be, and shall have Granted to the Trustee a valid perfected security
interest in such cash or obligations that is of first priority or free of any
adverse claim, as applicable, and shall have furnished an Opinion of Counsel
with respect to the creation and perfection of such security interest; provided
that this subsection (ii) shall not apply if an election to act in accordance
with the provisions of Section 5.5(a) shall have been made and not rescinded;
and

(y) the Issuer has paid or caused to be paid all other sums payable by the
Issuer hereunder and under the Collateral Administration Agreement, the Fiscal
Agency Agreement and the Collateral Management Agreement; or

 

(b) (1) all Assets of the Issuer that are subject to the lien of this Indenture
have been realized, (2) all funds on deposit in the Accounts have been
distributed in accordance with the terms of this Indenture and (3) the Accounts
have been closed;

provided that, in each case, the Issuer has delivered to the Trustee Officer’s
certificates (which may rely on information provided by the Trustee or the
Collateral Administrator as to the Cash, Collateral Obligations, Equity
Securities and Eligible Investments included in the Assets and any paid and
unpaid obligations of the Issuer), each stating that all conditions precedent
herein provided for relating to the satisfaction and discharge of this Indenture
have been complied with.

 

102



--------------------------------------------------------------------------------

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1. 6.3, 6.6, 6.7, 7.1, 7.3, 13.1 and 14.16 shall survive.

Section 4.2. Application of Trust Money

All Cash and obligations deposited with the Trustee pursuant to Section 4.1
shall be held in trust and applied by it in accordance with the provisions of
the Notes and this Indenture, including, without limitation, the Priority of
Payments, to the payment of principal and interest (or other amounts with
respect to the Preferred Interests), either directly or through any Paying Agent
(including, in the case of distributions on the Preferred Interests, the Fiscal
Agent), as the Trustee may determine; and such Cash and obligations shall be
held in a segregated account identified as being held in trust for the benefit
of the Secured Parties.

Section 4.3. Repayment of Monies Held by Paying Agent

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all Monies then held by any Paying Agent other than the Trustee
under the provisions of this Indenture shall, upon demand of the Issuer, be paid
to the Trustee to be held and applied pursuant to Section 7.3 and in accordance
with the Priority of Payments and thereupon such Paying Agent shall be released
from all further liability with respect to such Monies.

Section 4.4. Disposition of Illiquid Assets

 

(a)

Notwithstanding Article XII (or any other term to the contrary contained
herein), if at any time the Assets consist exclusively of Illiquid Assets,
Eligible Investments and/or Cash, the Collateral Manager may request bids with
respect to each such Illiquid Asset as described below after providing notice to
the Holders of Securities and requesting that any Holder of Securities that
wishes to bid on any such Illiquid Asset notify the Trustee (with a copy to the
Collateral Manager) of such intention within 15 Business Days after the date of
such notice. The Trustee shall, after the end of such 15 Business Day period,
offer the Illiquid Assets for public or private sale as determined and directed
by the Collateral Manager (in a manner and according to terms determined by the
Collateral Manager and pursuant to sale documentation provided by the Collateral
Manager) and, if any Holder of Securities so notifies the Trustee (with the copy
to the Collateral Manager) that it wishes to bid, such Holder of Securities
shall be included in the distribution of sale offering or bid solicitation
material in connection therewith and thereby given an opportunity to participate
with other bidders, if any. The Trustee shall request bids for the sale of each
such Illiquid Asset, in accordance with the procedures established by the
Collateral Manager, from (i) at least three Persons identified to the Trustee by
the Collateral Manager that make a market in or specialize in obligations of the
nature of such Illiquid Asset, (ii) the Collateral Manager, (iii) each Holder of
Securities that so notified the Trustee that it wishes to bid and (iv) in the
case of a public sale, any other participating bidders, and the Trustee shall
have no responsibility for the sufficiency or acceptability of such procedures
for any purpose or for any results obtained. The Trustee shall notify the
Collateral Manager promptly of the results of such bids. Subject to the
requirements of applicable law, (x) if the aggregate amount of the highest bids
received

 

103



--------------------------------------------------------------------------------

  (if any) is greater than or equal to U.S.$100,000, the Issuer shall sell each
Illiquid Asset to the highest bidder (which may include the Collateral Manager
and its Affiliates) and (y) if the aggregate amount of the highest bids received
is less than U.S.$100,000 or no bids are received, the Trustee shall dispose of
the Illiquid Assets as directed by the Collateral Manager in its reasonable
business judgment, which may include (with respect to each Illiquid Asset)
(I) selling it to the highest bidder (which may include the Collateral Manager
and its Affiliates) if a bid was received; (II) donating it to a charitable
organization designated by the Collateral Manager; or (III) returning it to its
issuer or obligor for cancellation. The proceeds of the sale of Illiquid Assets
(after payment of fees and expenses of the Trustee and the Collateral Manager
incurred in connection with dispositions under this Section 4.4), if any, shall
be applied to pay or provide for Administrative Expenses without regard to the
limitations thereon set forth in the Priority of Payments (including any
dissolution and discharge expenses) and, notwithstanding Section 11.1, any
remaining amounts shall be applied to the payment of unpaid principal and
interest on the highest Priority Class of Securities until each such Class has
been paid in full or such net proceeds have been exhausted.

 

(b) Notwithstanding the foregoing, the Trustee shall not be under any obligation
to dispose of or offer for sale any Illiquid Assets pursuant to clause (a) above
if the Trustee is not reasonably satisfied that payment of all expenses, costs
and liabilities to be incurred by the Trustee in connection with such
disposition or offer, as the case may be, are indemnified or provided for in a
manner acceptable to the Trustee. The Collateral Manager shall not dispose of
Illiquid Assets in accordance with clause (a) above if directed not to do so, at
any time following the notice of disposals prior to release, or acceptance of an
offer for sale, of such Illiquid Asset of Illiquid Assets, by a Majority of the
Controlling Class or a Majority of the Preferred Interests. The Trustee will not
be required to dispose of Illiquid Assets if satisfactory arrangements have not
been made for the reimbursement or any expenses, costs or liabilities of the
Trustee relating to such disposition. The Trustee will have no liability for the
results of any such sale or disposition of Illiquid Assets, including, without
limitation, if the proceeds received, if any, are insufficient to pay all
outstanding Administrative Expenses in full.

Section 4.5. Limitation on Obligation to Incur Administrative Expenses

If at any time the sum of (i) the amount of the Eligible Investments, (ii) Cash
and (iii) amounts reasonably expected to be received by the Issuer in Cash
during the current Collection Period (as certified by the Collateral Manager in
its reasonable judgment) is less than the Dissolution Expenses, then
notwithstanding any other provision of this Indenture, the Issuer shall no
longer be required to incur Administrative Expenses as otherwise required by
this Indenture to any Person other than the Trustee, the Collateral
Administrator, the Fiscal Agent (or any other capacity in which the Bank is
acting pursuant to the Transaction Documents) and their Affiliates, including
for Opinions of Counsel in connection with supplemental indentures pursuant to
Article VIII, annual opinions under Section 7.6, services of accountants under
Sections 10.9 and fees of the Rating Agencies under Section 7.14, failure to pay
such amounts or provide or obtain such opinions, reports or services shall not
constitute a Default hereunder, and the Trustee shall have no liability for any
failure to obtain or receive any of the foregoing opinions, reports or services.
The foregoing shall not, however, limit, supersede or alter any right afforded
to the Trustee under this Indenture to refrain from taking action in the absence
of its receipt of any such opinion, report or service which it reasonably
determines is necessary for its own protection.

 

104



--------------------------------------------------------------------------------

ARTICLE V

REMEDIES

Section 5.1. Events of Default

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a) a default in the payment, when due and payable, of (i) any interest on any
Class A Note and the continuation of any such default for five Business Days or
(ii) any principal of, or interest on, or any Redemption Price in respect of,
any Rated Note at its Stated Maturity or on any Redemption Date; provided that,
in the case of a default resulting from a failure to disburse due to an
administrative error or omission by the Collateral Manager, the Trustee, the
Collateral Administrator, the Fiscal Agent, the Registrar or any Paying Agent,
such default will not be an Event of Default unless such failure continues for
seven Business Days, after a Trust Officer of the Trustee receives written
notice or has actual knowledge of such administrative error or omission
(irrespective of whether the cause of such administrative error or omission has
been determined); provided, further, that for the avoidance of doubt, the
failure to effect an Optional Redemption, Tax Redemption, Partial Redemption,
Re-Pricing Redemption or Re-Pricing shall not constitute an Event of Default;

 

(b) the failure on any Payment Date to disburse amounts in excess of U.S.$1,000
that are available in the Payment Account in accordance with the Priority of
Payments and continuation of such failure for a period of 10 Business Days;
provided that, in the case of a default resulting from a failure to disburse due
to an administrative error or omission by the Collateral Manager, Trustee,
Collateral Administrator, the Fiscal Agent, the Registrar or any Paying Agent or
due to another non-credit reason, such default will not be an Event of Default
unless such failure continues for 10 Business Days after a trust officer of the
Trustee receives written notice or has actual knowledge of such administrative
error or omission, irrespective of whether the cause of such administrative
error or omission has been determined;

 

(c) the Issuer or the Assets becomes an investment company required to be
registered under the Investment Company Act (and such requirement has not been
eliminated after a period of 45 days);

 

(d)

except as otherwise provided in this Section 5.1, a default in the performance,
or breach, of any other covenant or other agreement of the Issuer in this
Indenture (it being understood, without limiting the generality of the
foregoing, that any failure to meet any Concentration Limitation, Collateral
Quality Test, Coverage Test or Interest Diversion Test is not an Event of
Default and any failure to satisfy the requirements of Section 7.18

 

105



--------------------------------------------------------------------------------

  is not an Event of Default, except in either case to the extent provided in
clause (f) below), or the failure of any material representation or warranty of
the Issuer made in this Indenture or in any certificate or other writing
delivered pursuant hereto or in connection herewith to be correct in all
material respects when the same shall have been made, which default or failure
has a material adverse effect on the holders of the Securities, and the
continuation of such default, breach or failure for a period of 45 days after
notice by the Trustee at the direction of the Holders of a Majority of the
Controlling Class to the Issuer, the Trustee and the Collateral Manager,
specifying such default, breach or failure and requiring it to be remedied and
stating that such notice is a “Notice of Default” hereunder;

 

(e) the occurrence of a Bankruptcy Event; or

 

(f) on any Measurement Date on which any Class A-1 Notes are Outstanding,
failure of the percentage equivalent of a fraction, (i) the numerator of which
is equal to the sum of (x) the Aggregate Principal Balance of the Collateral
Obligations, excluding Defaulted Obligations, (y) without duplication, the
amounts on deposit in the Collection Account, the Reinvestment Amount Account,
and the Ramp-Up Account (including Eligible Investments therein) representing
Principal Proceeds and (z) the aggregate Market Value of all Defaulted
Obligations on such date and (ii) the denominator of which is equal to the
Aggregate Outstanding Amount of the Class A-1 Notes, to equal or exceed 102.5%.

Promptly upon obtaining knowledge of the occurrence of an Event of Default, each
of (i) the Issuer, (ii) the Trustee and (iii) the Collateral Manager shall
notify each other. Upon the occurrence of an Event of Default known to a Trust
Officer of the Trustee, the Trustee shall, not later than three Business Days
thereafter, notify the Noteholders, each Paying Agent, DTC, each of the Rating
Agencies and the Irish Stock Exchange (for so long as any Class of Rated Notes
is listed on the Irish Stock Exchange and so long as the guidelines of such
exchange so require) of such Event of Default in writing (unless such Event of
Default has been waived as provided in Section 5.14).

Section 5.2. Acceleration of Maturity; Rescission and Annulment

 

(a) If an Event of Default occurs and is continuing (other than a Bankruptcy
Event), the Trustee may (with the written consent of a Majority of the
Controlling Class), and shall (upon the written direction of a Majority of the
Controlling Class), by notice to the Issuer, each Rating Agency and the
Collateral Manager, declare the principal of all the Rated Notes to be
immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon through the date of
acceleration and other amounts payable hereunder, shall become immediately due
and payable. If a Bankruptcy Event occurs, all unpaid principal, together with
all accrued and unpaid interest thereon, of all the Rated Notes, and other
amounts payable thereunder and hereunder, shall automatically become due and
payable without any declaration or other act on the part of the Trustee or any
Noteholder.

 

106



--------------------------------------------------------------------------------

(b) At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the money due has been
obtained by the Trustee as hereinafter provided in this Article V, a Majority of
the Controlling Class by written notice to the Issuer, the Trustee and the
Collateral Manager, may rescind and annul such declaration and its consequences
if:

 

  (i) the Issuer has paid or deposited with the Trustee a sum sufficient to pay:

(A) all unpaid installments of interest and principal then due and payable on
the Rated Notes (other than the non-payment of amounts that have become due and
payable solely due to acceleration); and

(B) all unpaid taxes and Administrative Expenses of the Issuer and other sums
paid, incurred or advanced by the Trustee hereunder, by the Collateral
Administrator under the Collateral Administration Agreement, by the Fiscal Agent
under the Fiscal Agency Agreement or hereunder, accrued and unpaid Base
Management Fee and any other amounts then payable by the Issuer hereunder prior
to such Administrative Expenses and such Base Management Fees; and

 

  (ii) it has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of the Rated Notes that has become
due solely by such acceleration, have (A) been cured, and a Majority of the
Controlling Class by written notice to the Trustee, with a copy to the
Collateral Manager, has agreed with such determination (which agreement shall
not be unreasonably withheld), or (B) been waived as provided in Section 5.14.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

Section 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee

The Issuer covenants that if a default shall occur in respect of the payment of
any principal of or interest when due and payable on any Rated Note, the Issuer
will, upon demand of the Trustee, pay to the Trustee, for the benefit of the
Holder of such Rated Note, the whole amount, if any, then due and payable on
such Rated Note for principal and interest with interest upon the overdue
principal and, to the extent that payments of such interest shall be legally
enforceable, upon overdue installments of interest, at the applicable Interest
Rate, and, in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel.

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall upon
direction of a Majority of the Controlling Class, institute a Proceeding for the
collection of the sums so due and unpaid, may prosecute such Proceeding to
judgment or final decree, and may enforce the same against the Issuer or any
other obligor upon the Rated Notes and collect the Monies adjudged or decreed to
be payable in the manner provided by law out of the Assets.

 

107



--------------------------------------------------------------------------------

If an Event of Default or Enforcement Event occurs and is continuing, the
Trustee may in its discretion, and shall (subject to its rights hereunder,
including pursuant to Section 6.3(e)) upon written direction of the Majority of
the Controlling Class, proceed to protect and enforce its rights and the rights
of the Secured Parties by such appropriate Proceedings as the Trustee shall deem
most effectual (if no such direction is received by the Trustee) or as the
Trustee may be directed by the Majority of the Controlling Class, to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement in this Indenture or in aid of the exercise of any power granted
herein, or to enforce any other proper remedy or legal or equitable right vested
in the Trustee by this Indenture or by law.

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Rated Notes under the Bankruptcy Law or any other applicable
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or
their respective property or such other obligor or its property, or in case of
any other comparable Proceedings relative to the Issuer or other obligor upon
the Rated Notes, or the creditors or property of the Issuer or such other
obligor, the Trustee, without regard to whether the principal of any Rated Note
shall then be due and payable as therein expressed or by declaration or
otherwise and without regard to whether the Trustee shall have made any demand
pursuant to the provisions of this Section 5.3, shall be entitled and empowered,
by intervention in such Proceedings or otherwise:

 

(a) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Rated Notes upon direction by a
Majority of the Controlling Class and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Rated Noteholders allowed in any
Proceedings relative to the Issuer or other obligor upon the Rated Notes or to
the creditors or property of the Issuer or such other obligor;

 

(b) unless prohibited by applicable law and regulations, to vote on behalf of
the Rated Noteholders upon the direction of a Majority of the Controlling Class,
in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
person performing similar functions in comparable Proceedings; and

 

(c) to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Rated Noteholders to make payments to the
Trustee, and, in the event that the Trustee shall consent to the making of
payments directly to the Rated Noteholders to pay to the Trustee such amounts as
shall be sufficient to cover reasonable compensation to the Trustee, each
predecessor Trustee and their respective agents, attorneys and counsel, and all
other reasonable expenses and liabilities incurred, and all advances made, by
the Trustee and each predecessor Trustee except as a result of negligence or bad
faith.

 

108



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Rated Noteholders,
any plan of reorganization, arrangement, adjustment or composition affecting the
Rated Notes or any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Rated Noteholders, as applicable, in any such
Proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.

In any Proceedings brought by the Trustee on behalf of the Holders of the Rated
Notes (and any such Proceedings involving the interpretation of any provision of
this Indenture to which the Trustee shall be a party), the Trustee shall be held
to represent all the Holders of the Rated Notes.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

Section 5.4. Remedies

 

(a) If the maturity of the Rated Notes has been accelerated as provided in
Section 5.2(a) and such acceleration and its consequences have not been
rescinded and annulled as provided in Section 5.2(b) or if the Rated Notes have
become due and payable at Stated Maturity or on any Redemption Date and shall
remain unpaid (either such event, an “Enforcement Event”), the Issuer agrees
that the Trustee may, and shall, upon written direction (with a copy to the
Collateral Manager) of a Majority of the Controlling Class (subject to the
Trustee’s rights hereunder, including pursuant to Section 6.3(e)), to the extent
permitted by applicable law, exercise one or more of the following rights,
privileges and remedies:

 

  (i) institute Proceedings for the collection of all amounts then payable on
the Rated Notes or otherwise payable under this Indenture, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;

 

  (ii) sell or cause the sale of all or a portion of the Assets or rights or
interests therein, at one or more public or private sales called and conducted
in any manner permitted by law and in accordance with Section 5.17;

 

  (iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

 

  (iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
and the Holders of the Rated Notes hereunder (including exercising all rights of
the Trustee under the Account Agreement); and

 

  (v) exercise any other rights and remedies that may be available at law or in
equity;

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

109



--------------------------------------------------------------------------------

The Trustee may, but need not, obtain and rely upon an opinion or advice of an
Independent investment banking firm of national reputation (the cost of which
shall be payable as an Administrative Expense) experienced in structuring and
distributing securities similar to the Rated Notes, which may be the Initial
Purchaser or other appropriate advisors, as to the feasibility of any action
proposed to be taken in accordance with this Section 5.4 and as to the
sufficiency of the proceeds and other amounts receivable with respect to the
Assets to make the required payments of principal of and interest on the Rated
Notes, which opinion or advice shall be conclusive evidence as to such
feasibility or sufficiency.

 

(b) If an Event of Default as described in Section 5.1(d) has occurred and is
continuing the Trustee may, and at the direction of the Holders of not less than
25% of the Aggregate Outstanding Amount of the Controlling Class in accordance
with Section 5.8(b) shall (subject to the Trustee’s rights hereunder, including
pursuant to Section 6.3(e)), institute a Proceeding solely to compel performance
of the covenant or agreement or to cure the representation or warranty, the
breach of which gave rise to the Event of Default under such Section, and
enforce any equitable decree or order arising from such Proceeding.

 

(c) Upon any sale, whether made under the power of sale hereby given or by
virtue of judicial Proceedings, any Secured Party may bid for and purchase the
Assets or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Rated Notes, shall operate to divest all right, title and interest whatsoever,
either at law or in equity, of each of them in and to the property sold, and
shall be a perpetual bar, both at law and in equity, against each of them and
their successors and assigns, and against any and all Persons claiming through
or under them.

 

(d)

Notwithstanding any other provision of this Indenture, none of the Trustee, the
Secured Parties or the beneficial owners or Holders of any Notes may (and the
beneficial owners and Holders of each Class of Notes agree, for the benefit of
all beneficial owners and Holders of each Class of Notes, that they shall not),
prior to the date which is one year (or if longer, any applicable preference
period then in effect) plus one day after the payment in full of all Securities,
institute against, or join any other Person in instituting against, the Issuer
any bankruptcy, reorganization, arrangement, insolvency, winding-up, moratorium
or liquidation Proceedings, or other Proceedings under U.S. federal or state
bankruptcy or similar laws. Nothing in this Section 5.4 shall preclude, or be
deemed to estop, the Trustee, any Secured Party or any Noteholder (i) from
taking any action prior to the expiration of the aforementioned period in
(A) any case or Proceeding voluntarily filed or

 

110



--------------------------------------------------------------------------------

commenced by the Issuer or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Trustee, such Secured Party or such
Noteholder, respectively, or (ii) from commencing against the Issuer or any of
their respective properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, winding-up, moratorium or liquidation
Proceeding.

Section 5.5. Optional Preservation of Assets

 

(a) If an Enforcement Event has occurred and is continuing (unless the Trustee
has commenced remedies pursuant to Section 5.4), then (x) the Collateral Manager
may continue to direct sales and other dispositions, and purchases, of
Collateral Obligations in accordance with and to the extent permitted pursuant
to Article XII and (y) the Trustee shall retain the Assets intact, collect and
cause the collection of the proceeds thereof and make and apply all payments and
deposits and maintain all accounts in respect of the Assets and the Notes in
accordance with the Priority of Payments and the provisions of Article X,
Article XII and Article XIII, unless:

 

  (i) the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Assets (after deducting the anticipated
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Rated Notes for principal and interest, and all other
amounts payable prior to payment of principal on such Rated Notes (including
amounts due and owing, and amounts anticipated to be due and owing, as
Administrative Expenses (without regard to the Administrative Expense Cap), and
the Collateral Manager and a Majority of the Controlling Class agrees with such
determination;

 

  (ii) in the case of an Event of Default specified in clause (a) or clause
(f) of the definition thereof, a Majority of the Controlling Class directs the
sale and liquidation of the Assets; or

 

  (iii) a Supermajority of each Class of the Rated Notes (voting separately by
Class) directs the sale and liquidation of the Assets.

Directions by Holders under clause (ii) or (iii) above will be effective when
delivered to the Issuer, the Trustee and the Collateral Manager.

 

(b) Nothing contained in Section 5.5(a) shall be construed to require the
Trustee to sell the Assets if the conditions set forth in clause (i), (ii) or
(iii) of Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a)
shall be construed to require the Trustee to preserve the Assets if prohibited
by applicable law.

 

(c)

In determining whether the condition specified in Section 5.5(a)(i) exists, the
Trustee shall obtain, with the cooperation and assistance of the Collateral
Manager, bid prices with respect to each security contained in the Assets from
two nationally recognized dealers (as specified by the Collateral Manager in
writing) at the time making a market in such securities and shall compute the
anticipated proceeds of sale or liquidation on the basis of the lower of such
bid prices for each such security. In addition, for the purposes

 

111



--------------------------------------------------------------------------------

of determining issues relating to the execution of a sale or liquidation of the
Assets and the execution of a sale or other liquidation thereof in connection
with a determination whether the condition specified in Section 5.5(a)(i)
exists, the Trustee may retain and rely on an opinion or advice of an
Independent investment banking firm of national reputation or other appropriate
advisors (the cost of which shall be payable as an Administrative Expense).

The Trustee shall deliver to the Noteholders and the Collateral Manager a report
stating the results of any determination required pursuant to Section 5.5(a)(i)
no later than 10 days after such determination is made. The Trustee shall make
the determinations required by Section 5.5(a)(i) at the written request of a
Majority of the Controlling Class at any time during which the second sentence
of Section 5.5(a) applies; provided that any such request made more frequently
than once in any 90-day period shall be at the expense of such requesting party
or parties.

Section 5.6. Trustee May Enforce Claims Without Possession of Notes

All rights of action and claims under this Indenture or under any of the Rated
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Rated Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7.

Section 5.7. Application of Money Collected

Following the commencement of exercise of remedies by the Trustee pursuant to
Section 5.4, any money collected by the Trustee with respect to the Notes
pursuant to this Article V and any money that may then be held or thereafter
received by the Trustee with respect to the Notes hereunder shall be applied,
subject to Section 13.1 and in accordance with the provisions of the Priority of
Payments, at the date or dates fixed by the Trustee. Upon the final distribution
of all proceeds of any liquidation effected hereunder, the provisions of
Section 4.1(b) shall be deemed satisfied for the purposes of discharging this
Indenture pursuant to Article IV.

Section 5.8. Limitation on Suits

No holder of a Note shall have any right to institute any Proceedings, judicial
or otherwise, with respect to the Notes or this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy thereunder or
hereunder, unless:

 

(a) such Holder has previously given to the Trustee (with a copy to the
Collateral Manager) written notice of an Event of Default;

 

(b) the Holders of not less than 25% of the then Aggregate Outstanding Amount of
the Controlling Class shall have made written request to the Trustee to
institute Proceedings in respect of such Event of Default in its own name as
Trustee hereunder and such Holder or Holders have provided the Trustee indemnity
reasonably satisfactory to the Trustee against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities to be incurred in
compliance with such request;

 

112



--------------------------------------------------------------------------------

(c) the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and

 

(d) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

Section 5.9. Unconditional Rights of Holders to Receive Principal and Interest

 

(a) Subject to Section 2.7(i), but notwithstanding any other provision of this
Indenture, the Holder of any Rated Note shall have the right, which is absolute
and unconditional, to receive payment of the principal of and interest on such
Rated Note, as such principal, interest and other amounts become due and payable
in accordance with the Priority of Payments and Section 13.1, as the case may
be, and, subject to the provisions of Section 5.4 and Section 5.8, to institute
proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder. Holders of Rated Notes ranking
junior to Notes still Outstanding shall have no right to institute Proceedings
for the enforcement of any such payment until such time as no Rated Note ranking
senior to such Rated Note remains Outstanding, which right shall be subject to
the provisions of Section 5.4(d) and Section 5.8, and shall not be impaired
without the consent of any such Holder.

 

(b) Subject to Section 2.7(i), but notwithstanding any other provision of this
Indenture, the Holder of any Reinvesting Holder Notes shall have the right,
which is absolute and unconditional, to receive payment of the principal of such
Reinvesting Holder Notes, as such principal becomes due and payable in
accordance with the Priority of Payments. Holders of Reinvesting Holder Notes
shall have no right to institute proceedings for the enforcement of any such
payment until such time as no Rated Note remains Outstanding, which right shall
be subject to the provisions of Sections 5.4(d) and 5.8 to institute proceedings
for the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder.

 

113



--------------------------------------------------------------------------------

Section 5.10. Restoration of Rights and Remedies

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then and in every such case the Issuer, the Trustee and the
Noteholder shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Trustee and the Holder shall continue as though
no such Proceeding had been instituted.

Section 5.11. Rights and Remedies Cumulative

No right or remedy herein conferred upon or reserved to the Trustee or to the
Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 5.12. Delay or Omission Not Waiver

No delay or omission of the Trustee or any Holder of Rated Notes to exercise any
right or remedy accruing upon any Event of Default or Enforcement Event shall
impair any such right or remedy or constitute a waiver of any such Event of
Default or Enforcement Event or an acquiescence therein or of a subsequent Event
of Default or Enforcement Event. Every right and remedy given by this Article V
or by law to the Trustee or to the Holders of the Rated Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Rated Notes.

Section 5.13. Control by Majority of Controlling Class

Notwithstanding any other provision of this Indenture, a Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default or Enforcement Event to cause the
institution of and direct the time, method and place of conducting any
Proceeding for any remedy available to the Trustee or exercising any trust or
power conferred upon the Trustee under this Indenture; provided that:

 

(a) such direction shall not conflict with any rule of law or with any express
provision of this Indenture;

 

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that subject to Section 6.1, the
Trustee need not take any action that it determines might involve it in
liability (unless the Trustee has received the indemnity as set forth in
(c) below);

 

(c) the Trustee shall have been provided with indemnity reasonably satisfactory
to it; and

 

114



--------------------------------------------------------------------------------

(d) notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Assets must satisfy the requirements of Section 5.5.

Section 5.14. Waiver of Past Defaults

Prior to the time a judgment or decree for payment of the money due has been
obtained by the Trustee, as provided in this Article V, a Majority of the
Controlling Class may on behalf of the Holders of all the Notes waive (i) any
past Event of Default, (ii) any occurrence that is, or with notice or the lapse
of time or both would become, an Event of Default and (iii) any future
occurrence that would give rise to an Event of Default of a type previously
waived and its consequences, except any such Event of Default or occurrence:

 

(a) in the payment of the principal of or interest on any Rated Note (which may
be waived only with the consent of the Holder of such Rated Note);

 

(b) in the payment of interest on the Rated Notes of the Controlling Class
(which may be waived only with the consent of the Holders of 100% of the
Controlling Class);

 

(c) in respect of a covenant or provision hereof that under Section 8.2 cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Security materially and adversely affected thereby (which may be
waived only with the consent of each such Holder); or

 

(d) in respect of a representation contained in Section 7.19.

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Event
of Default or impair any right consequent thereto. The Trustee shall promptly
give written notice of any such waiver to each Rating Agency, the Collateral
Manager and each Holder.

Upon any such waiver (other than a waiver of a future event), such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Indenture. Any waiver of
any future occurrence must be revocable by a Majority of the Controlling Class,
and may also be specifically limited to a designated period of time.

Section 5.15. Undertaking for Costs

All parties to this Indenture agree, and each Holder of any Note by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken, or omitted by it as Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Noteholder, or group of Holders, holding
in the aggregate

 

115



--------------------------------------------------------------------------------

more than 10% in Aggregate Outstanding Amount of the Controlling Class, or to
any suit instituted by any Holder for the enforcement of the payment of the
principal of or interest on any Note on or after the applicable Stated Maturity
(or, in the case of redemption, on or after the applicable Redemption Date).

Section 5.16. Waiver of Stay or Extension Laws

The Issuer covenants (to the extent that they may lawfully do so) that they will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any valuation,
appraisement, redemption or marshaling law or rights, in each case wherever
enacted, now or at any time hereafter in force, which may affect the covenants,
the performance of or any remedies under this Indenture; and the Issuer (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law or rights, and covenant that it will not hinder, delay
or impede the execution of any power herein granted to the Trustee, but will
suffer and permit the execution of every such power as though no such law had
been enacted or rights created.

Section 5.17. Sale of Assets

 

(a) The power to effect any sale (a “Sale”) of any portion of the Assets
pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales
as to any portion of such Assets remaining unsold, but shall continue unimpaired
until the entire Assets shall have been sold or all amounts secured by the
Assets shall have been paid. The Trustee may upon notice to the Noteholders
(with a copy to the Collateral Manager), and shall, upon direction of a Majority
of the Controlling Class, from time to time postpone any Sale by public
announcement made at the time and place of such Sale. The Trustee hereby
expressly waives its rights to any amount fixed by law as compensation for any
Sale; provided that the Trustee shall be authorized to deduct the reasonable
costs, charges and expenses, if any, incurred by the Trustee and the Collateral
Manager in connection with such Sale from the proceeds thereof notwithstanding
the provisions of Section 6.7.

 

(b) The Trustee may bid for and acquire any portion of the Assets in connection
with a public Sale thereof, and may pay all or part of the purchase price by
crediting against amounts owing on the Notes or other amounts secured by the
Assets, all or part of the net proceeds of such Sale after deducting the
reasonable costs, charges and expenses incurred by the Trustee in connection
with such Sale notwithstanding the provisions of Section 6.7. The Rated Notes
need not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against amounts owing on the Notes. The
Trustee may hold, lease, operate, manage or otherwise deal with any property so
acquired in any manner permitted by law in accordance with this Indenture.
Holders of Notes may bid for and acquire any portion of the Assets in connection
with a public Sale thereof.

 

(c) If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or state regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.

 

116



--------------------------------------------------------------------------------

(d) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof, without recourse, representation or warranty. In addition,
the Trustee is hereby irrevocably appointed the agent and attorney in fact of
the Issuer to transfer and convey its interest in any portion of the Assets in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such a sale shall be bound to ascertain the
Trustee’s authority, to inquire into the satisfaction of any conditions
precedent or see to the application of any Monies.

Section 5.18. Action on the Notes

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture. Neither the lien
of this Indenture nor any rights or remedies of the Trustee or the Noteholders
shall be impaired by the recovery of any judgment by the Trustee against the
Issuer or by the levy of any execution under such judgment upon any portion of
the Assets or upon any of the assets of the Issuer.

ARTICLE VI

THE TRUSTEE

Section 6.1. Certain Duties and Responsibilities

 

(a) Except during the occurrence and continuation of an Event of Default known
to the Trustee:

 

  (i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

  (ii) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; provided that in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they substantially conform to the
requirements of this Indenture and shall promptly, but in any event within three
Business Days in the case of an Officer’s certificate furnished by the
Collateral Manager, notify the party delivering the same if such certificate or
opinion does not conform. If a corrected form shall not have been delivered to
the Trustee within 15 days after such notice from the Trustee, the Trustee shall
so notify the Noteholders (with a copy to the Collateral Manager).

 

117



--------------------------------------------------------------------------------

(b) If an Event of Default known to the Trustee has occurred and is continuing,
the Trustee shall, prior to the receipt of directions, if any, from a Majority
of the Controlling Class, or such other percentage as permitted by this
Indenture, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
its own willful misconduct or its own bad faith, except that:

 

  (i) this subsection shall not be construed to limit the effect of
subsection (a) of this Section 6.1;

 

  (ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

 

  (iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Collateral Manager in accordance with this Indenture and/or a
Majority (or such other percentage as may be required by the terms hereof) of
the Controlling Class (or other Class if required or permitted by the terms
hereof), relating to the time, method and place of conducting any Proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
upon the Trustee, under this Indenture;

 

  (iv) no provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers contemplated hereunder, if it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity satisfactory to it against
such risk or liability is not reasonably assured to it unless such risk or
liability relates to the performance of its ordinary services, including
providing notices under Article V, under this Indenture; and

 

  (v) in no event shall the Trustee be liable for special, indirect, punitive or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and without regard to such
action.

 

(d) For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Event of Default described in Sections 5.1(c),
(d), (e) or (f) unless a Trust Officer assigned to and working in the Corporate
Trust Office has actual knowledge thereof or unless written notice of any event
which is in fact such an Event of Default or Default is received by the Trustee
at the Corporate Trust Office, and such notice references the Notes generally,
the Issuer, the Assets or this Indenture. For purposes of determining the
Trustee’s responsibility and liability hereunder, whenever reference is made in
this Indenture to such an Event of Default or a Default, such reference shall be
construed to refer only to such an Event of Default or Default of which the
Trustee is deemed to have notice as described in this Section 6.1.

 

118



--------------------------------------------------------------------------------

(e) The Trustee will deliver all notices to the Holders forwarded to the Trustee
by the Issuer or the Collateral Manager for such purpose. Upon the Trustee
receiving written notice from the Collateral Manager that an event constituting
“cause” as defined in the Collateral Management Agreement has occurred, the
Trustee will, not later than three Business Days thereafter, notify the
Noteholders.

 

(f) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 6.1.

 

(g) The Trustee shall, upon reasonable (but no less than three Business Days’)
prior written notice to the Trustee, permit any representative of a Holder of a
Note, during the Trustee’s normal business hours, to examine all books of
account, records, reports and other papers of the Trustee (other than items
protected by attorney-client privilege) relating to the Notes, to make copies
and extracts therefrom (the reasonable out of pocket expenses incurred in making
any such copies or extracts to be reimbursed to the Trustee by such Holder) and
to discuss the Trustee’s actions, as such actions relate to the Trustee’s duties
with respect to the Notes, with the Trustee’s Officers and employees responsible
for carrying out the Trustee’s duties with respect to the Notes, with the
Trustee’s Officers and employees responsible for carrying out the Trustee’s
duties with respect to the Notes; provided that no reports prepared by the
Issuer’s Independent certified public accountants will be available for
examination in violation of any confidentiality provisions contained therein or
in any agreed upon procedures letters executed pursuant to Section 10.9.

 

(h) If within 80 calendar days of delivery of financial information or
disbursements (which delivery may be via posting to the Bank’s website) the Bank
receives written notice of an error or omission related thereto and within five
calendar days of the Bank’s receipt of such notice the Collateral Manager or the
Issuer confirms such error or omission, the Bank agrees to use reasonable
efforts to correct such error or omission and such use of reasonable efforts
shall be the only obligation of the Bank in connection therewith. In no such
event shall the Bank be obligated to take any action at any time at the request
or direction of any Person unless such Person shall have offered to the Bank
security or indemnity reasonably satisfactory to it against the costs, expenses,
and liabilities which might reasonably be incurred by it in connection with such
request or direction.

 

(i) The Issuer and the Collateral Manager will have the right to obtain a
complete list of Holders (and, subject to confidentiality requirements,
beneficial owners) at any time upon five Business Days’ prior written notice to
the Trustee. At the direction of the Issuer or the Collateral Manager (and at
the expense of the Issuer), the Trustee will request a list of participants
holding interests in the Notes from one or more book-entry depositories and
provide such list to the Issuer or Collateral Manager, respectively. Upon the
request of any Holder or beneficial owner, the Trustee shall provide an
electronic copy of this Indenture, the Collateral Management Agreement, the
Fiscal Agency Agreement, the Collateral Administration Agreement and any
agreements referenced as a supplement to this Indenture that is in the
possession of, or reasonably available to, the Trustee.

 

119



--------------------------------------------------------------------------------

Section 6.2. Notice of Default

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after any
declaration of acceleration has been made or delivered to the Trustee pursuant
to Section 5.2, the Trustee shall notify the Collateral Manager, each Rating
Agency and all Holders of all Defaults hereunder known to the Trustee, unless
such Default shall have been cured or waived.

Section 6.3. Certain Rights of Trustee

Except as otherwise provided in Section 6.1:

 

(a) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b) any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c) whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s certificate or (ii) be required to determine the value of any
Assets or funds hereunder or the cash flows projected to be received therefrom,
the Trustee may, in the absence of bad faith on its part, rely on reports of
nationally recognized accountants (which may or may not be the Independent
certified public accountants selected by the Issuer pursuant to
Section 10.9(a)), investment bankers or other persons qualified to provide the
information required to make such determination, including nationally recognized
dealers in securities of the type being valued and securities quotation
services;

 

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

 

(e) the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in compliance
with such request or direction;

 

120



--------------------------------------------------------------------------------

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class shall (subject to the right of
the Trustee hereunder to be satisfactorily indemnified), make such further
inquiry or investigation into such facts or matters as it may see fit or as it
shall be directed, and the Trustee shall be entitled, on reasonable prior notice
to the Issuer and the Collateral Manager, to examine the books and records
relating to the Notes and the Assets, personally or by agent or attorney, during
the Issuer’s or the Collateral Manager’s normal business hours; provided that
the Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law by any
regulatory, administrative or governmental authority and (ii) to the extent that
the Trustee, in its sole discretion, may determine that such disclosure is
consistent with its obligations hereunder; provided, further, that the Trustee
may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder;

 

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any agent appointed, or attorney appointed, with due care by it
hereunder;

 

(h) the Trustee shall not be liable for any action it takes or omits to take in
good faith that it reasonably believes to be authorized or within its rights or
powers hereunder;

 

(i) nothing herein shall be construed to impose an obligation on the part of the
Trustee to recalculate, evaluate, monitor or verify or independently determine
the accuracy of any report, certificate or information received from the Issuer
or Collateral Manager (unless and except to the extent otherwise expressly set
forth herein);

 

(j) to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States) (“GAAP”), the Trustee shall be entitled to request and receive
(and rely upon) instruction from the Issuer or the Issuer’s accountants which
may or may not be the Independent certified public accountants selected by the
Issuer pursuant to Section 10.9(a) (and in the absence of its receipt of timely
instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;

 

(k) the Trustee shall not be liable for the actions or omissions of, or any
inaccuracies in the records of, the Collateral Manager, the Issuer, DTC,
Euroclear, Clearstream or any other clearing agency or depository or any Paying
Agent (other than the Trustee), and without limiting the foregoing, the Trustee
shall not be under any obligation to monitor, evaluate or verify compliance by
the Collateral Manager with the terms hereof or of the Collateral Management
Agreement, or to verify or independently determine the accuracy of information
received by the Trustee from the Collateral Manager (or from any selling
institution, agent bank, trustee or similar source) with respect to the Assets;

 

121



--------------------------------------------------------------------------------

(l) notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a Securities Intermediary) to the contrary,
neither the Trustee nor the Intermediary shall be under a duty or obligation in
connection with the acquisition or Grant by the Issuer to the Trustee of any
item constituting the Assets, or to evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Issuer in connection with its
Grant or otherwise, or in that regard to examine any Underlying Instrument, in
each case, in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;

 

(m) in the event the Bank is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Calculation Agent or Intermediary, the rights,
protections, benefits, immunities and indemnities afforded to the Trustee
pursuant to this Article VI shall also be afforded to the Bank acting in such
capacities; provided that such rights, protections, benefits, immunities and
indemnities shall be in addition to any rights, immunities and indemnities
provided in the Account Agreement or any other documents to which the Bank in
such capacity is a party;

 

(n) any permissive right of the Trustee to take or refrain from taking actions
enumerated in this Indenture shall not be construed as a duty;

 

(o) to the extent permitted by applicable law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Indenture or
otherwise;

 

(p) the Trustee shall not be deemed to have notice or knowledge of any matter
unless a Trust Officer has actual knowledge thereof or unless written notice
thereof is received by the Trustee at the Corporate Trust Office and such notice
references the Notes generally, the Issuer or this Indenture;

 

(q) the Trustee shall not be responsible for delays or failures in performance
resulting from circumstances beyond its control (such circumstances include but
are not limited to acts of God, strikes, lockouts, riots, acts of war, loss or
malfunctions of utilities, computer (hardware or software) or communications
services);

 

(r) to the extent not inconsistent herewith, the rights, protections and
immunities afforded to the Trustee pursuant to this Indenture also shall be
afforded to the Collateral Administrator; provided that such rights, immunities
and indemnities shall be in addition to any rights, immunities and indemnities
provided in the Collateral Administration Agreement and the Fiscal Agency
Agreement;

 

(s) in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm’s-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third person or dealing as principal for its own account. If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;

 

122



--------------------------------------------------------------------------------

(t) the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7;

 

(u) the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance; and

 

(v) neither the Trustee nor the Collateral Administrator shall have any
responsibility to the Issuer or the Secured Parties to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer (or the Collateral
Manager on behalf of the Issuer); provided that the Trustee is hereby authorized
to execute (and shall upon receipt from the Issuer or the Collateral Manager on
behalf of the Issuer execute) any acknowledgement or other agreement with the
Independent accountants required for the Trustee to receive any of the reports
or instructions provided for herein, which acknowledgement or agreement may
include, among other things, (i) acknowledgements with respect to the
sufficiency of the agreed upon procedures to be performed by the Independent
accountants by the Issuer, (ii) releases of claims (on behalf of itself and the
Holders) and other acknowledgements of limitations of liability in favor of the
Independent accountants or (iii) restrictions or prohibitions on the disclosure
of the information or documents provided to it by such firm of Independent
accountants (including to the Holders). It is understood and agreed that the
Trustee will deliver such acknowledgment or other agreement in conclusive
reliance on the foregoing Issuer Order, and the Trustee shall make no inquiry or
investigation as to, and shall have no obligation in respect of, the
sufficiency, validity or correctness of such procedures. Notwithstanding the
foregoing, in no event shall the Trustee be required to execute any agreement in
respect of the Independent accounts that the Trustee determines adversely
affects it in its individual capacity.

Section 6.4. Not Responsible for Recitals or Issuance of Notes

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Issuer of the Notes or the proceeds thereof or any
money paid to the Issuer pursuant to the provisions hereof.

 

123



--------------------------------------------------------------------------------

Section 6.5. May Hold Securities

The Trustee, the Fiscal Agent, any Paying Agent, Registrar or any other agent of
the Issuer, in its individual or any other capacity, may become the owner or
pledgee of Securities and may otherwise deal with the Issuer or any of its
Affiliates with the same rights it would have if it were not Trustee, Fiscal
Agent, Paying Agent, Registrar or such other agent.

Section 6.6. Money Held in Trust

Money held by the Trustee hereunder shall be held in trust to the extent
required herein. The Trustee shall be under no liability for interest on any
money received by it hereunder except to the extent of income or other gain on
investments which are deposits in or certificates of deposit of the Bank in its
commercial capacity and income or other gain actually received by the Trustee on
Eligible Investments.

Section 6.7. Compensation and Reimbursement

 

(a) The Issuer agrees:

 

  (i) to pay the Trustee on each Payment Date reasonable compensation, as set
forth in a separate fee schedule, for all services rendered by it hereunder
(which compensation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust);

 

  (ii) except as otherwise expressly provided herein, to reimburse the Trustee
in a timely manner upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Trustee in accordance with any provision of
this Indenture or other Transaction Document (including, without limitation,
securities transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.4, 5.5,
6.3(c) or 10.7, except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith) but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Collection Period due to the Trustee’s receipt of
a payment from a financial institution with respect to certain Eligible
Investments, as specified by the Collateral Manager;

 

  (iii) to indemnify the Trustee and its Officers, directors, employees and
agents for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorney’s fees and costs) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust or the performance of duties
hereunder, including the costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any other agreement or instrument
related hereto; and

 

124



--------------------------------------------------------------------------------

  (iv) to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees) for any collection or enforcement
action taken pursuant to Section 6.13 or Article V.

 

(b) The Trustee shall receive amounts pursuant to this Section 6.7 and any other
amounts payable to it under this Indenture only as provided in Sections
11.1(a)(i), (ii) and (iii) and only to the extent that funds are available for
the payment thereof. Subject to Section 6.9, the Trustee shall continue to serve
as Trustee under this Indenture notwithstanding the fact that the Trustee shall
not have received amounts due it hereunder; provided that nothing herein shall
impair or affect the Trustee’s rights under Section 6.9. No direction by the
Noteholders shall affect the right of the Trustee to collect amounts owed to it
under this Indenture. If on any date when a fee or expense shall be payable to
the Trustee pursuant to this Indenture insufficient funds are available for the
payment thereof, any portion of a fee not so paid shall be deferred and payable
on such later date on which a fee shall be payable and sufficient funds are
available therefor.

 

(c) The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy or winding-up with respect to the Issuer until at least one year (or
if longer the applicable preference period then in effect) plus one day, after
the payment in full of all Securities issued under this Indenture or the Limited
Liability Company Agreement.

 

(d) The Issuer’s payment obligations to the Trustee under this Section 6.7 shall
be secured by the lien of this Indenture, and shall survive the discharge of
this Indenture and the resignation or removal of the Trustee. When the Trustee
incurs expenses after the occurrence of a Bankruptcy Event, the expenses are
intended to constitute expenses of administration under Bankruptcy Law or any
other applicable federal or state bankruptcy, insolvency or similar law.

Section 6.8. Corporate Trustee Required; Eligibility

There shall at all times be a Trustee hereunder which shall be an Independent
organization or entity organized and doing business under the laws of the United
States of America or of any state thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
state authority, having a rating of at least “Baa1” by Moody’s and having an
office within the United States. If such organization or entity publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purposes of
this Section 6.8, the combined capital and surplus of such organization or
entity shall be deemed to be its combined capital and surplus as set forth in
its most recent published report of condition. If at any time the Trustee shall
cease to be eligible in accordance with the provisions of this Section 6.8, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article VI.

 

125



--------------------------------------------------------------------------------

Section 6.9. Resignation and Removal; Appointment of Successor

 

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.10.

 

(b) The Trustee may resign at any time by giving not less than 60 days’ written
notice thereof to the Issuer, the Collateral Manager, the Holders of the Notes
and each Rating Agency. Upon receiving such notice of resignation, the Issuer
shall promptly appoint a successor trustee or trustees satisfying the
requirements of Section 6.8 by written instrument, in duplicate, executed by an
Authorized Officer of the Issuer and an Authorized Officer of the Issuer, one
copy of which shall be delivered to the Trustee so resigning and one copy to the
successor Trustee or Trustees, together with a copy to each Holder and the
Collateral Manager; provided that such successor Trustee shall be appointed only
upon the written consent of a Majority of the Rated Notes of each Class or, at
any time when an Event of Default or Enforcement Event has occurred and is
continuing or when a successor Trustee has been appointed pursuant to
Section 6.9(e), by an Act of a Majority of the Controlling Class. If no
successor Trustee shall have been appointed and an instrument of acceptance by a
successor Trustee shall not have been delivered to the Trustee within 30 days
after the giving of such notice of resignation, the resigning Trustee or any
Holder, on behalf of itself and all others similarly situated, may petition any
court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.

 

(c) The Trustee may be removed at any time by Act of a Majority of each Class of
Rated Notes or, at any time when an Event of Default or Enforcement Event has
occurred and is continuing by an Act of a Majority of the Controlling Class,
delivered to the Trustee and to the Issuer.

 

(d) If at any time:

 

  (i) the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Issuer or by any Holder; or

 

  (ii) the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

(e)

If the Trustee shall be removed or become incapable of acting, or if a vacancy
shall occur in the office of the Trustee for any reason (other than
resignation), the Issuer, by Issuer Order, shall promptly appoint a successor
Trustee. If the Issuer shall fail to appoint a successor Trustee within 30 days
after such removal or incapability or the occurrence of

 

126



--------------------------------------------------------------------------------

  such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Issuer. If no successor Trustee shall have been so
appointed by the Issuer or a Majority of the Controlling Class and shall have
accepted appointment in the manner hereinafter provided, subject to
Section 5.15, any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

(f) The Issuer shall give prompt notice of each resignation and each removal of
the Trustee and each appointment of a successor Trustee by providing notice of
such event to the Collateral Manager, to each Rating Agency and to the Holders
of the Notes. Each notice shall include the name of the successor Trustee and
the address of its Corporate Trust Office. If the Issuer fails to provide such
notice within ten days after acceptance of appointment by the successor Trustee,
the successor Trustee shall cause such notice to be given at the expense of the
Issuer.

 

(g) If the Bank shall resign or be removed as Trustee, the Bank shall also
resign or be removed as Paying Agent, Calculation Agent, Registrar and any other
capacity in which the Bank is then acting pursuant to this Indenture or any
other Transaction Document.

Section 6.10. Acceptance of Appointment by Successor

Every successor Trustee appointed hereunder shall meet the requirements of
Section 6.8 and shall execute, acknowledge and deliver to the Issuer and the
retiring Trustee an instrument accepting such appointment. Upon delivery of the
required instruments, the resignation or removal of the retiring Trustee shall
become effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of any Class of Rated Notes or the successor Trustee, such retiring Trustee
shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder. Upon request of any such successor Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Trustee all such rights, powers and trusts.

Section 6.11. Merger, Conversion, Consolidation or Succession to Business of
Trustee

Any organization or entity into which the Trustee may be merged or converted or
with which it may be consolidated, or any organization or entity resulting from
any merger, conversion or consolidation to which the Trustee shall be a party,
or any organization or entity succeeding to all or substantially all of the
corporate trust business of the Trustee, shall be the successor of the Trustee
hereunder, provided that such organization or entity shall be otherwise
qualified and eligible under this Article VI, without the execution or filing of
any paper or any further act on the part of any of the parties hereto. In case
any of the Notes has been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Notes.

 

127



--------------------------------------------------------------------------------

Section 6.12. Co-Trustees

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Assets may at the time be located, the
Issuer and the Trustee shall have power to appoint one or more Persons
satisfying the requirements of Section 6.8 to act as co-trustee, jointly with
the Trustee, of all or any part of the Assets, with the power to file such
proofs of claim and take such other actions pursuant to Section 5.6 herein and
to make such claims and enforce such rights of action on behalf of the Holders,
as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by them of a request to do so, the Trustee shall have the power to
make such appointment.

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay as
Administrative Expenses, to the extent funds are available therefor under the
Priority of Payments, for any reasonable fees and expenses in connection with
such appointment.

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a) the Notes shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, Cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised, solely by the Trustee;

 

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly as shall be provided in
the instrument appointing such co-trustee;

 

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Issuer evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12, and
in case an Event of Default or Enforcement Event has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co-trustee without the concurrence of the Issuer. A successor to any
co-trustee so resigned or removed may be appointed in the manner provided in
this Section 6.12;

 

(d) no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

 

128



--------------------------------------------------------------------------------

(e) the Trustee shall not be liable by reason of any act or omission of a
co-trustee; and

 

(f) any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each co-trustee.

The Issuer shall notify each Rating Agency and the Collateral Manager of the
appointment of a co-trustee hereunder.

Section 6.13. Certain Duties of Trustee Related to Delayed Payment of Proceeds

In the event that the Trustee shall not have received a payment with respect to
any Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and
the Collateral Manager in writing and (b) unless within three Business Days (or
the end of the applicable grace period for such payment, if any) after such
notice (x) such payment shall have been received by the Trustee or (y) the
Issuer, in its absolute discretion (but only to the extent permitted by
Section 10.2(a)), shall have made provision for such payment satisfactory to the
Trustee in accordance with Section 10.2(a), the Trustee shall, not later than
the Business Day immediately following the last day of such period and in any
case upon request by the Collateral Manager, request the issuer of such Asset,
the trustee under the related Underlying Instrument or paying agent designated
by either of them, as the case may be, to make such payment not later than three
Business Days after the date of such request. In the event that such payment is
not made within such time period, the Trustee, subject to the provisions of
clause (iv) of Section 6.1(c), shall take such action as the Collateral Manager
shall direct. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture. In the event that the Issuer
or the Collateral Manager requests a release of an Asset and/or delivers an
additional Collateral Obligation in connection with any such action under the
Collateral Management Agreement, such release and/or substitution shall be
subject to Section 10.8 and Article XII, as the case may be. Notwithstanding any
other provision hereof, the Trustee shall deliver to the Issuer or its designee
any payment with respect to any Asset or any additional Collateral Obligation
received after the Due Date thereof to the extent the Issuer previously made
provisions for such payment satisfactory to the Trustee in accordance with this
Section 6.13 and such payment shall not be deemed part of the Assets.

Section 6.14. Authenticating Agents

Upon the request of the Issuer, the Trustee shall, and if the Trustee so chooses
the Trustee may, appoint one or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.5, as fully to all intents and purposes as though each such Authenticating
Agent had been expressly authorized by such Sections to authenticate such Notes.
For all purposes of this Indenture, the authentication of Notes by an
Authenticating Agent pursuant to this Section 6.14 shall be deemed to be the
authentication of Notes by the Trustee.

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

129



--------------------------------------------------------------------------------

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer (with a copy to the Collateral
Manager). The Trustee may at any time terminate the agency of any Authenticating
Agent by giving written notice of termination to such Authenticating Agent and
the Issuer (with a copy to the Collateral Manager). Upon receiving such notice
of resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer (with a copy to the Collateral Manager).

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

Section 6.15. Withholding

If any withholding tax is imposed on the Issuer’s payment (or allocations of
income) under the Notes by law or pursuant to the Issuer’s agreement with a
governmental authority, such tax shall reduce the amount otherwise distributable
to the relevant Holder or beneficial owner. The Trustee is hereby authorized and
directed to retain from amounts otherwise distributable to any Holder or
beneficial owner sufficient funds for the payment of any tax that is legally
owed or required to be withheld by the Issuer by law or pursuant to the Issuer’s
agreement with a governmental authority (but such authorization shall not
prevent the Trustee from contesting any such tax in appropriate proceedings and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings) and to timely remit such amounts to the appropriate taxing
authority. The amount of any withholding tax imposed by law or pursuant to the
Issuer’s agreement with a governmental authority with respect to any Note shall
be treated as Cash distributed to the relevant Holder or beneficial owner at the
time it is withheld by the Trustee. If there is a possibility that withholding
tax is payable with respect to a distribution, the Paying Agent or the Trustee
may, in its sole discretion, withhold such amounts in accordance with this
Section 6.15. If any Holder or beneficial owner wishes to apply for a refund of
any such withholding tax, the Trustee shall reasonably cooperate with such
Person in providing readily available information so long as such Person agrees
to reimburse the Trustee for any out-of-pocket expenses incurred. Nothing herein
shall impose an obligation on the part of the Trustee to determine the amount of
any tax or withholding obligation on the part of the Issuer or in respect of the
Notes.

Section 6.16. Representative for Noteholders Only; Agent for each other Secured
Party

With respect to the security interest created hereunder, the delivery of any
Asset to the Trustee is to the Trustee as representative (as defined in Article
I of the UCC) of the Noteholders and agent for each other Secured Party. In
furtherance of the foregoing, the possession by the Trustee of any Asset, the
endorsement to or registration in the name of the Trustee of any Asset
(including without limitation as entitlement holder of the Custodial
Account) are all undertaken by the Trustee in its capacity as representative of
the Noteholders and agent for each other Secured Party.

 

130



--------------------------------------------------------------------------------

Section 6.17. Representations and Warranties of the Bank

The Bank hereby represents and warrants as follows:

 

(a) Organization. The Bank has been duly organized and is validly existing as a
trust company with trust powers under the laws of the Commonwealth of
Massachusetts and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent,
bank and Securities Intermediary.

 

(b) Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent,
Registrar, Transfer Agent, Calculation Agent, Collateral Administrator and
Intermediary. The Bank has taken all necessary corporate action to authorize the
execution, delivery and performance of this Indenture, and all of the documents
required to be executed by the Bank pursuant hereto. This Indenture has been
duly authorized, executed and delivered by the Bank and constitutes the legal,
valid and binding obligation of the Bank enforceable in accordance with its
terms subject, as to enforcement, (i) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Bank and (ii) to general equitable principles
(whether enforcement is considered in a proceeding at law or in equity).

 

(c) Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.

 

(d) No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Bank is a party or by which it or any of its
property is bound.

ARTICLE VII

COVENANTS

Section 7.1. Payment of Principal and Interest

The Issuer will duly and punctually pay the principal of and interest on the
Rated Notes in accordance with the terms of such Notes and this Indenture
pursuant to the Priority of Payments. The Issuer will, to the extent funds are
available pursuant to the Priority of Payments, duly and punctually pay all
required distributions on the Reinvesting Holder Notes and Preferred Interests,
in accordance with the terms of the Reinvesting Holder Notes and this Indenture.

 

131



--------------------------------------------------------------------------------

Amounts properly withheld under the Code or other applicable law or pursuant to
the Issuer’s agreement with a governmental authority by any Person from a
payment under a Note shall be considered as having been paid by the Issuer to
the relevant Holder for all purposes of this Indenture.

Section 7.2. Maintenance of Office or Agency

The Issuer hereby appoints the Trustee as a Paying Agent for payments on the
Notes and the Issuer hereby appoint the Trustee at its applicable Corporate
Trust Office, as the Issuer’s agent where Notes may be surrendered for
registration of transfer or exchange. The Issuer may at any time and from time
to time appoint additional paying agents; provided that no paying agent shall be
appointed in a jurisdiction which subjects payments on the Notes to withholding
tax solely as a result of such Paying Agent’s activities or its location. If at
any time the Issuer shall fail to maintain the appointment of a paying agent, or
shall fail to furnish the Trustee with the address thereof, presentations and
surrenders may be made (subject to the limitations described in the preceding
sentence), and Notes may be presented and surrendered for payment, to the
Trustee at its main office.

The Issuer hereby appoints National Corporate Research, Ltd. as their agent upon
whom process or demands may be served in any action arising out of or based on
this Indenture or the transactions contemplated hereby (the “Process Agent”).
The Issuer may at any time and from time to time vary or terminate the
appointment of such Process Agent or appoint an additional Process Agent;
provided that the Issuer will maintain in the Borough of Manhattan, The City of
New York, an office or agency where notices and demands to or upon the Issuer in
respect of such Notes and this Indenture may be served. If at any time the
Issuer shall fail to maintain any required office or agency in the Borough of
Manhattan, The City of New York, or shall fail to furnish the Trustee with the
address thereof, notices and demands may be served on the Issuer by mailing a
copy thereof by registered or certified mail or by overnight courier, postage
prepaid, to the Issuer at its address specified in Section 14.3 for notices.

Section 7.3. Money for Note Payments to be Held in Trust

All payments of amounts due and payable with respect to any Notes that are to be
made from amounts withdrawn from the Payment Account shall be made on behalf of
the Issuer by the Trustee or a Paying Agent with respect to payments on the
Notes.

When the Issuer shall have a Paying Agent that is not also the Registrar, they
shall furnish, or cause the Registrar to furnish, no later than the fifth
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.

Whenever the Issuer shall have a Paying Agent other than the Trustee, they
shall, on or before the Business Day next preceding each Payment Date and any
Redemption Date, as the case may be, direct the Trustee to deposit on such
Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment

 

132



--------------------------------------------------------------------------------

Account), such sum to be held in trust for the benefit of the Persons entitled
thereto and (unless such Paying Agent is the Trustee) the Issuer shall promptly
notify the Trustee, with a copy to the Collateral Manager, of its action or
failure so to act. Any Monies deposited with a Paying Agent (other than the
Trustee) in excess of an amount sufficient to pay the amounts then becoming due
on the Notes with respect to which such deposit was made shall be paid over by
such Paying Agent to the Trustee for application in accordance with Article X.

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee, with a copy to the Collateral Manager. So long as the
Notes of any Class are rated by a Rating Agency, (i) any Paying Agent must have
(x) a rating of at least “A1” and “P-1” by Moody’s and (y) (A) a long-term debt
rating of at least “A” and a short-term debt rating of at least “F1” by Fitch or
(B) if such institution is not rated by Fitch, a long-term debt rating of at
least “A+” by S&P or a long-term debt rating of at least “A” by S&P and a
short-term debt rating of at least “A-1” by S&P or (ii) Rating Agency
Confirmation must be obtained with respect to such Paying Agent. If any
successor Paying Agent ceases to have such ratings, the Issuer shall notify each
Rating Agency of such change and either obtain Rating Agency Confirmation or
promptly remove such Paying Agent and appoint a successor Paying Agent with such
ratings. The Issuer shall not appoint any Paying Agent that is not, at the time
of such appointment, a depository institution or trust company subject to
supervision and examination by federal and/or state and/or national banking
authorities. The Issuer shall cause each Paying Agent other than the Trustee to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee (and if the Trustee acts as Paying Agent, it hereby
so agrees), subject to the provisions of this Section 7.3, that such Paying
Agent will:

 

(a) allocate all sums received for payment to the Holders of Notes for which it
acts as Paying Agent on each Payment Date (including any Redemption Date) among
such Holders in the proportion specified in the applicable Distribution Report
to the extent permitted by applicable law;

 

(b) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

 

(c) if such Paying Agent is not the Trustee, immediately resign as a Paying
Agent and forthwith pay to the Trustee all sums held by it in trust for the
payment of Notes if at any time it ceases to meet the standards set forth above
required to be met by a Paying Agent at the time of its appointment;

 

(d) if such Paying Agent is not the Trustee, immediately give the Trustee, with
a copy to the Collateral Manager, notice of any default by the Issuer (or any
other obligor upon the Notes) in the making of any payment required to be made;
and

 

(e) if such Paying Agent is not the Trustee, during the continuance of any such
default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

 

133



--------------------------------------------------------------------------------

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

Except as otherwise required by applicable law, any money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust money shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment.

Section 7.4. Existence of Issuer

 

(a) The Issuer shall, to the maximum extent permitted by applicable law,
maintain in full force and effect its existence and rights as a limited
liability company organized under the laws of the State of Delaware and shall
obtain and preserve its qualification to do business as foreign corporations in
each jurisdiction in which such qualifications are or shall be necessary to
protect the validity and enforceability of this Indenture, the Notes, or any of
the Assets; provided that the Issuer shall be entitled to change its
jurisdiction of organization from the State of Delaware to any other
jurisdiction reasonably selected by the Issuer so long as (i) the Issuer has
received a legal opinion (upon which the Trustee may conclusively rely) to the
effect that such change is not disadvantageous in any material respect to the
Holders, (ii) written notice of such change shall have been given to the Trustee
by the Issuer, which notice shall be forwarded by the Trustee to the Holders,
the Collateral Manager and each Rating Agency and (iii) on or prior to the 15th
Business Day following receipt of such notice the Trustee shall not have
received written notice from a Majority of the Controlling Class objecting to
such change.

 

(b)

The Issuer shall ensure that all organizational or other formalities regarding
its existence (including holding regular board of directors’ and shareholders’,
or other similar, meetings to the extent required by applicable law) are
followed. The Issuer shall not take any action, or conduct its affairs in a
manner, that is likely to result in its separate existence being ignored or in
its assets and liabilities being substantively consolidated with any other
Person in a bankruptcy, reorganization or other insolvency proceeding. Without
limiting the foregoing, (i) the Issuer shall not have any subsidiaries and
(ii) (x) the Issuer shall not (A) have any employees (other than its directors
or officers to the extent they are employees), (B) except as contemplated by the
Collateral Management Agreement or the Limited Liability Company Agreement,
engage in any transaction with any shareholder that would constitute a conflict
of interest; provided that the foregoing shall not prohibit the Issuer from
entering into the Fiscal Agency Agreement with the Preferred Interest Registrar,
in its capacity as such or (C) pay dividends other than in

 

134



--------------------------------------------------------------------------------

accordance with the terms of this Indenture, the Fiscal Agency Agreement and the
Limited Liability Company Agreement and (y) the Issuer shall (A) maintain books
and records separate from any other Person, (B) maintain its accounts separate
from those of any other Person, (C) not commingle its assets with those of any
other Person, (D) conduct its own business in its own name, (E) maintain
separate financial statements (if any), (F) pay its own liabilities out of its
own funds, (G) maintain an arm’s length relationship with its Affiliates,
(H) use separate stationery, invoices and checks, (I) hold itself out as a
separate Person and (J) correct any known misunderstanding regarding its
separate identity.

Section 7.5. Protection of Assets

 

(a) The Issuer (or the Collateral Manager on its behalf) will cause the taking
of such action as is reasonably necessary in order to maintain the perfection
and priority of the security interest of the Trustee in the Assets; provided
that the Issuer (or the Collateral Manager on its behalf) shall be entitled to
rely on any Opinion of Counsel delivered pursuant to Section 7.6 and any Opinion
of Counsel with respect to the same subject matter delivered pursuant to
Section 3.1(a)(iii) and (iv) to determine what actions are reasonably necessary,
and shall be fully protected in so relying on such an Opinion of Counsel, unless
the Issuer (or the Collateral Manager on its behalf) has actual knowledge that
the procedures described in any such Opinion of Counsel are no longer adequate
to maintain such perfection and priority. The Issuer shall from time to time
execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such Financing Statements, continuation statements,
instruments of further assurance and other instruments in the appropriate
jurisdiction, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Secured Parties hereunder
and to:

 

  (i) Grant more effectively all or any portion of the Assets;

 

  (ii) maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

 

  (iii) perfect, publish notice of or protect the validity of any Grant made or
to be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

 

  (iv) enforce any of the Assets or other instruments or property included in
the Assets;

 

  (v) preserve and defend title to the Assets and the rights therein of the
Secured Parties against the claims of all Persons and parties;

 

  (vi) pay or cause to be paid any and all taxes levied or assessed upon all or
any part of the Assets; or

 

  (vii)

deliver or cause to be delivered an applicable U.S. Internal Revenue Service
Form W-9 or successor applicable form and if reasonably able to do so, other

 

135



--------------------------------------------------------------------------------

properly completed and executed documentation, agreements, and certifications to
each issuer, counterparty, paying agent, and/or to any applicable governmental
authority, and enter into any agreements with a governmental authority, as
necessary to permit the Issuer to receive payments without withholding or
deduction or at a reduced rate of withholding or deduction (or, for so long as
all the Preferred Interests and Reinvesting Holder Notes and other interests
treated as equity in the Issuer are held by a Sole Equity Owner, will cause such
Sole Equity Owner to deliver such items).

The Issuer will register the security interest granted under this Indenture in
its books and records.

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file any Financing Statement, continuation statement and all other
instruments in the appropriate jurisdiction, and take all other actions, as may
be required pursuant to this Section 7.5. Such designation shall not impose upon
the Trustee, or release or diminish, the Issuer’s obligations under this
Section 7.5. The Issuer further authorizes and shall cause the Issuer’s United
States counsel to file without the Issuer’s signature a Financing Statement in
the appropriate jurisdiction that names the Issuer as debtor and the Trustee, on
behalf of the Secured Parties, as secured party and that describes “all assets”
of the Issuer as the Assets in which the Trustee has a Grant.

 

(b) The Trustee shall not, except in accordance with this Indenture, permit the
removal of any portion of the Assets or transfer any such Assets from the
Account to which it is credited, or cause or permit any change in the Delivery
made pursuant to Section 3.3 with respect to any Assets, if, after giving effect
thereto, the jurisdiction governing the perfection of the Trustee’s security
interest in such Assets is different from the jurisdiction governing the
perfection at the time of delivery of the most recent Opinion of Counsel
pursuant to Section 7.6 (or, if no Opinion of Counsel has yet been delivered
pursuant to Section 7.6, the Opinion of Counsel delivered at the Closing Date
pursuant to Section 3.1(a)(iii)) unless the Trustee shall have received an
Opinion of Counsel to the effect that the lien and security interest created by
this Indenture with respect to such property and the priority thereof will
continue to be maintained after giving effect to such action or actions.

 

(c) If the Issuer shall at any time hold or acquire a “commercial tort claim”
(as defined in the UCC) for which the Issuer (or predecessor in interest) has
filed a complaint in a court of competent jurisdiction, the Issuer shall
promptly provide notice to the Trustee in writing containing a sufficient
description thereof (within the meaning of Section 9-108 of the UCC). If the
Issuer shall at any time hold or acquire any timber to be cut, the Issuer shall
promptly provide notice to the Trustee in writing containing a description of
the land concerned (within the meaning of Section 9-203(b) of the UCC). Any
commercial tort claim or timber to be cut so described in such notice to the
Trustee will constitute an Asset and the description thereof will be deemed to
be incorporated into the reference to commercial tort claim or to goods in
Granting Clause I. If the Issuer shall at any time hold or acquire any
letter-of-credit rights, other than letter-of-credit rights that are supporting
obligations (as defined in Section 9-102(a)(78) of the UCC), it shall obtain the
consent of the issuer of the applicable letter of credit to an assignment of the
proceeds of such letter of credit to the Trustee in order to establish control
(pursuant to Section 9-107 of the UCC) of such letter-of-credit rights by the
Trustee.

 

136



--------------------------------------------------------------------------------

Section 7.6. Opinions as to Assets

So long as the Rated Notes are Outstanding, on or before March 31 in each
calendar year, commencing in 2016, the Issuer shall furnish to the Trustee,
Moody’s and Fitch an Opinion of Counsel relating to the security interest
granted by the Issuer to the Trustee, stating that, as of the date of such
opinion, the lien and security interest created by this Indenture with respect
to the Assets remain in effect and that no further action (other than as
specified in such opinion) needs to be taken to ensure the continued
effectiveness of such lien over the next year.

Section 7.7. Performance of Obligations

 

(a) The Issuer shall not take any action, and will use its best efforts not to
permit any action to be taken by others, that would release any Person from any
of such Person’s covenants or obligations under any instrument included in the
Assets, except in the case of normal course amendments or waivers and
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity with this Indenture or as
otherwise required hereby.

 

(b) The Issuer may, with the prior written consent of a Majority of each Class
of Rated Notes (except in the case of the Collateral Management Agreement, the
Collateral Administration Agreement and the Fiscal Agency Agreement, in which
case no consent shall be required), contract with other Persons, including the
Collateral Manager, the Trustee, the Collateral Administrator and the Fiscal
Agent for the performance of actions and obligations to be performed by the
Issuer hereunder and under the Collateral Management Agreement by such Persons.
Notwithstanding any such arrangement, the Issuer shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer; and the Issuer will punctually
perform, and use their commercially reasonable best efforts to cause the
Collateral Manager, the Trustee, the Fiscal Agent, the Collateral Administrator
and such other Person to perform, all of their obligations and agreements
contained in the Collateral Management Agreement, this Indenture, the Collateral
Administration Agreement, the Fiscal Agency Agreement or any such other
agreement.

 

(c) The Issuer shall notify each Rating Agency (with a copy to the Collateral
Manager) within 10 Business Days after obtaining actual knowledge of any
material breach of any Transaction Document, following any applicable cure
period for such breach.

 

137



--------------------------------------------------------------------------------

Section 7.8. Negative Covenants

 

(a) From and after the Closing Date, the Issuer will not:

 

  (i) sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist), any part of the Assets, except as expressly permitted by this Indenture
and the Collateral Management Agreement;

 

  (ii) claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Notes (other than amounts withheld or deducted in
accordance with the Code or any applicable laws of any other applicable
jurisdiction);

 

  (iii) (A) incur or assume or guarantee any indebtedness, other than the Notes,
this Indenture and the transactions contemplated hereby, or (B)(1) issue any
additional class of notes except in accordance with Section 2.12 and 3.2 or
(2) issue any additional membership interests, provided that this clause
(iii) shall not restrict the issuance of Preferred Interests in accordance with
the terms of the Limited Liability Company Agreement and Fiscal Agency
Agreement;

 

  (iv) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes except as may be permitted hereby or by the Collateral Management
Agreement, (B) except as permitted by this Indenture, permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;

 

  (v) amend the Collateral Management Agreement except pursuant to the terms
thereof;

 

  (vi) dissolve or liquidate in whole or in part, except as permitted hereunder
or required by applicable law;

 

  (vii) other than as otherwise expressly provided herein, pay any distributions
other than in accordance with the Priority of Payments and the Fiscal Agency
Agreement;

 

  (viii) permit the formation of any subsidiaries;

 

  (ix) conduct business under any name other than its own;

 

  (x) have any employees (other than directors or managers to the extent they
are employees);

 

  (xi) fail to maintain an independent manager under the Limited Liability
Company Agreement;

 

138



--------------------------------------------------------------------------------

  (xii) sell, transfer, exchange or otherwise dispose of Assets, or enter into
an agreement or commitment to do so or enter into or engage in any business with
respect to any part of the Assets, except as expressly permitted by both this
Indenture and the Collateral Management Agreement;

 

  (xiii) if any Rated Notes are Outstanding, amend its organizational documents
unless Rating Agency Confirmation has been received from Moody’s with respect to
such amendment; or

 

  (xiv) elect to be taxable for U.S. federal income tax purposes as other than a
disregarded entity or a partnership.

 

(b) The Issuer will not be party to any agreements under which it has a future
payment obligation without including customary “non-petition” and “limited
recourse” provisions therein (and shall not amend or eliminate such provisions
in any agreement to which it is party), except for any agreements related to the
purchase and sale of any Collateral Obligations or Eligible Investments which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.

 

(c) The Issuer shall not enter into any agreement amending, modifying or
terminating any Transaction Document without giving prior written notice to each
Rating Agency (with a copy to the Collateral Manager).

 

(d) The Issuer may not acquire any of the Notes (including any Notes surrendered
or abandoned) other than pursuant to and in accordance with Section 2.13. This
Section 7.8(d) shall not be deemed to limit an optional, special or mandatory
redemption pursuant to the terms of this Indenture.

Section 7.9. Statement as to Compliance

On or before December 15 in each calendar year commencing in 2015, or
immediately if there has been a Default under this Indenture and prior to the
issuance of any additional notes pursuant to Section 2.12, the Issuer shall
deliver to the Trustee (to be forwarded by the Trustee to the Collateral
Manager, each Noteholder making a written request therefor and each Rating
Agency) an Officer’s certificate of the Issuer that, having made reasonable
inquiries of the Collateral Manager, and to the best of the knowledge,
information and belief of the Issuer, there did not exist, as at a date not more
than five days prior to the date of the certificate, nor had there existed at
any time prior thereto since the date of the last certificate (if any), any
Default hereunder or, if such Default did then exist or had existed, specifying
the same and the nature and status thereof, including actions undertaken to
remedy the same, and that the Issuer has complied with all of its obligations
under this Indenture or, if such is not the case, specifying those obligations
with which it has not complied.

 

139



--------------------------------------------------------------------------------

Section 7.10. Issuer May Consolidate, etc., Only on Certain Terms

The Issuer (the “Merging Entity”) shall not consolidate or merge with or into
any other Person or transfer or convey all or substantially all of its assets to
any Person, unless permitted by United States and Delaware law and unless:

 

(a) the Merging Entity shall be the surviving corporation, or the Person (if
other than the Merging Entity) formed by such consolidation or into which the
Merging Entity is merged or to which all or substantially all of the assets of
the Merging Entity are transferred (the “Successor Entity”) (A) if the Merging
Entity is the Issuer, shall be a company formed and existing under the laws of
the State of Delaware or such other jurisdiction approved by a Majority of the
Controlling Class (provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of incorporation pursuant to Section 7.4), and (B) in any case
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee and each Holder, the due and punctual payment of the
principal of and interest on all Rated Notes and the performance and observance
of every covenant of this Indenture on its part to be performed or observed, all
as provided herein;

 

(b) Each Rating Agency shall have been notified in writing of such consolidation
and Rating Agency Confirmation shall have been obtained from Moody’s;

 

(c) if the Merging Entity is not the Successor Entity, the Successor Entity
shall have agreed with the Trustee (i) to observe the same legal requirements
for the recognition of such formed or surviving corporation as a legal entity
separate and apart from any of its Affiliates as are applicable to the Merging
Entity with respect to its Affiliates and (ii) not to consolidate or merge with
or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;

 

(d)

if the Merging Entity is not the Successor Entity, the Successor Entity shall
have delivered to the Trustee and each Rating Agency an Officer’s certificate
and an Opinion of Counsel each stating that such Person is duly organized,
validly existing and in good standing in the jurisdiction in which such Person
is organized; that such Person has sufficient power and authority to assume the
obligations set forth in subsection (a) above and to execute and deliver an
indenture supplemental hereto for the purpose of assuming such obligations; that
such Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(without regard to whether such enforceability is considered in a proceeding in
equity or at law); if the Merging Entity is the Issuer, that, immediately
following the event which causes such Successor Entity to become the successor
to the Issuer, (i) such Successor Entity has title, free and clear of any lien,
security interest or charge, other than the lien and security interest of this
Indenture, to the Assets securing all of the Notes, (ii) the Trustee continues
to have a

 

140



--------------------------------------------------------------------------------

  valid perfected first priority security interest in the Assets securing all of
the Notes and (iii) such Successor Entity will not be subject to U.S. net income
tax; and in each case as to such other matters as the Trustee or any Noteholder
may reasonably require; provided that nothing in this clause (d) shall imply or
impose a duty on the Trustee to require such other documents;

 

(e) immediately after giving effect to such transaction, no Default, Event of
Default or Enforcement Event has and is continuing;

 

(f) the Merging Entity shall have notified the Collateral Manager of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Holder an Officer’s certificate and an Opinion of Counsel each
stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article VII and that all conditions
precedent in this Article VII relating to such transaction have been complied
with and that such consolidation, merger, transfer or conveyance will not cause
the Issuer to be subject to U.S. net income tax and will not, for any purpose,
cause any Class of Rated Notes to be deemed retired and reissued or otherwise
exchanged; and

 

(g) the Merging Entity shall have delivered to the Trustee an Opinion of Counsel
stating that after giving effect to such transaction, the Issuer (or, if
applicable, the Successor Entity) will not be required to register as an
investment company under the Investment Company Act.

Section 7.11. Successor Substituted

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer, in accordance with Section 7.10
in which the Merging Entity is not the surviving corporation, the Successor
Entity shall succeed to, and be substituted for, and may exercise every right
and power of, the Merging Entity under this Indenture with the same effect as if
such Person had been named as the Issuer herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
in the first paragraph of this Indenture or any successor which shall
theretofore have become such in the manner prescribed in this Article VII may be
dissolved, wound up and liquidated at any time thereafter, and such Person
thereafter shall be released from its liabilities as obligor and maker on all
the Notes and from its obligations under this Indenture.

Section 7.12. No Other Business

The Issuer shall not have any employees and shall not engage in any business or
activity other than issuing, paying and redeeming the Notes and any additional
notes issued pursuant to this Indenture, acquiring, holding, selling,
exchanging, redeeming and pledging, solely for its own account, Collateral
Obligations and Eligible Investments and other activities incidental thereto,
including entering into the Purchase Agreement and the Transaction Documents to
which it is a party. The Issuer shall not hold itself out as originating loans,
lending funds, making a market in loans or other assets or selling loans or
other assets to customers or as willing to enter into, assume, offset, assign or
otherwise terminate positions in derivative financial instruments with
customers.

 

141



--------------------------------------------------------------------------------

Section 7.13. Maintenance of Listing

So long as any Listed Notes remain Outstanding, the Issuer shall use reasonable
efforts to maintain the listing of such Notes on the Irish Stock Exchange.

Section 7.14. Ratings; Review of Credit Estimates

 

(a) The Issuer shall promptly notify the Trustee and the Collateral Manager in
writing (and the Trustee shall promptly provide the Holders with a copy of such
notice) if at any time the rating of any Class of Rated Notes has been, or is
known will be, changed or withdrawn.

 

(b) The Issuer shall obtain and pay for (i) an annual review of any DIP
Collateral Obligation and (ii) a review of any Collateral Obligation for which
the Issuer has obtained a Moody’s Credit Estimate or a credit opinion provided
by Fitch and upon which the Issuer intends to continue to rely (A) annually and
(B) upon the occurrence of a material amendment of the Underlying Instruments of
such Collateral Obligation or a restructuring of the obligor.

Section 7.15. Reporting

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the written request of any Holder or Certifying Person,
the Issuer shall promptly furnish or cause to be furnished Rule 144A Information
to such Holder or Certifying Person, to a prospective purchaser of such Note
designated by such Holder or Certifying Person, or to the Trustee for delivery
upon an Issuer Order to such Holder or Certifying Person or a prospective
purchaser designated by such Holder or Certifying Person, as the case may be, in
order to permit compliance by such Holder or Certifying Person with Rule 144A
under the Securities Act in connection with the resale of such Note. “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision or regulatory
interpretation thereto).

Section 7.16. Calculation Agent

 

(a) The Issuer hereby agrees that for so long as any Rated Notes remain
Outstanding there will at all times be an agent appointed (which does not
control or is not controlled or under common control with the Issuer or its
Affiliates or the Collateral Manager or its Affiliates) to calculate LIBOR in
respect of each Interest Accrual Period (or portion thereof) in accordance with
the terms of Exhibit D hereto (the “Calculation Agent”). The Issuer hereby
appoints the Trustee as the Calculation Agent. The Calculation Agent may be
removed by the Issuer or the Collateral Manager, on behalf of the Issuer, at any
time. If the Calculation Agent is unable or unwilling to act as such or is
removed by the Issuer or the Collateral Manager, on behalf of the Issuer, the
Issuer or the Collateral Manager, on behalf of the Issuer, will promptly appoint
a replacement Calculation Agent which does not control or is not controlled by
or under common control with the Issuer or its Affiliates or the Collateral
Manager or its Affiliates. The Calculation Agent may not resign its duties or be
removed without a successor having been duly appointed.

 

142



--------------------------------------------------------------------------------

(b) The Calculation Agent shall be required to agree (and the Collateral
Administrator as Calculation Agent does hereby agree) that, as soon as possible
after 11:00 a.m. London time on each Interest Determination Date, but in no
event later than 11:00 a.m. New York time on the London Banking Day immediately
following each Interest Determination Date, the Calculation Agent will calculate
the Interest Rate applicable to each Class of Rate Notes during the related
Interest Accrual Period (or, in the case of the first Interest Accrual Period,
for the relevant portion thereof) and the Note Interest Amount (in each case,
rounded to the nearest cent, with half a cent being rounded upward) payable on
the related Payment Date in respect of such Class of Rate Notes and the related
Interest Accrual Period. At such time, the Calculation Agent will communicate
such rates and amounts to the Issuer, the Trustee, each Paying Agent, the
Collateral Manager, Euroclear, Clearstream and the Irish Stock Exchange by email
to rates@ise.ie. The Calculation Agent will also specify to the Issuer the
quotations upon which the foregoing rates and amounts are based, and in any
event the Calculation Agent shall notify the Issuer (with a copy to the
Collateral Manager) before 5:00 p.m. (New York time) on every Interest
Determination Date if it has not determined and is not in the process of
determining any such Interest Rate or Note Interest Amount together with its
reasons therefor. The Calculation Agent’s determination of the foregoing rates
and amounts for any Interest Accrual Period (or portion thereof) will (in the
absence of manifest error) be final and binding upon all parties.

Section 7.17. Certain Tax Matters

 

(a) The Issuer intends to be treated as a pass-through entity for U.S. federal
income tax purposes. For so long as all of the Preferred Interests, Reinvesting
Holder Notes and any other interests that are treated as equity of the Issuer
for U.S. federal income tax purposes are held by Carlyle GMS Finance, Inc. (the
“Carlyle Owner”) or any applicable Sole Equity Owner, as the case may be, the
Issuer will be disregarded as separate from the Carlyle Owner or such Sole
Equity Owner for U.S. federal income tax purposes. If and when the Preferred
Interests, the Reinvesting Holder Notes and any other interests that are treated
as equity of the Issuer for U.S. federal income tax purposes are transferred
such that those interest are considered held by two or more tax owners for U.S.
federal income tax purposes, the Issuer intends to treat itself as a partnership
for U.S. tax purposes. Each Holder or beneficial owner of a Note or interest
therein, by investing in a Note, is deemed to agree to such treatment.

 

(b) The Issuer has not and will not elect to be treated other than as a
partnership or disregarded entity for U.S. federal, state or local income or
franchise tax purposes and shall make any election or take any action necessary
to avoid classification as a corporation for U.S. federal, state or local tax
purposes.

 

(c) The Issuer will provide, upon request of a Holder of Reinvesting Holder
Notes, any information reasonably available to the Issuer that such Holder
reasonably requests in order for such Holder to comply with its U.S. federal,
state or local tax return filing and information reporting obligations.

 

143



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, the Collateral Manager, the
Issuer, the Trustee, the Collateral Administrator, the Initial Purchaser, the
Holders and beneficial owners of the Note and each employee, representative or
other agent of those Persons, may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment any kind, including opinions or
other tax analyses, that are provided to those Persons. This authorization to
disclose the U.S. tax treatment and tax structure does not permit disclosure of
information identifying the Collateral Manager, the Issuer, the Trustee, the
Collateral Administrator, the Initial Purchaser or any other party to the
transactions contemplated by this Indenture, the Offering or the pricing (except
to the extent such information is relevant to U.S. tax structure or tax
treatment of such transactions).

 

(e) In the case of any Notes issued with original issue discount for U.S.
federal income tax purposes, upon the Issuer’s receipt of a written request
therefor by a Holder or by a Person certifying that it is an owner of a
beneficial interest in a Note for the information described in U.S. Treasury
Regulations Section 1.1275-3(b)(1)(i) that is applicable to such Notes, the
Issuer shall cause its Independent accountants to provide promptly to such
requesting Holder or owner of a beneficial interest in such a Note all of such
information. Any additional issuance of additional notes shall be accomplished
in a manner that shall allow the Independent accountants of the Issuer to
accurately calculate original issue discount income to Holders of the additional
notes.

 

(f) If the Issuer is aware that it has purchased an interest in a “reportable
transaction” within the meaning of Section 6011 of the Code, and a Holder of a
Reinvesting Holder Note requests in writing information about any such
transactions in which the Issuer is an investor, the Issuer shall provide, or
cause its Independent accountants to provide, such information it has reasonably
available that is required to be obtained by such Holder under the Code as soon
as practicable after such request.

 

(g) If and when the Preferred Interests, Reinvesting Holder Notes and any other
interests that are treated as equity of the Issuer for U.S. federal income tax
purposes are transferred such that those interests are considered held by two or
more tax owners for U.S. federal income tax purposes, the following provisions
shall apply (but, for the avoidance of doubt, the following provisions shall
have no force or effect while the Preferred Interests, Reinvesting Holder Notes
and the other interests that are treated as equity of the Issuer for U.S.
federal income tax purposes are held by a Sole Equity Owner):

 

  (i) Each Holder or beneficial owner of a Reinvesting Holder Note or other
interest that is treated as equity of the Issuer for U.S. federal income tax
purposes (each such interest, a “Partnership Interest” and each such Holder, a
“Partner”) agrees to treat the Issuer as a partnership and this Indenture as
part of the Issuer’s partnership agreement for purposes of Subchapter K and any
related provisions of the Code and any Treasury Regulations promulgated
thereunder.

 

  (ii)

The Carlyle Owner shall be the initial “tax matters partner” as defined in
section 6231(a)(7) of the Code (the “Tax Matters Partner”) for the Issuer for
all U.S. federal income tax purposes set forth in the Code with the power and
authority to take all actions and do such things as required or as it shall deem
appropriate

 

144



--------------------------------------------------------------------------------

under the Code or the Treasury Regulations promulgated thereunder. The Carlyle
Owner shall remain the Tax Matters Partner for the Issuer with respect to all
periods in which the Carlyle Owner holds Preferred Interests or Reinvesting
Holder Notes. For periods in which the Carlyle Owner holds no Preferred
Interests or Reinvesting Holder Notes, the Carlyle Owner shall cease to be the
Tax Matters Partner for the Issuer, and the Holders of a majority of the
Preferred Interests and Reinvesting Holder Notes shall appoint a different Tax
Matters Partner. Any action taken by the Tax Matters Partner in connection with
audits of the Issuer under the Code will, to the extent permitted by law, be
binding upon the Partners of the Issuer. Each such Partner agrees that it will
treat any Issuer item on such Partner’s individual income tax return
consistently with the treatment of the item on the Issuer’s tax return and that
such Partner will not independently act with respect to tax audits or tax
litigation affecting the Issuer, unless previously authorized to do so in
writing by the Tax Matters Partner, which authorization may be withheld in the
complete discretion of the Tax Matters Partner.

 

  (iii) Without limiting the foregoing, the Tax Matters Partner shall make or
cause to be made any and all elections on behalf of the Issuer under any
applicable tax law as the Tax Matters Partner shall deem, in its discretion, to
be in the best interests of the Issuer, including an election under section 754
of the Code.

 

  (iv) (A) The Tax Matters Partner shall establish and maintain or cause to be
established and maintained on the books and records of the Issuer an individual
capital account for each Partner in accordance with section 704(b) of the Code
and Treasury Regulations section 1.704-1(b)(2)(iv).

(B) For capital account purposes, all items of income, gain, loss and deduction
shall be allocated among the Partners in a manner such that, if the Issuer were
dissolved, its affairs wound up, its assets sold for their respective “book
values” (within the meaning of Treasury regulations section 1.704-1(b)(2)(iv))
and its liabilities satisfied in full (except that nonrecourse liabilities with
respect to an asset shall be satisfied only to the extent that such nonrecourse
liabilities do not exceed the book value of such asset) and its assets
distributed to the Partners in accordance with their respective capital account
balances immediately after making such allocation, such distributions would, as
nearly as possible, be equal to the distributions that would be made pursuant to
the provisions of this Indenture. Any special allocations provided for in
Section 7.17(g)(iv)(E)-(G) shall be taken into account for capital account
purposes.

(C) For U.S. federal, state and local income tax purposes, items of income,
gain, loss, deduction and credit shall be allocated to the Partners in
accordance with the allocations of the corresponding items for capital account
purposes under this Section 7.17(g)(iv), except that items with respect to which
there is a difference between tax and book basis will be allocated in accordance
with section 704(c) of the Code, the Treasury Regulations thereunder, and
Treasury Regulation section 1.704- 1(b)(4)(i).

 

145



--------------------------------------------------------------------------------

(D) The provisions of this Section 7.17(g)(iv) relating to the maintenance of
capital accounts are intended to comply with Treasury Regulation section
1.704-1(b) and shall be interpreted and applied in a manner consistent with such
regulations. The Tax Matters Partner shall be authorized to make appropriate
amendments to the allocations of items pursuant to this Section 7.17(g)(v) if
necessary in order to comply with section 704 of the Code or applicable Treasury
Regulations thereunder.

(E) Notwithstanding any other provision set forth in this Section 7.17(g)(iv),
no item of deduction or loss shall be allocated to a Partner to the extent the
allocation would cause a negative balance in the Partner’s capital account
(after taking into account the adjustments, allocations and distributions
described in Treasury Regulations sections 1.704-1(b)(2)(ii)(d)(4), (5) and
(6)) that exceeds the amount that such Partner would be required to reimburse
the Issuer pursuant to this Indenture or under applicable law. In the event some
but not all of the Partners would have such excess capital account deficits as a
consequence of such an allocation of loss or deduction, the limitation set forth
in this Section 7.17(g)(iv)(E) shall be applied on a Partner by Partner basis so
as to allocate the maximum permissible deduction or loss to each such Partner
under Treasury Regulation section 1.704-1(b)(2)(ii)(d). In the event any loss or
deduction is specially allocated to a Partner pursuant to either of the two
preceding sentences, an equal amount of income of the Issuer shall be specially
allocated to such Partner prior to any allocation pursuant to
Section 7.17(g)(iv)(B).

(F) In the event any Partner unexpectedly receives any adjustments, allocations,
or distributions described in Treasury Regulations sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Issuer income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate as quickly as possible any deficit balance in its capital account in
excess of that permitted under Section 7.17(g)(iv)(E) created by such
adjustments, allocations or distributions. Any special allocations of items of
income or gain pursuant to this Section 7.17(g)(iv)(F) shall be taken into
account in computing subsequent allocations pursuant to this
Section 7.17(g)(iv)(F) so that the net amount of any items so allocated and all
other items allocated to each Partner pursuant to this Section 7.17(g)(iv)(F)
shall, to the extent possible, be equal to the net amount that would have been
allocated to each such Partner pursuant to the provisions of this
Section 7.17(g)(iv)(F) if such unexpected adjustments, allocations or
distributions had not occurred.

(G) In the event the Issuer incurs any nonrecourse liabilities, income and gain
shall be allocated in accordance with the “minimum gain chargeback” provisions
of Treasury Regulations sections 1.704-1(b)(4)(iv) and 1.704-2.

(H) The capital accounts of the Partners shall be adjusted in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect the fair market
value of Issuer property whenever a Partnership Interest is relinquished to the
Issuer, whenever an additional Person becomes a Partner as permitted under this

 

146



--------------------------------------------------------------------------------

Indenture, upon any termination of the Issuer within the meaning of Section 708
of the Code, and when the Issuer is liquidated as permitted under this
Indenture, and shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(e) in the case of a distribution of any property
(other than cash).

 

(v) To the extent the Issuer is required by law to withhold or to make tax
payments on behalf of or with respect to any Partner (e.g., backup withholding)
(“Tax Advances”), the Issuer may cause such amounts to be withheld and such tax
payments to be made as so required. All Tax Advances made on behalf of a Partner
shall, at the option of the Issuer, (i) be promptly paid to the Issuer by the
Partner on whose behalf such Tax Advances were made (such payment not to
constitute a capital contribution), or (ii) be repaid by reducing the amount of
the current or next succeeding distribution or distributions which would
otherwise have been made to such Partner or, if such distributions are not
sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Partner. Whenever the Issuer selects option
(ii) pursuant to the preceding sentence for repayment of a Tax Advance by a
Partner, for all other purposes of this Indenture such Partner shall be treated
as having received all distributions (whether before or upon liquidation)
unreduced by the amount of such Tax Advance and interest thereon. Each Partner
hereby agrees, to the extent permitted by applicable state and federal law, to
reimburse the Issuer for any liability with respect to Tax Advances required on
behalf of or with respect to such Partner.

 

(vi) No more than 50% of the debt obligations (as determined for U.S. federal
income tax purposes) held by the Issuer may at any time consist of real estate
mortgages as determined for purposes of Section 7701(i) of the Code unless,
based on Tax Advice, the ownership of such debt obligations will not cause the
Issuer to be treated as a taxable mortgage pool for U.S. federal income tax
purposes.

Section 7.18. Effective Date; Purchase of Additional Collateral Obligations

 

(a) The Issuer will use commercially reasonable efforts to purchase or acquire
(or enter into commitments to purchase or acquire), on or before the Effective
Date Cut-Off, Collateral Obligations, such that the Target Initial Par Condition
is satisfied.

 

(b) During the period from the Closing Date to and including the Effective Date,
the Issuer will use the following funds to purchase additional Collateral
Obligations in the following order: (i) to pay for the principal portion of any
Collateral Obligation, any amounts on deposit in the Ramp-Up Account and any
Principal Proceeds on deposit in the Collection Account and (ii) to pay for
accrued interest on any such Collateral Obligation, any amounts on deposit in
the Ramp-Up Account. In addition, the Issuer will use commercially reasonable
efforts to acquire such Collateral Obligations that will satisfy or comply with,
on the Effective Date, the Concentration Limitations, the Collateral Quality
Test and the Overcollateralization Ratio Test.

 

147



--------------------------------------------------------------------------------

(c) Unless clause (e) below is applicable, within 10 Business Days after the
Effective Date, the Issuer shall provide, or cause the Collateral Manager to
provide, the following documents: (i) to each Rating Agency, a report
identifying the Collateral Obligations; (ii) to the Trustee, each Rating Agency
and all holders of Notes, (x) a report (which the Issuer shall cause the
Collateral Administrator to prepare on its behalf in accordance with, and
subject to the terms of, the Collateral Administration Agreement) stating the
following information (the “Effective Date Report”): (A) the issuer, principal
balance, coupon/spread, stated maturity, Moody’s Default Probability Rating,
Moody’s Industry Classification, Fitch Rating and country of Domicile with
respect to each Collateral Obligation as of the Effective Date and substantially
similar information provided by the Issuer with respect to every other asset
included in the Assets, by reference to such sources as shall be specified
therein and (B) as of the Effective Date, the level of compliance with, and
satisfaction or non-satisfaction of, (1) the Target Initial Par Condition,
(2) each Overcollateralization Ratio Test, (3) the Concentration Limitations and
(4) the Collateral Quality Test and (y) a certificate of the Issuer (such
certificate, the “Effective Date Issuer Certificate”) substantially in the form
of Exhibit G hereto, certifying that the Issuer has received an Accountants’
Report that compares the items specified in Section 7.18(c)(ii)(x)(A) set forth
in the Effective Date Report (such Accountants’ Report, the “Effective Date
Accountants’ Comparison Report”) and recalculates the items specified in
Section 7.18(c)(ii)(x)(B) set forth in the Effective Date Report (such
Accountants’ Report, the “Effective Date Accountants’ Recalculation Report” and
together with the Effective Date Accountants’ Comparison Report, the “Effective
Date Accountants’ Report”); and (iii) to the Trustee, the Effective Date
Accountants’ Report.

 

(d) Upon receipt of the Effective Date Report, the Trustee shall compare the
information contained in such Effective Date Report to the information contained
in its records with respect to the Assets and shall, within three Business Days
after receipt of such Effective Date Report, notify the Issuer, the Collateral
Administrator, the Rating Agencies and the Collateral Manager if the information
contained in the Effective Date Report does not conform to the information
maintained by the Trustee with respect to the Assets. If any discrepancy exists,
the Trustee and the Issuer, or the Collateral Manager on behalf of the Issuer,
shall attempt to resolve the discrepancy. If such discrepancy cannot be promptly
resolved, the Trustee shall within five Business Days of its initial notice to
the Issuer, Collateral Administrator, Rating Agencies and the Collateral Manager
of the discrepancy notify the Collateral Manager who shall, on behalf of the
Issuer, request that the Independent accountants selected by the Issuer pursuant
to Section 10.9 perform agreed-upon procedures on the Effective Date Report and
the Trustee’s records to determine the cause of such discrepancy. If such
procedures reveals an error in the Effective Date Report or the Trustee’s
records, the Effective Date Report or the Trustee’s records shall be revised
accordingly and notice of any error in the Effective Date Report shall be sent
as soon as practicable by the Issuer to all recipients of such report.

 

(e)

If (1) the Issuer or the Collateral Manager, as the case may be, has not
provided to Moody’s both (A) an Effective Date Report described in
Section 7.18(c)(ii) that shows that the Target Initial Par Condition was
satisfied, each Overcollateralization Ratio Test was satisfied, the
Concentration Limitations were complied with and the Collateral Quality Test was
satisfied and (B) the Effective Date Issuer Certificate (such an Effective Date
Report, together with such Effective Date Issuer Certificate, a “Passing
Report”)

 

148



--------------------------------------------------------------------------------

  prior to the date 10 Business Days after the Effective Date or (2) any of the
tests referred to in Section 7.18(c)(ii)(x)(B) above are not satisfied on or
before the second Determination Date, ((1) or (2) constituting a “Moody’s
Ramp-Up Failure”) then the Issuer (or the Collateral Manager on the Issuer’s
behalf) shall provide notice of such Moody’s Ramp-Up Failure to Fitch and either
(i) provide a Passing Report to Moody’s or (ii) obtain Rating Agency
Confirmation from Moody’s, in each case on or before the first Determination
Date; provided that, in lieu of complying with the preceding clauses (A) and
(B), the Issuer (or the Collateral Manager on the Issuer’s behalf) may take such
action, including but not limited to, a Special Redemption and/or designating
Interest Proceeds as Principal Proceeds (for use in a Special Redemption),
sufficient to enable the Issuer (or the Collateral Manager on the Issuer’s
behalf) to (1) provide to Moody’s a Passing Report or (2) obtain Rating Agency
Confirmation from Moody’s; and

 

(f) At any time prior to the earlier of the Effective Date and the second
Payment Date, the Issuer (or the Collateral Manager on the Issuer’s behalf) may
apply Interest Proceeds to purchase additional Collateral Obligations in an
amount sufficient to enable the Issuer (or the Collateral Manager on the
Issuer’s behalf) to (A) provide a Passing Report to Moody’s or (B) obtain Rating
Agency Confirmation from Moody’s. Notwithstanding the foregoing, Interest
Proceeds may only be applied to purchase additional Collateral Obligations or in
connection with a Special Redemption if, in the Collateral Manager’s reasonable
judgment, after giving effect to such transfer the amounts available pursuant to
the Priority of Payments on the next succeeding Payment Date would be sufficient
to pay the full amount of the accrued and unpaid interest on all Classes of
Rated Notes on such next succeeding Payment Date (and all other amounts payable
prior to the payment of interest on such Rated Notes).

 

(g) The failure of the Issuer to satisfy the requirements of this Section 7.18
will not constitute an Event of Default unless such failure constitutes an Event
of Default under Section 5.1(d) and the Issuer, or the Collateral Manager acting
on behalf of the Issuer, has acted in bad faith. The proceeds of the issuance of
the Notes which are not applied to pay for the purchase of Collateral
Obligations purchased by the Issuer on or before the Closing Date or to pay
other applicable fees and expenses will be deposited in the Ramp-Up Account as
Principal Proceeds on the Closing Date. At the direction of the Issuer (or the
Collateral Manager on behalf of the Issuer), the Trustee shall apply amounts
held in the Ramp-Up Account to purchase additional Collateral Obligations from
the Closing Date to and including the Effective Date as described in clause
(b) above. If on the Effective Date, any amounts on deposit in the Ramp-Up
Account have not been applied to purchase Collateral Obligations, such amounts
shall be applied as described in Section 10.3(c).

 

(h)

Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix. On or prior to the
Effective Date, the Collateral Manager shall elect the Matrix Combination that
shall on and after the Effective Date apply to the Collateral Obligations for
purposes of determining compliance with the Moody’s Diversity Test, the Maximum
Moody’s Rating Factor Test and the Minimum Moody’s Floating Spread Test, and if
such Matrix Combination differs from the Matrix Combination chosen to apply as
of the Closing Date, the Collateral Manager will so notify the Trustee, the
Collateral Administrator and

 

149



--------------------------------------------------------------------------------

Fitch. Thereafter, at any time on written notice of one Business Day to the
Trustee and the Rating Agencies, the Collateral Manager may elect a different
Matrix Combination to apply to the Collateral Obligations; provided that if:
(i) the Collateral Obligations are currently in compliance with the Matrix
Combination then applicable to the Collateral Obligations, the Collateral
Obligations comply with the Matrix Combination to which the Collateral Manager
desires to change or (ii) the Collateral Obligations are not currently in
compliance with the Matrix Combination then applicable to the Collateral
Obligations or would not be in compliance with any other Matrix Combination, the
Collateral Obligations need not comply with the Matrix Combination to which the
Collateral Manager desires to change, so long as the level of compliance with
the Matrix Combination being selected maintains or improves the level of
compliance immediately prior to such change; provided that if subsequent to such
election the Collateral Obligations comply with any Matrix Combination, the
Collateral Manager shall elect a Matrix Combination in which the Collateral
Obligations are in compliance. If the Collateral Manager does not notify the
Trustee and the Collateral Administrator that it will alter the Matrix
Combination chosen on the Effective Date in the manner set forth above, the
Matrix Combination chosen on or prior to the Effective Date shall continue to
apply.

Section 7.19. Representations Relating to Security Interests in the Assets

 

  (a) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):

 

  (i) The Issuer owns such Asset free and clear of any lien, claim or
encumbrance of any person, other than such as are created under, or permitted
by, this Indenture.

 

  (ii) Other than the security interest Granted to the Trustee pursuant to this
Indenture, except as permitted by this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Assets. The Issuer has not authorized the filing of and is not aware of any
Financing Statements against the Issuer that include a description of collateral
covering the Assets other than any Financing Statement relating to the security
interest granted to the Trustee hereunder or that has been terminated; the
Issuer is not aware of any judgment, PBGC liens or tax lien filings against the
Issuer.

 

  (iii) All Accounts constitute “securities accounts” under Article 8 of the UCC
or related “deposit accounts” as defined in Article 9 of the UCC.

 

  (iv) This Indenture creates a valid and continuing security interest (as
defined in Article 1 of the UCC) in such Assets in favor of the Trustee, for the
benefit and security of the Secured Parties, which security interest is prior to
all other liens, claims and encumbrances (except as permitted otherwise in this
Indenture), and is enforceable as such against creditors of and purchasers from
the Issuer, except as otherwise permitted under this Indenture; provided that
this Indenture will only create a security interest in those commercial tort
claims, if any, and timber to be cut, if any, that are described in a notice
delivered to the Trustee as contemplated by Section 7.5(c).

 

150



--------------------------------------------------------------------------------

  (v) The Issuer has caused or will have caused, within ten days after the
Closing Date, the filing of all appropriate Financing Statements in the proper
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Assets granted to the Trustee, for the benefit and
security of the Secured Parties.

 

  (vi) None of the Instruments that constitute or evidence the Assets has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Trustee, for the benefit of the Secured
Parties.

 

  (vii) The Issuer has received any consents or approvals required by the terms
of the Assets to the pledge hereunder to the Trustee of its interest and rights
in the Assets.

 

  (viii) All Assets with respect to which a security entitlement may be created
by the Intermediary have been credited to one or more Accounts.

 

  (ix) (A) The Issuer has delivered to the Trustee a fully executed Account
Agreement pursuant to which the Intermediary has agreed to comply with all
instructions originated by the Trustee relating to the Accounts without further
consent by the Issuer or (B) the Issuer has taken all steps necessary to cause
the Intermediary to identify in its records the Trustee as the person having a
security entitlement against the Intermediary in each of the Accounts, or as the
person who is the “customer” (within the meaning of Section 4-104(a)(c) of the
UCC with respect to each of the Accounts).

 

  (x) The Accounts are not in the name of any Person other than the Issuer or
the Trustee. The Issuer has not consented to the Intermediary to comply with the
Entitlement Order or other instructions of any Person other than the Trustee.

 

(b) The Issuer agrees to notify the Rating Agencies, with a copy to the
Collateral Manager, promptly if it becomes aware of the breach of any of the
representations and warranties contained in this Section 7.19 and shall not
waive any of the representations and warranties in this Section 7.19 or any
breach thereof.

Section 7.20. Rule 17g-5 Compliance

 

(a) To enable the Rating Agencies to comply with their obligations under Rule
17g-5, the Issuer shall cause to be posted on the 17g-5 Website, at the same
time such information is provided to the Rating Agencies, all information the
Issuer provides to the Rating Agencies for the purposes of determining the
initial credit rating of the Rated Notes or undertaking credit rating
surveillance of the Rated Notes.

 

151



--------------------------------------------------------------------------------

(b) Pursuant to the Collateral Administration Agreement, the Issuer has
appointed the Collateral Administrator as its agent (in such capacity, the
“Information Agent”) to post to the 17g-5 Website any information that the
Information Agent receives from the Issuer, the Trustee or the Collateral
Manager (or their respective representatives or advisors) that is designated as
information to be so posted.

 

(c) The Issuer and the Trustee agree that any notice, report, request for Rating
Agency Confirmation or other information provided by the Issuer or the Trustee
(or any of their respective representatives or advisors) to any Rating Agency
hereunder or under any other Transaction Document for the purposes of
undertaking credit rating surveillance of the Rated Notes shall be provided,
substantially concurrently, by the Issuer or the Trustee, as the case may be, to
the Information Agent for posting on the 17g-5 Website.

 

(d) The Trustee shall have no obligation to engage in or respond to any oral
communications with respect to the transactions contemplated hereby, any
transaction documents relating hereto or in any way relating to the Notes or for
the purposes of determining the initial credit rating of the Notes or
undertaking credit rating surveillance of the Notes with any Rating Agency or
any of its respective officers, directors or employees.

 

(e) The Trustee will not be responsible for creating or maintaining the 17g-5
Website, posting any information to the 17g-5 Website or assuring that the 17g-5
Website complies with the requirements of this Indenture, Rule 17g-5 or any
other law or regulation. In no event shall the Trustee be deemed to make any
representation in respect of the content of the 17g-5 Website or compliance by
the 17g-5 Website with this Indenture, Rule 17g-5 or any other law or
regulation.

 

(f) The Information Agent and the Trustee shall not be responsible or liable for
the dissemination of any identification numbers or passwords for the 17g-5
Website, including by the Issuer, the Rating Agencies, a nationally recognized
statistical rating organization (“NRSRO”), any of their respective agents or any
other party. Additionally, neither the Information Agent nor the Trustee shall
be liable for the use of the information posted on the 17g-5 Website, whether by
the Issuer, the Rating Agencies, an NRSRO or any other third party that may gain
access to the 17g-5 Website or the information posted thereon.

 

(g) Notwithstanding anything therein to the contrary, the maintenance by the
Trustee of the Trustee’s Website described in Article X shall not be deemed as
compliance by or on behalf of the Issuer with Rule 17g-5 or any other law or
regulation related thereto.

Section 7.21. Contesting Insolvency Filings

The Issuer, upon receipt of notice of any Bankruptcy Filing, shall, provided
funds are available for such purpose, timely file an answer and any other
appropriate pleading objecting to such Bankruptcy Filing. The reasonable fees,
costs, charges and expenses incurred by the Issuer (including reasonable
attorneys’ fees and expenses) in connection with taking any such action will
constitute “Petition Expenses” and shall be paid as “Administrative Expenses”
unless paid on behalf of the applicable entity. Petition Expenses in an amount
up to U.S.$250,000 in the aggregate (such limit to be in effect throughout the
transaction and until the dissolution of the Issuer) will constitute “Special
Petition Expenses” and shall be paid without regard to the Administrative
Expense Cap.

 

152



--------------------------------------------------------------------------------

ARTICLE VIII

SUPPLEMENTAL INDENTURES

Section 8.1. Supplemental Indentures Without Consent of Holders of Securities

 

(a) Without the consent of the Holders of any Notes, but with the consent of the
Collateral Manager, the Issuer, when authorized by Resolutions, at any time and
from time to time, may, without an officer’s certificate of the Issuer, the
Collateral Manager or any investment banking firm or other independent expert
familiar with the market for the Securities being provided to the Issuer or the
Trustee as to whether or not any Class of Securities would be materially and
adversely affected thereby, enter into one or more indentures supplemental
hereto, in form satisfactory to the Trustee for any of the following purposes:

 

  (i) to evidence the succession of another Person to the Issuer and the
assumption by any such successor Person of the covenants of the Issuer herein
and in the Securities;

 

  (ii) to add to the covenants of the Issuer or the Trustee for the benefit of
the Secured Parties;

 

  (iii) to convey, transfer, assign, mortgage or pledge any property to or with
the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Securities;

 

  (iv) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as is necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of
Sections 6.9, 6.10 and 6.12;

 

  (v) to correct or amplify the description of any property at any time subject
to the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;

 

  (vi) to modify the restrictions on and procedures for resales and other
transfers of Securities to reflect any changes in ERISA or other applicable law
or regulation (or the interpretation thereof) or to enable the Issuer to rely
upon any exemption from registration under the Securities Act or the Investment
Company Act or to remove restrictions on resale and transfer to the extent not
required thereunder;

 

153



--------------------------------------------------------------------------------

  (vii) to make such changes as will be necessary or advisable in order for the
Rated Notes to be or remain listed on an exchange, including the Irish Stock
Exchange, provided that any such listing will not cause the Issuer to be treated
as a publicly traded partnership taxable as a corporation for U.S. federal
income tax purposes;

 

  (viii) otherwise to correct any inconsistency or cure any ambiguity, omission
or manifest errors in this Indenture or to conform the provisions of this
Indenture to the Offering Circular;

 

  (ix) to take any action necessary or advisable to prevent the Issuer, the
Trustee, any paying agent or any Class from becoming subject to (or otherwise
minimize) withholding or other taxes, fees or assessments;

 

  (x) at any time during the Reinvestment Period (except with respect to clause
(C) below), to facilitate the issuance by the Issuer in accordance with Sections
2.12, 3.2 and 9.1 (for which any required consent has been obtained) of
(A) additional notes of any one or more new classes that are fully subordinated
to the existing Rated Notes (or to the most junior class of securities of the
Issuer (other than the Preferred Interests), if any class of securities other
than the Rated Notes, the Reinvesting Holder Notes and the Preferred Interests
is then outstanding); (B) additional notes of any one or more existing Classes
(other than the Reinvesting Holder Notes); or (C) replacement notes in
connection with a Refinancing (which supplemental indenture, in the case of this
clause (C), may effect a new non-call period and may also occur at any time
during or after the Reinvestment Period);

 

  (xi) to accommodate the issuance of any Notes in book-entry form through the
facilities of DTC or otherwise;

 

  (xii) to change the name of the Issuer in connection with any change in name
or identity of the Collateral Manager or as otherwise required pursuant to a
contractual obligation or to avoid the use of a trade name or trademark in
respect of which the Issuer does not have a license;

 

  (xiii) to amend, modify or otherwise accommodate changes to this Indenture to
comply with any rule or regulation enacted by any regulatory agency of the
United States federal government after the Closing Date that is applicable to
the Notes;

 

  (xiv) to make modifications determined by the Collateral Manager to be
necessary in order for a Refinancing or Re-Pricing not to be subject to the U.S.
Risk Retention Requirements; or

 

  (xv) to make any modification to comply with changes to the Retention
Requirements.

 

(b)

In addition, the Issuer and the Trustee may enter into supplemental indentures
to (A) evidence any waiver by any Rating Agency of Rating Agency Confirmation
required hereunder, (B) conform to ratings criteria and other guidelines
relating generally to collateral debt obligations published by any Rating
Agency, including any alternative methodology published by any Rating Agency or
(C) effect a Re-Pricing; provided,

 

154



--------------------------------------------------------------------------------

  however, that any supplemental indenture pursuant to this clause (b) that
necessitates a modification or waiver in the definition or application of the
term “Concentration Limitations” and/or the definitions related to the
Concentration Limitations, any Collateral Quality Test, any definition related
to the Coverage Tests, the provisions of this Indenture governing Maturity
Amendments, or the definitions of “Defaulted Obligation,” “Credit Improved
Obligation,” “Credit Impaired Obligation” and/or “Collateral Obligation” shall
meet the modification requirements in Section 8.2(b); provided, further, that
any supplemental indenture pursuant to this Section 8.1(b) shall be subject to
Section 8.1(c).

 

(c) Subject to Rating Agency Confirmation from the applicable Rating Agency, the
Trustee and the Issuer may amend this Indenture to modify all applicable Rating
Agency matrices in connection with any Re-Pricing or Refinancing in which the
interest rate applicable with respect to any of the Rated Notes is reduced which
results in a reduced amount of interest due on such Rated Notes.

 

(d) Any supplemental indenture entered into for a purpose other than the
purposes set forth in this Section 8.1 must be executed pursuant to Section 8.2
with the consent of the percentage of Holders specified therein.

Section 8.2. Supplemental Indentures With Consent of Holders

 

(a) With the consent of the Collateral Manager and a Majority of the Securities
of each Class materially and adversely affected thereby, if any, and subject to
clauses (b) and (c) below, the Trustee and the Issuer may execute one or more
indentures supplemental hereto to add any provisions to, or change in any manner
or eliminate any of the provisions of, this Indenture or modify in any manner
the rights of the Holders of the Securities of any Class under this Indenture;
provided that notwithstanding anything in this Indenture to the contrary, no
such supplemental indenture shall, without the consent of 100% of the
Outstanding Aggregate Amount of each Class materially and adversely affected
thereby:

 

  (i) change the Stated Maturity of the principal of or the due date of any
installment of interest on any Rated Note, reduce the principal amount thereof
or reduce the Redemption Price with respect to any Security or, other than in
connection with a Re-Pricing, reduce the rate of interest thereon or reduce the
Redemption Price with respect to any Note, or change the earliest date on which
Securities of any Class may be redeemed or re-priced, change the provisions of
this Indenture relating to the application of proceeds of any Assets to the
payment of principal of or interest on the Rated Notes or distributions on the
Preferred Interests (other than, following a redemption in full of the Rated
Notes, an amendment to permit distributions in respect of Preferred Interests on
dates other than Payment Dates) or change any place where, or the coin or
currency in which, Securities or the principal thereof or interest or any
distribution thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity thereof (or, in
the case of redemption, on or after the applicable Redemption Date), provided
that with respect to lowering the rate of interest payable on a Class of
Securities, the consent of Holders of the other Classes of Securities shall not
be required, provided, further, that any supplemental indenture entered into in
connection with a Refinancing or a Re-Pricing may effect a new non-call period;

 

155



--------------------------------------------------------------------------------

  (ii) reduce or increase the percentage of the Aggregate Outstanding Amount of
Holders of each Class whose consent is required for the authorization of any
such supplemental indenture or for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder or their consequences
provided for in this Indenture;

 

  (iii) except as otherwise permitted by this Indenture, permit the creation of
any lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets, or terminate such lien on any property at any
time subject thereto or deprive the Holder of any Rated Note of the security
afforded by the lien of this Indenture;

 

  (iv) reduce or increase the percentage of the Aggregate Outstanding Amount of
Holders of any Class of Rated Notes whose consent is required to request the
Trustee to preserve the Assets or rescind the Trustee’s election to preserve the
Assets pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

 

  (v) modify any of the provisions of this Indenture with respect to entering
into supplemental indentures, except to increase the percentage of Outstanding
Securities the consent of the Holders of which is required for any such action
or to provide that certain other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Security Outstanding and
affected thereby; or

 

  (vi) modify the definition of the term Controlling Class, the definition of
the term Class, the definition of the term Outstanding or the Priority of
Payments set forth in Section 11.1(a).

 

(b) With the consent of the Collateral Manager and a Majority of the Controlling
Class but without the consent of any other Class of Securities, the Trustee and
the Issuer may execute one or more supplemental indentures to modify (i) the
definition of the term “Concentration Limitations” and/or the definitions
related to the Concentration Limitations, (ii) the Collateral Quality Test or
the definitions related thereto, (iii) any of the Investment Criteria, (iv) any
definitions related to the Coverage Tests, (v) provisions governing Maturity
Amendments or (vi) the definition of “Defaulted Obligation,” “Credit Improved
Obligation,” “Credit Impaired Obligation” and/or “Collateral Obligation.”

 

(c) With the consent of the Collateral Manager and a Majority of the Preferred
Interests, without regard to whether such Class would be materially and
adversely affected thereby, the Trustee and the Issuer may execute one or more
indentures supplemental hereto to modify the Subordinated Management Fee or the
Incentive Management Fee.

 

156



--------------------------------------------------------------------------------

Section 8.3. Execution of Supplemental Indentures

 

(a) The Trustee shall join in the execution of any such supplemental indenture
and to make any further appropriate agreements and stipulations which may be
therein contained, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

 

(b) In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee will be entitled to receive, and
(subject to Sections 6.1 and 6.3) will be fully protected in relying in good
faith upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and that all
conditions precedent thereto have been complied with; provided that if such
Opinion of Counsel relies upon a written certification as to whether one or more
Classes are materially adversely affected by such supplemental indenture, the
Trustee shall also be entitled to rely on such written certification; provided
further, however, that if a Majority of such Class or Classes has provided
written notice to the Trustee pursuant to Section 8.3(i) of their determination
that a proposed amendment would have material and adverse effect on such Class,
the Trustee will be bound by such determination.

 

(c) At the cost of the Issuer, for so long as any Securities remain Outstanding,
not later than 15 Business Days prior to the execution of any proposed
supplemental indenture pursuant to Section 8.1 or Section 8.2, the Trustee will
provide to the Collateral Manager, the Collateral Administrator, the Rating
Agencies, the Noteholders and the Fiscal Agent a notice attaching a copy of such
supplemental indenture. Following such delivery by the Trustee, if any changes
are made to such supplemental indenture other than to correct typographical
errors, to complete or change dates, or to adjust formatting, then at the cost
of the Issuer, for so long as any Securities shall remain Outstanding, not later
than five Business Days prior to the execution of such proposed supplemental
indenture (provided that the execution of such proposed supplemental indenture
shall not in any case occur earlier than the date 20 Business Days after the
initial distribution of such proposed supplemental indenture pursuant to the
first sentence of this paragraph), the Trustee shall provide to the Collateral
Manager, the Collateral Administrator, the Rating Agencies, the Noteholders and
the Fiscal Agent a copy of such supplemental indenture as revised, indicating
the changes that were made. If any Class of Notes are Outstanding and are rated
by Moody’s, Rating Agency Confirmation must be obtained from Moody’s for any
supplemental indenture that modifies or amends any component of the Minimum
Diversity Score/Maximum Rating/Minimum Spread Matrix or the definitions related
thereto.

 

(d)

Notwithstanding any provision of Section 8.1 or Section 8.2 to the contrary, if
any supplemental indenture permits the Issuer to enter into a Synthetic Security
or other hedge, swap or derivative transaction (each, a “Hedge Agreement”), the
consent of a Majority of the Controlling Class and the consent of a Majority of
the Preferred Interests must be obtained and the supplemental indenture shall
require that, before entering into any such Hedge Agreement, the following
additional conditions must be satisfied: (A) the

 

157



--------------------------------------------------------------------------------

  Issuer receives a written opinion of counsel that either (1) the Issuer
entering into such Hedge Agreement will not cause it to be considered a
“commodity pool” as defined in Section 1a(10) of the Commodity Exchange Act, as
amended or (2) if the Issuer would be a commodity pool, (a) that the Collateral
Manager, and no other party, would be the “commodity pool operator” and
“commodity trading adviser;” and (b) with respect to the Issuer as the commodity
pool, the Collateral Manager is eligible for an exemption from registration as a
commodity pool operator and commodity trading adviser and all conditions
precedent to obtaining such an exemption have been satisfied; (B) the Collateral
Manager agrees in writing (or the supplemental indenture requires) that for so
long as the Issuer is a commodity pool it will take all action necessary to
ensure ongoing compliance with the applicable exemption from registration as a
commodity pool operator and commodity trading adviser with respect to the
Issuer, and any other actions required as a commodity pool operator and
commodity trading adviser with respect to the Issuer; (C) the Issuer receives a
written opinion of counsel that the Issuer entering into such Hedge Agreement
will not, in and of itself, cause the Issuer to become a “covered fund” as
defined by the Volcker Rule; and (D) the Issuer has received Rating Agency
Confirmation with respect to any Rated Notes currently rated by Moody’s. The
Issuer or the Collateral Manager shall provide a draft of any proposed Hedge
Agreement to Fitch for so long as Fitch is rating any Class of Notes.

 

(e) At the cost of the Issuer, the Trustee will provide to the Holders, the
Rating Agencies and the Fiscal Agent a copy of the executed supplemental
indenture after its execution. Any failure of the Trustee to provide such
notice, or any defect therein, will not in any way impair or affect the validity
of any such supplemental indenture.

 

(f) It shall not be necessary for any Act of Holders to approve the particular
form of any proposed supplemental indenture, but it shall be sufficient, if the
consent of any Holders to such proposed supplemental indenture is required, that
such Act shall approve the substance thereof.

 

(g)

The Collateral Manager shall not be bound to follow any amendment or supplement
to this Indenture unless it has received written notice of such supplement and a
copy of such supplement from the Issuer or the Trustee. The Issuer agrees that
it shall not permit to become effective any supplement or modification to this
Indenture which would, as reasonably determined by the Collateral Manager,
(i) increase the duties or liabilities of, reduce or eliminate any protection,
right or privilege of (including as a result of an effect on the amount or
priority of any fees or other amounts payable to the Collateral Manager), or
adversely change the economic consequences to, the Collateral Manager;
(ii) modify the Investment Criteria, Collateral Quality Test, Coverage Tests or
the restrictions on the Sales of Collateral Obligations; or (iii) materially
expand or restrict the Collateral Manager’s discretion; however, the Collateral
Manager shall not be bound thereby unless the Collateral Manager shall have
consented in advance thereto in writing, and such consent shall not be
unreasonably withheld or delayed; provided that the Collateral Manager may
withhold its consent in its sole discretion if such amendment or supplement
affects the amount, timing or priority of payment of the fees or other amounts
payable to the Collateral Manager or increases or adds to the obligations of the
Collateral Manager, and the Issuer will not enter into any such amendment or
supplement unless the

 

158



--------------------------------------------------------------------------------

  Collateral Manager has given its prior written consent. The Trustee will not
be obligated to enter into any amendment or supplement that, as determined by
the Trustee, adversely affects its duties, obligations, liabilities or
protections under this Indenture. No amendment to this Indenture will be
effective against the Collateral Administrator if such amendment would adversely
affect the Collateral Administrator, including, without limitation, any
amendment or supplement that would increase the duties or liabilities of, or
adversely change the economic consequences to, the Collateral Administrator,
unless the Collateral Administrator otherwise consents in writing. No amendment
or supplement to this Indenture shall amend or modify this Section 8.3(g)
without the Collateral Manager’s prior written consent in its sole and absolute
discretion.

 

(h) If Holders of a Majority of any Class of Securities have provided notice to
the Trustee (with a copy to the Collateral Manager) at least one Business Day
prior to the proposed execution date of any supplemental indenture (other than a
supplemental indenture described under Sections 8.1(a)(v), (vi), (ix), (x),
(xiii) or (xv) or Section 8.2(b)) that such Class would be materially and
adversely affected thereby, the Trustee and the Issuer shall not enter into such
supplemental indenture unless consent is obtained from (x) a Majority of such
Class and (y) in the case of Sections 8.2(a) and (c), the specified percentages.

 

(i) Notwithstanding anything to the contrary herein, no supplemental indenture
hereto shall be effective, and the Issuer agrees that it shall not consent to or
enter into any indenture supplemental hereto, without the consent of the
Originator if such amendment would adversely affect the Issuer’s ability to
comply with the Retention Requirements.

Section 8.4. Effect of Supplemental Indentures

Upon the execution of any supplemental indenture under this Article VIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.

Section 8.5. Reference in Notes to Supplemental Indentures

Notes authenticated and delivered, including as part of a transfer, exchange or
replacement pursuant to Article II of Notes originally issued hereunder, after
the execution of any supplemental indenture pursuant to this Article VIII may,
and if required by the Issuer shall, bear a notice in form approved by the
Trustee as to any matter provided for in such supplemental indenture. If the
Issuer shall so determine, new Notes, so modified as to conform in the opinion
of the Issuer to any such supplemental indenture, may be prepared and executed
by the Issuer and authenticated and delivered by the Trustee in exchange for
Outstanding Notes.

Section 8.6. Re-Pricing Amendment

In connection with a Re-Pricing, the Issuer and the Trustee may, without regard
for the provisions of this Article VIII, enter into a supplemental indenture
solely to reduce the interest rate applicable with respect to the Re-Priced
Class and/or, in the case of an issuance of Re-Pricing Replacement Notes, solely
to issue such Re-Pricing Replacement Notes.

 

159



--------------------------------------------------------------------------------

ARTICLE IX

REDEMPTION OF NOTES

Section 9.1. Mandatory Redemption

If a Coverage Test is not met on any Determination Date on which such Coverage
Test is applicable, the Issuer shall apply available amounts in the Payment
Account pursuant to the Priority of Payments on the related Payment Date to make
payments on the Notes.

Section 9.2. Optional Redemption

 

(a) On any Business Day occurring after the Non-Call Period, (i) at the written
direction of a Majority of the Preferred Interests and the approval of the
Collateral Manager, the Rated Notes shall be redeemed in whole (with respect to
all Classes of Rated Notes) but not in part from Sale Proceeds and/or all other
available funds; and (ii) at the written direction of a Majority of the
Preferred Interests, one or more (but fewer than all) Classes of the Rated Notes
shall be redeemed in a Partial Redemption from Refinancing Proceeds (so long as
any Class of Rated Notes to be redeemed represents the entire Class of such
Rated Notes). In connection with any such redemption, the Rated Notes to be
redeemed shall be redeemed at the applicable Redemption Prices. To effect an
Optional Redemption, a Majority of the Preferred Interests, with the consent of
the Collateral Manager, must provide the above described written direction to
the Issuer and the Trustee not later than 30 Business Days prior to the proposed
Redemption Date, or such shorter period as the Collateral Manager may agree;
provided that all Rated Notes to be redeemed must be redeemed simultaneously.

 

(b) Upon receipt of a notice of redemption of the Rated Notes in whole but not
in part pursuant to Section 9.2(a), the Collateral Manager shall direct the sale
(and the manner thereof), acting in a commercially reasonable manner to maximize
the proceeds of such sale, of all or part of the Collateral Obligations and
other Assets in an amount sufficient that the proceeds from such sale and all
other funds available for such purpose in the Collection Account and the Payment
Account will be at least sufficient to pay the Redemption Prices of the Rated
Notes to be redeemed, all amounts senior in right of payment to the Securities
and all accrued and unpaid Administrative Expenses (regardless of the
Administrative Expense Cap) payable under the Priority of Payments
(collectively, the “Required Redemption Amount”). If such proceeds of such sale
and all other funds available for such purpose in the Collection Account and the
Payment Account would not be at least equal to the Required Redemption Amount,
the Rated Notes may not be redeemed. The Collateral Manager, in its sole
discretion, may effect the sale of all or any part of the Collateral Obligations
or other Assets through the direct sale of such Collateral Obligations or other
Assets or by participation or other arrangement.

 

(c) The Preferred Interests and the Reinvesting Holder Notes may be redeemed, in
whole but not in part, on any Business Day on or after the redemption or
repayment in full of the Rated Notes, at the direction of (x) a Majority of the
Preferred Interests or (y) the Collateral Manager.

 

160



--------------------------------------------------------------------------------

(d) In addition to (or in lieu of) a sale of Collateral Obligations and/or
Eligible Investments in the manner provided in Section 9.2(b), the Rated Notes
may at the written direction of a Majority of the Preferred Interests, with the
consent of the Collateral Manager, after the Non-Call Period, be redeemed in
whole from Refinancing Proceeds and all other available funds or in a Partial
Redemption from Refinancing Proceeds by obtaining a loan from one or more
financial or other institutions and/or issuing replacement notes, whose terms in
the case of such loan or replacement notes will be negotiated by the Collateral
Manager on behalf of the Issuer; it being understood that any rating of such
replacement notes by a Rating Agency will be based on a credit analysis specific
to such replacement notes and independent of the Rated Notes being refinanced
(any such redemption and refinancing, a “Refinancing”); provided that the terms
of such Refinancing must be acceptable to the Collateral Manager and a Majority
of the Preferred Interests and such Refinancing otherwise satisfies the
conditions described below.

 

(e) In the case of a Refinancing upon a redemption of the Rated Notes in whole
but not in part pursuant to Section 9.2(d), such Refinancing will be effective
only if (i) the Refinancing Proceeds, all Sale Proceeds from the sale of
Collateral Obligations and Eligible Investments in accordance with the
procedures set forth herein, and all other available funds will be at least
equal to the Required Redemption Amount (including reasonable fees and expenses
incurred in connection with such Refinancing), (ii) the Sale Proceeds,
Refinancing Proceeds and other available funds are used (to the extent
necessary) to make such redemption and (iii) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 13.1(d) and Section 2.7(i).

 

(f)

In the case of a Refinancing upon a Partial Redemption pursuant to
Section 9.2(d), such Refinancing will be effective only if: (i) Rating Agency
Confirmation has been obtained from Moody’s with respect to any Outstanding
Notes not the subject of the Refinancing and Fitch shall have been notified of
the Refinancing, (ii) the Refinancing Proceeds will be at least sufficient to
pay in full the aggregate Redemption Prices of the entire Class or Classes of
Rated Notes subject to Refinancing, (iii) the Refinancing Proceeds are used (to
the extent necessary) to make such redemption, (iv) the agreements relating to
the Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 5.4(d) and Section 2.7(i),
(v) the Aggregate Principal Balance of any obligations providing the Refinancing
is equal to the Aggregate Outstanding Amount of the Rated Notes being redeemed
with the proceeds of such obligations, (vi) the stated maturity of each class of
obligations providing the Refinancing is no earlier than the corresponding
Stated Maturity of each Class of Rated Notes being refinanced, (vii) the
reasonable fees, costs, charges and expenses incurred in connection with the
Refinancing have been paid or will be adequately provided for from the
Refinancing Proceeds (except for expenses owed to persons that the Collateral
Manager informs the Trustee will be paid solely as Administrative Expenses
payable in accordance with the Priority of Payments), (viii) the interest rate
of any obligations providing the Refinancing will not be greater than the
interest rate of the Rated Notes subject to such Refinancing, (ix) the
obligations providing the Refinancing are subject to the Priority of Payments
and do not rank higher in priority pursuant to the Priority of Payments than the
Class of Rated Notes being refinanced, (x) the voting rights, consent rights,
redemption

 

161



--------------------------------------------------------------------------------

  rights and all other rights of the obligations providing the Refinancing are
materially the same as the rights of the corresponding Class of Rated Notes
being refinanced and (xi) Tax Advice shall be delivered to the Trustee to the
effect that (A) any obligations providing the Refinancing will be treated as
debt for U.S. federal income tax purposes and (B) the Refinancing will not alter
the U.S. federal income tax characterization, as expressed at the time of
issuance, of the Rated Notes that will be Outstanding after such refinancing.

 

(g) If a Refinancing is obtained meeting the requirements specified above as
certified by the Collateral Manager, the Issuer and, at the direction of the
Collateral Manager, the Trustee shall amend this Indenture to the extent
necessary to reflect the terms of the Refinancing (which terms may include a new
non-call period) and no further consent for such amendments shall be required
from the Holders of Notes other than Holders of the Preferred Interests
directing the redemption. The Trustee shall not be obligated to enter into any
amendment that, as determined by the Trustee, adversely affects its duties,
obligations, liabilities or protections hereunder, and the Trustee shall be
entitled to conclusively rely upon an Officer’s certificate and, as to matters
of law, an Opinion of Counsel (which may be supported as to factual (including
financial and capital markets) matters by any relevant certificates and other
documents necessary or advisable in the judgment of counsel delivering such
Opinion of Counsel) provided by the Issuer to the effect that such amendment
meets the requirements specified above and is permitted under this Indenture
(except that such Officer or counsel shall have no obligation to certify or
opine as to the sufficiency of the Refinancing Proceeds).

 

(h) The Trustee shall have the authority to take such actions as may be directed
by the Issuer or the Collateral Manager, as the Issuer or Collateral Manager
shall deem necessary or desirable to effect a Refinancing. The Trustee shall be
entitled to receive, and shall be fully protected in relying upon a certificate
of the Issuer stating that the Refinancing is authorized or permitted by this
Indenture and that all conditions precedent thereto have been complied with.

 

(i) Holders of a Majority of the Aggregate Outstanding Amount of the Preferred
Interests may elect to include, in a notice of Refinancing, a direction to the
Collateral Manager to designate Principal Proceeds up to the Excess Par Amount
as of the related Determination Date as Interest Proceeds for payment on the
Redemption Date. If the Collateral Manager consents to such direction, the
Collateral Manager will, on behalf of the Issuer, make such designation by
Issuer Order to the Trustee (with copies to the Rating Agencies) on or before
the related Determination Date, in which case the Trustee will, on or before the
Business Day immediately preceding the related Payment Date, make such
designation.

 

(j) In connection with a Refinancing, upon a redemption of Rated Notes in whole
or in part, any Refinancing Proceeds that remain after paying the applicable
Redemption Prices and related Administrative Expenses shall be transferred to
the Collection Account as Principal Proceeds.

 

162



--------------------------------------------------------------------------------

Section 9.3. Tax Redemption

 

(a) The Securities shall be redeemed in whole but not in part (any such
redemption, a “Tax Redemption”) on any Business Day at the written direction
(delivered to the Trustee, with a copy to the Collateral Manager) of (x) a
Majority of any Affected Class or (y) a Majority of the Preferred Interests, in
either case following (I) the occurrence and continuation of a Tax Event with
respect to payments under one or more Collateral Obligations forming part of the
Assets which results in a payment by, or charge or tax burden to, the Issuer
that results or will result in the withholding of 5.0% or more of scheduled
distributions for any Collection Period or (II) the occurrence and continuation
of a Tax Event resulting in a tax burden on the Issuer in an aggregate amount in
any Collection Period in excess of U.S.$1,000,000.

 

(b) If an Officer of the Collateral Manager obtains actual knowledge of the
occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders and each Rating
Agency thereof.

Section 9.4. Redemption Procedures

 

(a) In the event of any redemption pursuant to Section 9.2, the Issuer shall, at
least 20 Business Days prior to the Redemption Date (or such shorter period as
the Trustee and the Collateral Manager may agree), notify the Trustee in writing
(and the Trustee in turn shall, in the name and at the expense of the Issuer,
notify the Holders of Notes and each Rating Agency, with a copy to the
Collateral Manager, at least 15 Business Days prior to the Redemption Date) of
such Redemption Date, the applicable Record Date, the principal amount of
Securities to be redeemed on such Redemption Date and the applicable Redemption
Prices. In the event of any redemption pursuant to Section 9.3, a notice of
redemption shall be provided by the applicable Noteholders to the Issuer, the
Trustee and the Collateral Manager not later than five Business Days prior to
the applicable Redemption Date and the Trustee will give notice to each
Noteholder and each Rating Agency at least five Business Days prior to the
applicable Redemption Date. In addition, for so long as any Rated Notes are
listed on the Irish Stock Exchange and so long as the guidelines of such
exchange so require, notice of redemption pursuant to Sections 9.2 or 9.3 to the
Holders of such Rated Notes shall also be given by publication on the Irish
Stock Exchange through the companies announcement office thereof.

 

(b) All notices of redemption delivered pursuant to Section 9.4(a) shall state:

 

  (i) the applicable Redemption Date;

 

  (ii) the Redemption Prices of the Notes to be redeemed;

 

  (iii) that all of the Rated Notes to be redeemed are to be redeemed in full
and that interest on such Rated Notes shall cease to accrue on the Redemption
Date specified in the notice;

 

163



--------------------------------------------------------------------------------

  (iv) the place or places where Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2; and

 

  (v) if all Rated Notes are being redeemed, whether the Preferred Interests and
the Reinvesting Holder Notes are to be redeemed in full on such Redemption Date
and, if so, the place or places where the Preferred Interests and the
Reinvesting Holder Notes are to be surrendered for payment of the Redemption
Prices, which shall be the office or agency of the Issuer to be maintained as
provided in Section 7.2.

The Issuer may withdraw any such notice of redemption delivered pursuant to
Section 9.2, by notice to the Trustee, on any day up to and including the day on
which the Collateral Manager is required to deliver to the Trustee the sale
agreement or agreements or certifications as described in Section 9.4(c), by
written notice to the Trustee (with a copy to the Collateral Manager) and such
notice will be withdrawn only if the Collateral Manager will be unable to
deliver such agreements or certifications. A Majority of the Preferred Interests
will have the option to direct the withdrawal of any such notice of redemption
delivered pursuant to Section 9.2 by written notice to the Trustee, the Issuer
and the Collateral Manager (with a copy to Fitch for so long as Fitch is rating
any Class of Notes), provided that neither the Issuer nor the Collateral Manager
has entered into a binding agreement in connection with the sale of any portion
of the Assets or taken any other actions in connection with the liquidation of
any portion of the Assets pursuant to such notice of redemption. In addition,
the Issuer may cancel any Optional Redemption or Tax Redemption up to the
Business Day before the Redemption Date if there will be insufficient funds on
the Redemption Date to pay the Redemption Price of each Class of Rated Notes to
be redeemed (and all amounts senior in right of payment to the Redemption
Prices).

Notice of redemption pursuant to Section 9.2 or 9.3 shall be given by the Issuer
or, upon an Issuer Order, by the Trustee in the name and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note selected for redemption shall not impair or affect the
validity of the redemption of any other Notes.

 

(c)

Unless Refinancing Proceeds are being used to redeem the Rated Notes in whole or
in part, in the event of any redemption pursuant to Section 9.2 or 9.3, no Rated
Notes may be optionally redeemed unless (i) at least five Business Days before
the scheduled Redemption Date the Collateral Manager shall have furnished to the
Trustee evidence, in a form reasonably satisfactory to the Trustee, that the
Collateral Manager on behalf of the Issuer has entered into a binding agreement
or agreements with a financial or other institution or institutions whose
short-term unsecured debt obligations (other than such obligations whose rating
is based on the credit of a person other than such institution) are rated, or
guaranteed, by a Person whose short-term unsecured debt obligations are rated at
least “A-1” by S&P or at least “P-1” by Moody’s to purchase (directly or by
participation or other arrangement), not later than the Business Day immediately
preceding the scheduled Redemption Date in immediately available funds, all or
part of the Assets at a purchase price that is, when considered together with
the Eligible

 

164



--------------------------------------------------------------------------------

Investments, at least equal to the Required Redemption Amount, (ii) at least
five Business Days before the scheduled Redemption Date, the Issuer shall have
received proceeds of disposition of all or part of the Assets at least equal to
the Required Redemption Amount, or (iii) prior to selling any Collateral
Obligations and/or Eligible Investments, the Collateral Manager shall certify to
the Trustee that, in its judgment, the aggregate sum of (A) expected proceeds
from the sale or payment of Eligible Investments, and (B) for each Collateral
Obligation, its Market Value, shall be at least equal to the Required Redemption
Amount. Any certification delivered by the Collateral Manager pursuant to this
Section 9.4(c) shall include (1) the prices of, and expected proceeds from, the
sale (directly or by participation or other arrangement) or payment of any
Collateral Obligations and/or Eligible Investments and (2) all calculations
required by this Section 9.4(c). Any Holder of Securities, the Collateral
Manager or any of the Collateral Manager’s Affiliates shall have the right,
subject to the same terms and conditions afforded to other bidders, to bid on
Assets to be sold as part of an Optional Redemption or a Tax Redemption.

Section 9.5. Notes Payable on Redemption Date

 

(a) Notice of redemption pursuant to Section 9.4 or Section 9.7 having been
given as set forth therein, the Notes to be redeemed shall, on the Redemption
Date, subject to Section 9.4(c) and Section 9.7(b), as applicable, and the
Issuer’s right to withdraw any notice of redemption pursuant to Section 9.4(b)
and 9.7(c), as applicable, become due and payable at the Redemption Prices
therein specified, and from and after the Redemption Date (unless the Issuer
shall default in the payment of the Redemption Prices and accrued interest) all
such Notes that are Rated Notes shall cease to bear interest on the Redemption
Date. Holders of Certificated Notes, upon final payment on a Note to be so
redeemed, shall present and surrender such Note at the place specified in the
notice of redemption on or prior to such Redemption Date; provided that in the
absence of notice to the Issuer or the Trustee that the applicable Note has been
acquired by a Protected Purchaser, such final payment shall be made without
presentation or surrender, if the Trustee and the Issuer shall have been
furnished such security or indemnity as may be required by them to save each of
them harmless and an undertaking thereafter to surrender such certificate.
Payments of interest on Rated Notes and payments in respect of Preferred
Interests and Reinvesting Holder Notes so to be redeemed which are payable on or
prior to the Redemption Date shall be payable to the Holders, or holders of one
or more predecessor Notes, registered as such at the close of business on the
relevant Record Date according to the terms and provisions of Section 2.7(e).

 

(b) If any Rated Note called for redemption shall not be paid upon surrender
thereof for redemption, the principal thereof shall, until paid, bear interest
from the Redemption Date at the applicable Interest Rate for each successive
Interest Accrual Period such Note remains Outstanding; provided that the reason
for such non-payment is not the fault of such Holder.

 

165



--------------------------------------------------------------------------------

Section 9.6. Special Redemption

Principal payments on the Rated Notes shall be made in part in accordance with
the Priority of Payments on any Payment Date (i) in connection with the
Effective Date, if the Collateral Manager notifies the Trustee that a redemption
is required pursuant to Section 7.18 in order to remedy a Moody’s Ramp-Up
Failure pursuant to Section 7.18(f) or (ii) during the Reinvestment Period, if
the Collateral Manager notifies the Trustee at least five Business Days prior to
the applicable Special Redemption Date that it has been unable, for a period of
at least 20 consecutive Business Days, to identify additional Collateral
Obligations that are deemed appropriate by the Collateral Manager, in its sole
discretion, and which would satisfy the Investment Criteria in sufficient
amounts to permit the investment or reinvestment of all or a portion of the
funds then in the Collection Account that are to be invested in additional
Collateral Obligations (each, a “Special Redemption”). Any such notice in the
case of clause (ii) above shall be based upon the Collateral Manager having
attempted, in accordance with the standard of care set forth in the Collateral
Management Agreement, to identify additional Collateral Obligations as described
above. On the first Payment Date (and all subsequent Payment Dates) following
the Collection Period in which such notice is given (a “Special Redemption
Date”), the amount in the Collection Account representing (1) in the case of a
Special Redemption in connection with the Effective Date, all Interest Proceeds
and all Principal Proceeds available in accordance with the Priority of
Payments, or (2) in the case of any other Special Redemption during the
Reinvestment Period, Principal Proceeds which the Collateral Manager has
determined cannot be reinvested in additional Collateral Obligations, will in
each case be applied in accordance with the Priority of Payments. Notice of
Special Redemption shall be given by the Trustee not less than (x) in the case
of a Special Redemption described in clause (i) above, one Business Day prior to
the applicable Redemption Date and (y) in the case of a Special Redemption
described in clause (ii) above, three Business Days prior to the applicable
Special Redemption Date in each case to each Holder of Rated Notes and to both
Rating Agencies. In addition, for so long as any Rated Notes are listed on the
Irish Stock Exchange and so long as the guidelines of such exchange so require,
notice of Special Redemption to the Holders of such Rated Notes shall also be
given by publication on the Irish Stock Exchange through the companies
announcement office thereof.

Section 9.7. Clean-Up Call Redemption

 

(a) On any Business Day occurring after the Non-Call Period on which the
Collateral Principal Amount is less than 20% of the Target Initial Par Amount,
the Rated Notes may be redeemed, in whole but not in part (a “Clean-Up Call
Redemption”), at the written direction of the Collateral Manager to the Issuer
and the Trustee (with copies to the Rating Agencies), delivered not less than 30
Business Days (or such later date as agreed to by the Trustee and the Issuer)
prior to the proposed Redemption Date. Promptly upon receipt of such direction,
the Issuer will establish the Record Date in relation to such a Redemption, and
shall give written notice to the Trustee, the Collateral Administrator, the
Collateral Manager and the Rating Agencies of the Redemption Date and the
related Record Date no later than 15 Business Days prior to the proposed
Redemption Date (and the Trustee in turn shall, in the name and at the expense
of the Issuer, notify the Holders of Notes and the Fiscal Agent of the
Redemption Date, the applicable Record Date, that the Rated Notes will be
redeemed in full, and the Redemption Prices to be paid, at least 10 Business
Days prior to the Redemption Date).

 

166



--------------------------------------------------------------------------------

(b) A Clean-Up Call Redemption may not occur unless (i) on or before the fifth
Business Day immediately preceding the related Redemption Date, the Collateral
Manager or any other Person purchases (which may be by participation or
otherwise) the Assets of the Issuer (other than the Eligible Investments
referred to in clause (A)(3) below) for a price at least equal to the greater of
(A) the sum of (1) the aggregate Redemption Price of each Class of Outstanding
Rated Notes and (2) all amounts senior in right of payment to distributions in
respect of the Preferred Interests in accordance with the Priority of Payments;
minus (3) the Aggregate Principal Balance of Eligible Investments; and (B) the
Market Value of such Assets being purchased (the “Clean-Up Call Redemption
Price”); and (ii) the Collateral Manager certifies in writing to the Trustee
prior to the sale of the Assets that subclause (i) shall be satisfied upon such
purchase. Upon receipt of the certification from the Collateral Manager
described in subclause (ii), the Issuer and, upon receipt of written direction
from the Issuer, the Trustee shall take all actions necessary to sell, assign
and transfer the Assets to the Collateral Manager or such other Person upon
payment in immediately available funds of the Clean-Up Call Redemption Price.

 

(c) The Issuer may withdraw any notice of Clean-Up Call Redemption delivered
pursuant to Section 9.7(a) on any day up to and including the fourth Business
Day prior to the proposed Redemption Date by written notice to the Trustee, the
Rating Agencies and the Collateral Manager and such notice will only be
withdrawn if an amount at least equal to the Clean-Up Call Redemption Price is
not received in full in immediately available funds by the fifth Business Day
immediately preceding such Redemption Date.

 

(d) The Trustee will give notice of any such withdrawal of a Clean-Up Call
Redemption, at the expense of the Issuer, to each Holder of Notes that were to
be redeemed not later than the third Business Day prior to the related scheduled
Redemption Date. So long as any Listed Notes are Outstanding and the guidelines
of the Irish Stock Exchange so require, the Trustee will also provide a copy of
notice of such withdrawal to the Irish Listing Agent for delivery to the Irish
Stock Exchange.

Section 9.8. Optional Re-Pricing

 

(a) On any Business Day after the Non-Call Period, at the direction of a
Majority of the Preferred Interests and with the consent of the Collateral
Manager, the Issuer shall reduce the interest rate applicable with respect to
any Class or Classes of Rated Notes other than the Class A-1 Notes (such
reduction, a “Re-Pricing” and any such Class to be subject to a Re-Pricing, a
“Re-Priced Class”); provided that the Issuer shall not effect any Re-Pricing
unless (i) each condition specified below is satisfied with respect thereto and
(ii) each Outstanding Rated Note of a Re-Priced Class shall be subject to the
related Re-Pricing.

 

(b)

In connection with any Re-Pricing, the Issuer may engage a broker-dealer (the
“Re-Pricing Intermediary”) upon the recommendation and subject to the approval
of a Majority of the Preferred Interests and such Re-Pricing Intermediary shall
assist the Issuer in effecting the Re-Pricing. Each Holder of Rated Notes, by
its acceptance of an

 

167



--------------------------------------------------------------------------------

interest in such Rated Notes, agrees to cooperate with the Issuer, the
Collateral Manager, the Re-Pricing Intermediary (if any) and the Trustee in
connection with any Re-Pricing and acknowledges that its Rated Notes may be sold
or redeemed with or without such Holder’s consent and that the sole alternative
to any such Re-Pricing or redemption is to commit to sell its interest in the
Rated Notes of the Re-Priced Class.

 

(c) At least 30 Business Days prior to the Business Day selected by a Majority
of the Preferred Interests for the Re-Pricing (the “Re-Pricing Date”), the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall deliver
notice (the “Re-Pricing Notice”) to each Holder of the proposed Re-Priced Class:
(i) specifying the proposed Re-Pricing Date and the revised interest rate to be
applied with respect to such Class (the “Re-Pricing Rate”), (ii) requesting each
Holder or beneficial owner of the Re-Priced Class certify the principal amount
of their Re-Priced Notes and approve the proposed Re-Pricing with respect to
their Rated Notes, and (iii) specifying the Redemption Price at which Rated
Notes of any Holder or beneficial owner of the Re-Priced Class which does not
approve the Re-Pricing may be (x) sold and transferred pursuant to the following
paragraph or (y) redeemed with Re-Pricing Proceeds and all funds available for
such purpose. A copy of the Re-Pricing Notice shall be delivered to the
Collateral Manager, the Trustee and each Rating Agency.

 

(d) In the event that the Issuer receives consents to the proposed Re-Pricing
from less than 100% of the Aggregate Outstanding Amount of the Re-Priced Class
the date that is 20 Business Days prior to the proposed Re-Pricing Date, the
Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, shall notify the
consenting Holders or beneficial owners of the Re-Priced Class of the Aggregate
Outstanding Amount of the Rated Notes of the Re-Priced Class that have not
consented to the proposed Re-Pricing (such notice the “Non-Consent Notice” and
such amount the “Non-Consenting Balance”). The Issuer shall request that each
such consenting Holder or beneficial owner notify the Issuer, the Trustee, the
Collateral Manager and the Re-Pricing Intermediary if such person would elect to
(A) purchase all or any portion of the Notes of the Re-Priced Class for which
consent of the Re-Pricing has not been received at the Redemption Price (such
purchase and sale, a “Re-Pricing Transfer”) and/or (B) purchase Re-Pricing
Replacement Notes with respect thereto at the price specified in the Re-Pricing
Notice or Non-Consent Notice, as applicable, and (C) in each case, the Aggregate
Outstanding Amount of such Rated Notes it would agree to acquire (each such
notice, an “Exercise Notice”). An Exercise Notice must be received by the Issuer
by the 12th Business Day prior to the proposed Re-Pricing Redemption Date.

 

(e) To the extent there exists a Non-Consenting Balance of greater than zero,
the Collateral Manager and the Re-Pricing Intermediary shall, based on Exercise
Notices received, consider the potential sources of funds available for, and the
means to effect, purchases and/or redemption of Rated Notes of a Re-Priced Class
for which consent to the Re-Pricing has not been received.

 

168



--------------------------------------------------------------------------------

  (i) The Issuer, or the Re-Pricing Intermediary on behalf of the Issuer, as
directed by the Collateral Manager, may effect Re-Pricing Transfers of the Rated
Notes held by Holders or beneficial owners that have not consented to the
Re-Pricing (“Non-Consenting Holders”) and that constitute the Non-Consenting
Balance (the “Non-Consenting Notes”), without further notice to the Holders or
beneficial owners thereof, at the Redemption Price to the Holders or beneficial
owners that have delivered Exercise Notices and/or to one or more transferees
designated by the Re-Pricing Intermediary on behalf of the Issuer. If the
aggregate principal balance in the Exercise Notices received with respect to
Re-Pricing Transfers exceeds the Non-Consenting Balance, Re-Pricing Transfers
shall be allocated among persons delivering Exercise Notices with respect
thereto pro rata based on the aggregate principal balance stated in each
respective Exercise Notice.

 

  (ii) To the extent that the Collateral Manager determines, in its sole
discretion, that less than 100% of the Non-Consenting Notes are expected to be
subject to Re-Pricing Transfers, the Issuer may, as directed by the Collateral
Manager, conduct a Re-Pricing Redemption of such Non-Consenting Notes, without
further notice to the Holders or beneficial owners thereof, on the Re-Pricing
Date using the Re-Pricing Proceeds and all other funds available for such
purpose.

 

  (iii) Re-Pricing Transfers and sales of Re-Pricing Replacement Notes with
respect to each Re-Priced Class shall not in the aggregate result in the
Aggregate Outstanding Amount of such Re-Priced Class immediately after the
Re-Pricing exceeding the Aggregate Outstanding Amount of such Re-Priced Class
immediately prior to the Re-Pricing and shall be allocated among persons
delivering Exercise Notices with respect thereto, pro rata based on the
Aggregate Outstanding Amount of the Rated Notes of a Re-Priced Class or
Re-Pricing Replacement Notes, as applicable, such Holders or beneficial owners
indicated an interest in purchasing or advancing in their respective Exercise
Notice.

 

(f) All sales, transfers and redemptions of Notes to be effected pursuant to
this Section 9.8 shall be made at the Redemption Price with respect to such
Notes, and shall be effected only if the related Re-Pricing is effected in
accordance with the provisions of this Indenture. The Issuer, or the Re-Pricing
Intermediary on behalf of the Issuer, shall deliver written notice to the
Trustee and the Collateral Manager not later than 11 Business Days prior to the
proposed Re-Pricing Date confirming that the Issuer has received written
commitments to purchase.

 

(g)

The Issuer shall not effect any proposed Re-Pricing unless: (i) the Issuer and
the Trustee shall have entered into a supplemental indenture dated as of the
Re-Pricing Date (such supplemental indenture to be prepared and provided by the
Issuer or the Collateral Manager acting on its behalf) to reduce the interest
rate applicable to the Re-Priced Class and/or, in the case of an issuance of
Re-Pricing Replacement Notes, to issue such Re-Pricing Replacement Notes, to
effect a new non-call period and to otherwise effect the Re-Pricing; (ii) each
Rating Agency shall have been notified of such Re-Pricing; (iii) all expenses of
the Issuer and the Trustee (including the fees of the Re-Pricing Intermediary
and fees of counsel) incurred in connection with the Re-Pricing (including in
connection with the supplemental indenture described in preceding subclause (i))
shall not exceed the amount of Interest Proceeds available to be applied to the
payment thereof under the Priority of Payments on the subsequent Payment Date,
after taking into account all

 

169



--------------------------------------------------------------------------------

  amounts required to be paid pursuant to the Priority of Payments on the
subsequent Payment Date prior to distributions in respect of the Preferred
Interests, unless such expenses shall have been paid or shall be adequately
provided for by an entity other than the Issuer and (iv) in the event of a
Re-Pricing Redemption, Tax Advice shall be delivered to the Trustee to the
effect that (A) any obligations providing the proceeds for the Re-Pricing
Redemption will be treated as debt for U.S. federal income tax purposes and
(B) the Re-Pricing will not alter the U.S. federal income tax characterization,
as expressed at the time of issuance, of the Rated Notes that will be
Outstanding after such Re-Pricing Redemption.

 

(h) A second notice of a Re-Pricing will be given by the Trustee, at the expense
of the Issuer, by first class mail, postage prepaid, mailed not less than 10
Business Days prior to the proposed Re-Pricing Date to each Holder of Notes of
the Re-Priced Class, specifying the applicable Re-Pricing Date, Re-Pricing Rate
and Redemption Price. Failure to give a notice of Re-Pricing to any Holder of
any Re-Priced Class, any failure of a beneficial owners to receive such notice,
or any defect with respect to such notice, shall not impair or affect the
validity of the Re-Pricing or give rise to any claim based upon such failure or
defect. Any notice of a Re-Pricing may be withdrawn by a Majority of the
Preferred Interests on or prior to the fourth Business Day prior to the
scheduled Re-Pricing Date by written notice to the Issuer, the Trustee and the
Collateral Manager for any reason. Upon receipt of such notice of withdrawal,
the Trustee shall transmit such notice to the Holders and each Rating Agency.
Notwithstanding anything contained herein to the contrary, failure to effect a
Re-Pricing, whether or not notice of Re-Pricing has been withdrawn, will not
constitute an Event of Default.

 

(i) The Issuer will direct the Trustee to segregate payments and take other
reasonable steps to effect the Re-Pricing, and the Trustee will have the
authority to take such actions as may be directed by the Issuer or the
Collateral Manager to effect a Re-Pricing. In order to give effect to the
Re-Pricing, the Issuer may, to the extent necessary, obtain and assign a
separate CUSIP or CUSIPs to the Rated Notes of each Class held by Non-Consenting
Holders and Holders consenting to the Re-Pricing.

ARTICLE X

ACCOUNTS, ACCOUNTING AND RELEASES

Section 10.1. Collection of Money

Except as otherwise expressly provided herein, the Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Trustee pursuant to this Indenture,
including all payments due on the Assets, in accordance with the terms and
conditions of such Assets. The Trustee shall segregate and hold all such money
and property received by it in trust for the Holders of the Notes and shall
apply it as provided in this Indenture. Each Account established under this
Indenture shall be an Eligible Account. All Cash deposited in the Accounts may
be invested only in Eligible Investments or Collateral Obligations in accordance
with the terms of this Indenture. To avoid the consolidation of the Assets of
the Issuer with the general assets of the Bank under any circumstances, the
Trustee

 

170



--------------------------------------------------------------------------------

shall comply, and shall cause the Intermediary to comply, with all law
applicable to it as a state chartered bank with trust powers holding segregated
trust assets in a fiduciary capacity; provided that the foregoing shall not be
construed to prevent the Trustee or Intermediary from investing the Assets of
the Issuer in Eligible Investments described in clause (b) of the definition
thereof that are obligations of the Bank. The accounts established by the
Trustee pursuant to this Article X may include any number of subaccounts deemed
necessary for convenience in administering the Assets. In the event any Accounts
are transferred from one Intermediary to another, the Issuer shall notify Fitch
thereof.

Section 10.2. Collection Account

 

(a) In accordance with this Indenture and the Account Agreement, the Trustee
shall, prior to the Closing Date, establish at the Intermediary a single
segregated trust account, held in the name of the Trustee, for the benefit of
the Secured Parties, which shall be designated as the “Collection Account” and
shall consist of a securities account, a related deposit account, all
subaccounts related thereto and be maintained with the Intermediary in
accordance with the Account Agreement. The Trustee shall immediately upon
receipt, or upon transfer from the Reinvestment Amount Account, Expense Reserve
Account or Revolver Funding Account deposit into the Collection Account, all
funds and property received by the Trustee and (x) designated for deposit in the
Collection Account or (y) not designated under this Indenture for deposit in any
other Account, including all proceeds received from the disposition of any
Assets (unless simultaneously reinvested in additional Collateral Obligations in
accordance with Article XII or in Eligible Investments). The Issuer may, but
under no circumstances shall be required to, deposit from time to time into the
Collection Account, in addition to any amount required hereunder to be deposited
therein, such Monies received from external sources for the benefit of the
Secured Parties (other than payments on or in respect of the Collateral
Obligations, Eligible Investments or other existing Assets) as the Issuer deems,
in its sole discretion, to be advisable and to designate them as Interest
Proceeds or Principal Proceeds. All Monies deposited from time to time in the
Collection Account pursuant to this Indenture shall be held by the Trustee as
part of the Assets and shall be applied to the purposes herein provided. Subject
to Section 10.2(d), amounts in the Collection Account shall be reinvested
pursuant to Section 10.6(a).

 

(b) The Trustee, within one Business Day after receipt of any distribution or
other proceeds in respect of the Assets which are not Cash, shall so notify the
Issuer (with a copy to the Collateral Manager) and the Issuer shall use its
commercially reasonable efforts to, within five Business Days after receipt of
such notice from the Trustee (or as soon as practicable thereafter), sell such
distribution or other proceeds for Cash in an arm’s length transaction and
deposit the proceeds thereof in the Collection Account; provided that, subject
to the requirements of Section 12.1, the Issuer (i) need not sell such
distributions or other proceeds if it delivers an Issuer Order or an Officer’s
certificate to the Trustee certifying that such distributions or other proceeds
constitute Collateral Obligations or Eligible Investments or (ii) may otherwise
retain such distribution or other proceeds for up to two years from the date of
receipt thereof if it delivers an Officer’s certificate to the Trustee
certifying that (x) it will sell such distribution within such two-year period
and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

 

171



--------------------------------------------------------------------------------

(c) At any time when reinvestment is permitted pursuant to Article XII, the
Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Collection Account representing Principal Proceeds
(together with Interest Proceeds but only to the extent used to pay for accrued
interest on an additional Collateral Obligation, or to the extent permitted by
Section 7.18(f)) and reinvest (or invest, in the case of funds referred to in
Section 7.18) such funds in additional Collateral Obligations or exercise a
warrant held in the Assets, in each case in accordance with the requirements of
Article XII and such Issuer Order; provided that amounts deposited in the
Collection Account may not be used to purchase Margin Stock or for any other
purpose that would constitute the Issuer’s extending Purpose Credit under
Regulation U and Principal Proceeds deposited in the Collection Account may not
be used to exercise a warrant held in the Assets. At any time during the
Reinvestment Period, and subject to Section 2.13, the Collateral Manager on
behalf of the Issuer may by Issuer Order direct the Trustee to, and upon receipt
of such Issuer Order the Trustee shall, withdraw funds on deposit in the
Collection Account representing Principal Proceeds for purchases of Notes in
accordance with the provisions of Section 2.13. At any time, the Collateral
Manager on behalf of the Issuer may by Issuer Order direct the Trustee to, and
upon receipt of such Issuer Order the Trustee shall, withdraw funds on deposit
in the Collection Account representing Principal Proceeds and deposit such funds
in the Revolver Funding Account to meet funding requirements on Delayed Drawdown
Collateral Obligations or Revolving Collateral Obligations.

 

(d) The Collateral Manager on behalf of the Issuer may by Issuer Order direct
the Trustee to, and upon receipt of such Issuer Order the Trustee shall, pay
from amounts on deposit in the Collection Account on any Business Day during any
Interest Accrual Period (i) any amount required to exercise a warrant or right
to acquire securities held in the Assets in accordance with the requirements of
Article XII and such Issuer Order, (ii) without limitation to clause
(iii) below, from Interest Proceeds only, any Administrative Expenses (such
payments to be counted against the Administrative Expense Cap for the applicable
period and to be subject to the order of priority as stated in the definition of
Administrative Expenses); provided that the aggregate Administrative Expenses
paid pursuant to this Section 10.2(d) during any Collection Period shall not
exceed the Administrative Expense Cap for the related Payment Date and (iii) any
Special Petition Expenses. The Trustee shall not be obligated to make such
payment pursuant to clause (ii) if, in the reasonable determination of the
Trustee, such payment would leave insufficient funds, taking into account the
Administrative Expense Cap, for payments anticipated to be or become due or
payable on the next Payment Date that are given a higher priority in the
definition of Administrative Expenses.

 

(e) The Trustee shall transfer to the Payment Account, from the Collection
Account for application pursuant to the Priority of Payments, on the Business
Day immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

 

172



--------------------------------------------------------------------------------

Section 10.3. Transaction Accounts

 

(a) Payment Account. In accordance with this Indenture and the Account
Agreement, the Trustee shall, prior to the Closing Date, establish at the
Intermediary a single, segregated non-interest bearing trust account held in the
name of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the “Payment Account” and shall consist of a securities account, a
related deposit account, all subaccounts related thereto and be maintained with
the Intermediary in accordance with the Account Agreement. Except as provided in
the Priority of Payments, the only permitted withdrawal from or application of
funds on deposit in, or otherwise to the credit of, the Payment Account shall be
to pay amounts due and payable on the Rated Notes and to the Fiscal Agent in
respect of distributions on the Preferred Interests in accordance with their
terms and the provisions of this Indenture and the Fiscal Agency Agreement and,
upon Issuer Order, to pay Administrative Expenses, Management Fees and other
amounts specified herein, each in accordance with the Priority of Payments. The
Issuer shall not have any legal, equitable or beneficial interest in the Payment
Account other than in accordance with the Priority of Payments. Amounts in the
Payment Account shall remain uninvested.

 

(b) Custodial Account. In accordance with this Indenture and the Account
Agreement, the Trustee shall, prior to the Closing Date, establish at the
Intermediary a single, segregated non-interest bearing trust account held in the
name of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the “Custodial Account” and shall consist of a securities account,
a related deposit account, all subaccounts related thereto and be maintained
with the Intermediary in accordance with the Account Agreement. All Collateral
Obligations and Equity Securities shall be credited to the Custodial Account as
provided herein. The only permitted withdrawals from the Custodial Account shall
be in accordance with the provisions of this Indenture. The Trustee agrees to
give the Issuer, with a copy to the Collateral Manager, immediate notice if (to
the actual knowledge of a Trust Officer of the Trustee) the Custodial Account or
any assets or securities on deposit therein, or otherwise to the credit of the
Custodial Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process. The Issuer shall not have any legal,
equitable or beneficial interest in the Custodial Account other than in
accordance with this Indenture and the Priority of Payments. Amounts in the
Custodial Account shall remain uninvested.

 

(c)

Ramp-Up Account. The Trustee shall, prior to the Closing Date, establish at the
Intermediary a single, segregated non-interest bearing trust account held in the
name of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the “Ramp-Up Account” and shall consist of a securities account, a
related deposit account, all subaccounts related thereto and be maintained with
the Intermediary in accordance with the Account Agreement. The Issuer shall
direct the Trustee to deposit the amount specified in the Closing Date
Certificate to the Ramp-Up Account as Principal Proceeds. In connection with any
purchase of an additional Collateral Obligation, the Trustee will apply amounts
held in the Ramp-Up Account as provided by Section 7.18(b). On the first
Business Day after a trust officer of the Trustee has received written notice
from the Collateral Manager making reference to the account transfer required by
this paragraph and stating that no Moody’s Ramp-Up Failure has occurred, or upon
the occurrence of an

 

173



--------------------------------------------------------------------------------

  Event of Default, the Trustee will deposit any remaining amounts in the
Ramp-Up Account (excluding any proceeds that will be used to settle binding
commitments entered into prior to such date, and except as provided in the next
sentence) into the Collection Account as Principal Proceeds. On or before the
second Determination Date, (1) so long as the Target Initial Par Condition has
been satisfied and would be satisfied after depositing such amounts, (2) a
Moody’s Ramp-Up Failure has not occurred or, if one has occurred, is not
continuing, (3) the Collateral Quality Test and Concentration Limitations would
be satisfied after depositing such amounts, and (4) eight Business Days prior to
such deposit, no Event of Default has occurred and is continuing and the
Overcollateralization Ratio Test is satisfied, at the direction of the
Collateral Manager the Trustee will transfer from amounts remaining in the
Ramp-Up Account (excluding, in the case of clause (y) only, any proceeds that
will be used to settle binding commitments entered into prior to that date),
(x) an amount designated by the Collateral Manager not greater than 0.0% of the
Target Initial Par Amount into the Collection Account as Interest Proceeds, and
(y) any remaining amounts into the Collection Account as Principal Proceeds. Any
income earned on amounts deposited in the Ramp-Up Account will be deposited in
the Collection Account as Interest Proceeds. For the avoidance of doubt, so long
as amounts in the Ramp-Up Account and Principal Proceeds in the Collection
Account will after giving effect to the designations by the Collateral Manager
referred to in clause (x) above, collectively be adequate to settle binding
commitments entered into prior to such designation, the designation of amounts
in the Ramp-Up Account as Interest Proceeds as provided for in such clause
(x) shall be made without regard to the requirement to settle such binding
commitments.

 

(d) Expense Reserve Account. In accordance with this Indenture and the Account
Agreement, the Trustee shall, prior to the Closing Date, establish at the
Intermediary a single, segregated non-interest bearing trust account held in the
name of the Trustee, for the benefit of the Secured Parties, which shall be
designated as the “Expense Reserve Account” and shall consist of a securities
account, a related deposit account, all subaccounts related thereto and be
maintained with the Intermediary in accordance with the Account Agreement. The
Issuer shall direct the Trustee to deposit to the Expense Reserve Account
(i) the amount specified in the Closing Date Certificate and (ii) in connection
with any additional issuance of notes, the amount specified in
Section 3.2(a)(viii). On any Business Day to and including the Determination
Date relating to the first Payment Date following the Closing Date, the Trustee
shall apply funds from the Expense Reserve Account, as directed by the
Collateral Manager, to pay expenses of the Issuer incurred in connection with
the establishment of the Issuer, the acquisition of the Collateral Obligations,
the structuring and consummation of the Offering and the issuance of the Notes
and any additional issuance. By the Determination Date relating to the first
Payment Date following the Closing Date, all funds in the Expense Reserve
Account (after deducting any expenses paid on such Determination Date) will be
deposited in the Collection Account as Interest Proceeds and/or Principal
Proceeds (in the respective amounts directed by the Collateral Manager in its
sole discretion). On any Business Day after the Determination Date relating to
the first Payment Date following the Closing Date, the Trustee shall apply funds
from the Expense Reserve Account (except as provided in the next sentence), as
directed by the Collateral Manager, to pay expenses of the Issuer incurred in
connection with any additional issuance of notes or as a deposit to the
Collection Account as Principal Proceeds. Any income earned on amounts deposited
in the Expense Reserve Account will be deposited in the Collection Account as
Interest Proceeds as it is paid.

 

174



--------------------------------------------------------------------------------

(e) Interest Reserve Account. The Trustee shall, prior to the Closing Date,
establish at the Intermediary a single, segregated non-interest bearing trust
account held in the name of the Trustee, for the benefit of the Secured Parties
which shall be designated as the “Interest Reserve Account” and shall consist of
a securities account, a related deposit account, all subaccounts related thereto
and be maintained with the Intermediary in accordance with the Account
Agreement. The Issuer hereby directs the Trustee to deposit into the Interest
Reserve Account the applicable amount specified in the Closing Date Certificate
(the “Interest Reserve Amount”). On the Closing Date, at the direction of the
Collateral Manager, the Trustee shall transfer proceeds from the offering of the
Notes in an amount equal to the Interest Reserve Amount. On or before the
Determination Date in the second Collection Period, at the direction of the
Collateral Manager, the Issuer may direct that any portion of the then remaining
Interest Reserve Amount be transferred to the Collection Account and included as
Interest Proceeds or Principal Proceeds for the applicable Collection Period. On
the Payment Date relating to the second Collection Period, all amounts on
deposit in the Interest Reserve Account shall be transferred to the Payment
Account and applied as Interest Proceeds or Principal Proceeds (as directed by
the Collateral Manager) in accordance with the Priority of Payments, and the
Trustee shall close the Interest Reserve Account. Amounts credited to the
Interest Reserve Account shall be reinvested pursuant to Section 10.6(a). Any
income earned on amounts deposited in the Interest Reserve Account will be
deposited in the Interest Reserve Account.

 

(f) The Reinvestment Amount Account. The Trustee shall, prior to the Closing
Date, establish at the Intermediary a single, segregated non-interest bearing
trust account held in the name of the Trustee, for the benefit of the Secured
Parties which shall be designated as the “Reinvestment Amount Account” and shall
consist of a securities account, a related deposit account, all subaccounts
related thereto and be maintained with the Intermediary in accordance with the
Account Agreement. Reinvestment Amounts will be deposited in the Reinvestment
Amount Account in accordance with Section 11.1(e) and will be withdrawn, not
later than the Business Day after the Payment Date on which such Reinvestment
Amounts are deposited in the Reinvestment Amount Account, solely to be
transferred to the Collection Account as Principal Proceeds to purchase
additional Collateral Obligations in accordance with Section 12.2. Amounts in
the Reinvestment Amount Account shall remain uninvested.

Section 10.4. The Revolver Funding Account

The Trustee shall, prior to the Closing Date, establish at the Intermediary, a
single, segregated non-interest bearing trust account held in the name of the
Trustee, for the benefit of the Secured Parties which shall be designated as the
“Revolver Funding Account” and shall consist of a securities account, a related
deposit account, all subaccounts related thereto and be maintained with the
Intermediary in accordance with the Account Agreement. The Issuer shall direct
the Trustee to deposit the amount specified in the Closing Date Certificate to
the Revolver Funding

 

175



--------------------------------------------------------------------------------

Account to be reserved for unfunded funding obligations under the Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations purchased
on or before the Closing Date. Upon the purchase of any Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation, Principal Proceeds in
an amount equal to the undrawn portion of such obligation shall be withdrawn
first from the Ramp-Up Account and, if necessary, from the Collection Account,
as directed by the Collateral Manager, and deposited by the Trustee pursuant to
such direction in the Revolver Funding Account; provided that, if such Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation is a
Participation Interest with respect to which the Selling Institution requires
funds to be deposited with the Selling Institution or its custodian in an amount
equal to any portion of the undrawn amount of such obligation as collateral for
the funding obligations under such obligation (such funds, the “Selling
Institution Collateral”), the Collateral Manager on behalf of the Issuer shall
direct the Trustee to (and pursuant to such direction the Trustee shall) deposit
such funds in the amount of the Selling Institution Collateral with such Selling
Institution or custodian rather than in the Revolver Funding Account, subject to
the following sentence. Any such deposit of Selling Institution Collateral shall
satisfy the following requirement (as determined and directed by the Collateral
Manager): either (a) the aggregate amount of Selling Institution Collateral
deposited with such Selling Institution or its custodian (other than an Eligible
Custodian) under all Participation Interests shall not have an Aggregate
Principal Balance in excess of 5% of the Collateral Principal Amount and shall
not remain on deposit with such Selling Institution or custodian for more than
30 calendar days after such Selling Institution first fails to satisfy the
rating requirements set out in the Moody’s Counterparty Criteria (and the terms
of each such deposit shall permit the Issuer to withdraw the Selling Institution
Collateral if such Selling Institution fails at any time to satisfy the rating
requirements set out in the Moody’s Counterparty Criteria); or (b) such Selling
Institution Collateral shall be deposited with an Eligible Custodian.

Upon initial purchase of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, funds deposited in the Revolver Funding Account in
respect of such Collateral Obligation and Selling Institution Collateral
deposited with the Selling Institution in respect of such Collateral Obligation
shall be treated as part of the purchase price therefor. Amounts on deposit in
the Revolver Funding Account shall be invested in overnight funds that are
Eligible Investments selected by the Collateral Manager pursuant to Section 10.6
and earnings from all such investments shall be deposited in the Collection
Account as Interest Proceeds.

Funds shall be deposited in the Revolver Funding Account upon the purchase of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
and upon the receipt by the Issuer of any Principal Proceeds with respect to a
Revolving Collateral Obligation as directed by the Collateral Manager such that
the amount of funds on deposit in the Revolver Funding Account shall be equal to
or greater than the aggregate amount of unfunded funding obligations
(disregarding the portion, if any, of any such unfunded funding obligations that
is collateralized by Selling Institution Collateral) under all such Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations then
included in the Assets, as determined by the Collateral Manager.

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) shall be available solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations;
provided that any excess of (i) the amounts on

 

176



--------------------------------------------------------------------------------

deposit in the Revolver Funding Account over (ii) the sum of the unfunded
funding obligations (disregarding the portion, if any, of any such unfunded
funding obligations that is collateralized by Selling Institution Collateral)
under all Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations (which excess may occur for any reason, including upon (A) the sale
or maturity of a Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation, (B) the occurrence of an event of default with respect to any such
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation or
(C) any other event or circumstance which results in the irrevocable reduction
of the undrawn commitments under such Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation) may be transferred by the Trustee (at the
written direction of the Collateral Manager on behalf of the Issuer) from time
to time as Principal Proceeds to the Collection Account.

Section 10.5. [Reserved]

Section 10.6. Reinvestment of Funds in Accounts; Reports by Trustee

 

(a)

By Issuer Order (which may be in the form of standing instructions), the Issuer
(or the Collateral Manager on behalf of the Issuer) shall at all times direct
the Trustee to, and, upon receipt of such Issuer Order, the Trustee shall,
invest all funds on deposit in the Collection Account, the Interest Reserve
Account, the Ramp-Up Account, the Revolver Funding Account and the Expense
Reserve Account as so directed in Eligible Investments having stated maturities
no later than the Business Day preceding the next Payment Date (or such shorter
maturities expressly provided herein). If at a time when no Event of Default has
occurred and is continuing (without regard to any acceleration of the maturity
of the Rated Notes), the Issuer shall not have given any such investment
directions, the Trustee shall seek instructions from the Collateral Manager
within three Business Days after transfer of any funds to such accounts. If the
Trustee does not thereafter receive written instructions from the Collateral
Manager within five Business Days after transfer of such funds to such accounts,
it shall invest and reinvest the funds held in such accounts, as fully as
practicable, but only in one or more Eligible Investments of the type described
in clause (b) of the definition of Eligible Investments maturing no later than
the Business Day immediately preceding the next Payment Date (or such shorter
maturities expressly provided herein). If at a time when an Event of Default has
occurred and is continuing, the Issuer shall not have given such investment
directions to the Trustee for three consecutive days, the Trustee shall invest
and reinvest such Monies as fully as practicable in Eligible Investments of the
type described in clause (b) of the definition of Eligible Investments maturing
not later than the earlier of (i) 30 days after the date of such investment
(unless putable at par to the issuer thereof) or (ii) the Business Day
immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein). Except to the extent expressly provided otherwise
herein, all interest and other income from such investments shall be credited to
the Collection Account upon receipt as Interest Proceeds, any gain realized from
such investments shall be credited to the Collection Account upon receipt as
Principal Proceeds, and any loss resulting from such investments shall be
charged to the Collection Account as a reduction in Principal Proceeds. The
Trustee shall not in any way be held liable by reason of any insufficiency of
such accounts which results from any loss relating to any such investment;
provided that nothing herein shall relieve the Bank of

 

177



--------------------------------------------------------------------------------

(i) its obligations or liabilities under any security or obligation issued by
the Bank or any Affiliate thereof or (ii) liability for any loss resulting from
gross negligence, willful misconduct or fraud on the part of the Bank or any
Affiliate thereof. Except as expressly provided herein, the Trustee shall not
otherwise be under any duty to invest (or pay interest on) amounts held
hereunder from time to time.

 

(b) The Trustee agrees to give the Issuer, with a copy to the Collateral
Manager, immediate notice if any Trust Officer has actual knowledge that any
Account or any funds on deposit in any Account, or otherwise to the credit of an
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.

 

(c) The Trustee shall supply, in a timely fashion, to the Issuer, each Rating
Agency and the Collateral Manager any information regularly maintained by the
Trustee that the Issuer, the Rating Agencies or the Collateral Manager may from
time to time reasonably request with respect to the Assets, the Accounts and the
other Assets and provide any other requested information reasonably available to
the Trustee by reason of its acting as Trustee hereunder and required to be
provided by Section 10.7 or to permit the Collateral Manager to perform its
obligations under the Collateral Management Agreement or the Issuer’s
obligations hereunder that have been delegated to the Collateral Manager. The
Trustee shall promptly forward to the Collateral Manager copies of notices and
other writings received by it from the issuer of any Collateral Obligation or
from any Clearing Agency with respect to any Collateral Obligation which notices
or writings advise the holders of such Collateral Obligation of any rights that
the holders might have with respect thereto (including, without limitation,
requests to vote with respect to amendments or waivers and notices of
prepayments and redemptions) as well as all periodic financial reports received
from such issuer and Clearing Agencies with respect to such issuer.

 

(d) In addition to any credit, withdrawal, transfer or other application of
funds with respect to any Account set forth in Article X, any credit,
withdrawal, transfer or other application of funds with respect to any Account
authorized elsewhere in this Indenture is hereby authorized.

 

(e) Any account established under this Indenture may include (and shall be
deemed to include) any number of subaccounts or related deposit accounts
(including but not limited to each “securities account” and “deposit account”
described herein) deemed necessary or advisable by the Trustee in the
administration of the accounts.

Section 10.7. Accountings

 

(a)

Monthly. Not later than the fourth calendar day (or, if such day is not a
Business Day, the next succeeding Business Day) of each calendar month (other
than a month in which a Payment Date occurs) and commencing in September 2015,
the Issuer shall compile and make available (or cause to be compiled and made
available) to each Rating Agency, the Trustee, the Collateral Manager and the
Initial Purchaser and, upon written instructions (which may be in the form of
standing instructions) from the Collateral Manager with all appropriate contact
information, the CLO Information Service and,

 

178



--------------------------------------------------------------------------------

  upon written request therefor, to any Holder and, upon written notice to the
Trustee in the form of Exhibit E, any beneficial owner of a Note, a monthly
report on a settlement date basis (each such report a “Monthly Report”). As used
herein, the “Monthly Report Determination Date” with respect to any calendar
month will be the eighth Business Day prior to the 4th calendar day of such
calendar month (other than a month in which a Payment Date occurs). The Monthly
Report for a calendar month shall contain the following information with respect
to the Collateral Obligations and Eligible Investments included in the Assets,
and shall be determined as of the Monthly Report Determination Date for such
calendar month:

 

  (i) Aggregate Principal Balance of Collateral Obligations and Eligible
Investments representing Principal Proceeds.

 

  (ii) Adjusted Collateral Principal Amount of Collateral Obligations.

 

  (iii) Collateral Principal Amount of Collateral Obligations.

 

  (iv) A list of Collateral Obligations, including, with respect to each such
Collateral Obligation, the following information:

 

  (A) The obligor thereon (including the issuer ticker, if any);

 

  (B) The CUSIP or security identifier thereof and the LoanX ID thereof;

 

  (C) The Principal Balance thereof (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest));

 

  (D) The percentage of the aggregate Collateral Principal Amount represented by
such Collateral Obligation;

 

  (E) The related interest rate or spread;

 

  (F) The LIBOR floor, if any (as provided by or confirmed with the Collateral
Manager);

 

  (G) The stated maturity thereof;

 

  (H) The related Moody’s Industry Classification;

 

  (I) The Moody’s Rating, unless such rating is based on a credit estimate
unpublished by Moody’s (and, in the event of a downgrade or withdrawal of the
applicable Moody’s Rating, the prior rating and the date such Moody’s Rating was
changed) and whether such Moody’s Rating is derived from a public rating, a
private rating, a Moody’s Credit Estimate or a Moody’s Derived Rating (and, if
such rating is based on a Moody’s Credit Estimate, the date on which the most
recent Moody’s Credit Estimate was obtained);

 

179



--------------------------------------------------------------------------------

  (J) The Moody’s Default Probability Rating, unless such rating is based on a
credit estimate unpublished by Moody’s and whether such Moody’s Default
Probability Rating is derived from a public rating, a private rating, a Moody’s
Credit Estimate or a Moody’s Derived Rating (and, if such rating is based on a
Moody’s Credit Estimate, the date on which the most recent Moody’s Credit
Estimate was obtained);

 

  (K) The Fitch Rating, if such Collateral Obligation is publicly rated;

 

  (L) The country of Domicile;

 

  (M) An indication as to whether each such Collateral Obligation is (1) a
Senior Secured Loan, (2) a Second Lien Loan, (3) a Participation Interest
(indicating the related Selling Institution and its ratings by each Rating
Agency), (4) a Delayed Drawdown Collateral Obligation, (5) a Revolving
Collateral Obligation, (6) a Fixed Rate Obligation, (7) a Current Pay
Obligation, (8) a DIP Collateral Obligation, (9) a Discount Obligation, (10) a
Discount Obligation purchased in the manner described in clause (y) of the
proviso to the definition “Discount Obligation,” (11) a Bridge Loan, (12) a
First Lien Last Out Loan, (13) a Cov-Lite Loan or (14) a Partial Deferring
Obligation;

 

  (N) With respect to each Collateral Obligation that is a Discount Obligation
purchased in the manner described in clause (y) of the proviso to the definition
“Discount Obligation,”

 

  (I) the identity of the Collateral Obligation (including whether such
Collateral Obligation was classified as a Discount Obligation at the time of its
original purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

 

  (II) the purchase price (as a percentage of par) of the purchased Collateral
Obligation and the sale price (as a percentage of par) of the Collateral
Obligation the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;

 

  (III) the Moody’s Default Probability Rating assigned to the purchased
Collateral Obligation and the Moody’s Default Probability Rating assigned to the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation; and

 

  (IV) the Aggregate Principal Balance of Collateral Obligations that have been
excluded from the definition of Discount Obligation and relevant calculations
indicating whether such amount is in compliance with the limitations described
in clause (z) of the proviso to the definition of Discount Obligation;

 

180



--------------------------------------------------------------------------------

  (O) The Aggregate Principal Balance of all Broadly Syndicated Cov-Lite Loans
and Middle Market Cov-Lite Loans;

 

  (P) The Moody’s Recovery Rate;

 

  (Q) The Fitch Recovery Rate;

 

  (R) The Market Value of such Collateral Obligation, if such Market Value was
calculated based on a bid price determined by a loan or bond pricing service,
and the name of such loan or bond pricing service (including such disclaimer
language as a loan or bond pricing service may from time to time require, as
provided by the Collateral Manager to the Trustee and the Collateral
Administrator); and

 

  (S) The purchase price (as a percentage of par) of such Collateral Obligation.

 

  (v) For each of the limitations and tests specified in the definitions of
Concentration Limitations and Collateral Quality Test, (1) the result, (2) the
related minimum or maximum test level (including any Moody’s Weighted Average
Recovery Adjustment, if applicable, indicating to which test such Moody’s
Weighted Average Recovery Adjustment was allocated) and (3) a determination as
to whether such result satisfies the related test.

 

  (vi) The calculation of each of the following:

 

  (A) Each Interest Coverage Ratio (and setting forth the percentage required to
satisfy each Interest Coverage Test);

 

  (B) Each Overcollateralization Ratio (and setting forth the percentage
required to satisfy each Overcollateralization Ratio Test); and

 

  (C) The Interest Diversion Test (and setting forth the percentage required to
pass such test).

 

  (vii) The calculation specified in Section 5.1(f).

 

  (viii) For each Account, (A) a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance, and (B) the ending balance adjusted to take into account any amounts
(I) to be expended to acquire Collateral Obligations in transactions to which
the Issuer has committed but that have not yet settled and (II) expected to be
received in connection with any sales or other dispositions of Collateral
Obligations to which the Issuer has committed but that have not yet settled.

 

  (ix) A schedule showing for each of the following the beginning balance, the
amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:

 

181



--------------------------------------------------------------------------------

  (A) Interest Proceeds from Collateral Obligations; and

 

  (B) Interest Proceeds from Eligible Investments.

 

  (x) Purchases, prepayments, and sales:

 

  (A) The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest)),
Principal Proceeds and Interest Proceeds received, and date for (X) each
Collateral Obligation that was released for sale or other disposition pursuant
to Section 12.1 since the last Monthly Report Determination Date and (Y) each
prepayment or redemption of a Collateral Obligation, and in the case of (X),
whether such Collateral Obligation was a Credit Risk Obligation or a Credit
Improved Obligation, and whether the sale of such Collateral Obligation was a
discretionary sale;

 

  (B) The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest)), and
Principal Proceeds and Interest Proceeds expended to acquire each Collateral
Obligation acquired pursuant to Section 12.2 since the last Monthly Report
Determination Date;

 

  (C) On a dedicated page in the data file, the information set forth in
Section 10.7(a)(iv)(A) and (B) with respect to each Collateral Obligation the
Issuer has committed to acquire or release for sale, but has not settled, since
the prior Monthly Report;

 

  (D) The identity and Principal Balance (other than any accrued interest that
was purchased with Principal Proceeds (but excluding any capitalized interest))
of each Collateral Obligation purchased or sold by the Issuer since the last
Monthly Report Determination Date in a transaction between the Issuer and
another Person for which the Collateral Manager or an Affiliate of the
Collateral Manager serves as an investment adviser; and

 

  (xi) The identity of each Defaulted Obligation, the Moody’s Collateral Value
and Market Value of each such Defaulted Obligation and date of default thereof.

 

  (xii) The identity of each Collateral Obligation with a Moody’s Default
Probability Rating of “Caa1” or below and the Market Value of each such
Collateral Obligation.

 

  (xiii) The identity of each Deferring Obligation, the Moody’s Collateral Value
and Market Value of each Deferring Obligation, and the date on which interest
was last paid in full in Cash thereon.

 

182



--------------------------------------------------------------------------------

  (xiv) The identity of each Current Pay Obligation, the Market Value of each
such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.

 

  (xv) The identity of any Asset acquired from or disposed of to the Collateral
Manager, any Affiliate of the Collateral Manager, or any entity or account, the
investments of which are managed by the Collateral Manager or any Affiliate of
the Collateral Manager.

 

  (xvi) The Aggregate Principal Balance, measured cumulatively from the Closing
Date onward, of all Collateral Obligations that would have been acquired through
a Distressed Exchange but for the operation of the proviso in the definition of
Distressed Exchange.

 

  (xvii) The Weighted Average Moody’s Rating Factor, the Adjusted Weighted
Average Moody’s Rating Factor, the Weighted Average Fitch Rating Factor and the
Weighted Average Fitch Recovery Rate.

 

  (xviii) On a dedicated page, whether any Trading Plans were entered into since
the last Monthly Report Determination Date and the identity of any Assets
acquired and/or disposed of in connection with each such Trading Plan.

 

  (xix) For each Eligible Investment, the obligor, credit rating, and maturity
date.

 

  (xx) Such other information as any Rating Agency or the Collateral Manager may
reasonably request.

 

  (xxi) An indication as to whether the Originator has provided confirmation
that it (i) continues to hold the Retention Securities and (ii) has not sold,
hedged or otherwise mitigated its credit risk under or associated with the
Retention Securities or the underlying portfolio of Collateral Obligations, in
each case except to the extent permitted in accordance with the Retention
Requirements.

 

  (xxii) The identity of any Collateral Obligation that was subject to a
Maturity Amendment since the immediately preceding Monthly Report.

 

  (xxiii) The identity of any Collateral Obligation that the Issuer purchased or
sold in a Cross Transaction since the immediately preceding Monthly Report.

Upon receipt of each Monthly Report, the Trustee shall compare the information
contained in such Monthly Report to the information contained in its records
with respect to the Assets and shall, within three Business Days after receipt
of such Monthly Report, notify the Issuer, the Collateral Administrator, the
Rating Agencies and the Collateral Manager if the information contained in the
Monthly Report does not conform to the information maintained by the Trustee
with respect to the Assets. In the event that any discrepancy exists, the
Trustee and the Issuer, or the Collateral Manager on behalf of the Issuer, shall
attempt to resolve the discrepancy. If such discrepancy cannot be promptly
resolved, the Trustee shall within five Business Days notify the Collateral
Manager who

 

183



--------------------------------------------------------------------------------

shall, on behalf of the Issuer, request that the Independent accountants
appointed by the Issuer pursuant to Section 10.9 perform the agreed-upon
procedures on such Monthly Report and the Trustee’s records to determine the
cause of such discrepancy. If such review reveals an error in the Monthly Report
or the Trustee’s records, the Monthly Report or the Trustee’s records shall be
revised accordingly and, as so revised, shall be utilized in making all
calculations pursuant to this Indenture and notice of any error in the Monthly
Report shall be sent as soon as practicable by the Issuer to all recipients of
such report which may be accomplished by making a notation of such error in the
subsequent Monthly Report.

 

(b) Payment Date Accounting. The Issuer shall render an accounting (each a
“Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Initial
Purchaser, the CLO Information Service, each Rating Agency and, upon written
request therefor, any Holder or Certifying Person, not later than the Business
Day preceding the related Payment Date. The Distribution Report shall contain
the following information:

 

  (i) the information required to be in the Monthly Report pursuant to
Section 10.7(a);

 

  (ii) (a) the Aggregate Outstanding Amount of the Rated Notes of each Class at
the beginning of the Interest Accrual Period and such amount as a percentage of
the original Aggregate Outstanding Amount of the Rated Notes of such Class,
(b) the amount of principal payments to be made on the Rated Notes of each Class
on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Rated Notes of such Class, and (c) the
amount of distributions to be paid on the Preferred Interests on the next
Payment Date and the Aggregate Outstanding Amount of the Preferred Interests on
the next Payment Date;

 

  (iii) the Interest Rate and accrued interest for each Class of Rated Notes for
such Payment Date;

 

  (iv) the amounts payable pursuant to each clause of the Priority of Payments ,
on the related Payment Date;

 

  (v) for the Collection Account:

 

  (A) the Balance of Principal Proceeds on deposit in the Collection Account at
the end of the related Collection Period and the Balance of Interest Proceeds on
deposit in the Collection Account on the next Business Day following the end of
the related Collection Period;

 

  (B) the amounts payable from the Collection Account to the Payment Account, in
order to make payments pursuant to the Priority of Payments on the next Payment
Date (net of amounts which the Collateral Manager intends to reinvest in
additional Collateral Obligations pursuant to Article XII); and

 

184



--------------------------------------------------------------------------------

  (C) the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and

 

  (vi) such other information as the Collateral Manager may reasonably request.

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the Priority of Payments and Article XIII.

 

(c) Interest Rate Notice. The Trustee shall include in the Monthly Report a
notice setting forth the Interest Rate for each Class of Rated Notes for the
Interest Accrual Period preceding the next Payment Date.

 

(d) Failure to Provide Accounting. If the Trustee shall not have received any
accounting provided for in this Section 10.7 on the first Business Day after the
date on which such accounting is due to the Trustee, the Trustee shall notify
the Collateral Manager who shall use all reasonable efforts to obtain such
accounting by the applicable Payment Date. To the extent the Collateral Manager
is required to provide any information or reports pursuant to this Section 10.7
as a result of the failure of the Issuer to provide such information or reports,
the Collateral Manager shall be entitled to retain an Independent certified
public accountant in connection therewith and the reasonable costs incurred by
the Collateral Manager for such Independent certified public accountant shall be
paid by the Issuer.

 

(e) Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or Certifying Person shall contain, or be
accompanied by, the following notices:

The Notes may be beneficially owned only by Persons that (a) (i) are not U.S.
persons (within the meaning of Regulation S under the United States Securities
Act of 1933, as amended) and are purchasing their beneficial interest in an
offshore transaction and are also QIB/QPs or (ii) are (A) Qualified
Institutional Buyers or (solely in the case of the Reinvesting Holder
Notes) Accredited Investors and (B) either Qualified Purchasers or (solely in
the case of the Reinvesting Holder Notes) Knowledgeable Employees (or
corporations, partnerships, limited liability companies or other entities (other
than trusts) each shareholder, partner, member or other equity owner of which is
a Qualified Purchaser or (solely in the case of the Reinvesting Holder Notes)
Knowledgeable Employees) and (b) can make the representations set forth in
Section 2.5 or the appropriate Exhibit to this Indenture. Beneficial ownership
interests in the Global Notes may be transferred only to a Person that is both a
Qualified Institutional Buyer and a Qualified Purchaser and that can make the
representations referred to in clause (b) of the preceding sentence. The Issuer
has the right to compel any beneficial owner of an interest in Global Notes that
does not meet the qualifications set forth in the preceding sentence to sell its
interest in such Notes, or may sell such interest on behalf of such owner,
pursuant to Section 2.11.

 

185



--------------------------------------------------------------------------------

Each Holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of this Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of this Indenture.

 

(f) Distribution of Reports and Documents. The Trustee will make the Monthly
Report, the Distribution Report, this Indenture and the Collateral Management
Agreement available through the Trustee’s Website. Upon receipt of notice of a
Trading Plan, the Trustee shall promptly provide notice of such Trading Plan on
the Trustee’s Website. The Trustee shall provide the CLO Information Service
with access to the Trustee’s Website. Parties that are unable to use the above
distribution option are entitled to have a paper copy mailed to them by
first-class mail by calling the Trustee’s customer service desk. The Trustee
shall have the right to change the way such statements and documents are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties, and the Trustee shall provide timely and
adequate notification to all above parties regarding any such changes. As a
condition to access to the Trustee’s Website, the Trustee may require
registration and the acceptance of a disclaimer. The Trustee shall be entitled
to rely on, but shall not be responsible for, the content or accuracy of any
information provided in the Monthly Report and the Distribution Report which the
Trustee disseminates in accordance with this Indenture and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion.

Section 10.8. Release of Assets

 

(a) The Collateral Manager may, by Issuer Order delivered to the Trustee no
later than the settlement date of any sale of an obligation (or, in the case of
physical settlement, no later than the Business Day preceding such date),
certifying with respect to settlements after the Effective Date that the
applicable conditions set forth in Article XII have been met, direct the Trustee
to deliver such obligation against receipt of payment therefor.

 

(b) The Collateral Manager may, by Issuer Order delivered to the Trustee no
later than the settlement date of any redemption or payment in full of a
Collateral Obligation or Eligible Investment (or, in the case of physical
settlement, no later than the Business Day preceding such date) certifying that
such obligation is being redeemed or paid in full, direct the Trustee or, at the
Trustee’s instruction, the Intermediary, to deliver such obligation, if in
physical form, duly endorsed, or, if such obligation is a Clearing Corporation
Security, to cause it to be presented (or in the case of a general intangible or
a participation, cause such actions as are necessary to transfer such obligation
to the designated transferee free of liens, claims or encumbrances created by
this Indenture), to the appropriate paying agent therefor on or before the date
set for redemption or payment, in each case against receipt of the redemption
price or payment in full thereof.

 

(c)

Subject to Article XII, the Collateral Manager may, by Issuer Order delivered to
the Trustee no later than the settlement date of an exchange, tender or sale
(or, in the case of physical settlement, no later than the Business Day
preceding such date), certifying that a

 

186



--------------------------------------------------------------------------------

  Collateral Obligation is subject to a tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an “Offer”) and setting
forth in reasonable detail the procedure for response to such Offer, direct the
Trustee or, at the Trustee’s instructions, the Intermediary, to deliver such
obligation, if in physical form, duly endorsed, or, if such obligation is a
Clearing Corporation Security, to cause it to be delivered, in accordance with
such Issuer Order, in each case against receipt of payment therefor; provided,
that, unless such Offer is in connection with a distressed exchange or the
workout or restructuring of such Collateral Obligation, the Collateral Manager
may not direct the Trustee to accept or participate in such Offer if, as a
result of the Issuer’s acceptance of or participation in such Offer, such
Collateral Obligation (or any other Asset received in connection with such
Offer) would not satisfy the criteria set forth in the definition of “Collateral
Obligation” or the definition of “Eligible Investment.”

 

(d) Subject to Article XII, the Collateral Manager may, by Issuer Order
delivered to the Trustee no later than the settlement date of an exchange (or in
the case of physical settlement, no later than the Business Day preceding such
date), direct the Trustee to deliver such obligation, if in physical form, duly
endorsed, or, if such obligation is a Clearing Corporation Security, to cause it
to be delivered, in accordance with the Issuer Order, in each case against
receipt of another debt obligation therefor.

 

(e) The Trustee shall deposit any proceeds received by it from the disposition
of a Collateral Obligation or Eligible Investment in the Collection Account,
unless such proceeds are simultaneously applied to the purchase of Collateral
Obligations or Eligible Investments.

 

(f) The Trustee shall, (i) upon receipt of an Issuer Order, release any Illiquid
Assets sold, distributed or disposed of pursuant to Article IV, and (ii) upon
receipt of an Issuer Order at such time as there are no Notes Outstanding and
all obligations of the Issuer hereunder have been satisfied, release the Assets.

 

(g) The Trustee shall, upon receipt of an Issuer Order, release from the lien of
this Indenture any Selling Institution Collateral in accordance with
Section 10.4.

 

(h) Following delivery of any obligation pursuant to clauses (a) through (c) and
(e) through (g), such obligation shall be released from the lien of this
Indenture without further action by the Trustee or the Issuer.

 

(i) Satisfaction of the requirements under Section 12.3 will be deemed to
constitute delivery of an Issuer Order for purposes of this Section 10.8.

Section 10.9. Reports by Independent Accountants

 

(a)

At the Closing Date, the Issuer shall appoint one or more firms of Independent
certified public accountants of recognized international reputation for purposes
of reviewing and delivering the reports of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager. The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Notes. Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or

 

187



--------------------------------------------------------------------------------

  the Collateral Manager on behalf of the Issuer) shall promptly appoint by
Issuer Order delivered to the Trustee and each Rating Agency a successor thereto
that shall also be a firm of Independent certified public accountants of
recognized international reputation, which may be a firm of Independent
certified public accountants that performs accounting services for the Issuer or
the Collateral Manager. If the Issuer shall fail to appoint a successor to a
firm of Independent certified public accountants which has resigned within
30 days after such resignation, the Issuer shall promptly notify the Trustee,
with a copy to the Collateral Manager, of such failure in writing. If the Issuer
shall not have appointed a successor within ten days thereafter, the Trustee
shall promptly notify the Collateral Manager, who shall appoint a successor firm
of Independent certified public accountants of recognized international
reputation. The fees of such Independent certified public accountants and its
successor shall be payable by the Issuer. In the event such firm requires the
Trustee to agree to the procedures performed by such firm, the Issuer hereby
directs the Trustee to so agree; it being understood and agreed that the Trustee
will deliver such letter of agreement in conclusive reliance on the foregoing
direction of the Issuer, and the Trustee shall make no inquiry or investigation
as to, and shall have no obligation in respect of, the sufficiency, validity or
correctness of such procedures.

 

(b) On or before August 31 of each year commencing in 2016, the Issuer shall
cause to be delivered to the Trustee a report (subject to the terms of an agreed
upon procedures letter) from a firm of Independent certified public accountants
for each Distribution Report received since the last statement or, in the case
of the first report since the Closing Date, (i) indicating that the calculations
within those Distribution Reports have been recalculated and compared to the
information provided by the Issuer in accordance with the applicable provisions
of this Indenture and (ii) recalculating the Aggregate Principal Balance of the
Assets and the Aggregate Principal Balance of the Collateral Obligations
securing the Notes as of the immediately preceding Determination Dates; provided
that in the event of a conflict between such firm of Independent certified
public accountants and the Issuer with respect to any matter in this
Section 10.9, the determination by such firm of Independent public accountants
shall be conclusive. To the extent a Holder or a beneficial owner of a Note
requests the yield to maturity in respect of the relevant Note in order to
determine any “original issue discount” in respect thereof, the Trustee shall
request that the firm of Independent certified public accountants appointed by
the Issuer recalculate such yield to maturity. The Trustee shall have no
responsibility to calculate the yield to maturity nor to verify the accuracy of
such Independent certified public accountants’ calculation. In the event that
the firm of Independent certified public accountants fails to calculate such
yield to maturity, the Trustee shall have no responsibility to provide such
information to Holder or a Certifying Person. In the event such firm of
Independent public accountants requires the Bank, in any of its capacities
including but not limited to Trustee or Collateral Administrator, to agree to
the procedures performed by such firm, the Issuer hereby directs the Bank to so
agree; it being understood that the Bank shall deliver and comply with such
letter of agreement in conclusive reliance on the foregoing direction and the
Bank shall make no inquiry or investigation as to, and shall have no obligation
in respect of, the sufficiency, validity, or correctness of such procedures. The
Bank, in each of its capacities, shall not disclose any information or documents
provided to it by such firm of Independent accountants.

 

188



--------------------------------------------------------------------------------

(c) Upon the written request of the Trustee, or any Holder of a Preferred
Interest, the Issuer will cause the firm of Independent certified public
accountants appointed pursuant to Section 10.9(a) to provide any Holder of
Preferred Interests with all of the information required to be provided by the
Issuer pursuant to Section 7.17 or assist the Issuer in the preparation thereof.

Section 10.10. Reports to Rating Agencies and Additional Recipients

 

(a) In addition to the information and reports specifically required to be
provided to each Rating Agency pursuant to the terms of this Indenture and
subject to subsection (b) below, the Issuer shall provide each Rating Agency
with all information or reports delivered to the Trustee hereunder (with the
exception of any Effective Date Accountants’ Report, any other Accountants’
Report or any certificates, letters or other reports prepared by Independent
accountants), and such additional information as either Rating Agency may from
time to time reasonably request, including notification to Moody’s of any
modification of the Underlying Instrument related to a DIP Collateral Obligation
or any release of collateral thereunder not permitted by such Underlying
Instrument. The Issuer (or the Collateral Manager on behalf of the Issuer) shall
deliver to GMOCreditEstimatesAmericas@moodys.com in connection with each
Distribution Report, a file containing the current RiskCalc estimates, the
rating date and rating for applicable Collateral Obligations.

 

(b) Notwithstanding the foregoing, in connection with the Effective Date
Accountants’ Comparison Report, and in accordance with SEC Release No. 34-72936,
the Independent Accountants shall provide to the Issuer Form 15-E in its
complete and unedited form (and only in such form), which includes the Effective
Date Accountants’ Comparison Report as an attachment, and the Issuer shall post
(or cause to be posted) such form 15-E, except for the redaction of any
sensitive information, on the 17g-5 Website.

Section 10.11. Procedures Relating to the Establishment of Accounts Controlled
by the Trustee

Notwithstanding anything else contained herein, the Trustee agrees that with
respect to each of the Accounts, it shall cause the Intermediary establishing
such accounts to enter into an Account Agreement and, if the Intermediary is the
Bank, shall cause the Bank to comply with the provisions of such Account
Agreement. The Trustee may open such subaccounts of any such Account and such
related deposit accounts for any such Account as it deems necessary or
appropriate for convenience of administration.

Section 10.12. Section 3(c)(7) Procedures

 

(a) DTC Actions. The Issuer will direct DTC to take the following steps in
connection with the Global Notes (or such other appropriate steps regarding
legends of restrictions on the Global Notes under Section 3(c)(7) of the
Investment Company Act and Rule 144A as may be customary under DTC procedures at
any given time):

 

  (i) The Issuer will direct DTC to include the marker “3c7” in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Notes.

 

189



--------------------------------------------------------------------------------

  (ii) The Issuer will direct DTC to cause each physical deliver order ticket
that is delivered by DTC to purchasers to contain the 20-character security
descriptor. The Issuer will direct DTC to cause each deliver order ticket that
is delivered by DTC to purchasers in electronic form to contain a “3c7”
indicator and a related user manual for participants. Such user manual will
contain a description of the relevant restrictions imposed by Section 3(c)(7).

 

  (iii) On or prior to the Closing Date, the Issuer will instruct DTC to send a
Section 3(c)(7) notice to all DTC participants in connection with the offering
of the Global Notes.

 

  (iv) In addition to the obligations of the Registrar set forth in Section 2.5,
the Issuer will from time to time (upon the request of the Trustee) make a
request to DTC to deliver to the Issuer a list of all DTC participants holding
an interest in the Global Notes.

 

  (v) The Issuer will cause each CUSIP number obtained for a Global Note to have
“3c7” and “144A” indicators, as applicable, attached to such CUSIP number.

 

(b) Bloomberg Screens, Etc. The Issuer will from time to time request all
third-party vendors to include on screens maintained by such vendors appropriate
legends regarding restrictions on the Global Notes under Section 3(c)(7) of the
Investment Company Act and Rule 144A.

ARTICLE XI

APPLICATION OF MONIES

Section 11.1. Disbursements of Monies from Payment Account

 

(a) Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section 11.1 and to Section 13.1, on each Payment
Date, the Trustee shall disburse amounts transferred from the Collection Account
to the Payment Account pursuant to Section 10.2 (and in respect of the first
Payment Date, amounts transferred from the Interest Reserve Account to the
Payment Account pursuant to Section 10.3(e)) in accordance with the following
priorities.

 

  (i) On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Interest Proceeds on deposit in the Collection Account, to the
extent received on or before the related Determination Date (or if such
Determination Date is not a Business Day, the next succeeding Business Day) and
that are transferred into the Payment Account shall be applied in the following
order of priority (the “Priority of Interest Proceeds”):

 

  (A) (1) first, to the payment of taxes and governmental fees owing by the
Issuer, if any, and (2) second, to the payment of the accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap, provided that Special Petition Expenses shall be
payable without regard to the Administrative Expense Cap;

 

190



--------------------------------------------------------------------------------

  (B) to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the Base
Management Fee due and payable to the Collateral Manager (including any accrued
and unpaid interest thereon) and any unpaid Deferred Base Management Fee that
has been deferred with respect to prior Payment Dates which the Collateral
Manager elects to have paid on such Payment Date pursuant to Section 11.1(d),
and (2) the accrued and unpaid Carlyle Holders First Distribution Amount plus
any Carlyle Holders First Distribution Amount that remains due and unpaid in
respect of any prior Payment Dates (including any accrued and unpaid interest
thereon) to the Carlyle Holders of the Preferred Interests; provided that
amounts paid as any Deferred Base Management Fee pursuant to clause (1) may not
exceed the Deferred Base Management Fee Cap; provided further that any accrued
and unpaid interest on the Base Management Fee or Carlyle Holders First
Distribution Amount shall be paid solely to the extent that, after giving effect
on a pro forma basis to such payment, sufficient Interest Proceeds remain to pay
in full all amounts due under clauses (C) through (E) below;

 

  (C) to the payment of accrued and unpaid interest on the Class A-1A Notes, the
Class A-1B Notes and the Class A-1C Notes, allocated pro rata in proportion to
the amount of accrued and unpaid interest thereon;

 

  (D) to the payment of accrued and unpaid interest on the Class A-2 Notes;

 

  (E) if either of the Coverage Tests (except, in the case of the Interest
Coverage Test, if such Payment Date is the first Payment Date after the Closing
Date) is not satisfied on the related Determination Date, to make payments in
accordance with the Note Payment Sequence to the extent necessary to cause all
Coverage Tests that are applicable on such Payment Date to be satisfied on a pro
forma basis after giving effect to all payments pursuant to this clause (E);

 

  (F) if, with respect to any Payment Date following the Effective Date, Rating
Agency Confirmation has not been obtained from Moody’s (unless the Moody’s
Effective Date Rating Condition is satisfied pursuant to Section 7.18(1),)
amounts available for distribution pursuant to this clause (F) shall be used for
application in accordance with the Note Payment Sequence on such Payment Date in
an amount required to obtain Rating Agency Confirmation from Moody’s;

 

191



--------------------------------------------------------------------------------

  (G) on a sequential basis, first, to the payment of any Deferred Base
Management Fee not paid pursuant to clause (B)(1) above due to the limitations
contained therein; and second, to the payment on a pro rata basis of the
following amounts based on the respective amounts due on such Payment Date:
(1) to the extent not deferred by the Collateral Manager pursuant to
Section 11.1(d), to the payment of the Subordinated Management Fee due and
payable to the Collateral Manager (including any accrued and unpaid interest
thereon) and any unpaid Deferred Subordinated Management Fee that has been
deferred with respect to prior Payment Dates which the Collateral Manager elects
to have paid on such Payment Date pursuant to Section 11.1(d) and (2) any
accrued and unpaid Carlyle Holders Second Distribution Amount plus any Carlyle
Holders Second Distribution Amount that remains due and unpaid in respect of any
prior Payment Dates (including any accrued and unpaid interest thereon) to the
Carlyle Holders of the Preferred Interests;

 

  (H) during the Reinvestment Period, if the Interest Diversion Test is not
satisfied on the related Determination Date, to the Collection Account as
Principal Proceeds to invest in Eligible Investments (pending the purchase of
additional Collateral Obligations) and/or to apply toward the purchase of
additional Collateral Obligations, in an amount equal to the lesser of (i) 50%
of available Interest Proceeds and (ii) the amount necessary to restore
compliance with such Interest Diversion Test;

 

  (I) to the payment (in the same manner and order of priority as stated in the
definition thereof) of any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein;

 

  (J) to make payments in respect of the Preferred Interests until the Incentive
Management Fee Threshold has been met; provided, that, during the Reinvestment
Period, to the extent that any Reinvesting Holder has so directed, any
Reinvestment Amounts designated by such Holder in respect of its Preferred
Interests shall not be paid to such Holder, but shall be deposited on such
Payment Date in the Reinvestment Amount Account and be deemed to have been paid
to such Holder pursuant to this Indenture);

 

  (K) to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and

 

  (L) any remaining Interest Proceeds shall be paid in respect of the Preferred
Interests; provided that, during the Reinvestment Period, to the extent that any
Reinvesting Holder has so directed, any Reinvestment Amounts designated by such
Holder in respect of its Preferred Interests shall not be paid to such Holder,
but shall be deposited on such Payment Date in the Reinvestment Amount Account
and be deemed to have been paid to such Holder pursuant to this Indenture).

 

192



--------------------------------------------------------------------------------

  (ii) On each Payment Date, unless an Enforcement Event has occurred and is
continuing, Principal Proceeds on deposit in the Collection Account that are
received on or before the related Determination Date and that are transferred to
the Payment Account (which will not include (i) amounts required to meet funding
requirements with respect to Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations that are deposited in the Revolver Funding
Account and (ii) during the Reinvestment Period, Principal Proceeds designated
for reinvestment by the Collateral Manager and in the case of the first or
second Payment Dates, Principal Proceeds on deposit in the Interest Reserve
Account that are transferred to the Payment Account, shall be applied in the
following order of priority (the “Priority of Principal Proceeds”):

 

  (A) to pay the amounts referred to in clauses (A) through (D) of the Priority
of Interest Proceeds (in the same manner and order of priority stated therein),
but only to the extent not paid in full thereunder;

 

  (B) to pay the amounts referred to in clause (E) of the Priority of Interest
Proceeds but only to the extent not paid in full thereunder and to the extent
necessary to cause the Coverage Tests to be met as of the related Determination
Date on a pro forma basis after giving effect to any payments made through this
clause (B);

 

  (C) with respect to any Payment Date following the Effective Date, if after
the application of Interest Proceeds as provided in clause (F) under the
Priority of Interest Proceeds, Rating Agency Confirmation has not been obtained
from Moody’s (unless the Moody’s Effective Date Rating Condition is satisfied
pursuant to Section 7.18(f)), amounts available for distribution pursuant to
this clause (C) shall be used for application in accordance with the Note
Payment Sequence on such Payment Date in an amount required to obtain such
Rating Agency Confirmation from Moody’s;

 

  (D)

(1) if such Payment Date is a Redemption Date (other than a Special Redemption
Date, a Partial Redemption Date or a Re-Pricing Redemption Date), to make
payments in accordance with the Note Payment Sequence; (2) if such Payment Date
is a Redemption Date in respect of a Special Redemption, to make payments in the
amount, if any, of the Principal Proceeds that the Collateral Manager has
determined cannot be practicably reinvested in additional Collateral
Obligations, in accordance with the Note Payment Sequence; (3) if such Payment
Date is a Partial Redemption Date, to pay the Redemption Price (without
duplication of any payments received by any Class of Rated Notes pursuant to the
Priority of Interest Proceeds) of each Class of Rated Notes being redeemed in
accordance

 

193



--------------------------------------------------------------------------------

  with the Note Payment Sequence; and (4) if such Payment Date is a Re-Pricing
Redemption Date, to pay the Redemption Price (without duplication of any
payments received by any Rated Notes being redeemed pursuant to the Priority of
Interest Proceeds) of each Rated Note being redeemed (in the order of priority
consistent with the Note Payment Sequence if more than one Class is being
redeemed);

 

  (E) during the Reinvestment Period, at the discretion of the Collateral
Manager, either (y) to the Collection Account as Principal Proceeds to invest in
Eligible Investments (pending the purchase of additional Collateral Obligations)
and/or to apply toward the purchase of additional Collateral Obligations or
(z) if the reinvestment of such Principal Proceeds would, in the sole discretion
of the Collateral Manager, cause (or be likely to cause) a Retention Deficiency,
to make payments in accordance with the Note Payment Sequence in an amount
determined by the Collateral Manager in its sole discretion (which payment, for
the avoidance of doubt, will not result in a termination of the Reinvestment
Period);

 

  (F) to make payments in accordance with the Note Payment Sequence;

 

  (G) to pay the amounts referred to in clause (G) of the Priority of Interest
Proceeds only to the extent not already paid;

 

  (H) to pay the amounts referred to in clause (I) of the Priority of Interest
Proceeds only to the extent not already paid;

 

  (I) to the payment of principal of each Reinvesting Holder Note until the
Reinvesting Holder Notes have been paid in full, pro rata based on the
respective principal amounts of Reinvesting Holder Notes held by each
Reinvesting Holder;

 

  (J) after giving effect to clause (J) of the Priority of Interest Proceeds, to
make payments in respect of the Preferred Interests until the Incentive
Management Fee Threshold has been met;

 

  (K) to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and

 

  (L) any remaining Principal Proceeds shall be paid in respect of the Preferred
Interests.

 

 

194



--------------------------------------------------------------------------------

  (iii) Notwithstanding the Priority of Interest Proceeds and the Priority of
Principal Proceeds, in the case of any Enforcement Event, on any Payment Date
and on each date or dates fixed by the Trustee pursuant to Section 5.7, proceeds
in respect of the Assets will be applied in the following order of priority
(“Special Priority of Payments”):

 

  (A) (1) first, to the payment of taxes and governmental fees owing by the
Issuer, if any, and (2) second, to the payment of the accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap (provided that following the commencement of any
sales of Assets pursuant to Section 5.5(a), the Administrative Expense Cap shall
be disregarded), provided that Special Petition Expenses shall be paid without
regard to the Administrative Expense Cap;

 

  (B) to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the Base
Management Fee due and payable to the Collateral Manager (including any accrued
and unpaid interest thereon) and any unpaid Deferred Base Management Fee that
has been deferred with respect to prior Payment Dates which the Collateral
Manager elects to have paid on such Payment Date pursuant to Section 11.1(d),
and (2) the accrued and unpaid Carlyle Holders First Distribution Amount plus
any Carlyle Holders First Distribution Amount that remains due and unpaid in
respect of any prior Payment Dates (including any accrued and unpaid interest
thereon) to the Carlyle Holders of the Preferred Interests; provided that
amounts paid as any Deferred Base Management Fee pursuant to clause (1) shall be
paid solely to the extent that, after giving effect on a pro forma basis to such
payment, sufficient Interest Proceeds remain to pay in full all amounts due
under clauses (C) through (F) below; provided further that any accrued and
unpaid interest pursuant to clause (1) or (2) shall be paid solely to the extent
that, after giving effect on a pro forma basis to such payment, sufficient
Interest Proceeds remain to pay in full (after taking into account any Deferred
Base Management Fee that the Collateral Manager elects to have paid on such
Payment Date) all amounts due under clauses (C) through (F) below;

 

  (C) to the payment of accrued and unpaid interest on the Class A-1A Notes, the
Class A-1B Notes and the Class A-1C Notes, allocated pro rata in proportion to
the amount of accrued and unpaid interest thereon;

 

  (D) to the payment of principal of the Class A-1 Notes (pro rata);

 

  (E) to the payment of accrued and unpaid interest on the Class A-2 Notes;

 

  (F) to the payment of principal of the Class A-2 Notes;

 

195



--------------------------------------------------------------------------------

  (G) to the payment of, on a pro rata basis, the following amounts based on the
respective amounts due on such Payment Date: (1) to the extent not deferred by
the Collateral Manager pursuant to Section 11.1(d), to the payment of the
Subordinated Management Fee due and payable (including any accrued and unpaid
interest thereon) to the Collateral Manager and any unpaid Deferred Subordinated
Management Fee that has been deferred with respect to prior Payment Dates which
the Collateral Manager elects to have paid on such Payment Date pursuant to
Section 11.1(d), and (2) any accrued and unpaid Carlyle Holders Second
Distribution Amount plus any Carlyle Holders Second Distribution Amount that
remains due and unpaid in respect of any prior Payment Dates (including any
accrued and unpaid interest thereon) to the Carlyle Holders of the Preferred
Interests;

 

  (H) to the payment of first, (in the same manner and order of priority stated
in the definition thereof) any Administrative Expenses not paid pursuant to
clause (A)(2) above due to the limitation contained therein, and second, any
Deferred Base Management Fee not paid pursuant to clause (B)(1) above due to the
limitations contained therein;

 

  (I) to the payment of principal of each Reinvesting Holder Note, pro rata
based on the respective principal amounts of Reinvesting Holder Notes held by
each Reinvesting Holder;

 

  (J) to make payments in respect of the Preferred Interests until the Incentive
Management Fee Threshold is met;

 

  (K) to the payment on a pro rata basis of the following amounts based on the
respective amounts due on such Payment Date: (i) to the payment of any Incentive
Management Fee due and payable to the Collateral Manager and, if applicable, any
terminated collateral manager (allocated as set forth in the Collateral
Management Agreement), and (ii) any accrued and unpaid Carlyle Holders Third
Distribution Amount to the Carlyle Holders of the Preferred Interests; and

 

  (L) any remaining Interest Proceeds and Principal Proceeds shall be paid to
the Fiscal Agent for distribution in respect of the Preferred Interests.

 

(b) If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under the Priority of Payments,
subject to Section 13.1, to the extent funds are available therefor.

 

(c)

In connection with the application of funds to pay Administrative Expenses of
the Issuer in accordance with the Priority of Payments, the Trustee shall remit
such funds, to the extent available, as directed and designated in an Issuer
Order (which may be in the form

 

196



--------------------------------------------------------------------------------

  of standing instructions, including standing instructions to pay
Administrative Expenses in such amounts and to such entities as indicated in the
Distribution Report in respect of such Payment Date) delivered to the Trustee no
later than the Business Day prior to each Payment Date; provided that such
direction and designation by Issuer Order shall not be necessary for, and shall
be subject to, the payment of amounts pursuant to, and in the priority stated
in, the definition of Administrative Expenses.

 

(d) The Collateral Manager may, in its sole discretion, elect to defer payment
of all or a portion of the Base Management Fee or the Subordinated Management
Fee on any Payment Date by providing notice to the Trustee and the Issuer of
such election on or before the Determination Date preceding such Payment Date.
On any Payment Date following a Payment Date on which the Collateral Manager has
elected to defer all or a portion of the Base Management Fee or the Subordinated
Management Fee, the Collateral Manager may elect to receive all or a portion of
the applicable Deferred Management Fee that has otherwise not been paid to the
Collateral Manager by providing notice to the Issuer and the Trustee of such
election on or before the related Determination Date, which notice shall specify
the amount of such Deferred Management Fee that the Collateral Manager elects to
receive on such Payment Date. Accrued and unpaid Base Management Fees or
Subordinated Management Fees deferred at the election of the Collateral Manager
shall be deferred without interest. For the avoidance of doubt, accrued and
unpaid Base Management Fees or Subordinated Management Fees that are deferred as
a result of insufficient funds in accordance with the Priority of Payments shall
bear interest at LIBOR (calculated in the same manner as LIBOR in respect of the
Rated Notes) plus 0.35% per annum.

 

(e) During the Reinvestment Period, at the written direction of any Reinvesting
Holder to the Trustee and Collateral Administrator, with a copy to the
Collateral Manager, in substantially the form of Exhibit H, not later than, in
the case of the first Payment Date after the Closing Date, two Business Days
prior to such Payment Date and, in the case of any other Payment Date, three
Business Days prior to the applicable Payment Date, but without any amendment to
this Indenture, any confirmation from any Rating Agency or the consent of any
other Holder of Securities, all or a specified portion of amounts that would
otherwise be distributed on a Payment Date during the Reinvestment Period to pay
such Reinvesting Holder under clause (J) or (L) of the Priority of Interest
Proceeds in respect of such Reinvesting Holder’s Preferred Interests will
instead be deposited by the Trustee in the Reinvestment Amount Account, such
deposit shall be deemed to constitute payment of such amounts to Holders of
Preferred Interests for purposes of all distributions from the Payment Account
to be made on such Payment Date, and the principal balance of the Reinvesting
Holder Note registered in the name of such Reinvesting Holder shall be increased
by the amount of such deposit in accordance with Section 2.7(a)(ii). Any such
direction of any Reinvesting Holder shall specify the amount(s) that such
Reinvesting Holder is entitled to receive on the applicable Payment Date in
respect of distributions under clause (J) or (L) of the Priority of Interest
Proceeds in respect of the Preferred Interests held by such Reinvesting Holder
that such Reinvesting Holder wishes the Trustee to deposit in the Reinvestment
Amount Account.

 

197



--------------------------------------------------------------------------------

(f) Not less than eight Business Days preceding each Payment Date, the
Collateral Manager shall certify to the Trustee (which may be a standing
certification) the amount described in clause (i)(b) of the definition of
Dissolution Expenses. If the distributions to be made pursuant to this
Section 11.1 on any Payment Date would cause the sum of the Principal Balances
of the remaining Collateral Obligations immediately following such Payment Date
(excluding Defaulted Securities, Equity Securities and Illiquid Assets) to be
less than the amount of Dissolution Expenses (as determined by the Trustee based
on such certification by the Collateral Manager), the Trustee will provide
written notice thereof to the Issuer at least five Business Days before such
Payment Date.

ARTICLE XII

SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL

OBLIGATIONS

Section 12.1. Sales of Collateral Obligations

Subject to the satisfaction of the conditions specified in Section 12.3 and,
notwithstanding any acceleration of the maturity of the Rated Notes, unless the
Trustee has commenced exercising remedies pursuant to Section 5.4 (except for
sales or other dispositions pursuant to Sections 12.1(a) through (d), (h) and
(i)), the Collateral Manager on behalf of the Issuer may, but will not be
required to (except as otherwise specified in this Section 12.1), direct the
Trustee to sell or otherwise dispose of, and the Trustee shall sell or otherwise
dispose of on behalf of the Issuer in the manner directed by the Collateral
Manager pursuant to this Section 12.1, any Collateral Obligation or Equity
Security if, as certified by the Collateral Manager, such sale or other
disposition meets the requirements of any one of Sections 12.1(a) through
(i) (subject in each case to any applicable requirement of disposition under
Section 12.1(h)). For purposes of this Section 12.1, the Sale Proceeds of a
Collateral Obligation sold by the Issuer shall include any Principal Financed
Accrued Interest received in respect of such sale or other disposition.

 

(a) Credit Risk Obligations. The Collateral Manager may direct the Trustee to
sell or otherwise dispose of any Credit Risk Obligation at any time without
restriction.

 

(b) Credit Improved Obligations. The Collateral Manager may direct the Trustee
to sell or otherwise dispose of any Credit Improved Obligation either:

 

  (i) at any time if (A) the Sale Proceeds from such sale or other disposition
are at least equal to the Investment Criteria Adjusted Balance of such Credit
Improved Obligation or (B) after giving effect to such sale or other
disposition, the Aggregate Principal Balance of all Collateral Obligations
(excluding the Collateral Obligation being disposed of but including, without
duplication, the anticipated net proceeds of such disposition) plus, without
duplication, the amounts on deposit in the Collection Account, the Reinvestment
Amount Account and the Ramp-Up Account (including Eligible Investments therein)
representing Principal Proceeds, will be greater than the Reinvestment Target
Par Balance; or

 

198



--------------------------------------------------------------------------------

  (ii) solely during the Reinvestment Period, if the Collateral Manager
reasonably believes prior to such sale or other disposition that either
(A) after giving effect to such sale or other disposition and subsequent
reinvestment, the Aggregate Principal Balance of all Collateral Obligations
(excluding the Collateral Obligation being disposed of but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such disposition that are not applied to the purchase of
such additional Collateral Obligation) plus, without duplication, the amounts on
deposit in the Collection Account, the Reinvestment Amount Account and the
Ramp-Up Account (including Eligible Investments therein) representing Principal
Proceeds, will be greater than the Reinvestment Target Par Balance, or (B) it
will be able to enter into one or more binding commitments to reinvest all or a
portion of the proceeds of such sale or other disposition, in compliance with
the Investment Criteria, in one or more additional Collateral Obligations with
an Aggregate Principal Balance at least equal to the Investment Criteria
Adjusted Balance of such Credit Improved Obligation within 30 Business Days
after such sale or other disposition.

 

(c) Defaulted Obligations. The Collateral Manager may direct the Trustee to sell
or otherwise dispose of any Defaulted Obligation or any other asset received by
the Issuer in a workout, restructuring or similar transaction at any time during
or after the Reinvestment Period without restriction. With respect to each
Defaulted Obligation that has not been disposed of within three years after
becoming a Defaulted Obligation, the Market Value and Principal Balance of such
Defaulted Obligation shall be deemed to be zero.

 

(d) Equity Securities. The Collateral Manager (i) may direct the Trustee to sell
or otherwise dispose of any Equity Security at any time without restriction, and
(ii) shall direct the Trustee to sell or otherwise dispose of any Equity
Security regardless of price within 45 days after receipt if such Equity
Security constitutes Margin Stock or within 3 years of receipt in all other
cases unless such sale or other disposition is prohibited by applicable law or
an applicable contractual restriction, in which case such Equity Security shall
be sold as soon as such sale or other disposition is permitted by applicable law
and not prohibited by such contractual restriction.

 

(e) Optional Redemption. After the Issuer has notified the Trustee of an
Optional Redemption of the Securities in accordance with Section 9.2, the
Collateral Manager shall direct the Trustee to sell or otherwise dispose of
(which disposition may be through participation or other arrangement) all or a
portion of the Collateral Obligations if the requirements of Article IX are
satisfied. If any such disposition is made through participations, the Issuer
shall use reasonable efforts to cause such participations to be converted to
assignments within six months after the disposition.

 

(f) Tax Redemption. After a Majority of an Affected Class or a Majority of the
Preferred Interests has directed (by a written direction delivered to the
Trustee) a Tax Redemption, the Issuer (or the Collateral Manager on its behalf)
shall direct the Trustee to sell or otherwise dispose of (which disposition may
be through participation or other arrangement) all or a portion of the
Collateral Obligations if the requirements of Article IX are satisfied. If any
such disposition is made through participations, the Issuer shall use reasonable
efforts to cause such participations to be converted to assignments within six
months after the disposition.

 

199



--------------------------------------------------------------------------------

(g) Discretionary Sales. The Collateral Manager may direct the Trustee to sell
or otherwise dispose of any Collateral Obligation at any time other than during
a Restricted Trading Period if (i) after giving effect to such disposition, the
Aggregate Principal Balance of all Collateral Obligations disposed of as
described in this Section 12.1(g) during the preceding period of 12 calendar
months (or, for the first 12 calendar months after the Closing Date, during the
period commencing on the Closing Date) is not greater than 30% of the Collateral
Principal Amount as of the first day of such 12 calendar month period (or as of
the Closing Date, as the case may be); provided that if the Issuer sells a
Collateral Obligation with the intention of purchasing another obligation of the
same obligor that would be pari passu or senior to such sold Collateral
Obligation, and within 20 Business Days of such sale (determined based upon the
date of any relevant trade confirmation or commitment letter) does in fact make
such purchase, the Principal Balance of the sold Collateral Obligation will be
excluded from any determination of whether the 30% limit has been met; and
(ii) either

 

  (A) at any time (I) the proceeds from such sale are at least equal to the
Investment Criteria Adjusted Balance of such sold Collateral Obligation or (II)
after giving effect to such sale, the Aggregate Principal Balance of all
Collateral Obligations (excluding the Collateral Obligations being disposed of
but including, without duplication, the anticipated net proceeds of such
disposition) plus, without duplication, the amounts on deposit in the Collection
Account, the Reinvestment Amount Account, and the Ramp-Up Account (including
Eligible Investments therein) representing Principal Proceeds will be greater
than the Reinvestment Target Par Balance; or

 

  (B) during the Reinvestment Period, the Collateral Manager reasonably believes
prior to such sale that it will be able to enter into binding commitments to
reinvest all or a portion of the proceeds of such disposition in one or more
additional Collateral Obligations with an Aggregate Principal Balance at least
equal to the Investment Criteria Adjusted Balance of the Collateral Obligation
sold within 30 Business Days of such sale.

 

(h)

Mandatory Sales. The Collateral Manager on behalf of the Issuer shall use its
commercially reasonable efforts to effect the sale or other disposition
(regardless of price) of any Collateral Obligation that (i) no longer meets the
criteria described in clauses (vii) and (xxi) of the definition of Collateral
Obligation, within 18 months after the failure of such Collateral Obligation to
meet any such criteria and (ii) no longer meets the criteria described in clause
(vi) of the definition of Collateral Obligation (unless such disposition is
prohibited by applicable law or an applicable contractual restriction) within 45
days after the failure of such Collateral Obligation to meet either such
criteria. Notwithstanding anything in the Concentration Limitations or the
definition of Collateral Obligation to the contrary, the Issuer may receive and
hold any loans, securities or other

 

200



--------------------------------------------------------------------------------

  assets received or obtained in lieu of debts previously contracted with
respect to any Collateral Obligation held by the Issuer, to the extent permitted
under the loan securitization exemption under the Volcker Rule, as determined by
the Collateral Manager in good faith (with notice to the Trustee).

 

(i) Unrestricted Sales. If the Aggregate Principal Balance of the Collateral
Obligations is less than U.S.$10,000,000, the Collateral Manager may direct the
Trustee to sell the Collateral Obligations without regard to the foregoing
limitations.

 

(j) Clean-Up Call Redemption. Notwithstanding the restrictions of
Section 12.1(a), after the Collateral Manager has notified the Issuer and the
Trustee of a Clean-Up Call Redemption, the Collateral Manager may at any time
direct the Trustee to sell (and upon receipt of the certification from the
Collateral Manager required by Section 9.7(b) the Trustee shall sell in the
manner specified) for settlement in immediately available funds any Collateral
Obligation; provided that the Sale Proceeds therefrom are used for the purposes
specified in Section 9.7.

 

(k) Stated Maturity. Notwithstanding the restrictions of Section 12.1(a), the
Collateral Manager will, no later than the Determination Date for the Stated
Maturity of the Notes, on behalf of the Issuer, direct the Trustee to sell (and
the Trustee shall sell in the manner specified) for settlement in immediately
available funds any Collateral Obligations scheduled to mature after the Stated
Maturity of the Notes.

 

(l) Material Covenant Default. The Collateral Manager may direct the Trustee at
any time without restriction to sell any Collateral Obligation that (i) has a
Material Covenant Default or (ii) becomes subject to a proposed Maturity
Amendment; provided that the Collateral Manager either would not be permitted
to, or would not elect to recommend that the Issuer, enter into such Maturity
Amendment pursuant to any provision of this Indenture or the Collateral
Management Agreement.

Section 12.2. Purchase of Additional Collateral Obligations

 

(a) Investment Criteria. On any date during the Reinvestment Period, the
Collateral Manager on behalf of the Issuer may, subject to the other
requirements in this Indenture, but will not be required to, direct the Trustee
to invest Principal Proceeds, proceeds of additional securities issued pursuant
to Sections 2.13 and 3.2 or the Limited Liability Company Agreement,
Reinvestment Amounts, amounts on deposit in the Ramp-Up Account and accrued
interest received with respect to any Collateral Obligation to the extent used
to pay for accrued interest on additional Collateral Obligations, and the
Trustee shall invest such Principal Proceeds and other amounts in accordance
with such direction.

 

(b)

No obligation may be purchased by the Issuer during the Reinvestment Period
unless each of the following conditions (collectively, the “Investment
Criteria”) is satisfied on a pro forma basis as of the date the Collateral
Manager commits on behalf of the Issuer to make such purchase, in each case as
determined by the Collateral Manager after giving effect to the settlement of
such purchase and all other sales (or other dispositions) or purchases
previously or simultaneously committed to; provided that the conditions set

 

201



--------------------------------------------------------------------------------

  forth in clauses (v) and (vi) below need only be satisfied with respect to
purchases of Collateral Obligations occurring on or after the Effective Date and
provided, further, that notwithstanding anything in the Concentration
Limitations or the definition of “Collateral Obligation” to the contrary, the
Issuer may receive and hold any loans, securities or other assets received or
obtained in lieu of debts previously contracted with respect to any Collateral
Obligation held by the Issuer, to the extent permitted under the loan
securitization exemption under the Volcker Rule, as determined by the Collateral
Manager in good faith (with notice to the Trustee).

 

  (i) such obligation is a Collateral Obligation;

 

  (ii) such obligation is not, by its terms, convertible into or exchangeable
for Equity Securities, or attached with a warrant to purchase Equity Securities;

 

  (iii) if the commitment to make such purchase occurs on or after the Effective
Date (or, in the case of the Interest Coverage Test, on or after the
Determination Date occurring immediately prior to the second Payment Date),
(A) each Coverage Test will be satisfied, or if not satisfied, such Coverage
Test will be maintained or improved, and (B) if each Coverage Test is not
satisfied, the Principal Proceeds received in respect of any Defaulted
Obligation or the proceeds of any sale of a Defaulted Obligation shall not be
reinvested in additional Collateral Obligations;

 

  (iv) (1) in the case of an additional Collateral Obligation purchased with the
proceeds from the sale or other disposition of a Credit Risk Obligation or a
Defaulted Obligation, either (a) the Aggregate Principal Balance of all
additional Collateral Obligations purchased with the proceeds from such
disposition will at least equal the Sale Proceeds from such disposition, (b) the
Aggregate Principal Balance of the Collateral Obligations will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such disposition), or (c) the Aggregate
Principal Balance of all Collateral Obligations (excluding the Collateral
Obligation being sold but including, without duplication, the Collateral
Obligation being purchased and the anticipated cash proceeds, if any, of such
disposition that are not applied to the purchase of such additional Collateral
Obligation) plus, without duplication, the amounts on deposit in the Collection
Account, the Reinvestment Amount Account and the Ramp-Up Account (including
Eligible Investments therein) representing Principal Proceeds, will be greater
than the Reinvestment Target Par Balance and (2) in the case of any other
purchase of additional Collateral Obligations purchased with the proceeds from
the sale or other disposition of a Collateral Obligation, either (a) the
Aggregate Principal Balance of the Collateral Obligations will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such disposition) or (b) the Aggregate
Principal Balance of all Collateral Obligations (excluding the Collateral
Obligation being sold but including, without duplication, the Collateral
Obligation being purchased and the anticipated cash proceeds, if any, of such
disposition that are not applied to the purchase of such additional Collateral
Obligation) plus, without duplication, the amounts on deposit in the Collection
Account, the Reinvestment Amount Account and the Ramp-Up Account (including
Eligible Investments therein) representing Principal Proceeds, will be greater
than the Reinvestment Target Par Balance;

 

202



--------------------------------------------------------------------------------

  (v) either (1) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Test will be satisfied or
(2) if any such requirement or test was not satisfied immediately prior to such
investment, such requirement or test will be maintained or improved after giving
effect to the investment;

 

  (vi) the Originator Requirement is satisfied immediately after giving effect
to such purchase or, if not satisfied, such obligation is acquired from the
Originator; and

 

  (vii) no Retention Deficiency occurs as a result of, or immediately after
giving effect to, such purchase. For the avoidance of doubt, if a Retention
Deficiency is in effect at the time of such purchase, such obligation must be
acquired from the Originator.

During the Reinvestment Period, following the sale or other disposition of any
Credit Improved Obligation or any discretionary sale or other discretionary
disposition of a Collateral Obligation, the Collateral Manager shall use its
reasonable efforts to purchase additional Collateral Obligations within
30 Business Days after such disposition; provided that such purchase complies
with the Investment Criteria.

 

(c) Investment in Eligible Investments. Cash on deposit in any Account (other
than the Payment Account) may be invested at any time in Eligible Investments in
accordance with Article X.

 

(d) Offers. The Issuer may not accept an Offer, other than in connection with a
bankruptcy, workout or restructuring, unless the obligation received will
satisfy the definition of Collateral Obligation or Eligible Investment.

 

(e) Not later than the Business Day immediately preceding the end of the
Reinvestment Period, the Collateral Manager shall deliver to the Trustee a
schedule of Collateral Obligations purchased by the Issuer with respect to which
purchases the Trade Date has occurred but the settlement date has not yet
occurred and shall certify to the Trustee that sufficient Principal Proceeds are
available (including for this purpose, cash on deposit in the Collection Account
as well as any Principal Proceeds that will be received by the Issuer from the
sale of Collateral Obligations for which the Trade Date has already occurred but
the settlement date has not yet occurred) to effect the settlement of such
Collateral Obligations.

 

(f)

Maturity Amendment. During and after the Reinvestment Period, the Issuer (or the
Collateral Manager on the Issuer’s behalf) may vote in favor of a Maturity
Amendment only if the Collateral Manager determines that, after giving effect to
any relevant Trading Plan, (i) after giving effect to such Maturity Amendment,
the stated maturity of the Collateral Obligation that is the subject of such
Maturity Amendment is not later than the

 

203



--------------------------------------------------------------------------------

  Stated Maturity of the Rated Notes; (ii) the Weighted Average Life Test will
be satisfied immediately after giving effect to such Maturity Amendment;
provided that the limitation stated in this clause (ii) will not apply to any
Credit Amendment if, immediately after giving effect to such Credit Amendment,
the Aggregate Principal Balance of Collateral Obligations subject to a Credit
Amendment will not exceed 3.0% of the Collateral Principal Amount; (iii) the
Originator Requirement is satisfied immediately after giving effect to such
Maturity Amendment and (iv) no Retention Deficiency occurs as a result of, or
immediately after giving effect to, such Maturity Amendment. For the avoidance
of doubt, the Collateral Manager may vote for an extension with respect to an
investment it already has sold (either in whole or in part) that has not settled
with the consent of or at the direction of the buyer. “Credit Amendment” means a
Maturity Amendment that, in the Collateral Manager’s judgment, (i) is necessary
to prevent the related Collateral Obligation from becoming a Defaulted
Obligation or (ii) is consummated in connection with an insolvency, bankruptcy,
reorganization, debt structuring or workout (whether in or out of court) of the
related obligor.

 

(g) The Collateral Manager shall provide notice to Moody’s of any Collateral
Obligations meeting the requirements set forth in clause (c) in the definition
of “Domicile.”

 

(h) (i) Any purchase of Additional Collateral Obligations by the Issuer from the
Originator after the Closing Date shall be made pursuant to the terms of the
Sale Agreement.

Section 12.3. Conditions Applicable to All Sale and Purchase Transactions

 

(a) Any transaction effected under this Article XII or Section 10.6 will be
conducted on an arm’s length basis and, if effected with a Person Affiliated
with the Collateral Manager (or with an account or portfolio for which the
Collateral Manager or any of its Affiliates serves as investment adviser), shall
be effected in accordance with the requirements of the Collateral Management
Agreement on terms no less favorable to the Issuer than would be the case if
such Person were not so Affiliated; provided that the Trustee shall have no
responsibility to oversee compliance with this clause (a) by the other parties.

 

(b) Upon any acquisition of a Collateral Obligation pursuant to this Article
XII, all of the Issuer’s right, title and interest to the Asset or Assets shall
be Assets Granted to the Trustee pursuant to this Indenture and will be
Delivered. The Trustee shall also receive, not later than the settlement date,
an Officer’s certificate of the Issuer certifying compliance with the provisions
of this Article XII; provided that such requirement shall be satisfied and such
statements deemed to have been made by the Issuer by the delivery to the Trustee
of a trade ticket in respect thereof.

 

(c) Notwithstanding anything contained in this Article XII to the contrary and
without limiting the right to make any other permitted purchases, sales or other
dispositions, the Issuer shall have the right to effect any sale or other
disposition of any Asset or purchase of any Collateral Obligation (x) that has
been consented to by Holders evidencing at least 75% of the Aggregate
Outstanding Amount of each Class of Rated Notes and at least 75% of the
Aggregate Outstanding Amount of the Preferred Interests and (y) of which each
Rating Agency and the Trustee (with a copy to the Collateral Manager) has been
notified.

 

204



--------------------------------------------------------------------------------

ARTICLE XIII

HOLDERS’ RELATIONS

Section 13.1. Subordination

 

(a) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Holders of each Class of Notes that constitute a Junior Class agree for the
benefit of the Holders of the Notes of each Priority Class with respect to such
Junior Class that such Junior Class shall be subordinate and junior to the Notes
of each such Priority Class to the extent and in the manner set forth in this
Indenture. If an Enforcement Event has occurred and is continuing in accordance
with Article V, including as a result of a Bankruptcy Event, each Priority Class
shall be paid in full in Cash or, to the extent 100% of such Class consents,
other than in Cash, before any further payment or distribution of any kind is
made on account of any Junior Class with respect thereto, in accordance with the
Special Priority of Payments.

 

(b) In the event that, notwithstanding the provisions of this Indenture, any
Holder of Notes of any Junior Class shall have received any payment or
distribution in respect of such Notes contrary to the provisions of this
Indenture, then, unless and until each Priority Class with respect thereto shall
have been paid in full in Cash or, to the extent 100% of such Priority Class
consents, other than in Cash in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Trustee, which shall pay and
deliver the same to the Holders of the applicable Priority Class(es) in
accordance with this Indenture; provided that if any such payment or
distribution is made other than in Cash, it shall be held by the Trustee as part
of the Assets and subject in all respects to the provisions of this Indenture,
including this Section 13.1.

 

(c) Each Holder of Notes of any Junior Class agrees with all Holders of the
applicable Priority Classes that such Holder of Junior Class Notes shall not
demand, accept, or receive any payment or distribution in respect of such Notes
in violation of the provisions of this Indenture including, without limitation,
this Section 13.1; provided that after a Priority Class has been paid in full,
the Holders of the related Junior Class or Classes shall be fully subrogated to
the rights of the Holders of such Priority Class to receive payments or
distributions until all amounts due and payable on the Notes shall be paid in
full. Nothing in this Section 13.1 shall affect the obligation of the Issuer to
pay Holders of any Junior Class of Notes.

 

(d)

In the event one or more Holders of Notes causes a Bankruptcy Filing against the
Issuer prior to the expiration of the period specified in Section 5.4(d) (each,
a “Filing Holder”), any claim that such Filing Holders have against the Issuer
(including under all Notes of any Class held by such Filing Holders) or with
respect to any Assets (including any proceeds thereof) shall, notwithstanding
anything to the contrary in the Priority of Payments and notwithstanding any
objection to, or rescission of, such filing, be fully

 

205



--------------------------------------------------------------------------------

  subordinate in right of payment to the claims of each Holder of any Note (and
each other secured creditor of the Issuer) that is not a Filing Holder, with
such subordination being effective until each Note held by Holders that are not
Filing Holders (and each claim of each other secured creditor of the Issuer)
that does not seek to cause any such filing is paid in full in accordance with
the Priority of Payments (after giving effect to such subordination). The
foregoing agreement will constitute a “subordination agreement” within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer shall direct the
Trustee to segregate payments and take other reasonable steps to effect the
foregoing. The Issuer may obtain and assign a separate CUSIP or CUSIPs to the
Notes of each Class held by such Holder(s).

Section 13.2. Standard of Conduct

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Holder under this Indenture, a Holder or Holders shall not
have any obligation or duty to any Person or to consider or take into account
the interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Holder, the Issuer, or any other
Person, except for any liability to which such Holder may be subject to the
extent the same results from such Holder’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Indenture.

ARTICLE XIV

MISCELLANEOUS

Section 14.1. Form of Documents Delivered to Trustee

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel (provided that such counsel is a
nationally or internationally recognized and reputable law firm one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia, which law firm may,
except as otherwise expressly provided in this Indenture, be counsel for the
Issuer or the Collateral Manager), unless such Officer knows, or should know
that the certificate or opinion or representations with respect to the matters
upon which such certificate or opinion is based are erroneous. Any such
certificate of an Officer of the Issuer or the Collateral Manager or Opinion of
Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Collateral
Manager or any other Person (on which the Trustee shall also be entitled to
rely), unless such Officer of the Issuer or the Collateral Manager

 

206



--------------------------------------------------------------------------------

or such counsel knows that the certificate or opinion or representations with
respect to such matters are erroneous. Any Opinion of Counsel may also be based,
insofar as it relates to factual matters, upon a certificate or opinion of, or
representations by, an Officer of the Collateral Manager or of the Issuer,
unless such counsel knows that the certificate or opinion or representations
with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default, Event of Default or Enforcement Event is a condition
precedent to the taking of any action by the Trustee at the request or direction
of the Issuer, then notwithstanding that the satisfaction of such condition is a
condition precedent to the Issuer’s right to make such request or direction, the
Trustee shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default, Event of Default or Enforcement Event as provided in
Section 6.1(d).

Section 14.2. Acts of Holders

 

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in writing or by an agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the Issuer,
if made in the manner provided in this Section 14.2.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

 

(c) The principal amount or face amount, as the case may be, and registered
numbers of Notes held by any Person, and the date of such Person’s holding the
same, shall be proved by the Register.

 

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

(e) For the purposes of this Section 14.2, any reference to a Global Note shall
include global securities issued pursuant to the Fiscal Agency Agreement.

 

207



--------------------------------------------------------------------------------

(f) Each of the Holders of Notes (and holders of an interest in a Note) by its
acceptance of such Note (or interest therein) will agree to provide to the
Issuer and the Collateral Manager all information reasonably available to it
that is reasonably requested by the Issuer or the Collateral Manager in
connection with regulatory matters, including any information that is necessary
or advisable in order for the Collateral Manager (or its parent or Affiliates)
to complete its Form ADV, to file its reports on Form PF, to file or complete
any other form required by the Securities and Exchange Commission, or to comply
with any requirement of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, as amended from time to time, and any other laws or regulations
applicable to the Collateral Manager (or its parent or Affiliates) from time to
time.

Section 14.3. Notices, etc., to Certain Parties

 

(a) Except as otherwise expressly provided herein, any request, demand,
authorization, direction, notice, consent or waiver or other documents provided
or permitted by this Indenture to be made upon, given or furnished to, or filed
with any of the parties indicated below shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile or email in
legible form at the following address (or at any other address provided in
writing by the relevant party):

 

  (i) the Trustee, the Collateral Administrator and the Fiscal Agent at its
Corporate Trust Office;

 

  (ii) the Issuer at 520 Madison Avenue, New York, New York 10022, Attention:
Orit Mizrachi, telephone no.: (212) 813-4508, facsimile no.: (212) 813-4939;

 

  (iii) the Collateral Manager at 520 Madison Avenue, New York, New York 10022,
Attention: Orit Mizrachi, telephone no.: (212) 813-4508, facsimile no.:
(212) 813-4939;

 

  (iv) Citigroup at 390 Greenwich Street, 4th Floor, New York, New York 10013,
Attention: Structured Credit Products Group, facsimile no. +1 (212) 723-8671;

 

  (v) the Rating Agencies, in accordance with Section 7.20, and promptly
thereafter in the case of (i) Moody’s, an email to cdomonitoring@moodys.com and
(ii) Fitch, an email to cdo.surveillance@fitchratings.com, in each case that
information has been posted to the 17g-5 Website;

 

  (vi) the Irish Stock Exchange, mail to: c/o Walkers Listing & Support Services
Limited, The Anchorage, 17/19 Sir Rogerson’s Quay, Dublin 2 Ireland, telephone
no. 353 (0) 1 470 6600, facsimile no. 353 (0) 1 470 6601, email:
therese.redmond@walkersglobal.com; and

 

  (vii) the CLO Information Service at any physical or electronic address
provided by the Collateral Manager for delivery of any Monthly Report or
Distribution report.

 

208



--------------------------------------------------------------------------------

(b) In the event that any provision in this Indenture calls for any notice or
document to be delivered simultaneously to the Trustee and any other person or
entity, the Trustee’s receipt of such notice or document shall entitle the
Trustee to assume that such notice or document was delivered to such other
person or entity unless otherwise expressly specified herein.

 

(c) Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee (except
information required to be provided to the Irish Stock Exchange) may be provided
by providing access to the Trustee’s Website containing such information.

Section 14.4. Notices to Holders; Waiver

 

(a) Except as otherwise expressly provided herein, where this Indenture provides
for notice to Holders of any event,

 

  (i) such notice shall be sufficiently given to Holders if in writing and
mailed, first class postage prepaid, to each Holder affected by such event, at
the address of such Holder as it appears in the Register (or, in the case of
Holders of Global Notes, emailed to DTC for distribution to each Holder affected
by such event and posted to the Trustee’s Website) and to the Fiscal Agent for
forwarding to the holders of Preferred Interests pursuant to the Fiscal Agency
Agreement, not earlier than the earliest date and not later than the latest
date, prescribed for the giving of such notice; and

 

  (ii) such notice shall be in the English language.

Such notices will be deemed to have been given on the date of such mailing.

In addition, documents delivered to Holders shall be provided, for so long any
Listed Notes are Outstanding and the guidelines of the Irish Stock Exchange so
require, the Irish Listing Agent, on behalf of the Irish Stock Exchange.

 

(b) Notwithstanding clause (a) above, a Holder may give the Trustee a written
notice that it is requesting that notices to it be given by email or by
facsimile transmissions and stating the email address or facsimile number for
such transmission. Thereafter, the Trustee shall give notices to such Holder by
email or facsimile transmission, as so requested; provided that if such notice
also requests that notices be given by mail, then such notice shall also be
given by mail in accordance with clause (a) above.

 

(c) Subject to the Trustee’s rights under Section 6.3(e), the Trustee will
deliver to the Holders any information or notice relating to this Indenture
requested to be so delivered by at least 5% of the Holders of any Class of Notes
(by Aggregate Outstanding Amount), at the expense of the Issuer; provided that
nothing herein shall be construed to obligate the Trustee to distribute any
notice that the Trustee reasonably determines to be contrary to the terms of
this Indenture or its duties and obligations hereunder or applicable law. The
Trustee may require the requesting Holders to comply with its standard
verification policies in order to confirm Noteholder status. For the avoidance
of doubt, such information shall not include any Accountants’ Report.

 

209



--------------------------------------------------------------------------------

(d) Neither the failure to provide any notice, nor any defect in any notice so
mailed, to any particular Holder shall affect the sufficiency of such notice
with respect to other Holders. In case by reason of the suspension of regular
mail service as a result of a strike, work stoppage or similar activity or by
reason of any other cause it shall be impracticable to give such notice by mail
of any event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

(e) Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

(f) The Trustee shall provide to the Issuer and the Collateral Manager upon
request any information with respect to the identity of and contact information
for any Holder that it has within its possession or may obtain without
unreasonable effort or expense and, subject to Section 6.1(c), the Trustee shall
have no liability for any such disclosure or the accuracy thereof.

 

(g) Notwithstanding any provision to the contrary in this Indenture or in any
agreement or document related hereto, any information or documents (including,
without limitation reports, notices or supplemental indentures) required to be
provided by the Trustee to Persons identified in this Section 14.4 may be
provided by providing notice of and access to the Trustee’s Website containing
such information or document.

For the avoidance of doubt, the Issuer may disclose any information it deems
necessary or advisable in order for the Issuer (or its parent or Affiliates) to
comply with any laws, rules or regulations applicable to the Issuer (or its
parent or Affiliates).

Section 14.5. Effect of Headings and Table of Contents

The Article and Section headings herein (including those used in
cross-references herein) and the Table of Contents are for convenience only and
shall not affect the construction hereof.

Section 14.6. Successors and Assigns

All covenants and agreements in this Indenture by the Issuer shall bind their
respective successors and assigns, whether so expressed or not.

 

210



--------------------------------------------------------------------------------

Section 14.7. Severability

If any term, provision, covenant or condition of this Indenture or the Notes, or
the application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Indenture or the Notes, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Indenture or
the Notes, as the case may be, so long as this Indenture or the Notes, as the
case may be, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Indenture or the Notes, as the case may be,
will not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.

Section 14.8. Benefits of Indenture

Nothing in this Indenture or in the Notes, expressed or implied, shall give to
any Person, other than the parties hereto and their successors hereunder, the
Collateral Manager, the Collateral Administrator and the Holders of the
Securities any benefit or any legal or equitable right, remedy or claim under
this Indenture.

Section 14.9. Legal Holidays

In the event that the date of any Payment Date, Redemption Date or Stated
Maturity shall not be a Business Day, then notwithstanding any other provision
of the Notes or this Indenture, payment need not be made on such date, but may
be made on the next succeeding Business Day with the same force and effect as if
made on the nominal date of any such Payment Date, Redemption Date or Stated
Maturity date, as the case may be, and except as provided in the definition of
Interest Accrual Period, no interest shall accrue on such payment for the period
from and after any such nominal date.

Section 14.10. Governing Law

This Indenture and the Notes shall be construed in accordance with, and this
Indenture and the Notes shall be governed by, the law of the State of New York.

Section 14.11. Submission to Jurisdiction

With respect to any suit, action or proceedings relating to this Indenture or
any matter between the parties arising under or in connection with this
Indenture (“Proceedings”), to the fullest extent permitted by applicable law,
each party irrevocably: (i) submits to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan and
the United States District Court for the Southern District of New York, and any
appellate court from any thereof; and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Indenture precludes any of the parties from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

 

211



--------------------------------------------------------------------------------

Section 14.12. WAIVER OF JURY TRIAL

EACH OF THE ISSUER, THE HOLDERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies
that no representative, agent or attorney of the other has represented,
expressly or otherwise, that the other would not, in the event of a Proceeding,
seek to enforce the foregoing waiver and (ii) acknowledges that it has been
induced to enter into this Indenture by, among other things, the mutual waivers
and certifications in this paragraph.

Section 14.13. Counterparts

This Indenture and the Notes (and each amendment, modification and waiver in
respect of this Indenture or the Notes) may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart of this Indenture by email (PDF) or telecopy
shall be effective as delivery of a manually executed counterpart of this
Indenture.

Section 14.14. Acts of Issuer

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.

Section 14.15. Confidential Information

 

(a)

The Trustee, the Collateral Administrator and each Holder will maintain the
confidentiality of all Confidential Information in accordance with procedures
adopted by the Issuer (after consultation with the Trustee and the Collateral
Administrator) or such Holder (as the case may be) in good faith to protect
Confidential Information of third parties delivered to such Person; provided
that such Person may deliver or disclose Confidential Information: (i) with the
prior written consent of the Collateral Manager, (ii) as required by law,
regulation, court order or the rules, regulations or request or order of any
governmental, judiciary, regulatory or self-regulating organization, body or
official having jurisdiction over such Person, (iii) to its Affiliates, members,
partners, officers, directors and employees and to its attorneys, accountants
and other professional advisers in conjunction with the transactions described
herein, (iv) as may be necessary or desirable in order for such Person to
prepare, publish and distribute to any Person any information relating to the
investment performance of the Assets in the aggregate, or (v) in connection with
the exercise or enforcement of such Person’s rights hereunder or in any dispute
or proceeding related hereto, including defense by the Trustee or Collateral
Administrator of any claim of liability that may be brought or charged against
it. Notwithstanding the foregoing, delivery to any Person (including Holders) by
the Trustee or the Collateral Administrator of any report, notice, document or
other information required or expressly permitted by the terms of this Indenture
or any of the other

 

212



--------------------------------------------------------------------------------

  Transaction Documents to be provided to such Person or Persons, and delivery
to Holders of copies of this Indenture or any of the other Transaction
Documents, shall not be a violation of this Section 14.15. Each Holder of Notes
agrees, except as set forth in clause (ii) above, that it shall use the
Confidential Information for the sole purpose of making an investment in the
Notes or administering its investment in the Notes; and that the Trustee and the
Collateral Administrator shall neither be required nor authorized to disclose to
Holders any Confidential Information in violation of this Section 14.15. In the
event of any required disclosure of the Confidential Information by such Holder,
such Holder agrees to use reasonable efforts to protect the confidentiality of
the Confidential Information. Each Holder, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 14.15.

 

(b) For the purposes of this Section 14.15, “Confidential Information” means
information delivered to the Trustee, the Collateral Administrator or any Holder
of Notes by or on behalf of the Issuer in connection with and relating to the
transactions contemplated by or otherwise pursuant to this Indenture; provided
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee, the Collateral Administrator or such Holder
prior to the time of such disclosure; (ii) subsequently becomes publicly known
through no act or omission by the Trustee, the Collateral Administrator, any
Holder or any person acting on behalf of the Trustee, the Collateral
Administrator or any Holder; (iii) otherwise is known or becomes known to the
Trustee, the Collateral Administrator or any Holder other than (x) through
disclosure by the Issuer or (y) to the knowledge of the Trustee, the Collateral
Administrator or a Holder, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer.

 

(c)

Notwithstanding the foregoing, (i) each of the Collateral Manager, the Trustee
and the Collateral Administrator may disclose Confidential Information (x) to
each Rating Agency and (y) as and to the extent it may reasonably deem necessary
for the performance of its duties hereunder (including the exercise of remedies
pursuant to Article V), including on a confidential basis to its agents,
attorneys and auditors in connection with the performance of its duties
hereunder and to any other Person to which such delivery or disclosure may be
necessary or appropriate (A) in response to any subpoena or other legal process
upon prior notice to the Issuer (unless prohibited by applicable law, rule,
order or decree or other requirement having the force of law), (B) in connection
with any litigation to which such Person is a party upon prior notice to the
Issuer (unless prohibited by applicable law, rule, order or decree or other
requirement having the force of law) or (C) if an Event of Default has occurred
and is continuing, to the extent such Person may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under the Notes or this Indenture,
(ii) the Trustee will provide, upon request, copies of this Indenture, the
Collateral Management Agreement, the Collateral Administration Agreement, the
Fiscal Agency Agreement, Monthly Reports and Distribution Reports to any Holder
or Certifying Person, (iii) any Holder or beneficial owner of an interest in
Notes may provide copies of this Indenture, the Collateral Management Agreement,
the Collateral Administration Agreement, the Fiscal Agency

 

213



--------------------------------------------------------------------------------

Agreement, any Monthly Report and any Distribution Report to any prospective
purchaser of Notes, and (iv) the Issuer may provide copies of any Monthly Report
and any Distribution Report to the CLO Information Service pursuant to and in
accordance with Section 10.7.

ARTICLE XV

ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

Section 15.1. Assignment of Collateral Management Agreement

 

(a) The Issuer, in furtherance of the covenants of this Indenture and as
security for the Secured Obligations and the performance and observance of the
provisions hereof, hereby assigns, transfers, conveys and sets over to the
Trustee, for the benefit of the Secured Parties, all of the Issuer’s right,
title and interest in, to and under the Collateral Management Agreement,
including, without limitation, (i) the right to give all notices, consents and
releases thereunder, (ii) the right to give all notices of termination and to
take any legal action upon the breach of an obligation of the Collateral Manager
thereunder, including the commencement, conduct and consummation of proceedings
at law or in equity, (iii) the right to receive all notices, accountings,
consents, releases and statements thereunder and (iv) the right to do any and
all other things whatsoever that the Issuer is or may be entitled to do
thereunder; provided, however, that the Issuer may exercise any of its rights
under the Collateral Management Agreement without notice to or the consent of
the Trustee (except as otherwise expressly required by this Indenture), so long
as an Event of Default has not occurred and is not continuing. From and after
the occurrence and continuance of an Event of Default, the Collateral Manager
will continue to perform and be bound by the provisions of the Collateral
Management Agreement and this Indenture. The Trustee will be entitled to rely
and be protected in relying upon all actions and omissions to act of the
Collateral Manager thereafter as fully as if no Event of Default had occurred.

 

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereof shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee. Upon the retirement of the Notes
and the release of the Assets from the lien of this Indenture, this assignment
and all rights herein assigned to the Trustee shall cease and terminate and all
of the estate, right, title and interest of the Trustee in, to and under the
Collateral Management Agreement shall revert to the Issuer and no further
instrument or act shall be necessary to evidence such termination and reversion.

 

(c) The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

 

  (i) The Collateral Manager consents to the provisions of this assignment and
agrees to perform any provisions of this Indenture applicable to the Collateral
Manager subject to the terms of the Collateral Management Agreement.

 

214



--------------------------------------------------------------------------------

  (ii) The Collateral Manager acknowledges that the Issuer is assigning all of
its right, title and interest (but none of its obligations) in, to and under the
Collateral Management Agreement to the Trustee as Collateral for the benefit of
the Secured Parties.

 

  (iii) The Collateral Manager shall deliver to the Trustee duplicate original
copies of all notices, statements, communications and instruments delivered or
required to be delivered to the Issuer pursuant to the Collateral Management
Agreement.

 

  (iv) Except as contemplated under the Collateral Management Agreement, neither
the Issuer nor the Collateral Manager will enter into any agreement amending,
modifying or terminating the Collateral Management Agreement without (x) if the
amendment or modification pertains to a provision of the Collateral Management
Agreement that requires Rating Agency Confirmation to effect the action
contemplated therein, obtaining Rating Agency Confirmation, and (y) otherwise
complying with the applicable provisions of the Collateral Management Agreement.

 

  (v) Except as otherwise set forth herein and therein, the Collateral Manager
shall continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due to it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments. The Collateral Manager agrees not to cause the filing
of a petition in bankruptcy against the Issuer for the non-payment of the
Collateral Management Fee or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement prior to the date
which is one year (or, if longer, the applicable preference period then in
effect) plus one day after the payment in full of all Notes issued under this
Indenture or the Limited Liability Company Agreement; provided, however, that
nothing in this clause shall preclude, or be deemed to estop, the Collateral
Manager or the Trustee (A) from taking any action (not inconsistent with the
foregoing) prior to the expiration of the aforementioned one year and one day
(or longer) period in (x) any case or proceeding voluntarily filed or commenced
by the Issuer, or (y) any involuntary insolvency proceeding filed or commenced
against the Issuer, by a Person other than the Collateral Manager or its
Affiliates, or (B) from commencing against the Issuer or any properties of the
Issuer any legal action which is not a bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceeding.

 

  (vi)

The Collateral Manager irrevocably submits to the non-exclusive jurisdiction of
any federal or New York state court sitting in the Borough of Manhattan in The
City of New York in any action or Proceeding arising out of or relating to the
Notes or this Indenture, and the Collateral Manager irrevocably agrees that all
claims in respect of such action or Proceeding may be heard and determined in
such federal or New York state court. The Collateral Manager irrevocably waives,
to the fullest extent it may legally do so, the defense of an inconvenient

 

215



--------------------------------------------------------------------------------

  forum to the maintenance of such action or Proceeding. The Collateral Manager
irrevocably consents to the service of any and all process in any action or
Proceeding by the mailing or delivery of copies of such process to it at the
office of the Collateral Manager set forth in Section 14.3. The Collateral
Manager agrees that a final judgment in any such action or Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

  (vii) The Collateral Manager agrees that, notwithstanding any other provision
of the Collateral Management Agreement, the obligations of the Issuer under the
Collateral Management Agreement from time to time and at any time are limited
recourse obligations of the Issuer payable solely from the Collateral at such
time and, following realization thereof and application of the proceeds in
accordance with the Priority of Payments or otherwise as described in this
Indenture, any remaining claims against the Issuer shall be extinguished and
shall not thereafter revive.

Section 15.2. Standard of Care Applicable to the Collateral Manager

For the avoidance of doubt, the standard of care set forth in the Collateral
Management Agreement shall apply to the Collateral Manager with respect to those
provisions of this Indenture applicable to the Collateral Manager.

- signature page follows -

 

 

216



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

Executed as a Deed by:

 

CARLYLE GMS FINANCE MM CLO 2015-1 LLC

    as Issuer By  

/s/ Donald J. Puglisi

  Name: Donald J. Puglisi   Title: Independent Manager

STATE STREET BANK AND TRUST COMPANY,

    as Trustee

By  

/s/ Thomas M. Sheehan

  Name: Thomas M. Sheehan   Title: Assistant Vice President

INDENTURE



--------------------------------------------------------------------------------

Schedule 1

APPROVED INDEX LIST

 

1. Merrill Lynch Investment Grade Corporate Master Index

 

2. CSFB Leveraged Loan Index

 

3. JPMorgan Domestic High Yield Index

 

4. Barclays Capital U.S. Corporate High-Yield Index

 

5. Merrill Lynch High Yield Master Index

 

6. S&P/LSTA U.S. Leveraged Loan 100 Index

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Moody’s Industry Classification Group List

 

CORP - Aerospace & Defense

     1   

CORP - Automotive

     2   

CORP - Banking, Finance, Insurance & Real Estate

     3   

CORP - Beverage, Food & Tobacco

     4   

CORP - Capital Equipment

     5   

CORP - Chemicals, Plastics, & Rubber

     6   

CORP - Construction & Building

     7   

CORP - Consumer goods: Durable

     8   

CORP - Consumer goods: Non-durable

     9   

CORP - Containers, Packaging & Glass

     10   

CORP - Energy: Electricity

     11   

CORP - Energy: Oil & Gas

     12   

CORP - Environmental Industries

     13   

CORP - Forest Products & Paper

     14   

CORP - Healthcare & Pharmaceuticals

     15   

CORP - High Tech Industries

     16   

CORP - Hotel, Gaming & Leisure

     17   

CORP - Media: Advertising, Printing & Publishing

     18   

CORP - Media: Broadcasting & Subscription

     19   

CORP - Media: Diversified & Production

     20   

CORP - Metals & Mining

     21   

CORP - Retail

     22   

CORP - Services: Business

     23   

CORP - Services: Consumer

     24   

CORP - Sovereign & Public Finance

     25   

CORP - Telecommunications

     26   

CORP - Transportation: Cargo

     27   

CORP - Transportation: Consumer

     28   

CORP - Utilities: Electric

     29   

CORP - Utilities: Oil & Gas

     30   

CORP - Utilities: Water

     31   

CORP - Wholesale

     32   

 

Schedule 2



--------------------------------------------------------------------------------

Schedule 3

Diversity Score Calculation

The Diversity Score is calculated as follows:

 

(a) An “Issuer Par Amount” is calculated for each issuer of a Collateral
Obligation, and is equal to the Aggregate Principal Balance of all the
Collateral Obligations issued by that issuer and all affiliates.

 

(b) An “Average Par Amount” is calculated by summing the Issuer Par Amounts for
all issuers, and dividing by the number of issuers.

 

(c) An “Equivalent Unit Score” is calculated for each issuer, and is equal to
the lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by
the Average Par Amount.

 

(d) An “Aggregate Industry Equivalent Unit Score” is then calculated for each of
Moody’s industry classification groups, shown on Schedule 2, and is equal to the
sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

 

(e) An “Industry Diversity Score” is then established for each Moody’s industry
classification group, shown on Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 

Aggregate

Industry

Equivalent

Unit Score

 

Industry
Diversity

Score

 

Aggregate

Industry
Equivalent

Unit Score

 

Industry

Diversity

Score

 

Aggregate

Industry
Equivalent

Unit Score

 

Industry

Diversity

Score

 

Aggregate

Industry
Equivalent

Unit Score

 

Industry

Diversity

Score

0.0000

  0.0000   5.0500   2.7000   10.1500   4.0200   15.2500   4.5300

0.0500

  0.1000   5.1500   2.7333   10.2500   4.0300   15.3500   4.5400

0.1500

  0.2000   5.2500   2.7667   10.3500   4.0400   15.4500   4.5500

0.2500

  0.3000   5.3500   2.8000   10.4500   4.0500   15.5500   4.5600

0.3500

  0.4000   5.4500   2.8333   10.5500   4.0600   15.6500   4.5700

0.4500

  0.5000   5.5500   2.8667   10.6500   4.0700   15.7500   4.5800

0.5500

  0.6000   5.6500   2.9000   10.7500   4.0800   15.8500   4.5900

0.6500

  0.7000   5.7500   2.9333   10.8500   4.0900   15.9500   4.6000

0.7500

  0.8000   5.8500   2.9667   10.9500   4.1000   16.0500   4.6100

0.8500

  0.9000   5.9500   3.0000   11.0500   4.1100   16.1500   4.6200

0.9500

  1.0000   6.0500   3.0250   11.1500   4.1200   16.2500   4.6300

1.0500

  1.0500   6.1500   3.0500   11.2500   4.1300   16.3500   4.6400

1.1500

  1.1000   6.2500   3.0750   11.3500   4.1400   16.4500   4.6500

1.2500

  1.1500   6.3500   3.1000   11.4500   4.1500   16.5500   4.6600

1.3500

  1.2000   6.4500   3.1250   11.5500   4.1600   16.6500   4.6700

1.4500

  1.2500   6.5500   3.1500   11.6500   4.1700   16.7500   4.6800

1.5500

  1.3000   6.6500   3.1750   11.7500   4.1800   16.8500   4.6900

1.6500

  1.3500   6.7500   3.2000   11.8500   4.1900   16.9500   4.7000

1.7500

  1.4000   6.8500   3.2250   11.9500   4.2000   17.0500   4.7100

1.8500

  1.4500   6.9500   3.2500   12.0500   4.2100   17.1500   4.7200

 

Schedule 3



--------------------------------------------------------------------------------

Aggregate

Industry

Equivalent

Unit Score

 

Industry
Diversity

Score

 

Aggregate

Industry
Equivalent

Unit Score

 

Industry

Diversity

Score

 

Aggregate

Industry
Equivalent

Unit Score

 

Industry

Diversity

Score

 

Aggregate

Industry
Equivalent

Unit Score

 

Industry

Diversity

Score

1.9500

  1.5000   7.0500   3.2750   12.1500   4.2200   17.2500   4.7300

2.0500

  1.5500   7.1500   3.3000   12.2500   4.2300   17.3500   4.7400

2.1500

  1.6000   7.2500   3.3250   12.3500   4.2400   17.4500   4.7500

2.2500

  1.6500   7.3500   3.3500   12.4500   4.2500   17.5500   4.7600

2.3500

  1.7000   7.4500   3.3750   12.5500   4.2600   17.6500   4.7700

2.4500

  1.7500   7.5500   3.4000   12.6500   4.2700   17.7500   4.7800

2.5500

  1.8000   7.6500   3.4250   12.7500   4.2800   17.8500   4.7900

2.6500

  1.8500   7.7500   3.4500   12.8500   4.2900   17.9500   4.8000

2.7500

  1.9000   7.8500   3.4750   12.9500   4.3000   18.0500   4.8100

2.8500

  1.9500   7.9500   3.5000   13.0500   4.3100   18.1500   4.8200

2.9500

  2.0000   8.0500   3.5250   13.1500   4.3200   18.2500   4.8300

3.0500

  2.0333   8.1500   3.5500   13.2500   4.3300   18.3500   4.8400

3.1500

  2.0667   8.2500   3.5750   13.3500   4.3400   18.4500   4.8500

3.2500

  2.1000   8.3500   3.6000   13.4500   4.3500   18.5500   4.8600

3.3500

  2.1333   8.4500   3.6250   13.5500   4.3600   18.6500   4.8700

3.4500

  2.1667   8.5500   3.6500   13.6500   4.3700   18.7500   4.8800

3.5500

  2.2000   8.6500   3.6750   13.7500   4.3800   18.8500   4.8900

3.6500

  2.2333   8.7500   3.7000   13.8500   4.3900   18.9500   4.9000

3.7500

  2.2667   8.8500   3.7250   13.9500   4.4000   19.0500   4.9100

3.8500

  2.3000   8.9500   3.7500   14.0500   4.4100   19.1500   4.9200

3.9500

  2.3333   9.0500   3.7750   14.1500   4.4200   19.2500   4.9300

4.0500

  2.3667   9.1500   3.8000   14.2500   4.4300   19.3500   4.9400

4.1500

  2.4000   9.2500   3.8250   14.3500   4.4400   19.4500   4.9500

4.2500

  2.4333   9.3500   3.8500   14.4500   4.4500   19.5500   4.9600

4.3500

  2.4667   9.4500   3.8750   14.5500   4.4600   19.6500   4.9700

4.4500

  2.5000   9.5500   3.9000   14.6500   4.4700   19.7500   4.9800

4.5500

  2.5333   9.6500   3.9250   14.7500   4.4800   19.8500   4.9900

4.6500

  2.5667   9.7500   3.9500   14.8500   4.4900   19.9500   5.0000

4.7500

  2.6000   9.8500   3.9750   14.9500   4.5000    

4.8500

  2.6333   9.9500   4.0000   15.0500   4.5100    

4.9500

  2.6667   10.0500   4.0100   15.1500   4.5200    

 

(f) The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each Moody’s industry classification group shown on
Schedule 2.

 

(g) For purposes of calculating the Diversity Score, affiliated issuers in the
same industry are deemed to be a single issuer except as otherwise agreed to by
Moody’s.

 

Schedule 3



--------------------------------------------------------------------------------

Schedule 4

Moody’s Rating Definitions

“Moody’s Credit Estimate”: With respect to any Collateral Obligation, as of any
date of determination, an estimated credit rating for such Collateral Obligation
(or, if such credit estimate is the Moody’s Rating Factor, the credit rating
corresponding to such Moody’s Rating Factor) provided or confirmed by Moody’s;
provided that (a) if Moody’s has been requested by the Issuer, the Collateral
Manager or the issuer of such Collateral Obligation to assign or renew an
estimate with respect to such Collateral Obligation but such rating estimate has
not been received, pending receipt of such estimate, the Moody’s Rating or
Moody’s Default Probability Rating of such Collateral Obligation shall be
(1) “B3” if the Collateral Manager certifies to the Trustee and the Collateral
Administrator that the Collateral Manager believes that such estimate shall be
at least “B3” and if the Aggregate Principal Balance of Collateral Obligations
determined pursuant to this subclause (1) does not exceed 15% of the Collateral
Principal Amount or (2) otherwise, “Caa1;” and (b) with respect to a Collateral
Obligation’s credit estimate which has not been renewed, the Moody’s Credit
Estimate will be (1) within 13-15 months of issuance of such credit estimate,
one subcategory lower than the estimated rating and (2) after 15 months of such
issuance, “Caa3.”

“Moody’s Default Probability Rating”: With respect to any Collateral Obligation,
as of any date of determination, the rating determined in accordance with the
following methodology:

 

  (a) With respect to a Collateral Obligation other than a DIP Collateral
Obligation:

 

  (i) if the obligor of such Collateral Obligation has a corporate family rating
by Moody’s, such rating;

 

  (ii) if not determined pursuant to clause (i) above, if the senior unsecured
debt of the obligor of such Collateral Obligation has a public rating by Moody’s
(a “Moody’s Senior Unsecured Rating”), such Moody’s Senior Unsecured Rating;

 

  (iii) if not determined pursuant to clause (i) or (ii) above, if the senior
secured debt of the obligor has a public rating by Moody’s, the Moody’s rating
that is one subcategory lower than such rating;

 

  (iv) if not determined pursuant to clause (i), (ii) or (iii) above, the
Collateral Manager may elect to use a Moody’s Credit Estimate to determine the
Moody’s Rating Factor for such Collateral Obligation;

 

  (v) if the Moody’s Default Probability Rating is not determined pursuant to
clause (i), (ii) or (iii) above (and a Moody’s Rating Factor is not determined
pursuant to clause (iv) above), the Moody’s Derived Rating, if any; or

 

  (vi) if the Moody’s Default Probability Rating is not determined pursuant to
clause (i), (ii), (iii) or (v) above (and a Moody’s Rating Factor is not
determined pursuant to clause (iv) above), the Moody’s Default Probability
Rating will be “Caa3.”

 

Schedule 4



--------------------------------------------------------------------------------

  (b) With respect to a DIP Collateral Obligation:

 

  (i) the rating which is one subcategory below the facility rating (whether
public or private) of such DIP Collateral Obligation rated by Moody’s; or

 

  (ii) with respect to any DIP Collateral Obligation if not determined pursuant
to clause (i) above, a rating of “Caa3.”

For purposes of determining a Moody’s Default Probability Rating, if an obligor
does not have a Moody’s corporate family rating, the Moody’s corporate family
rating will be the Moody’s corporate family rating of any entity in the
obligor’s corporate family as designated by the Collateral Manager.

“Moody’s Derived Rating”: With respect to a Collateral Obligation, as of any
date of determination, the Moody’s Rating or the Moody’s Default Probability
Rating determined in the manner set forth below, in the following order of
priority:

(a) (i) If another obligation of the obligor is rated by Moody’s, then by
adjusting the rating of the related Moody’s rated obligations of the related
obligor by the number of rating subcategories according to the table below:

 

Obligation Category of Rated

Obligation

  

Rating of Rated Obligation

   Number of Subcategories
Relative to Rated Obligation
Rating Senior secured obligation    greater than or equal to B2    -1 Senior
secured obligation    less than B2    -2 Subordinated obligation    greater than
or equal to B3    +1 Subordinated obligation    less than B3    0

or, if not determined pursuant to clause (i) above, by using one of the methods
provided below.

 

Type of Collateral Obligation

   S&P Rating
(Public and
Monitored)   

Collateral Obligation Rated by S&P

   Number of
Subcategories Relative
to Moody’s Equivalent
of S&P Rating

Not Structured Finance Obligation

   ³BBB-    Not a Loan or Participation Interest in Loan    -1

Not Structured Finance Obligation

   £BB+    Not a Loan or Participation Interest in Loan    -2

Not Structured Finance Obligation

      Loan or Participation Interest in Loan    -2

 

Schedule 4



--------------------------------------------------------------------------------

(ii) if such Collateral Obligation is a DIP Collateral Obligation, no Moody’s
Derived Rating may be determined based on a rating by S&P or any other rating
agency;

provided, that the Aggregate Outstanding Amount of the Collateral Obligations
that may have a Moody’s Derived Rating that is derived from an S&P rating as set
forth in subclause (i) of this clause (a) may not exceed 10% of the Collateral
Principal Amount; or

(b) if the preceding clause (a) does not apply and neither such Collateral
Obligation nor any other security or obligation of the obligor thereunder is
rated by Moody’s or S&P, and if Moody’s has been requested by the Issuer, the
Collateral Manager or such obligor to assign a rating or rating estimate and a
recovery rate to such Collateral Obligation but such rating or rating estimate
has not been received (or has been received prior to receipt of a related
recovery rate from Moody’s requested at or about the same time), then, pending
receipt of such estimate (or receipt of such recovery rate), the Moody’s Derived
Rating of such Collateral Obligation for purposes of the definitions of Moody’s
Rating or Moody’s Default Probability Rating shall be (x) “B3” if the Collateral
Manager certifies to the Trustee and the Collateral Administrator that the
Collateral Manager believes that such estimate is expected to be at least “B3”
and if the Aggregate Outstanding Amount of Collateral Obligations whose Moody’s
Derived Rating is determined pursuant to this subclause (x) of this clause
(b) does not exceed 15% of the Collateral Principal Amount (unless such
estimated rating has been received but the recovery rate by Moody’s has been
requested but not received, in which case such percent limitation shall not
apply) or (y) otherwise, “Caa1.”

(c) if the preceding clause (a) does not apply and such Collateral Obligation is
a Loan, then its Moody’s Derived Rating may be determined, in the Collateral
Manager’s discretion, in accordance with the Moody’s RiskCalc Calculation
subject to the satisfaction of the qualifications set forth therein (and with
notice of such calculation provided to the Collateral Administrator); provided
that, as of any date of determination, the Aggregate Outstanding Amount of
Collateral Obligations whose Moody’s Derived Rating is determined pursuant to
this clause (c) may not exceed 20% of the Collateral Principal Amount. For
purposes of this clause (c), the Collateral Manager shall (x) determine and
report to Moody’s the Moody’s Derived Rating within 10 Business Days of the
purchase of such loan and (y) redetermine and report to Moody’s the Moody’s
Derived Rating for each loan with a Moody’s Derived Rating determined under this
clause (c) (1) within 30 days after receipt of annual financial statements from
the related obligor and (2) promptly upon becoming aware of any material
amendments or modifications to the related Underlying Instruments.

For purposes of calculating a Moody’s Derived Rating, each applicable rating on
credit watch by Moody’s with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.

 

Schedule 4



--------------------------------------------------------------------------------

“Moody’s Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

  (a) With respect to a Collateral Obligation that is a Senior Secured Loan1:

 

  (i) if Moody’s has assigned such Collateral Obligation a rating (including
pursuant to a Moody’s Credit Estimate), such rating;

 

  (ii) if not determined pursuant to clause (i), if the obligor of such
Collateral Obligation has a corporate family rating by Moody’s (including
pursuant to a Moody’s Credit Estimate), the Moody’s rating that is one
subcategory higher than such corporate family rating;

 

  (iii) if not determined pursuant to clause (i) or (ii), if the obligor of such
Collateral Obligation has a Moody’s Senior Unsecured Rating, the Moody’s rating
that is two subcategories higher than such Moody’s Senior Unsecured Rating;

 

  (iv) if not determined pursuant to clause (i), (ii) or (iii), the Moody’s
Derived Rating, if any; or

 

  (v) if not determined pursuant to clause (i), (ii), (iii) or (iv), “Caa3.”

 

  (b) With respect to a Collateral Obligation that is not a Senior Secured Loan:

 

  (i) if Moody’s has assigned such Collateral Obligation a rating (including
pursuant to a Moody’s Credit Estimate), such rating;

 

  (ii) if not determined pursuant to clause (i), if the obligor of such
Collateral Obligation has a Moody’s Senior Unsecured Rating, such Moody’s Senior
Unsecured Rating;

 

  (iii) if not determined pursuant to clause (i) or (ii), if the obligor of such
Collateral Obligation has a corporate family rating by Moody’s (including
pursuant to a Moody’s Credit Estimate), the Moody’s rating that is one
subcategory lower than such corporate family rating;

 

  (iv) if not determined pursuant to clause (i), (ii) or (iii), if the
subordinated debt of the obligor of such Collateral Obligation has a public
rating from Moody’s, the Moody’s rating that is one subcategory higher than such
rating;

 

  (v) if not determined pursuant to clause (i), (ii), (iii) or (iv), the Moody’s
Derived Rating, if any; or

 

  (vi) if not determined pursuant to clause (i), (ii), (iii), (iv) or (v),
“Caa3.”

For purposes of determining a Moody’s Rating, if an obligor does not have a
Moody’s corporate family rating, the Moody’s corporate family rating will be the
Moody’s corporate family rating of any entity in the obligor’s corporate family
as designated by the Collateral Manager.

 

1 Note that for recovery rate purposes, Senior Secured Loans that are
subordinate to a Senior Working Capital Facility and that are not the subject of
a Moody’s Credit Estimate will be considered a Second Lien Loan.

 

Schedule 4



--------------------------------------------------------------------------------

Schedule 5

MOODY’S RISKCALC CALCULATION

The “Moody’s RiskCalc Calculation shall mean, for purposes of the definition of
Moody’s Derived Rating and Moody’s Recovery Rate, the calculation made as
follows, as modified by any updated criteria provided to the Collateral Manager
by Moody’s:

1. For purposes of this calculation, the following terms have the meanings
provided below.

“.EDF”: With respect to any loan, the lowest five year expected default
frequency for such loan as determined by running the current version Moody’s
RiskCalc in both the Financial Statement Only (FSO) and the Credit Cycle
Adjusted (CCA) modes for both the current year and four years prior.

“Model Inputs”: The financial inputs used in the most recent Moody’s RiskCalc
private-firm model, taken directly from signed, unqualified US GAAP full-year
audit data in accordance with “Moody’s Global Approach to Rating Collateralized
Loan Obligations” dated May 2013.

“Pre-Qualifying Conditions”: With respect to any loan, conditions that will be
satisfied if the obligor or, if applicable, the Underlying Instrument with
respect to the applicable loan satisfies the following criteria:

(a) the independent accountants of such obligor shall have issued an
unqualified, signed, US GAAP audit opinion with respect to the most recent
fiscal year financial statements, including no explanatory paragraph addressing
“going concern” or other issues (for leveraged buy-outs, a full one-year audit
of the firm after the acquisition has been completed should be available);

(b) none of the financial covenants of the Underlying Instrument have been
amended, modified, or waived within the preceding three months;

(c) none of the original terms of the Underlying Instrument (including any
financial covenants contained therein) have been amended, modified, or waived
within the preceding three months;

(d) the obligor’s EBITDA is equal to or greater than U.S.$5,000,000;

(e) the obligor’s annual sales are equal to or greater than U.S.$10,000,000;

(f) the obligor’s book assets are equal to or greater than U.S.$10,000,000;

(g) for the current and prior fiscal year, such obligor’s:

(i) EBIT/interest expense ratio is greater than 1.0:1.0 and 1.25:1.00 with
respect to retail (adjusted for rent expense);

(ii) debt/EBITDA ratio is less than 6.0:1.0;

(h) no greater than 25% of the company’s revenue is generated from any one
customer of the obligor; and

 

Schedule 5



--------------------------------------------------------------------------------

(i) the obligor is a for profit operating company in any one of the Moody’s
Industry Classification Groups with the exception of (i) Banking, Finance,
Insurance & Real Estate, and (ii) Sovereign & Public Finance.

2. The Collateral Manager shall calculate the .EDF for each of the loans to be
rated pursuant to this calculation. Within 5 Business Days of calculating the
.EDF, the Collateral Manager shall make commercially reasonable efforts to
provide Moody’s with (a) the .EDF, (b) the financial statements used to
calculate such .EDF, (c) the Model Inputs and outputs used to calculate such
.EDF, (d) documentation that the Pre-Qualifying Conditions have been met with
respect to such loan, (e) all model runs and mapped rating factors with respect
to such .EDF calculation and (f) any documents effecting an amendment or
modification of such loan in the possession of the Collateral Manager. Moody’s
shall have the right (in its sole discretion) to (i) amend or modify any of the
information utilized to calculate the .EDF and recalculate the .EDF based upon
such revised information, in which case such .EDF shall be determined using the
table in paragraph 3 below in order to determine the applicable Moody’s Derived
Rating, or (ii) have a Moody’s credit analyst provide a credit estimate for any
loan, in which case such credit estimate provided by such credit analyst shall
be the applicable Moody’s Derived Rating.

3. As of any date of determination the Moody’s Derived Rating for each loan that
satisfies the Pre-Qualifying Conditions shall be the lower of (i) the Collateral
Manager’s internal rating or (ii) the Maximum Corporate Family Rating (in the
case of a senior secured loan) or the Maximum Senior Unsecured Rating (in the
case of a senior unsecured loan) based on the .EDF for such loan, in each case
determined in accordance with the table below (and the Collateral Manager shall
give the Collateral Administrator notice of such Moody’s Derived Rating):

 

Lowest .EDF

 

Maximum Corporate

Family Rating

 

Maximum Senior

Unsecured Rating

less than or equal to .baa   Ba3   Ba3 .ba1, .ba2, .ba3 or .b1   B2   B2 .b2 or
.b3   B3   B3 .caa   Caa1   Caa1

provided that (i) the Moody’s Derived Rating determined pursuant to the table
above will be reduced by an additional one half rating subcategory for loans
originated in connection with leveraged buyout transactions, (ii) the Collateral
Manager may assign a lower rating to a loan if it so determines in its
reasonable business judgment and (iii) Moody’s (in its sole discretion) may
assign a lower rating to a loan in which case such rating will be the applicable
Moody’s Derived Rating.

4. As of any date of determination the Moody’s Recovery Rate for each loan that
meets the Pre-Qualifying Conditions shall be the lower of (i) the Collateral
Manager’s internal recovery rate or (ii) the recovery rate as determined in
accordance with the table below (and the Collateral Manager shall give the
Collateral Administrator notice of such Moody’s Recovery Rate):

 

Type of Loan

   Moody’s Recovery Rate

Senior secured, first priority and first out

   50%

Second lien, first lien and last out, all other senior secured

   25%

Senior unsecured

   25%

All other loans

   25%

 

Schedule 5



--------------------------------------------------------------------------------

provided that Moody’s shall have the right (in its sole discretion) to issue a
recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate.

 

Schedule 5



--------------------------------------------------------------------------------

Schedule 6

FITCH RATING DEFINITIONS

“Fitch Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

 

  a) if Fitch has issued an issuer default rating with respect to the issuer of
such Collateral Obligation, or the guarantor which unconditionally and
irrevocably guarantees such Collateral Obligation, then the Fitch Rating will be
such issuer default rating (regardless of whether there is a published rating by
Fitch on the Collateral Obligations of such Obligor held by the Issuer);

 

  b) if Fitch has not issued an issuer default rating with respect to the issuer
or guarantor of such Collateral Obligation but Fitch has issued an outstanding
long term financial strength rating with respect to such Obligor, the Fitch
Rating of such Collateral Obligation will be one sub category below such rating;

 

  c) if a Fitch Rating cannot be determined pursuant to clause (a) or (b), but

 

  i. Fitch has issued a senior unsecured rating on any obligation or security of
the issuer of such Collateral Obligation, then the Fitch Rating of such
Collateral Obligation will equal such rating; or

 

  ii. Fitch has not issued a senior unsecured rating on any obligation or
security of the issuer of such Collateral Obligation but Fitch has issued a
senior rating, senior secured rating or a subordinated secured rating on any
obligation or security of the issuer of such Collateral Obligation, then the
Fitch Rating of such Collateral Obligation will (x) equal such rating if such
rating is “BBB-” or higher and (y) be one sub category below such rating if such
rating is “BB+” or lower, or

 

  iii. Fitch has not issued a senior unsecured rating or a senior rating, senior
secured rating or a subordinated secured rating on any obligation or security of
the issuer of such Collateral Obligation but Fitch has issued a subordinated,
junior subordinated or senior subordinated rating on any obligation or security
of the issuer of such Collateral Obligation, then the Fitch Rating of such
Collateral Obligation will be (x) one sub category above such rating if such
rating is “B+” or higher and (y) two sub categories above such rating if such
rating is “B” or lower;

 

  d) if a Fitch Rating cannot be determined pursuant to clause (a), (b) or
(c) and

 

  i. Moody’s has issued a publicly available corporate family rating for the
issuer of such Collateral Obligation, then, subject to subclause (viii) below,
the Fitch Rating of such Collateral Obligation will be the Fitch equivalent of
such Moody’s rating;

 

Schedule 6



--------------------------------------------------------------------------------

  ii. Moody’s has not issued a publicly available corporate family rating for
the issuer of such Collateral Obligation but has issued a long term issuer
rating for such issuer, then, subject to subclause (viii) below, the Fitch
Rating of such Collateral Obligation will be the Fitch equivalent of such
Moody’s rating;

 

  iii. Moody’s has not issued a publicly available corporate family rating for
the issuer of such Collateral Obligation but Moody’s has issued an outstanding
insurance financial strength rating for such issuer, then, subject to subclause
(viii) below, the Fitch Rating of such Collateral Obligation will be one sub
category below the Fitch equivalent of such Moody’s rating;

 

  iv. Moody’s has not issued a publicly available corporate family rating for
the issuer of such Collateral Obligation but has issued outstanding publicly
available corporate issue ratings for such issuer, then, subject to subclause
(viii) below, the Fitch Rating of such Collateral Obligation will be (x) if such
corporate issue rating relates to senior unsecured obligations of such issuer,
the Fitch equivalent of the Moody’s rating for such issue, if there is no such
corporate issue rating relating to senior unsecured obligations of the issuer
then (y) if such corporate issue rating relates to senior, senior secured or
subordinated secured obligations of such issuer, (1) one sub category below the
Fitch equivalent of such Moody’s rating if such obligations are rated “Ba1” or
above or “Ca” by Moody’s or (2) two sub categories below the Fitch equivalent of
such Moody’s rating if such obligations are rated “Ba2” or below but above “Ca”
by Moody’s, or if there is no such corporate issue rating relating to senior
unsecured, senior, senior secured or subordinated secured obligations of the
issuer then (z) if such corporate issue rating relates to subordinated, junior
subordinated or senior subordinated obligations of such issuer, (1) one sub
category above the Fitch equivalent of such Moody’s rating if such obligations
are rated “B1” or above by Moody’s or (2) two sub categories above the Fitch
equivalent of such Moody’s rating if such obligations are rated “B2” or below by
Moody’s;

 

  v. S&P has issued a publicly available issuer credit rating for the issuer of
such Collateral Obligation, then, subject to subclause (viii) below, the Fitch
Rating of such Collateral Obligation will be the Fitch equivalent of such S&P
rating;

 

  vi. S&P has not issued a publicly available issuer credit rating for the
issuer of such Collateral Obligation but S&P has issued an outstanding insurance
financial strength rating for such issuer, then, subject to subclause
(viii) below, the Fitch Rating of such Collateral Obligation will be one sub
category below the Fitch equivalent of such S&P rating;

 

Schedule 6



--------------------------------------------------------------------------------

  vii. S&P has not issued a publicly available issuer credit rating for the
issuer of such Collateral Obligation but has issued outstanding publicly
available corporate issue ratings for such issuer, then, subject to subclause
(viii) below, the Fitch Rating of such Collateral Obligation will be (x) if such
corporate issue rating relates to senior unsecured obligations of such issuer,
the Fitch equivalent of the S&P rating for such issue, if there is no such
corporate issue rating relating to senior unsecured obligations of the issuer
then (y) if such corporate issue rating relates to senior, senior secured or
subordinated secured obligations of such issuer, (1) the Fitch equivalent of
such S&P rating if such obligations are rated “BBB” or above by S&P or (2) one
sub category below the Fitch equivalent of such S&P rating if such obligations
are rated “BB+” or below by S&P, or if there is no such corporate issue rating
relating to senior unsecured, senior, senior secured or subordinated secured
obligations of the issuer then (z) if such corporate issue rating relates to
subordinated, junior subordinated or senior subordinated obligations of such
issuer, (1) one sub category above the Fitch equivalent of such S&P rating if
such obligations are rated “B+” or above by S&P or (2) two sub categories above
the Fitch equivalent of such S&P rating if such obligations are rated “B” or
below by S&P; and

 

  viii. both Moody’s and S&P provide a public rating of the issuer of such
Collateral Obligation or a corporate issue of such issuer, then the Fitch Rating
will be the lowest of the Fitch Ratings determined pursuant to any of the
subclauses of this clause (d); and

 

  e) if a rating cannot be determined pursuant to clauses (a) through (d) then,
(i) at the discretion of the Collateral Manager, the Fitch Rating may be based
on a credit opinion provided by Fitch, and in connection therewith, the Issuer,
the Collateral Manager on behalf of the Issuer or the Obligor of such Collateral
Obligation may apply to Fitch for a credit opinion (which shall be the Fitch
Rating of such Collateral Obligation) and a recovery rating with respect to such
Collateral Obligation; provided that, following such application and until the
receipt from Fitch of such credit opinion, such Collateral Obligation will have
a Fitch Rating of (x) “B-” if the Collateral Manager certifies to the Trustee
that it believes that the credit opinion will be at least equal to such rating,
or (y) otherwise, the rating specified as applicable thereto by Fitch pending
receipt of such credit opinion; provided, further, that such credit opinion
shall expire 12 months after the acquisition of such Collateral Obligation,
following which such Collateral Obligation shall have a Fitch Rating of “CCC”
unless, during such 12-month period, the Issuer applies for renewal thereof in
accordance with Section 7.14(b), in which case such credit opinion will continue
to be the Fitch Rating of such Collateral Obligation until Fitch has confirmed
or revised such credit opinion, upon which such confirmed or revised credit
opinion will be the Fitch Rating of such Collateral Obligation; or (ii) the
Issuer may assign a Fitch Rating of “CCC” or lower to such Collateral Obligation
which is not in default;

 

Schedule 6



--------------------------------------------------------------------------------

provided that (x) on the Closing Date, if any rating described above is (i) on
rating watch negative or negative credit watch, the rating will be the Fitch
Rating as determined above adjusted down by one subcategory, or (ii) on outlook
negative, the rating will be Fitch Rating as determined above, and (y) after the
Closing Date, if any rating described above is (i) on rating watch negative or
negative credit watch, the rating will be the Fitch Rating as determined above
adjusted down by one subcategory, or (ii) on outlook negative, the rating will
not be adjusted; provided, further, that the Fitch Rating may be updated by
Fitch from time to time as indicated in the “Global Rating Criteria for
Corporate CDOs” report issued by Fitch and available at www.fitchratings.com.
For the avoidance of doubt, the Fitch Rating takes into account adjustments for
assets that are on rating watch negative or negative credit watch, as well as
negative outlook prior to determining the issue rating or in the determination
of the lower of the Moody’s and S&P rating public ratings.

Fitch Equivalent Ratings

 

Fitch Rating

  

Moody’s rating

   S&P rating

AAA

   Aaa    AAA

AA+

   Aa1    AA+

AA

   Aa2    AA

AA-

   Aa3    AA-

A+

   A1    A+

A

   A2    A

A-

   A3    A-

BBB+

   Baa1    BBB+

BBB

   Baa2    BBB

BBB-

   Baa3    BBB-

BB+

   Ba1    BB+

BB

   Ba2    BB

BB-

   Ba3    BB-

B+

   B1    B+

B

   B2    B

B-

   B3    B-

CCC+

   Caa1    CCC+

CCC

   Caa2    CCC

CCC-

   Caa3    CCC-

CC

   Ca    CC

C

   C    C

 

Schedule 6



--------------------------------------------------------------------------------

Schedule 7

FITCH RATING FACTOR AND RECOVERY RATES

“Fitch Rating Factor”: In respect of any Collateral Obligation, the number set
forth in the table below opposite the Fitch Rating in respect of such Collateral
Obligation:

 

Fitch Rating

  

Fitch Rating Factor

AAA    0.19 AA+    0.35 AA    0.64 AA-    0.86 A+    1.17 A    1.58 A-    2.25
BBB+    3.19 BBB    4.54 BBB-    7.13 BB+    12.19 BB    17.43 BB-    22.80 B+
   27.80 B    32.18 B-    40.60 CCC+    62.80 CCC    62.80 CCC-    62.80 CC   
100.00 C    100.00 D    100.00

“Fitch Recovery Rate”: With respect to a Collateral Obligation, the recovery
rate determined in accordance with paragraphs (a) to (c) below or (in any case)
such other recovery rate as Fitch may notify the Collateral Manager from time to
time:

 

  a) if such Collateral Obligation has a public Fitch recovery rating, or a
recovery rating is assigned by Fitch in the context of provision by Fitch of a
credit opinion to the Collateral Manager, the recovery rate corresponding to
such recovery rating in the table below (unless a specific recovery rate
(expressed as a percentage) is provided by Fitch in which case such recovery
rate shall be used):

 

Fitch recovery rating

  

Fitch recovery rate %

RR1    95 RR2    80 RR3    60 RR4    40 RR5    20 RR6    5

 

Schedule 7



--------------------------------------------------------------------------------

  b) if such Collateral Obligation is a DIP Collateral Obligation and has
neither a public Fitch recovery rating, nor a recovery rating assigned to it by
Fitch in the context of provision by Fitch of a credit opinion, the Issuer or
the Collateral Manager on behalf of the Issuer shall apply to Fitch for a Fitch
recovery rating; provided that the Fitch recovery rating in respect of such DIP
Collateral Obligation shall be considered to be “RR3” pending provision by Fitch
of such Fitch recovery rating, and the recovery rate applicable to such DIP
Collateral Obligation shall be the recovery rate corresponding to such Fitch
recovery rating in the table above; and

 

  c) if such Collateral Obligation has no public Fitch recovery rating and no
recovery rating is assigned by Fitch in the context of provision by Fitch of a
credit opinion to the Collateral Manager, the recovery rate applicable will be
the rate determined in accordance with the table below, for purposes of which
the Collateral Obligation will be categorized as “Strong Recovery” if it is a
Senior Secured Loan and otherwise “Weak Recovery,” and will fall into the
country group corresponding to the country in which the Obligor thereof is
Domiciled:

 

     United
States      Group A      Group B      Group C      Group D  

Strong Recovery

     80         75         55         45         35   

Moderate Recovery

     45         45         40         30         25   

Weak Recovery

     20         20         5         5         5   

Group A: Australia, Austria, Bahamas, Bermuda, Canada, Cayman Islands, Denmark,
Finland, Germany, Gibraltar, Hong Kong, Iceland, Ireland, Japan, Jersey,
Liechtenstein, Netherlands, New Zealand, Norway, Singapore, South Korea, Sweden,
Switzerland, Taiwan, the UK.

Group B: Belgium, France, Italy, Luxembourg, Portugal, Spain.

Group C: Bulgaria, Costa Rica, Chile, Croatia, Czech Republic, Estonia, Hungary,
Israel, Latvia, Lithuania, Malaysia, Malta, Mauritius, Mexico, Poland, Slovakia,
Slovenia, South Africa, Thailand, Tunisia, Uruguay.

Group D: Albania, Argentina, Asia Others, Barbados, Bosnia and Herzegovina,
Brazil, China, Colombia, Cyprus, Dominican Republic, Eastern Europe Others,
Ecuador, Egypt, El Salvador, Greece, Guatemala, India, Indonesia, Iran, Jamaica,
Kazakhstan, Liberia, Macedonia, Marshall Islands, Middle East and North Africa
Others, Moldova, Morocco, Other Central America, Other South America, Other
Sub-Saharan Africa, Pakistan, Panama, Peru, Philippines, Puerto Rico, Qatar,
Romania, Russia, Saudi Arabia, Serbia and Montenegro, Turkey, Ukraine,
Venezuela, Vietnam

 

Schedule 7



--------------------------------------------------------------------------------

Fitch Test Matrix

Subject to the provisions provided below, on or after the Effective Date, the
Collateral Manager will have the option to elect which of the cases set forth in
the matrix below (the “Fitch Test Matrix”) shall be applicable for purposes of
the Maximum Fitch Rating Factor Test, the Minimum Weighted Average Fitch
Recovery Rate Test and the Minimum Fitch Floating Spread Test. For any given
case:

 

  a) the applicable value for determining satisfaction of the Maximum Fitch
Rating Factor Test will be the value set forth in the column header (or linear
interpolation between two adjacent columns, as applicable) of the row-column
combination in the Fitch Test Matrix selected by the Collateral Manager;

 

  b) the applicable value for determining satisfaction of the Minimum Fitch
Floating Spread Test will be the percentage set forth in the row header (or
linear interpolation between two adjacent rows as applicable) of the row-column
combination in the Fitch Test Matrix selected by the Collateral Manager; and

 

  c) the applicable value for determining satisfaction of the Minimum Weighted
Average Fitch Recovery Rate Test will be the value in the intersection cell (or
linear interpolation between two adjacent rows and/or two adjacent columns, as
applicable) of the row-column combination in the Fitch Test Matrix selected by
the Collateral Manager in relation to (a) and (b) above.

On the Effective Date, the Collateral Manager will be required to elect which
case shall apply initially by written notice to the Issuer and Fitch.
Thereafter, on two Business Days’ notice to the Issuer and Fitch, the Collateral
Manager may elect to have a different case apply, provided that the Maximum
Fitch Rating Factor Test, the Minimum Weighted Average Fitch Recovery Rate Test
and the Minimum Fitch Floating Spread Test applicable to the case to which the
Collateral Manager desires to change are satisfied after giving effect to such
change or, in the case of any tests that are not satisfied, the Issuer’s level
of compliance with such tests is improved after giving effect to the application
of the different case.

 

Minimum

Fitch

Floating

Spread

   Maximum Weighted Average Fitch Rating Factor        32     34     36     38  
  40     42     44     46  

3.85%

     62.05 %      65.38 %      68.25 %      71.90 %      76.00 %      79.15 %   
  81.75 %      83.90 % 

3.95%

     61.45 %      64.80 %      67.70 %      71.28 %      74.63 %      78.43 %   
  80.95 %      83.48 % 

4.05%

     60.80 %      64.18 %      67.13 %      70.65 %      73.88 %      77.70 %   
  80.13 %      82.78 % 

4.15%

     60.15 %      63.53 %      66.50 %      69.65 %      72.20 %      76.90 %   
  79.30 %      81.98 % 

4.25%

     59.55 %      62.90 %      65.85 %      69.00 %      71.58 %      76.20 %   
  78.60 %      81.20 % 

4.35%

     58.95 %      62.30 %      65.23 %      68.35 %      70.95 %      75.55 %   
  77.88 %      80.38 % 

4.45%

     59.25 %      60.80 %      63.70 %      66.80 %      69.28 %      73.75 %   
  76.15 %      78.55 % 

4.55%

     58.08 %      60.15 %      63.05 %      65.85 %      68.35 %      72.78 %   
  75.14 %      77.73 % 

4.65%

     57.03 %      59.75 %      62.50 %      65.30 %      68.25 %      71.95 %   
  74.25 %      76.95 % 

 

Schedule 7



--------------------------------------------------------------------------------

Minimum

Fitch

Floating

Spread

   Maximum Weighted Average Fitch Rating Factor        32     34     36     38  
  40     42     44     46  

4.75%

     55.90 %      58.20 %      60.95 %      63.75 %      66.70 %      70.05 %   
  72.45 %      75.30 % 

4.85%

     55.58 %      58.20 %      61.10 %      63.00 %      66.30 %      69.50 %   
  71.85 %      74.53 % 

4.95%

     55.00 %      57.68 %      60.63 %      62.88 %      65.90 %      68.00 %   
  70.25 %      74.00 % 

5.05%

     54.45 %      57.18 %      60.23 %      62.58 %      65.65 %      67.75 %   
  69.80 %      73.48 % 

5.15%

     53.90 %      56.68 %      59.83 %      62.28 %      65.15 %      67.50 %   
  69.55 %      72.05 % 

5.25%

     53.33 %      56.18 %      59.43 %      61.98 %      64.90 %      67.25 %   
  69.30 %      71.85 % 

5.35%

     52.70 %      55.63 %      58.98 %      61.60 %      64.55 %      66.65 %   
  68.95 %      70.95 % 

5.45%

     52.10 %      55.08 %      58.53 %      61.23 %      64.20 %      66.30 %   
  68.60 %      70.60 % 

5.55%

     51.50 %      54.50 %      58.03 %      60.83 %      63.75 %      65.85 %   
  68.15 %      70.25 % 

5.65%

     50.85 %      53.88 %      57.48 %      60.68 %      63.65 %      65.70 %   
  67.75 %      69.85 % 

5.75%

     50.25 %      53.28 %      57.27 %      60.88 %      63.03 %      65.13 %   
  67.25 %      69.40 % 

5.85%

     49.75 %      52.73 %      57.07 %      60.75 %      62.23 %      64.43 %   
  66.68 %      68.90 % 

5.95%

     49.25 %      52.18 %      56.86 %      60.61 %      61.13 %      63.65 %   
  66.03 %      68.40 % 

6.05%

     50.75 %      53.60 %      56.65 %      60.48 %      62.50 %      64.48 %   
  66.98 %      69.40 % 

 

Schedule 7